               TWENTY-EIGHTH REPORT
                   Independent Monitor
                         for the
              Maricopa County Sheriff’s Office




            Reporting Period – First Quarter 2021
              Chief (Ret.) Robert S. Warshaw
                    Independent Monitor
                      August 25, 2021




WAI 56246
            Table of Contents
                 Section 1: Introduction…………………………………………………...…………...3
                 Section 2: Methodology and Compliance Summary…………………………..............4
                 Section 3: Implementation Unit Creation and Documentation Request……………...11
                 Section 4: Policies and Procedures……………………..………………….………...15
                 Section 5: Pre-Planned Operations………………………………..…….…………...44
                 Section 6: Training…………………………………………………………..............49
                 Section 7: Traffic Stop Documentation and Data Collection……………..….............60
                 Section 8: Early Identification System (EIS)………….………………..…..............107
                 Section 9: Supervision and Evaluation of Officer Performance…….……................132
                 Section 10: Misconduct and Complaints…………………………………................163
                 Section 11: Community Engagement………………………………………............168
                 Section 12: Misconduct Investigations, Discipline, and Grievances………..............175
                 Section 13: Community Outreach and Community Advisory Board……………….256
                 Section 14: Supervision and Staffing……………………………………….............257
                 Section 15: Document Preservation and Production………………………………..261
                 Section 16: Additional Training…………………………………………….............266
                 Section 17: Complaints and Misconduct Investigations Relating to
                            Members of the Plaintiff Class………………………………................267
                 Section 18: Concluding Remarks…………………………………………...............285
                 Appendix: Acronyms………………………………………………………............287




                                                   Page 2 of 289




WAI 56247
            Section 1: Introduction
            This is the twenty-eighth report issued in my capacity as the Court-appointed Monitor in the case
            of Manuel de Jesus Ortega Melendres, et al., v. Paul Penzone, et al. (No. CV-07-02513-PHX-
            GMS), and documents activities that occurred during the first quarter of 2021, January 1-March
            31, 2021.
            On May 13, 2016, the Court issued its Findings of Fact in the civil contempt proceedings that
            commenced in April 2015. This led to the issuance of a Second Supplemental Permanent
            Injunction/Judgment Order (Second Order) on July 20, 2016, significantly expanding the duties
            of the Monitor. Our reports cover the additional requirements of the Second Order while
            continuing to document MCSO’s compliance efforts with the First Supplemental Permanent
            Injunction/Judgment Order (First Order) issued in October 2013. We provide summaries of
            compliance with both Orders separately, as well as a summary of MCSO’s overall, or combined,
            compliance.
            The compliance Paragraphs of the Second Order commence where the First Order ends, and they
            are numbered from Paragraph 160 through and including Paragraph 337. Not all are subject to
            our review. For example, the Second Order outlines the duties of the Independent Investigator
            and the Independent Disciplinary Authority. These are autonomous positions, not subject to
            oversight of the Court or its Monitor.
            The Second Order also delineates in great detail requirements in the areas of misconduct
            investigations, training, discipline and discipline review, transparency and reporting, community
            outreach, document preservation, and misconduct investigations involving members of the
            Plaintiffs’ class. The Court granted the Monitor the authority to supervise and direct all of the
            investigations that fall into the latter category.
            As of the last reporting period, MCSO asserted Full and Effective Compliance with 58 Paragraphs
            of the First Order, as that term is defined in the First Order. After review, I agreed with MCSO’s
            assertions. On March 16, 2021, MCSO asserted Full and Effective Compliance with 14 additional
            Paragraphs, including Second Order Paragraphs: Paragraphs 39; 78; 227; 228; 229; 230; 231;
            232; 233; 234; 235; 236; 238; and 239. On April 16, 2021, I agreed with MCSO’s assertions,
            granting MCSO in Full and Effective Compliance with 72 total Paragraphs. (See Section 2 of
            this report.) MCSO retains the obligation to document that the Office remains in Full and
            Effective Compliance with the Paragraphs so designated.
            Because of the COVID-19 pandemic, we once again conducted our April 2021 site visit remotely,
            in contrast to our regular practice of conducting onsite compliance visits. Our last in-person site
            visit was in January 2020. MCSO’s compliance status with individual Paragraphs normally
            subject to in-person inspections will not be adversely impacted by any missed onsite reviews. We
            hope that circumstances change and we return to onsite visits. In the intervening period, if any
            adjustments need to be made to assess Paragraph compliance, we will consider additional options
            that might be available to us.




                                                       Page 3 of 289




WAI 56248
            Section 2: Methodology and Compliance Summary
            The Monitor’s primary responsibility is to determine the status of compliance of the Maricopa
            County Sheriff’s Office (MCSO) with the requirements of the requirements in the Order. To
            accomplish this, the Monitoring Team makes quarterly visits to Maricopa County to meet with
            MCSO’s Court Implementation Division (CID) and other Office personnel – at Headquarters, in
            Patrol District offices, or at the office that we occupy when onsite. We also observe Office
            practices; review Office policies and procedures; collect and analyze data using appropriate
            sampling and analytic procedures; and inform the Parties and, on a quarterly basis, the Court,
            about the status of MCSO’s compliance.
            This report documents compliance with applicable Order requirements, or Paragraphs, in two
            phases. For Phase 1, we assess compliance according to whether MCSO has developed and
            approved requisite policies and procedures, and MCSO personnel have received documented
            training on their contents. For Phase 2 compliance, generally considered operational
            implementation, MCSO must demonstrate that it is complying with applicable Order
            requirements more than 94% of the time, or in more than 94% of the instances under review.
            We use four levels of compliance: In compliance; Not in compliance; Deferred; and Not
            applicable. “In compliance” and “Not in compliance” are self-explanatory. We use “Deferred”
            in circumstances in which we are unable to fully determine the compliance status – due to a lack
            of data or information, incomplete data, or other reasons that we explain in the narrative of our
            report. We will also use “Deferred” in situations in which MCSO, in practice, is fulfilling the
            requirements of a Paragraph, but has not yet memorialized the requirements in a formal policy.
            For Phase 1 compliance, we use “Not applicable” for Paragraphs where a policy is not required;
            for Phase 2 compliance, we use “Not applicable” for Paragraphs that do not necessitate a
            compliance assessment.
            The tables below summarize the compliance status of Paragraphs tracked in this report.1 This is
            our nineteenth quarterly status report in which we report on MCSO’s compliance with both the
            First and Second Orders. During this reporting period, MCSO’s Phase 1 compliance rate with
            the First Order remained the same as the last reporting period, at 98%. MCSO’s Phase 1
            compliance rate with the Second Order remained the same as the last reporting period, at 100%.




            1
              The percent in compliance for Phase 1 is calculated by dividing the number of Order Paragraphs determined to be
            in compliance by the total number of Paragraphs requiring a corresponding policy or procedure. Paragraphs with the
            status of Deferred are included in the denominator, while Paragraphs with the status of Not Applicable are not
            included. Therefore, the number of Paragraphs included in the denominator totals 183 for Phase 1. The number of
            Paragraphs included in the denominator totals 207 for Phase 2.


                                                              Page 4 of 289




WAI 56249
            During this reporting period, MCSO’s Phase 2 compliance rate with the First Order decreased
            by two percentage points from the last reporting period, from 79% to 77%. This number includes
            Paragraphs that we consider to be in compliance and those that are now in Full and Effective
            Compliance (FEC), as described above. (See below for the list of Paragraphs that are in Full and
            Effective Compliance.) During this reporting period, MCSO’s Phase 2 compliance rate with the
            Second Order decreased by two percentage points from the last reporting period, from 92% to
            90%. This number also includes Paragraphs that we consider to be in compliance and those that
            are now in Full and Effective Compliance (FEC), as described above.


                                       Twenty-Eighth Quarterly Status Report
                                                    First Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         5
                                                        Deferred                0                         1
                                            Not in Compliance                   2                         21
                                                 In Compliance                 78                     732
                                      Percent in Compliance                    98%                   77%



                                       Twenty-Eighth Quarterly Status Report
                                                  Second Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         10
                                                        Deferred                0                         4
                                            Not in Compliance                   0                         7
                                                 In Compliance                 103                   1023
                                      Percent in Compliance                 100%                     90%




            2
                This number includes those Paragraphs that are deemed in Full and Effective Compliance.
            3
                This number includes those Paragraphs that are deemed in Full and Effective Compliance.


                                                               Page 5 of 289




WAI 56250
                MCSO’s Compliance with the Requirements of the First Order (October 2, 2013)




                                                                                                                                    Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                        Report 5


                                                                                    Report 6


                                                                                                Report 7


                                                                                                            Report 8


                                                                                                                        Report 9
            Phase 1       4%        10%         44%         40%           51%         57%         61%         60%         67%         60%
            Phase 2       0%          0%        26%         25%           28%         37%         38%         39%         44%         49%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                        Report 15


                                                                                    Report 16


                                                                                                Report 17


                                                                                                            Report 18


                                                                                                                        Report 19


                                                                                                                                    Report 20
            Phase 1     63%         79%         88%         85%           85%         85%         85%         97%         97%         97%
            Phase 2     50%         57%         67%         62%           65%         64%         66%         77%         75%         78%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24


                                                                        Report 25


                                                                                    Report 26


                                                                                                Report 27


                                                                                                            Report 28
            Phase 1     96%         96%         96%         96%           96%         98%         98%         98%
            Phase 2     76%         77%         79%         82%           81%         78%         79%         77%




                                                                  Page 6 of 289




WAI 56251
                MCSO’s Compliance with the Requirements of the Second Order (July 20, 2016)




                                                                                                                                         Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                          Report 5


                                                                                       Report 6


                                                                                                   Report 7


                                                                                                               Report 8


                                                                                                                            Report 9
            Phase 1                                                              N/A                                                         1%
            Phase 2                                                              N/A                                                       43%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                          Report 15


                                                                                       Report 16


                                                                                                   Report 17


                                                                                                               Report 18


                                                                                                                             Report 19


                                                                                                                                         Report 20
            Phase 1     10%         12%         72%         75%              77%          77%        78%         78%           99%         99%
            Phase 2     46%         60%         63%         66%              72%          75%        80%         81%           90%         89%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24


                                                                          Report 25


                                                                                       Report 26


                                                                                                   Report 27


                                                                                                                Report 28
            Phase 1   100%        100%        100%        100%             100%         100%        100%          100%
            Phase 2      91%        90%         92%         93%              90%          91%         92%           90%




                                                                      Page 7 of 289




WAI 56252
            Paragraph   MCSO Asserted Full and   Monitor’s Determination
                         Effective Compliance
                9              12/28/18            Concurred on 1/28/19
               10              12/28/18            Concurred on 1/28/19
               11              12/28/18            Concurred on 1/28/19
               12              12/28/18            Concurred on 1/28/19
               13              12/28/18            Concurred on 1/28/19
               21              6/22/20             Concurred on 7/20/20
               22              12/16/20          Did not concur on 1/15/21
               23              12/28/18            Concurred on 1/28/19
               26              12/28/18            Concurred on 1/28/19
               27              3/22/19             Concurred on 4/22/19
               28              12/28/18            Concurred on 1/28/19
               29              12/28/18            Concurred on 1/28/19
               30              12/28/18            Concurred on 1/28/19
               31               9/9/19             Concurred on 10/2/19
               34               6/3/19             Concurred on 6/25/19
               35              12/28/18            Concurred on 1/28/19
               36              12/28/18            Concurred on 1/28/19
               37              12/28/18            Concurred on 1/28/19
               38              12/28/18            Concurred on 1/28/19
               39              3/16/21             Concurred on 4/16/21
               40              12/28/18            Concurred on 1/28/19
               43              12/16/20          Did not concur on 1/15/21
               44              12/16/20          Did not concur on 1/15/21
               45              12/9/19             Concurred on 1/6/20
               46              12/9/19             Concurred on 1/6/20
               47              12/16/20          Did not concur on 1/15/21
               48              12/28/18          Did not concur on 1/28/19


                                Page 8 of 289




WAI 56253
            Paragraph   MCSO Asserted Full and   Monitor’s Determination
                         Effective Compliance
               49              12/28/18          Did not concur on 1/28/19
               50              12/28/18          Did not concur on 1/28/19
               51              12/28/18          Did not concur on 1/28/19
               55              12/28/18            Concurred on 1/28/19
               57              12/16/20            Concurred on 1/15/21
               58              6/22/20             Concurred on 7/20/20
               59              12/28/18            Concurred on 1/28/19
               60              12/28/18            Concurred on 1/28/19
               61              12/9/19             Concurred on 1/6/20
               63              6/22/20             Concurred on 7/20/20
               68              12/28/18            Concurred on 1/28/19
               71              12/28/18            Concurred on 1/28/19
               73              10/5/20             Concurred on 11/4/20
               76              12/16/20            Concurred on 1/15/21
               77              12/28/18            Concurred on 1/28/19
               78              3/16/21             Concurred on 4/16/21
               84               9/9/19             Concurred on 10/2/19
               85              10/5/20             Concurred on 11/4/20
               86              10/5/20             Concurred on 11/4/20
               88              12/28/18            Concurred on 1/28/19
               89              12/9/19             Concurred on 1/6/20
               93              3/17/20             Concurred on 4/9/20
               101             12/28/18            Concurred on 1/28/19
               102             12/16/20            Concurred on 1/15/21
               104             3/17/20             Concurred on 4/9/20
               105             10/5/20             Concurred on 11/4/20
               106              6/3/19             Concurred on 6/25/19
               227             3/16/21             Concurred on 4/16/21


                                Page 9 of 289




WAI 56254
            Paragraph   MCSO Asserted Full and   Monitor’s Determination
                         Effective Compliance
               228             3/16/21             Concurred on 4/16/21
               229             3/16/21             Concurred on 4/16/21
               230             3/16/21             Concurred on 4/16/21
               231             3/16/21             Concurred on 4/16/21
               232             3/16/21             Concurred on 4/16/21
               233             3/16/21             Concurred on 4/16/21
               234             3/16/21             Concurred on 4/16/21
               235             3/16/21             Concurred on 4/16/21
               236             3/16/21             Concurred on 4/16/21
               238             3/16/21             Concurred on 4/16/21
               239             3/16/21             Concurred on 4/16/21
               244             12/16/20            Concurred on 1/15/21
               245             12/16/20            Concurred on 1/15/21
               247             12/16/20            Concurred on 1/15/21
               248             12/16/20            Concurred on 1/15/21
               249             12/16/20            Concurred on 1/15/21
               264             12/16/20            Concurred on 1/15/21
               266             12/16/20            Concurred on 1/15/21
               273             12/16/20            Concurred on 1/15/21
               276             12/16/20            Concurred on 1/15/21
               278             12/16/20            Concurred on 1/15/21
               279             12/16/20            Concurred on 1/15/21
               287             12/16/20            Concurred on 1/15/21
               288             12/16/20          Did not concur on 1/15/21
               292             12/16/20            Concurred on 1/15/21
               337             12/16/20            Concurred on 1/15/21




                               Page 10 of 289




WAI 56255
            First Supplemental Permanent Injunction/Judgment Order
            Section 3: Implementation Unit Creation and Documentation Requests
            COURT ORDER III. MCSO IMPLEMENTATION UNIT AND INTERNAL AGENCY-
            WIDE ASSESSMENT [Court Order wording in italics]


            Paragraph 9. Defendants shall hire and retain, or reassign current MCSO employees to form an
            interdisciplinary unit with the skills and abilities necessary to facilitate implementation of this
            Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison between
            the Parties and the Monitor and shall assist with the Defendants’ implementation of and
            compliance with this Order. At a minimum, this unit shall: coordinate the Defendants’
            compliance and implementation activities; facilitate the provision of data, documents, materials,
            and access to the Defendants’ personnel to the Monitor and Plaintiffs representatives; ensure
            that all data, documents and records are maintained as provided in this Order; and assist in
            assigning implementation and compliance-related tasks to MCSO Personnel, as directed by the
            Sheriff or h is designee. The unit will include a single person to serve as a point of contact in
            communications with Plaintiffs, the Monitor and the Court.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed the monthly personnel rosters for
            the Court Implementation Division (CID). CID is currently staffed with one captain, one
            lieutenant, three sergeants, two deputies, one management assistant, two administrative assistants,
            and one management analyst. CID continues to be supported by MCAO attorneys, who
            frequently participate in our meetings and telephone calls with Division personnel.
            During this reporting period, CID continued to provide documents through MCSO’s counsel via
            an Internet-based application. We, the Plaintiffs, and the Plaintiff-Intervenors receive all files
            and documents simultaneously, with only a few exceptions centering on open internal
            investigations. CID effectively facilitates our and Parties’ access to MCSO’s personnel.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1)
            implement this order, and document implementation of and compliance with this Order, including
            data and records necessary for the Monitor to conduct reliable outcome assessments, compliance
            reviews, and audits; and (2) perform ongoing quality assurance in each of the areas addressed
            by this Order. At a minimum, the foregoing data collection practices shall comport with current
            professional standards, with input on those standards from the Monitor.
            In Full and Effective Compliance



                                                       Page 11 of 289




WAI 56256
            CID continues to be responsive to our requests. CID also addresses with immediacy any issues
            we encounter in the samples we request – be they technical issues, missing documents, or other
            problems. MCSO’s Bureau of Internal Oversight (BIO) routinely audits the work products of the
            Office, particularly in the areas that directly affect compliance with the requirements of the
            Orders. In many instances, BIO will review the same material we request in our samples, and
            BIO frequently notes – and addresses – the same deficiencies we identify in our reviews.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working with
            the unit assigned for implementation of the Order, shall file with the Court, with a copy to the
            Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly report
            is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants during the
            reporting period to implement this Order; (ii) delineate the Defendants’ plans to correct any
            problems; and (iii) include responses to any concerns raised in the Monitor’s previous quarterly
            report.
            In Full and Effective Compliance
            MCSO submitted its 28th quarterly compliance report on June 18, 2021. The report covers the
            steps MCSO has taken to implement the Court’s Orders during the first quarter of 2021. The
            report also includes any plans to correct difficulties encountered during the quarter and responses
            to concerns raised in our 27th quarterly status report.
            In its report, MCSO asserted Full and Effective Compliance (FEC) with Paragraphs 24, 52, 53,
            177, 182, 184, 185, 186, 187, and 188. Paragraph 24 requires that MCSO ensure that its
            operations are not motivated by or initiated in response to requests for law enforcement actions
            based on race or ethnicity. Paragraph 52 requires that MCSO provide supervisors with
            comprehensive and interdisciplinary training on supervision strategies and supervisory
            responsibilities under the Order. Paragraph 53 identifies at a minimum what the supervisor-
            specific training should include, while Paragraph 182 requires adequate training to supervisors
            on their obligations on accepting civilian complaints. The remainder of the Paragraphs address
            specific aspects of misconduct investigations and PSB such as the standard of proof, pre-
            determination hearings, maintaining an electronic centralized process, and the requirement to
            notify PSB of any complaint filed.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 12 of 289




WAI 56257
            Paragraph 12. The Defendants, working with the unit assigned for implementation of the Order,
            shall conduct a comprehensive internal assessment of their Policies and Procedures affecting
            Patrol Operations regarding Discriminatory Policing and unlawful detentions in the field as well
            as overall compliance with the Court’s orders and this Order on an annual basis. The
            comprehensive Patrol Operations assessment shall include, but not be limited to, an analysis of
            collected traffic-stop and high-profile or immigration-related operations data; written Policies
            and Procedures; Training, as set forth in the Order; compliance with Policies and Procedures;
            Supervisor review; intake and investigation of civilian Complaints; conduct of internal
            investigations; Discipline of officers; and community relations. The first assessment shall be
            conducted within 180 days of the Effective Date. Results of each assessment shall be provided to
            the Court, the Monitor, and Plaintiffs’ representatives.
            In Full and Effective Compliance
            See Paragraph 13.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor
            and Plaintiffs’ representatives the date upon which the Defendants believe they are first in
            compliance with any subpart of this Order and the date on which the Defendants first assert they
            are in Full and Effective Compliance with the Order and the reasons for that assertion. When
            the Defendants first assert compliance with any subpart or Full and Effective Compliance with
            the Order, the Monitor shall within 30 days determine whether the Defendants are in compliance
            with the designated subpart(s) or in Full and Effective Compliance with the Order. If either party
            contests the Monitor’s determination it may file an objection with the Court, from which the Court
            will make the determination. Thereafter, in each assessment, the Defendants will indicate with
            which subpart(s) of this Order it remains or has come into full compliance and the reasons
            therefore. The Monitor shall within 30 days thereafter make a determination as to whether the
            Defendants remain in Full and Effective Compliance with the Order and the reasons therefore.
            The Court may, at its option, order hearings on any such assessments to establish whether the
            Defendants are in Full and Effective Compliance with the Order or in compliance with any
            subpart(s).
            In Full and Effective Compliance
            We and CID established that the schedule for the submission of comprehensive annual
            assessments as required by these Paragraphs will run according to MCSO’s fiscal year cycle, July
            1-June 30. MCSO will submit reports on or before September 15 of each year.
            Consistent with this agreement, on September 16, 2020, MCSO filed with the Court its 2020
            Annual Compliance Report covering the period of July 1, 2019 through June 30, 2020.




                                                      Page 13 of 289




WAI 56258
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                    Page 14 of 289




WAI 56259
            Section 4: Policies and Procedures
            COURT ORDER V. POLICIES AND PROCEDURES


            Paragraph 18. MCSO shall deliver police services consistent with the Constitution and laws of
            the United States and State of Arizona, MCSO policy, and this Order, and with current
            professional standards. In conducting its activities, MCSO shall ensure that members of the
            public receive equal protection of the law, without discriminating based on actual or perceived
            race or ethnicity, and in a manner that promotes public confidence.


            Paragraph 19. To further the goals in this Order, the MCSO shall conduct a comprehensive
            review of all Patrol Operations Policies and Procedures and make appropriate amendments to
            ensure that they reflect the Court’s permanent injunction and this Order.
            Phase 1: In compliance
               •   GA-1 (Development of Written Orders), most recently amended on December 31, 2020.
            Phase 2: In compliance
            MCSO has taken steps toward a comprehensive review of its Patrol Operations Policies and
            Procedures in four phases. First, on December 31, 2013, prior to my appointment as Monitor,
            MCSO filed with the Court all of its policies and procedures, with amendments, that MCSO
            believed complied with the various Paragraphs of the First Order. Second, in the internal
            assessment referenced above, MCSO discussed its ongoing evaluation of Patrol Operations and
            its development of policies and procedures. Third, in response to our requests, MCSO provided
            all of the policies and procedures it maintains are applicable to the First Order for our review and
            that of the Plaintiffs. We provided our feedback, which also included the Plaintiffs’ comments,
            on these policies on August 12, 2014. Based on that feedback, MCSO made adjustments to many
            of the policies, concentrating first on the policies to be disseminated in Detentions, Arrests, and
            the Enforcement of Immigration-Related Laws Training; and the Bias Free Policing Training
            (often referred to as Fourth and Fourteenth Amendment Training) that commenced in early
            September. We reviewed MCSO’s updated policies and provided our approval for several on
            August 25, 2014.
            Fourth, in discussions during 2016, MCSO requested more specific guidance on what we
            considered to be Patrol-related policies and procedures. In response, we provided MCSO with a
            list of the Patrol-related policies for the purposes of Paragraph 19. We included on this list
            policies that were not recently revised or currently under review. Several policies required
            changes to comport with the First Order, Second Order, or both. In 2018, MCSO published the
            last of the outstanding policies, achieving compliance with this Paragraph.




                                                       Page 15 of 289




WAI 56260
            Paragraph 20. The MCSO shall comply with and operate in accordance with the Policies and
            Procedures discussed in this Order and shall take all reasonable measures to ensure that all
            Patrol Operations personnel comply with all such Policies and Procedures.


            Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
            prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a
            minimum:
            a.     define racial profiling as the reliance on race or ethnicity to any degree in making law
                   enforcement decisions, except in connection with a reliable and specific suspect
                   description;
            b.     prohibit the selective enforcement or non-enforcement of the law based on race or
                   ethnicity;
            c.     prohibit the selection or rejection of particular policing tactics or strategies or locations
                   based to any degree on race or ethnicity;
            d.     specify that the presence of reasonable suspicion or probable cause to believe an
                   individual has violated a law does not necessarily mean that an officer’s action is race-
                   neutral; and
            e.     include a description of the agency’s Training requirements on the topic of racial profiling
                   in Paragraphs 48–51, data collection requirements (including video and audio recording
                   of stops as set forth elsewhere in this Order) in Paragraphs 54–63 and oversight
                   mechanisms to detect and prevent racial profiling, including disciplinary consequences
                   for officers who engage in racial profiling.
            In Full and Effective Compliance
            MCSO has developed and published the policies required by Paragraph 21. MCSO distributed
            these policies and has trained agency personnel during the required Fourth and Fourteenth
            Amendment training, on an annual basis, since 2014. MCSO’s implementation of these policies
            is covered in other Paragraphs.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                       Page 16 of 289




WAI 56261
            Paragraph 22. MCSO leadership and supervising Deputies and detention officers shall
            unequivocally and consistently reinforce to subordinates that Discriminatory Policing is
            unacceptable.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on February 25, 2021.
            Phase 2: In compliance
            With input from the Parties, the reinforcement of CP-8 (Preventing Racial and Other Bias-Based
            Policing) was modified to a two-step process conducted annually. MCSO describes Part 1 of the
            process as the following: “On an annual basis, within the first six months, supervisors will have
            discussions, either individual or group, and view videos from the Training library with assigned
            employees, Reserve deputies, and Posse members. The videos will be available through the HUB
            and attestation of the training will be through the HUB.” Part 2 of the process as described by
            MCSO: “On an annual basis, within the last six months, supervisors shall ensure that all
            employees, reserve deputies, and Posse members complete their annual review and
            acknowledgment of office policy. In addition, employees will be required to view a video from
            the Sheriff or designee, which reinforces the policy. Acknowledgement is done through the
            HUB.”
            As an additional measure, supervisors will have the latitude to review and discuss the policy with
            their employees, and document the discussion in BlueTeam. MCSO will provide proof of
            compliance biannually, at the end of the six-month periods, when each of the elements of the
            process is completed. MCSO will also provide progress reports in the interim.
            MCSO provided updated HUB training reports for all employees and volunteers for the second
            half of 2020. The report documented the names of employees and Posse members who received
            CP-8 training for the second half of the year. The completion rate was as follows: sworn
            members, 99.03% completion rate; Detention members, 98.80%% completion rate; Reserve
            members, 100% completion rate; civilian members, 97.20% completion rate; and Posse members,
            100% completion rate. We will review HUB training reports for the first half of 2021 at the
            conclusion of the training cycle, at the end of June. MCSO remains in compliance with this
            Paragraph.




                                                      Page 17 of 289




WAI 56262
            Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
            prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner
            that discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
            In Full and Effective Compliance
            BIO uses a randomizing program to select samples for each inspection. BIO reviews CAD
            messages to verify compliance with CP-2 (Code of Conduct), CP-3 (Workplace Professionalism:
            Discrimination and Harassment), and GM-1 (Electronic Communications, Data and Voice Mail).
            In its submission, MCSO includes the specific nature of any potential concerns identified during
            the audits. We observed the processes BIO uses to conduct CAD and email audits, to ensure that
            we thoroughly understand the mechanics involved in conducting these audits. For CAD and email
            audits, we receive copies of the audits completed by BIO, the details of any violations found, and
            copies of the memoranda of concern or BIO Action Forms that are completed. Email and
            CAD/Alpha Paging inspections are completed on a quarterly basis. For email inspections, MCSO
            will inspect 50 employees per quarter, and for CAD/Alpha Paging, MCSO will inspect 15 days
            per quarter.
            For the first quarter of 2021, we reviewed CAD and Alpha Paging Inspection Report BI2021-
            0033, as proof of compliance with this Paragraph. MCSO selected a random sample of 15 days
            in the quarter for inspection. There were a total of 8,357 CAD and Alpha Paging entries for the
            selected dates. The inspection found that 100% of the inspected messages were in compliance
            with policies GM-1 (Electronic Communications, Data and Voice Mail), CP-2 (Code of Conduct),
            CP-3 (Workplace Professionalism: Discrimination and Harassment), and CP-8 (Preventing Racial
            and Other Biased-Based Profiling).
            For the first quarter of 2021, we reviewed employees’ Emails Inspection Report BI2021-0042, as
            proof of compliance with this Paragraph. BIO selected a total of 50 employees for review, and
            inspected a total of 13,784 emails. The inspection found that 13,779, or 99.96%, of the emails
            were in compliance. Two Detention officers sent emails that contained offensive or profane
            language. BIO generated Action Forms for the deficiencies.
            For the first quarter of 2021, MCSO did not report any facility inspections due to ongoing
            concerns with COVID-19. We will report again on facility inspections when they resume.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 18 of 289




WAI 56263
            Paragraph 24. The MCSO shall ensure that its operations are not motivated by or initiated in
            response to requests for law enforcement action based on race or ethnicity. In deciding to take
            any law enforcement action, the MCSO shall not rely on any information received from the public,
            including through any hotline, by mail, email, phone or in person, unless the information contains
            evidence of a crime that is independently corroborated by the MCSO, such independent
            corroboration is documented in writing, and reliance on the information is consistent with all
            MCSO policies.
            Phase 1: In compliance
               •   GI-7 (Processing of Bias-Free Tips), published June 4, 2021.
            Phase 2: In compliance
            MCSO created the Sheriff’s Intelligence Leads and Operations (SILO) Unit in the first quarter of
            2016. The SILO Unit became operational on September 11, 2017. GI-7 requires that any tips
            received by MCSO components be forwarded to the SILO Unit for recording and processing. The
            SILO Unit classifies this information by the type of alleged criminal activity, or service requested,
            and forwards it to the appropriate Unit for action and response. In some cases, community
            members email or call with requests for traffic enforcement, or for MCSO to address quality-of-
            life issues; these are considered calls for service rather than tips on criminal activity. If the
            information provided pertains to criminal activity in another jurisdiction, MCSO forwards the
            information to the appropriate law enforcement agency and documents it in the SILO database.
            We review a monthly tip list report, noting the date received and a general description of each tip.
            We also review an audit report showing the disposition of tips received. If there is any bias noted
            in the information received for any tip, MCSO generally closes the tip and takes no action. We
            review all tips that MCSO closes due to bias.
            During the first quarter of 2021, we reviewed 213 tips submitted for January, 194 tips submitted
            for February, and 475 tips submitted for March. We reviewed a total of 882 tips, which were
            classified and recorded according to the type of alleged violation or service requested. Our
            reviews for this reporting period indicated that drugs, suspicious activities, and individuals with
            warrants were the most frequent concerns reported by the community. Drug use and drug dealing
            comprised the most common type of tip called in, followed by warrants. There was an unusually
            high number of tips regarding assaults reported in March. Reports of COVID restriction
            violations tapered off substantially in this quarter. During the first quarter of 2021, MCSO did
            not report any tips closed due to bias. MCSO remains in compliance with this Paragraph.




                                                       Page 19 of 289




WAI 56264
            b. Policies and Procedures to Ensure Bias-Free Traffic Enforcement
            Paragraph 25. The MCSO will revise its policy or policies relating to traffic enforcement to
            ensure that those policies, at a minimum:
            a.       prohibit racial profiling in the enforcement of traffic laws, including the selection of which
                     vehicles to stop based to any degree on race or ethnicity, even where an officer has
                     reasonable suspicion or probable cause to believe a violation is being or has been
                     committed;
            b.       provide Deputies with guidance on effective traffic enforcement, including the
                     prioritization of traffic enforcement resources to promote public safety;
            c.       prohibit the selection of particular communities, locations or geographic areas for
                     targeted traffic enforcement based to any degree on the racial or ethnic composition of
                     the community;
            d.       prohibit the selection of which motor vehicle occupants to question or investigate based
                     to any degree on race or ethnicity;
            e.       prohibit the use of particular tactics or procedures on a traffic stop based on race or
                     ethnicity;
            f.       require deputies at the beginning of each stop, before making contact with the vehicle, to
                     contact dispatch and state the reason for the stop, unless Exigent Circumstances make it
                     unsafe or impracticable for the deputy to contact dispatch;
            g.       prohibit Deputies from extending the duration of any traffic stop longer than the time that
                     is necessary to address the original purpose for the stop and/or to resolve any apparent
                     criminal violation for which the Deputy has or acquires reasonable suspicion or probable
                     cause to believe has been committed or is being committed;
            h.       require the duration of each traffic stop to be recorded;
            i.       provide Deputies with a list and/or description of forms of identification deemed
                     acceptable for drivers and passengers (in circumstances where identification is required
                     of them) who are unable to present a driver’s license or other state-issued identification;
                     and
            j.       instruct Deputies that they are not to ask for the Social Security number or card of any
                     motorist who has provided a valid form of identification, unless it is needed to complete a
                     citation or report.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on February 25, 2021.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     December 31, 2020.


                                                         Page 20 of 289




WAI 56265
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
            Phase 2: Deferred
            During the finalization of the Fourth and Fourteenth Amendment training curricula required by
            the Order, the Parties agreed to a list and/or description of forms of identification deemed
            acceptable for drivers and passengers, as required by this Paragraph. The data required for
            verification to ensure compliance with these policies is captured by the TraCS system. The
            system documents the requirements of the Order and MCSO policies. MCSO has continued to
            make technical changes to the TraCS system to ensure that the mandatory fields on the forms
            used to collect the data are completed and that deputies are capturing the required information.
            TraCS is a robust system that allows MCSO to make technical changes to improve how required
            information is captured.
            To verify Phase 2 compliance with this Paragraph, we reviewed MCSO’s Vehicle Stop Contact
            Form (VSCF), Vehicle Stop Contact Form Supplemental Sheet, Incidental Contact Receipt,
            Written Warning/Repair Form, Arizona Traffic Ticket and Complaint Form, Internet I/Viewer
            Event Form, Justice Web Interface Form, CAD printout, and any Incident Report generated by
            the traffic stop. MCSO created many of these forms to capture the requirements of Paragraphs
            25 and 54.
            Since our July 2015 site visit, there has been significant improvement in the TraCS system that
            has enhanced the reliability and validity of the data provided by MCSO. This improvement has
            been buttressed by the introduction of data quality control procedures now being implemented
            and memorialized in the EIU Operations Manual. (This is further discussed in Paragraph 56,
            below.) We also compared traffic stop data between Latino and non-Latino drivers in the samples
            provided to us.
            Paragraph 25.a. prohibits racial profiling in the enforcement of traffic laws, including the selection
            of which vehicles to stop based to any degree on race or ethnicity, even where a deputy has
            reasonable suspicion or probable cause to believe a violation is being or has been committed. The
            selection of the sample size and the sampling methodology employed for drawing our sample is
            detailed in Section 7: Traffic Stop Documentation and Data Collection.
            We review a sample of 105 traffic stops each reporting period to assess this requirement. Our
            review of the sample of 105 traffic stops that occurred during this reporting period in Districts 1,
            2, 3, 4, 6, and 7, and Lake Patrol indicated that MCSO was following protocol, and that the stops
            did not violate the Order or internal policies. Paragraphs 66 and 67 require an annual
            comprehensive analysis of all traffic stop data, which will more accurately determine if MCSO is
            meeting the requirements of this Paragraph. MCSO has achieved Phase 1 and 2 compliance with
            Paragraph 66, and Phase 1 compliance with Paragraph 67. Although we have previously reported
            that MCSO has achieved compliance with this Subparagraph, we must take into consideration
            that MCSO has not yet achieved Phase 2 compliance with Paragraph 67. Accordingly, the
            compliance status of this Subparagraph is deferred.


                                                        Page 21 of 289




WAI 56266
            Paragraph 25.b. requires MCSO to provide deputies with guidance on effective traffic
            enforcement, including the prioritization of traffic enforcement resources to promote public
            safety. EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), Sections A-E,
            address these concerns. The policy specifies that driving under the influence and speeding are
            the main causes of accidents, and should be the focus of traffic enforcement. Based on our review
            of the data provided for this reporting period, the most common traffic stop violations are as
            follows: 55 stops for speed above the posted limit (52%); 13 stops for failure to possess valid
            registrations or tags (12%); 12 stops for failure to obey official traffic control devices (11%); 10
            stops for equipment violations (10%); and 15 stops for other moving violations (14%).
            As the policy specifically identifies speeding violations as one of the contributing factors of traffic
            accidents, MCSO deputies have targeted this violation. In our review, we break down the specific
            traffic violation for each stop and use each traffic stop form completed by deputies during the
            stop to make a determination if the stop is justified and fulfills the requirements of this Paragraph.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.c. requires MCSO to prohibit the selection of particular communities, locations, or
            geographic areas for targeted traffic enforcement based to any degree on the racial or ethnic
            composition of the community. During our inspection, we document the location of every stop
            and note the GPS coordinates if available. Our review of the sample data covering all MCSO
            Districts during this reporting period did not indicate that MCSO was targeting any specific area
            or ethnicity to conduct traffic stops.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.d. requires MCSO to prohibit the selection of which motor vehicle occupants to
            question or investigate based, to any degree, on race or ethnicity. We reviewed the demographic
            data of Maricopa County (according to 2018 U.S. Census data, 31.1% of the population is Latino),
            and found that the ratio of Latino drivers stopped during this reporting period was lower than in
            the past reporting period in comparison to the ethnicity of the population in the County. (See
            Paragraph 54.e.) Twenty (39%) of the 51 stops where passenger contacts occurred involved
            Latino drivers.
            A review of complaints from the public for this reporting period did not reveal that any complaints
            were filed alleging that MCSO deputies selected motor vehicle occupants for questioning or
            investigation, based on the individual’s race or ethnicity.
            MCSO has fully implemented body-worn cameras, and we review a sample of the recordings
            each reporting period to verify if deputies are questioning occupants to determine if they are
            legally in the country. We did not identify any such events during this reporting period.
            During this reporting period, we observed that 39 of the 105 stops occurred during nighttime
            hours. Our review of the sample data indicated that generally, traffic stops were not based on
            race or ethnicity and reflected the general makeup of the population of the County. In most
            instances, the deputies document on the VSCF that they were unable to determine the
            race/ethnicity and gender of the vehicle occupants prior to the stop. MCSO is in compliance with
            this Subparagraph.



                                                        Page 22 of 289




WAI 56267
            Paragraph 25.e. requires MCSO to prohibit the use of particular tactics or procedures on a traffic
            stop based on race or ethnicity. We reviewed a sample of CAD audio recordings and CAD
            printouts where the dispatcher entered the reason for the stop when advised by the deputy in the
            field. We also reviewed body-worn camera recordings of deputies making traffic stops. The
            methodology that we employed to select our cases is described in detail in Section 7. In the cases
            we reviewed, the CAD audio recordings and the body-worn camera recordings revealed that
            deputies were not making traffic stops using tactics based on race or ethnicity. MCSO remains
            in compliance with this Subparagraph.
            Paragraph 25.f. requires deputies at the beginning of each stop, before making contact with the
            vehicle, to verbally contact dispatch and state the reason for the stop unless exigent circumstances
            make it unsafe for the deputy to contact Communications. When the deputy advises
            Communications of the location, tag number, and reason for the stop, this information is digitally
            logged on the CAD printout and it is audio recorded. (See Paragraph 54.e.) We reviewed 30
            CAD audio recordings and the CAD printouts; in each, the deputy advised dispatch of the reason
            for the stop. Through our reviews of BWC recordings and CAD printouts, we verified that the
            reason for the stop was voiced prior to making contact with the drivers in 30 of the 30 cases we
            reviewed. For the 75 other cases that were part of our sample, we reviewed the VSCFs and the
            CAD printouts to ensure that deputies properly advised dispatch of the reason for the stop prior
            to making contact with the violator. In all 75 stops, the deputy properly advised dispatch the
            reason for the stop. MCSO is in compliance with this Subparagraph.
            Paragraph 25.g. prohibits deputies from extending the duration of any traffic stop longer than the
            time that is necessary to address the original purpose for the stop and/or to resolve any apparent
            criminal violation for which the deputy has or acquires reasonable suspicion or probable cause to
            believe has been committed or is being committed. MCSO employs a series of five questions on
            the VSCF to document the circumstances that might require a stop to be prolonged. In our review
            of 105 traffic stops, we determined that MCSO documented a response to at least one of the series
            of five questions in nine of the stops. Our review of those stops revealed that, in five instances,
            deputies indicated that they experienced technological difficulties. The duration of those five
            stops ranged from 12 minutes to 21 minutes. There was one stop that involved a driving under
            the influence investigation and the towing of a vehicle. The duration of that stop was two hours
            and 30 minutes. There was one stop that involved training. The duration of that stop was 13
            minutes. There was one stop that involved a language barrier. The duration of that stop was 12
            minutes. There was one stop that involved a technological difficulty and a language barrier. The
            duration of that stop was 33 minutes.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.h. requires the duration of each traffic stop to be recorded. The time of the stop and
            its termination is now auto-populated on the VSCF by the CAD system. To ensure data entry
            accuracy, MCSO implemented a technical change to the TraCS system on November 29, 2016.
            The change automatically creates a red field in the stop contact times if the deputy manually
            changes these times on the VSCF. In our review, we determined that the duration was recorded
            accurately in all 105 traffic stops. MCSO is in compliance with this Subparagraph, with a
            compliance rate of 100%.


                                                       Page 23 of 289




WAI 56268
            Paragraph 25.i. requires that MCSO provide deputies with a list and/or description of forms of
            identification deemed acceptable for drivers and passengers (in circumstances where
            identification is required of them) who are unable to present a driver’s license or other state-issued
            identification. The Plaintiffs’ attorneys and MCSO agreed on acceptable forms of identification,
            and this information has been included in the Fourth and Fourteenth Amendment training. EA-
            11 (Arrest Procedures), most recently amended on May 28, 2021, provides a list of acceptable
            forms of identification if a valid driver’s license cannot be produced. During this reporting
            period’s review of the sample of 105 traffic stops, we identified six cases where the drivers did
            not present a valid driver’s license to the deputies. In two of the cases, the deputies were able to
            confirm that the drivers’ licenses were, in fact, valid. The remaining four cases are described in
            detail below:
               •   A Latino driver was stopped for a speeding violation. The driver did not have any
                   identification on his person. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license.
               •   A white male driver was stopped for driving with the vehicle’s high beam lights activated
                   toward oncoming traffic. The driver produced an Arizona driver’s license. A records
                   check revealed that his driver’s license was in a suspended status. The driver was issued
                   a citation for driving with a suspended driver’s license and failure to dim the vehicle’s
                   high beam lights. The deputy seized the driver’s license.
               •   A Black male driver was stopped for a speeding violation. The driver produced an
                   Arizona driver’s license. A records check revealed that his driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license and the speeding violation. The deputy seized the driver’s license.
               •   A Latino driver was stopped for driving an all-terrain vehicle with no license plate. The
                   deputy determined that the driver, a 13 year old, was not eligible for a driver’s license due
                   to his age. The driver was issued a citation for driving with no license plate. The driver’s
                   parent responded to the location of the stop, and the deputy informed the parent of the
                   traffic violation.
            In our review of the sample of cases to assess compliance with Paragraph 54.k., searches of
            persons, we identified 31 cases where the drivers did not present a valid driver’s license to the
            deputies. In three of the cases, the deputies were able to confirm that the driver’s licenses were,
            in fact, valid. The remaining 28 cases where the drivers did not present a valid driver’s license
            to the deputies are described in detail below:
               •   A Latino driver was stopped for failing to maintain a lane of traffic. The driver did not
                   have any identification on his person. A records check revealed that the driver had never
                   obtained a driver’s license. The driver was issued a citation for driving without a valid
                   driver’s license, driving under the influence, and failing to maintain a lane of traffic.




                                                        Page 24 of 289




WAI 56269
            •   A white male driver was stopped for driving with an expired license plate. The driver did
                not have any identification on his person. A records check revealed that his driver’s
                license was in a canceled status. The driver was issued a citation for driving with a
                canceled driver’s license and no registration.
            •   A Black male driver was stopped for driving with no license plate. The driver did not
                have any identification on his person. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a warning for no current registration.
            •   A white female driver was stopped for driving with an expired license plate. The driver
                presented an Arizona identification card. A records check revealed that the driver’s
                license was in a suspended status. The driver was issued a citation for driving with a
                suspended driver’s license, no current registration, and no insurance. The driver was
                arrested for an outstanding warrant.
            •   A white male driver was stopped for failing to maintain a lane of traffic. A records check
                revealed that the license plate on the vehicle was reported stolen. The driver presented an
                Arizona identification card. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license, knowingly driving with a fictitious license plate, and no insurance.
            •   A Latino driver was stopped for a speeding violation. The driver presented an Arizona
                driver’s license. A records check revealed that the driver’s license was in a revoked status.
                The driver was issued a citation for driving with a revoked driver’s license, speeding, and
                operating a motor vehicle without an ignition interlock device being installed.
            •   A Latino driver was stopped for failing to maintain a lane of traffic. The driver did not
                have any identification on his person. A records check revealed that the driver had a
                suspended driver’s license. The driver was issued a citation for driving with a suspended
                driver’s license.
            •   An American Indian/Alaskan Native male driver was stopped for a speeding violation.
                The driver did not have any identification on his person. A records check revealed that
                his driver’s license was in a suspended status. The driver was issued a citation for the
                speeding violation. The driver was arrested and processed for driving under the influence.
            •   A Latino driver was stopped for failing to maintain a lane of traffic. The driver presented
                a Mexican passport. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving without a valid driver’s license.
            •   A Latino driver was stopped for driving with no operational license plate light. The driver
                presented an Arizona driver’s license. A records check revealed that the driver’s license
                was in a suspended status. The driver was issued a citation for driving with a suspended
                driver’s license. The driver’s license was seized by the deputy.




                                                    Page 25 of 289




WAI 56270
            •   A white male driver was stopped for driving with no license plate. The driver did not
                have any identification on his person. A records check revealed that the driver had never
                been issued a driver’s license and that the driver was wanted on outstanding warrants. The
                driver was arrested and issued a citation for driving with no license plate, no insurance,
                and no red tail lamps.
            •   A white male driver was stopped for a speeding violation. The driver presented an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status and that the driver was wanted on an outstanding warrant. The driver
                was arrested; and he was issued a citation for driving with a suspended driver’s license,
                speeding, and operating a motor vehicle without an ignition interlock device being
                installed. The driver’s license was seized by the deputy.
            •   A white male driver was stopped for a speeding violation. The driver presented an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status and that the driver was wanted on an outstanding warrant. The driver
                was arrested; and he was issued a citation for driving with a suspended driver’s license,
                speeding, and no registration. The driver’s license was seized by the deputy.
            •   A Latino driver was stopped for a speeding violation. The driver did not have any
                identification on his person. A records check revealed that the driver had never obtained
                a driver’s license. The driver was issued a citation for driving without a valid driver’s
                license and the speeding violation.
            •   A white male driver was stopped for a red light violation. The driver presented an Arizona
                identification card. A records check revealed that the driver had never obtained a driver’s
                license and that he had an outstanding warrant for his arrest. The driver was arrested; and
                issued a citation for the red light violation, no insurance, and driving without a valid
                driver’s license.
            •   A white male driver was stopped for a red light violation. The driver did not have any
                identification on his person. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license.
            •   A white male driver was stopped for having an improper license plate on the vehicle. The
                driver presented an Arizona driver’s license. A records check revealed that the driver’s
                license was in a suspended status. The driver was issued a citation for driving with a
                suspended driver’s license, no insurance, and no registration. The deputy seized the
                driver’s license and the license plate.
            •   A Latino driver was stopped for an expired license plate. The driver did not have any
                identification on his person. A records check revealed that the driver had never obtained
                a driver’s license. The driver was arrested for driving under the influence. The driver
                was issued a citation for driving under the influence, driving without a valid driver’s
                license, and no registration.



                                                   Page 26 of 289




WAI 56271
            •   A Latina driver was stopped after being observed driving an unsafe vehicle, as a front tire
                was missing and the vehicle’s rim was in contact with the pavement. The driver presented
                a driver’s license issued from the state of New Mexico. A records check revealed that the
                driver’s license was in a suspended status. The driver was arrested for driving under the
                influence. The deputy prepared reports for the review of the Maricopa County Attorney’s
                Office for consideration of potential criminal charges.
            •   A Latino driver was stopped for driving with one headlight. The driver presented an
                Arizona identification card. A records check revealed that the driver’s license was in a
                revoked status. The driver was issued a citation for driving with a revoked driver’s
                license, no registration, and for displaying a suspended license plate.
            •   A white male driver was stopped for a speeding violation. The driver presented an
                Arizona identification card. A records check revealed that the driver’s license was in a
                suspended status and that the driver had an outstanding warrant for his arrest. The driver
                was arrested and he was issued a citation for driving with a suspended driver’s license,
                speeding, and no insurance.
            •   A Latino driver was stopped for making an improper left turn. The driver presented an
                Arizona identification card. A records check revealed that the driver’s license was in a
                suspended status. The driver explained that he was experiencing a medical emergency
                and the deputy assisted the driver getting transportation to a nearby hospital. The deputy
                issued the driver an Incidental Contact Receipt. The deputy also conducted an
                investigation to determine whether the driver was driving under the influence.
            •   A white male driver was stopped for driving with an expired license plate. The driver
                presented an Arizona identification card. A records check revealed that the driver’s
                license was in a suspended status and that the driver had an outstanding warrant for his
                arrest. The driver was arrested and he was issued a citation for driving with a suspended
                driver’s license and no registration.
            •   A Latino driver was stopped for failing to yield. The driver produced a Mexican voter
                identification card. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving without a valid driver’s license, no
                insurance, and failure to yield.
            •   A white male driver was stopped for driving with a brake light not being operational. The
                driver did not have any identification on his person. A records check revealed that the
                driver’s license was in a suspended status and that the driver had an outstanding warrant
                for his arrest. The driver was arrested and he was issued a citation for driving with a
                suspended driver’s license.
            •   A Latino driver was stopped for driving with one headlight. The driver produced a
                Mexican passport. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving without a valid driver’s license.




                                                   Page 27 of 289




WAI 56272
               •   A Latina driver was stopped for a red light violation. The license plate on the vehicle was
                   reported stolen. The driver presented an Arizona identification card. A records check
                   revealed that the driver had never obtained a driver’s license. The driver was issued a
                   citation for driving without a valid driver’s license, no registration, and for the red light
                   violation. The deputy seized the license plate.
               •   A Latino driver was stopped for failing to signal prior to making a turn. The driver did
                   not have any identification on his person. A records check revealed that the driver had
                   never obtained a driver’s license. The driver was arrested for driving under the influence
                   and he was issued a citation for driving without a valid driver’s license and failing to signal
                   prior to making a turn. The deputy prepared reports for the review of the Maricopa County
                   Attorney’s Office for consideration of potential criminal charges.
            In our review of the sample of cases to assess compliance with Paragraphs 25.d. and 54.g.,
            passenger contacts, we identified 39 cases where the drivers did not present a valid driver’s license
            to the deputies. In seven of the cases, the deputies were able to confirm that the drivers’ licenses
            were, in fact, valid. The remaining 32 cases are described in detail below:
               •   A white female driver was stopped for driving with no headlights and tail lights activated.
                   The driver did not have any identification on her person. A records check revealed that
                   the driver’s license was in a suspended status. The driver was issued a citation for driving
                   with a suspended driver’s license.
               •   A Black male driver was stopped for a speeding violation. The driver presented an
                   Arizona identification card. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license and he was issued a warning for the speeding violation
               •   A white male driver was stopped for a speeding violation. The driver presented a driver’s
                   license. A records check revealed that the driver’s license was in a suspended status. The
                   driver was issued a citation for driving with a suspended driver’s license and for the
                   speeding violation. The driver was arrested for an outstanding warrant.
               •   A Black male driver was stopped for a speeding violation. The driver presented a
                   Michigan identification card. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license and for the speeding violation.
               •   A Latino driver was stopped for a speeding violation. The driver did not have any
                   identification on her person. A records check revealed that the driver’s license was in an
                   expired status. The driver was issued a citation for driving without a valid driver’s license
                   and for the speeding violation.
               •   A Latino driver was stopped for driving with one headlight. The driver presented an
                   Arizona identification card. A records check revealed that the driver had never obtained
                   a driver’s license. The driver was issued a citation for driving without a valid driver’s
                   license.



                                                       Page 28 of 289




WAI 56273
            •   A Latino driver was stopped for driving with no license plate. The driver did not have
                any identification on her person. A records check revealed that the driver’s license was
                in a suspended status. The driver was issued a citation for driving with a suspended
                driver’s license, no evidence of insurance, and no registration.
            •   A Latina driver was stopped for driving with no headlights activated. The driver did not
                have any identification on her person. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a warning for driving with no headlights
                activated.
            •   A Latino driver was stopped for driving with one headlight. The driver did not have any
                identification on his person. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license.
            •   A Latina driver was stopped for driving with one headlight. The driver produced an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license. The driver’s license was seized by the deputy.
            •   A Latino driver was stopped for failing to maintain a lane of traffic. The driver produced
                a Mexican passport. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving with no valid driver’s license, no
                evidence of insurance, and failing to maintain a lane of traffic.
            •   A white male driver was stopped for a red light violation. The driver did not have any
                identification on his person. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license.
            •   A Black male driver was stopped for a speeding violation. The driver produced an
                Arizona identification card. A records check revealed that the driver had an Illinois
                driver’s license that was in a suspended status. The driver was issued a citation for driving
                with a suspended driver’s license and the speeding violation.
            •   A Latina driver was stopped for an expired registration. The driver presented an Arizona
                identification card. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving with no valid driver’s license, no
                current registration, and no evidence of insurance.
            •   A Black male driver was stopped for a speeding violation. The driver produced a South
                Carolina driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a warning for driving with a suspended driver’s
                license and the speeding violation.




                                                    Page 29 of 289




WAI 56274
            •   A Black female driver was stopped for a speeding violation. The driver produced an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license, speeding, and no evidence of insurance. The driver’s license was seized by the
                deputy.
            •   A Black male driver was stopped for failing to obey a traffic control device, improper U-
                turn. The driver produced a Nevada identification card. A records check revealed that
                the driver’s license from Nevada was in a suspended status. The driver was issued a
                citation for failing to obey a traffic control device.
            •   A Latina driver was stopped for driving with no headlights activated. The driver did not
                have any identification on her person. A records check revealed that the driver had never
                obtained a driver’s license. The driver was issued a citation for driving without a valid
                driver’s license.
            •   An American Indian/Alaskan Native male driver was stopped for driving with one
                headlight. The driver did not have any identification on his person. A records check
                revealed that his driver’s license was in a revoked status. The driver was issued a citation
                for driving with a revoked driver’s license.
            •   A Latina driver was stopped for driving with one headlight. The driver produced a
                Mexican passport. A records check revealed that the driver had never obtained a driver’s
                license. The driver was issued a citation for driving without a valid driver’s license.
            •   A white male driver was stopped for driving with one headlight. The driver produced an
                Arizona driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license. The driver’s license was seized by the deputy.
            •   A Latino driver was stopped for an expired registration. The driver produced a driver’s
                license issued from the state of Utah, which was expired. The driver was issued a citation
                for driving without a valid driver’s license and no current registration.
            •   A Latino driver was stopped for a speeding violation. The driver produced a driver’s
                license issue from Mexico, which was expired. The driver was issued a citation for the
                speeding violation.
            •   A white male driver was stopped for driving with no license plate. The driver did not
                have any identification on his person. A records check revealed that the driver’s license
                was in a suspended status. The driver was issued a citation for driving with a suspended
                driver’s license, no evidence of insurance, no registration, and driving with no license
                plate.
            •   A Latino driver was stopped for driving with no tail lights. The driver did not have any
                identification on his person. A records check revealed that the driver’s license was in an
                expired status. The driver had paperwork demonstrating that he had applied to renew his
                driver’s license. The driver was issued a warning for driving with no tail lights.


                                                   Page 30 of 289




WAI 56275
               •   A white male driver was stopped for driving an all-terrain vehicle on the roadway in a
                   manner to create dust. The driver did not have any identification on his person. A records
                   check revealed that the driver had never obtained a driver’s license. The driver was issued
                   a citation for driving in a manner to create dust in the roadway.
               •   A Latino driver was stopped for driving without a license plate. The driver did not have
                   any identification on his person. A records check revealed that the driver had never
                   obtained a driver’s license. The driver was issued a citation for driving without a valid
                   driver’s license and no registration.
               •   A Black male driver was stopped for a speeding violation. The driver did not have any
                   identification on his person. A records check revealed that the driver had never obtained
                   a driver’s license. The driver was issued a citation for driving without a valid driver’s
                   license, speeding, and driving under the influence.
               •   A white male driver was stopped for an expired registration. The driver produced an
                   Arizona driver’s license. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for driving with a suspended driver’s
                   license, no registration, and no evidence of insurance. The driver’s license was seized by
                   the deputy.
               •   A Latino driver was stopped for a speeding violation. The driver produced an Illinois
                   identification card. A records check revealed that the driver did not have a valid driver’s
                   license. The driver was issued a citation for driving without a valid driver’s license.
               •   A Latina driver was stopped for driving on the shoulder of the roadway. The driver did
                   not have any identification on her person. A records check revealed that the driver had
                   never obtained a driver’s license. The driver was issued a citation for driving without a
                   valid driver’s license.
               •    A Latina driver was stopped for a speeding violation. The driver did not have any
                   identification on her person. A records check revealed that the driver had never obtained
                   a driver’s license. The driver was issued a citation for driving without a valid driver’s
                   license and the speeding violation.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.j. requires MCSO to instruct deputies that they are not to ask for the Social Security
            Number or card of any motorist who has provided a valid form of identification, unless it is needed
            to complete a citation or report. EB-1 (Traffic Enforcement, Violator Contacts, and Citation
            Issuance) prohibits deputies from asking for the Social Security Number of any motorist who has
            provided a valid form of identification. During this reporting period’s review of the sample of
            105 traffic stops, we identified that deputies requested a driver’s Social Security Number in
            incidents that either involved the arrest of the driver for the purpose of completing an Incident
            Report, or incidents where the driver did not produce a valid form of identification, both of which
            are permissible under this Subparagraph.




                                                       Page 31 of 289




WAI 56276
            During this reporting period’s review of the sample of traffic stops reviewed for Paragraph 54.k.
            and Paragraphs 25.d. and 54.g., we identified that deputies requested a driver’s Social Security
            Number in incidents that either involved the arrest of the driver for the purpose of completing an
            Incident Report, or incidents where the driver did not produce a valid form of identification, both
            of which are permissible under this Subparagraph. MCSO remains in compliance with this
            Subparagraph.
            Although MCSO has achieved compliance with several components of Paragraph 25, we have
            determined that the compliance status of Subparagraph 25.a. is in a deferred status. Accordingly,
            the compliance status for Paragraph 25 is deferred.


            Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory
            Detentions and arrests to ensure that those policies, at a minimum:
            a.     require that Deputies have reasonable suspicion that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an investigatory seizure;
            b.     require that Deputies have probable cause to believe that a person is engaged in, has
                   committed, or is about to commit, a crime before initiating an arrest;
            c.     provide Deputies with guidance on factors to be considered in deciding whether to cite
                   and release an individual for a criminal violation or whether to make an arrest;
            d.     require Deputies to notify Supervisors before effectuating an arrest following any
                   immigration-related investigation or for an Immigration-Related Crime, or for any crime
                   by a vehicle passenger related to lack of an identity document;
            e.     prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
                   suspicion or probable cause to believe a person has, is, or will commit a crime, except as
                   part of a reliable and specific suspect description; and
            f.     prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
                   arrests (though this requirement shall not be construed to prohibit the MCSO from
                   reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness or
                   whether the Deputy may be engaging in unconstitutional policing).
            In Full and Effective Compliance
            To assess compliance with Paragraph 26, we request documentation of arrests and investigations
            associated with the requirements specified in this Paragraph. In addition to the review of any
            reported cases, we receive booking lists and criminal citation lists for each month of the reporting
            period, and request a random sample of cases to review.




                                                       Page 32 of 289




WAI 56277
            For the first quarter of 2021, MCSO did not report any arrests or investigatory detentions that
            would fall under the reporting requirements of this Paragraph. For this reporting period, we
            requested and reviewed 20 bookings and 20 criminal citations for each month of the quarter. In
            total, we reviewed 60 incidents resulting in arrest and 60 incidents in which criminal citations
            were issued. In addition, we reviewed 258 Incident Reports for the quarter. All of the
            documentation we reviewed during this reporting period indicates that MCSO is in compliance
            with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            d. Policies and Procedures Governing the Enforcement of Immigration-Related Laws
            Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
            Policies and Procedures, except that the agency may mention the LEAR Policy in order to clarify
            that it is discontinued.
            In Full and Effective Compliance
            MCSO asserts that it does not have an agency LEAR policy. We have verified, through our
            document reviews and site compliance visits, that MCSO does not have a LEAR policy.
            On March 22, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
            policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they,
            at a minimum:
            a.     specify that unauthorized presence in the United States is not a crime and does not itself
                   constitute reasonable suspicion or probable cause to believe that a person has committed
                   or is committing any crime;
            b.     prohibit officers from detaining any individual based on actual or suspected “unlawful
                   presence,” without something more; prohibit officers from initiating a pre-textual vehicle
                   stop where an officer has reasonable suspicion or probable cause to believe a traffic or
                   equipment violation has been or is being committed in order to determine whether the
                   driver or passengers are unlawfully present;




                                                      Page 33 of 289




WAI 56278
            c.     prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
                   select whom to stop or to investigate for an Immigration-Related Crime (except in
                   connection with a specific suspect description); prohibit Deputies from relying on a
                   suspect’s speaking Spanish, or speaking English with an accent, or appearance as a day
                   laborer as a factor in developing reasonable suspicion or probable cause to believe a
                   person has committed or is committing any crime, or reasonable suspicion to believe that
                   an individual is in the country without authorization;
            d.     unless the officer has reasonable suspicion that the person is in the country unlawfully
                   and probable cause to believe the individual has committed or is committing a crime, the
                   MCSO shall prohibit officers from (a) questioning any individual as to his/her alienage
                   or immigration status; (b) investigating an individual’s identity or searching the
                   individual in order to develop evidence of unlawful status; or (c) detaining an individual
                   while contacting ICE/CBP with an inquiry about immigration status or awaiting a
                   response from ICE/CBP. In such cases, the officer must still comply with Paragraph 25(g)
                   of this Order. Notwithstanding the foregoing, an officer may (a) briefly question an
                   individual as to his/her alienage or immigration status; (b) contact ICE/CBP and await a
                   response from federal authorities if the officer has reasonable suspicion to believe the
                   person is in the country unlawfully and reasonable suspicion to believe the person is
                   engaged in an Immigration-Related Crime for which unlawful immigration status is an
                   element, so long as doing so does not unreasonably extend the stop in violation of
                   Paragraph 25(g) of this Order;
            e.     prohibit Deputies from transporting or delivering an individual to ICE/CBP custody from
                   a traffic stop unless a request to do so has been voluntarily made by the individual;
            f.     Require that, before any questioning as to alienage or immigration status or any contact
                   with ICE/CBP is initiated, an officer check with a Supervisor to ensure that the
                   circumstances justify such an action under MCSO policy and receive approval to proceed.
                   Officers must also document, in every such case, (a) the reason(s) for making the
                   immigration-status inquiry or contacting ICE/CBP, (b) the time approval was received,
                   (c) when ICE/CBP was contacted, (d) the time it took to receive a response from ICE/CBP,
                   if applicable, and (e) whether the individual was then transferred to ICE/CBP custody.
            In Full and Effective Compliance
            For this reporting period, there were no reported instances of deputies having contact with
            Immigration and Customs Enforcement (ICE) or Customs and Border Protection (CBP) for the
            purpose of making an immigration status inquiry, and there were no reported arrests for any
            immigration-related investigations, or for any immigration-related crimes. The reviews of
            documentation submitted for this reporting period indicate that MCSO has complied with the
            reporting requirements related to Paragraph 28. In our reviews of incidents involving contact
            with the public, including traffic stops, arrests, and investigative stops, we monitor deputies’
            actions to verify compliance with this Order.




                                                     Page 34 of 289




WAI 56279
            In addition to the documentation requested from MCSO, to determine compliance with this
            Paragraph, our reviews of documentation provided for other Paragraphs of the Order have found
            no evidence to indicate a violation of this Paragraph. For this reporting period, we reviewed 60
            Arrest Reports, 60 criminal citations, 284 traffic stops, 64 NTCFs, and 258 Incident Reports. We
            found no issues of concern, as it relates to this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            e. Policies and Procedures Generally
            Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with applicable
            law and the requirements of this Order, and comport with current professional standards.
            In Full and Effective Compliance
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            See Paragraph 30.


            Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures and
            amendments to Policies and Procedures provided for by this Order to the Monitor for review
            within 90 days of the Effective Date pursuant to the process described in Section IV. These
            Policies and Procedures shall be approved by the Monitor or the Court prior to their
            implementation.
            In Full and Effective Compliance
            MCSO continues to provide us, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors with drafts
            of its Order-related policies and procedures prior to publication, as required by the Order. We,
            the Plaintiffs’ attorneys, and the Plaintiff-Intervenors review the policies to ensure that they define
            terms clearly, comply with applicable law and the requirements of the Order, and comport with
            current professional standards. Once drafts are finalized, incorporating feedback from us,
            Plaintiffs’ attorneys, and the Plaintiff-Intervenors, MCSO provides them to us for final review
            and approval. As this process has been followed for the Order-related policies published thus far,
            MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                        Page 35 of 289




WAI 56280
            Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
            Patrol Operation Personnel have received, read, and understand their responsibilities pursuant
            to the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly
            notified of any new Policies and Procedures or changes to Policies and Procedures. The Monitor
            shall assess and report to the Court and the Parties on whether he/she believes relevant personnel
            are provided sufficient notification of and access to, and understand each policy or procedure as
            necessary to fulfill their responsibilities.
            In Full and Effective Compliance
            GA-1 indicates that Office personnel shall be notified of new policies and changes to existing
            policies via Briefing Boards and via the HUB, Maricopa County’s adaptation of the online
            training software program, Cornerstone, that MCSO implemented in July 2017 to replace its E-
            Policy system. Employees are required to complete personal attestations that indicate that they
            have read and understand policies; the HUB routinely updates recent training and policy reviews
            for deputies and is visible by immediate supervisors. Per GA-1, “Prior to some policies being
            revised, time-sensitive changes are often announced in the Briefing Board until the entire policy
            can be revised and finalized.” As noted previously, we recognize the authority of Briefing Boards
            and understand their utility in publishing critical policy changes quickly; but we have advised
            MCSO that we generally do not grant Phase 1 compliance for an Order requirement until the
            requirement is memorialized in a more formal policy.
            During this reporting period, MCSO issued (or issued revisions of) nine Order-related policies:
            CP-3 (Workplace Professionalism); EA-2 (Patrol Vehicles); EB-1 (Traffic Enforcement, Violator
            Contacts, and Citation Issuance); GG-1 (Peace Officer Training Administration); GG-2
            (Detention/Civilian Training Administration); GH-4 (Bureau of Internal Oversight Audits and
            Inspections); GH-5 (Early Identification System); GJ-24 (Community Relations and Youth
            Programs); and GM-1 (Electronic Communications, Data and Voicemail). During this reporting
            period, MCSO also issued several Briefing Boards and Administrative Broadcasts that touched
            on Order-related topics and revised the language of General Orders. MCSO did not publish any
            Order-related operations manuals during this reporting period.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations of
            policy; that Supervisors of all ranks shall be held accountable for identifying and responding to
            policy or procedure violations by personnel under their command; and that personnel be held
            accountable for policy and procedural violations. The MCSO shall apply policies uniformly.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.

                                                      Page 36 of 289




WAI 56281
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            Since we began reviewing internal investigations conducted by MCSO, we have reviewed
            hundreds of administrative misconduct investigations submitted to our Team for this Paragraph.
            During our reviews, we have continued to note that the investigations conducted by PSB have
            consistently been thorough and well-written, and arrived at the appropriate findings. Compliance
            for investigations conducted at the District level, which had decreased for multiple reporting
            periods, had seen some improvement in investigative quality for the last three reporting periods.
            We did not note any additional improvement during this reporting period.
            During our site visits, we have met with the Professional Standards Bureau (PSB) and District
            and Division Command personnel to provide them with information regarding the cases that were
            deficient in structure, format, investigation, or reporting requirements. We have also highlighted
            cases we found to be properly investigated and in compliance with Order requirements. In 2016,
            PSB developed and implemented the use of an investigative checklist and specific format for the
            completion of internal investigations. MCSO trained all supervisors who conduct investigations
            in the use of these documents. Since June 1, 2016, the use of these investigative protocol
            documents has been required for all administrative investigations.
            PSB personnel have remained responsive to our feedback, and the investigations they submit for
            compliance with this Paragraph continue to be complete and thorough. PSB’s reviews of
            investigations conducted by District personnel continue to be thorough, and PSB has identified
            and addressed many concerns and deficiencies they have found.
            We have continued to be concerned with District case compliance, particularly because MCSO
            has been conducting misconduct investigations under the Court’s Second Order since 2016. In
            2017, MCSO made major revisions to both GH-2 (Internal Investigations) and GC-16 (Employee
            Grievance Procedures). By the end of December 2017, all supervisory personnel responsible for
            conducting misconduct investigations had attended the 40-hour Misconduct Investigative
            Training. Since the initial training, supervisors have attended additional training on the proper
            completion of these investigations.
            During this reporting period, there were 30 investigations conducted by District personnel that
            were submitted for our review. Of the 30, we or PSB identified investigative and administrative
            deficiencies with 12 (40%), not including timeliness and extension concerns. This is an increase


                                                      Page 37 of 289




WAI 56282
            from 37% the last reporting period. Investigations were returned to District personnel by PSB to
            address improper findings, leading questions, insufficient investigations, or failure to interview
            all witnesses.
            During our site visits, our Team has made numerous visits to MCSO Districts, where we have
            discussed the completion of administrative misconduct investigations by District personnel. We
            have specifically discussed those areas of the investigations where we continue to find
            deficiencies and have provided input regarding the proper completion of investigations. We have
            also sought information from District supervisors regarding their experience with the
            investigation process and any ongoing concerns they may have.
            During our visits to Districts 1, 2, and 6 in January 2020, District supervisors identified several
            reasons for ongoing deficiencies including lower experience level of supervisors due to the
            number of promotions being made, and the continuing need to balance administrative time with
            time out on the street supervising their personnel. In one District, personnel had added a second
            supervisor to observe interviews and had questions prepared and reviewed in advance of
            interviews. Personnel had also added an additional level of review in the District, prior to sending
            the investigations to PSB. We were encouraged by these efforts, and hopeful that the investigative
            process would improve as a result.
            Since March 2018, we have requested and reviewed a monthly report from District Command
            personnel that documents any actions they have taken to assist their personnel in the completion
            of administrative misconduct investigations and any actions they have taken to address any
            deficiencies they have identified. During the last reporting period, we noted multiple instances
            where District Command personnel identified and addressed deficiencies in investigations
            conducted by their personnel, and several additional instances where Deputy Chiefs met with
            District Command personnel to address deficient investigations.
            During this reporting period, we observed two instances where District Command personnel
            identified and addressed deficiencies in investigations by their personnel prior to forwarding the
            investigations to PSB. We did not observe any instances where Deputy Chiefs identified
            deficiencies in administrative investigations conducted by their personnel. Again during this
            reporting period, PSB identified the majority of the deficiencies upon its review of the District
            investigations. We note that the majority of the investigative deficiencies identified by PSB were
            for investigations that were initiated and completed prior to the increased review and oversight
            by District and Division Command personnel.
            As we have noted previously, timely corrective actions are critical to ensuring that concerns are
            addressed and resolved before additional deficiencies of the same kind occur. PSB continues to
            maintain a tracking document to identify deficiencies and ensure that appropriate follow-up or
            intervention is taking place. We will continue to closely monitor both interventions and
            deficiency memos, and continue to encourage executive staff and Command personnel to address
            deficiencies that have been identified in a timely manner.
            During the last reporting period, we reviewed all 42 administrative misconduct investigations
            submitted for compliance with this Paragraph and made our compliance findings based on the
            investigative and administrative requirements for the completion of these investigations. Thirty-


                                                       Page 38 of 289




WAI 56283
            five of these were conducted by District personnel. Based on the identified deficiencies in these
            investigations and our assessment of the reasonableness of requested extensions, 10 (29%) of the
            35 investigations conducted by District personnel were found in compliance. One (14%) of the
            seven investigations conducted by PSB was in compliance.
            During this reporting period, we reviewed all administrative misconduct investigations submitted
            for compliance with this Paragraph. PSB conducted 12 of these investigations, and District
            personnel conducted the remaining 30. Sworn supervisors with the rank of sergeant or higher
            completed all the investigations conducted at the District level. There was 86 potential policy
            violations included in the 42 cases. Thirty-six of the investigations resulted from external
            complaints, and six were internally generated. All 42 investigations were initiated after May 17,
            2017, when MCSO revised all of its internal investigation policies; and all were initiated after the
            completion of the 40-hour Misconduct Investigative Training that concluded in late 2017.
            Of the 42 administrative investigations we reviewed for this Paragraph, 17 resulted in sustained
            findings against one or more employees. We concur with the sustained findings in all 17 of these
            investigations. In three, the involved employees resigned or retired prior to the completion of the
            investigation or disciplinary process. In one, due to an administrative error, minor misconduct
            that resulted in a sustained finding was determined not to require discipline. Discipline in the 13
            remaining cases included three coachings, six written reprimands, two suspensions, and two
            dismissals. In 10 of the 13 cases, the PSB Commander properly identified the category and
            offense number, as well as the presumptive discipline or range of discipline for the sustained
            allegations. In three, we believe the category of offense determined by the PSB Commander was
            inconsistent with the Matrices in place at the time of the offenses. We will discuss these cases
            with PSB during our next site visit.
            District personnel outside PSB conducted 30 of the investigations that MCSO submitted for
            review for this Paragraph. All were completed after July 20, 2016. Seven of the investigations
            were noncompliant due to improper allegations or findings and five investigations were not
            thoroughly conducted. We did not identify any instances where a District investigator failed to
            appropriately address a training or policy concern during this reporting period. Where
            appropriate, deficient cases were returned to the Districts by PSB for additional investigation or
            corrections. All of the cases investigated by District personnel this reporting period were initiated
            after several years of working under the requirements of the Court Orders, after training in how
            to conduct misconduct investigations (the 40-hour Misconduct Investigative Training completed
            in late 2017), and after numerous site visit meetings where our Team has identified the same kinds
            of deficiencies we again found during this reporting period.
            During this and the last three reporting periods, we have met with the Deputy Chiefs responsible
            for oversight of Districts and Divisions outside of PSB during our remote site visits to discuss our
            concerns with the quality of investigations being conducted by their personnel.
            Our meeting with the Deputy Chiefs during our October 2020 remote site visit resulted in a useful
            discussion about needed improvement in the quality of investigations. The Deputy Chiefs advised
            us that after our July remote site visit, they had started reviewing the administrative misconduct
            investigations conducted by their personnel and had identified many of the same types of concerns
            that both we and PSB had identified. They informed us that they were working with their

                                                       Page 39 of 289




WAI 56284
            personnel to improve the quality of investigations and discussing not only the quality issues, but
            also how to ensure that thorough reviews were being conducted at the District level prior to
            forwarding the investigations to PSB. We were encouraged by the actions that Deputy Chiefs
            were taking, and hopeful that we would see continuing improvement as a result.
            We met with the Deputy Chiefs responsible for oversight of Districts and Divisions outside of
            PSB during our January 2021 remote site visit. The Deputy Chiefs advised us they believed they
            were seeing more thorough investigations and that their personnel had improved in identifying
            allegations and findings. Though not mandated, in some Districts, investigative plans and outlines
            were created prior to conducting the investigations. In their reviews, the Deputy Chiefs noted
            they were finding some continuing need for clarification in the reports, or the need to further
            discuss proposed findings; but in general, they believed improvement was taking place.
            During our April 2021 remote site visit, we again met with Deputy Chiefs responsible for Districts
            and Divisions outside of PSB. The Chiefs advised us that while they would continue to do some
            reviews, they would rely more on reviews done by District Commanders and would be holding
            these Commanders accountable for any deficiencies that were found. They have also been
            conducting a pilot program in two Districts where a single assigned investigator conducts all
            misconduct investigations in the District. We advised PSB that we had noted that this single
            investigator pilot has created noticeable delays in the completion of investigations. PSB advised
            us that it is addressing the delay issues and hopes to have investigations completed in “real time”
            moving forward.
            The overall investigative quality for cases investigated by PSB and submitted for compliance with
            this Paragraph has remained high. For this reporting period, PSB conducted 12 investigations
            submitted for compliance with this Paragraph. We identified three instances where we disagree
            with the category of offense determined by the PSB Commander. In all three, which involved
            the unintentional discharge of a weapon, while all were sustained, the category of offense
            determined by the PSB Commander was inconsistent with the Matrices in place at the time of the
            conduct or the initiation of the investigations. We acknowledge that the Matrix used was the
            current Matrix which has reclassified offenses of these kind. However, all three of these incidents
            occurred more than a year prior to the implementation of the current Matrix. That MCSO was in
            the process of recommending a change in classification does not allow an unapproved Matrix to
            be used. The remaining nine cases (75%) were in compliance with investigative and
            administrative requirements, except for timely extensions.
            All 42 cases we reviewed for this Paragraph were completed on or after July 20, 2016. Of the 12
            investigations conducted by PSB, three (25%) were completed within the 85-day timeframe or
            had an approved extension related to the specific investigation. Of the 30 investigations
            conducted at the District level, 11 (37%) were initially completed within the 60-day timeframe or
            had an approved extension related to the specific investigation, though many of these cases were
            returned to the Districts for further work after review by PSB.
            Of the 42 total investigations submitted for compliance with this Paragraph, 14 (33%) were either
            submitted within the required 60- or 85-day timeframe, or included an acceptable justification for
            an extension, a decrease from 52% during the last quarter. Of the 42 total investigations reviewed
            for compliance with this Paragraph, 11 (26%) were finalized and closed with 180 days or included

                                                       Page 40 of 289




WAI 56285
            an acceptable extension approval. This is a decrease from the 45% compliance that we found
            during the last reporting period. MCSO’s failure to complete investigations in a timely manner
            remains unacceptable. General workload issues are insufficient justification for the failure to
            complete investigations in a reasonably timely manner. To be considered compliant with the
            requirements for the completion of administrative misconduct investigations, extension requests
            and justifications must be submitted in a timely manner and be reasonably related to the specific
            investigation.
            Based on the identified deficiencies in District investigations and our assessment of the
            reasonability of the requested extensions, four (13%) of the 30 investigations conducted by
            District personnel were found in compliance, a decrease from 29% during the last reporting
            period. Though there were fewer investigative deficiencies in those cases reviewed by District
            and Division Command personnel prior to submittal to PSB, this same review caused extremely
            lengthy delays in their completion. During this reporting period, we saw a significant number of
            cases where multiple extensions were requested at the District level prior to forwarding the cases
            to PSB. More than half of these extension requests were a result of the District/Division review
            process. Six of the cases initiated after this extended review was implemented were not forwarded
            to PSB until after the 180-day timeframe had expired. This has resulted in an increased number
            of investigations being found not compliant with timeline requirements. While we have supported
            the increased review, we are concerned that the review process in some cases took months to
            complete. MCSO’s recent decision to assign the review to the District Commanders may have
            some effect on the timelines.
            Three (25%) of the 12 investigations conducted by PSB were in compliance, an increase from
            14% during the last quarter. Overall compliance for the 42 investigations submitted for this
            Paragraph was 17%, a decrease from 24% during the last quarter.
            As is our practice, we will discuss those cases that we found noncompliant with MCSO personnel
            during our next site visit.


            Paragraph 33. MCSO Personnel who engage in Discriminatory Policing in any context will be
            subjected to administrative Discipline and, where appropriate, referred for criminal prosecution.
            MCSO shall provide clear guidelines, in writing, regarding the disciplinary consequences for
            personnel who engage in Discriminatory Policing.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
            Phase 2: Not in compliance




                                                      Page 41 of 289




WAI 56286
            The investigations that we review for compliance with this Paragraph do not include biased
            policing complaints involving the Plaintiffs’ class. Those investigations have additional
            compliance requirements; we discuss them in Paragraphs 275-283.
            During the last reporting period, there were five investigations submitted by PSB that contained
            allegations of discriminatory policing.
            During this reporting period, there were seven investigations where alleged bias did not involve
            members of the Plaintiffs’ class. Three involved allegations of inappropriate and potentially
            biased comments made within the jail setting. One was sustained and MCSO assessed discipline.
            One was unfounded; and another was not sustained. A fourth complaint involved alleged bias
            during a traffic stop; PSB conducted an investigation, and the allegation was unfounded. In the
            fifth case, an allegation against a civilian employee for a biased comment was sustained and
            discipline assessed. The sixth complaint alleged bias in the hiring process. One of the allegations
            was not sustained and two were unfounded. The seventh case alleged bias by a sworn employee.
            After the investigation was initiated, PSB determined that the allegations did not involve MCSO
            employees but members of another law enforcement agency. The complaint was unfounded and
            forwarded to the appropriate agency.
            PSB conducted thorough investigations, and we agree with their findings in all seven cases.
            While MCSO is in compliance regarding the investigative quality and findings, none of the cases
            were submitted and approved within the required timeframes. Based on our assessment, these
            cases are not in compliance with the requirements for timely completion of administrative
            investigations; and therefore, not in compliance with the requirements for completion of
            investigations covered in this Paragraph.
            While discriminatory policing allegations that involve members of the Plaintiffs’ class are not
            reported in this Paragraph, we note that MCSO did complete six investigations for this reporting
            period that were determined to be Class Remedial Matters. (We address these in Paragraphs 275-
            288.)


            Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure that
            the policy or procedure provides effective direction to MCSO Personnel and remains consistent
            with this Order, current law and professional standards. The MCSO shall document such annual
            review in writing. MCSO also shall review Policies and Procedures as necessary upon notice of
            a policy deficiency during audits or reviews. MCSO shall revise any deficient policy as soon as
            practicable.
            In Full and Effective Compliance
            MCSO continues to review on an annual basis all critical policies and all policies relevant to the
            Court Orders for consistency with Constitutional policing, current law, and professional
            standards.
            During this reporting period, MCSO conducted its annual review on 22 (45%) of the 48 required
            policies. These policies included: CP-3 (Workplace Professionalism, Discrimination and
            Harassment); EA-2 (Patrol Vehicles); EA-11 (Arrest Procedures); EB-1 (Traffic Enforcement,


                                                       Page 42 of 289




WAI 56287
            Violator Contacts, Citation Issuance); EB-2 (Traffic Stop Data Collection); EB-7 (Traffic Control
            and Services); GC-17 (Employee Disciplinary Procedures); GE-4 (Use, Assignment, and
            Operation of Vehicles); GF-1 (Criminal Justice Systems); GG-1 (Peace Officer Training
            Administration); GG-2 (Detention/Civilian Training Administration); GH-2 (Internal
            Investigations); GH-4 (Bureau of Internal Oversight); GH-5 (Early Warning System); GI-7
            (Processing of Bias-Free Tips); GJ-3 (Search and Seizure); GJ-5 (Crime Scene Management);
            GJ-24 (Community Relations and Youth Programs); GJ-36 (Use of Digital Recording Devices);
            and GM-1 (Electronic Communications).
            Also during this reporting period, we rejected MCSO’s statement of annual review for EA-3
            (Non-Traffic Contact) that indicated no major changes were needed to the policy. The revisions
            to EA-3 have been open for some time; although MCSO’s work on the policy has apparently
            stalled, and we have not received a draft since March 17, 2020. At one point, MCSO was
            considering redesigning the Non-Traffic Contact Form and reexamining its use. We urge MCSO
            to resume work on this project, as the analysis of the stops documented on these forms is relevant
            to other Paragraph requirements.
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 43 of 289




WAI 56288
            Section 5: Pre-Planned Operations

            Paragraph 35. The Monitor shall regularly review the mission statement, policies and operations
            documents of any Specialized Unit within the MCSO that enforces Immigration-Related Laws to
            ensure that such unit(s) is/are operating in accordance with the Constitution, the laws of the
            United States and State of Arizona, and this Order.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we previously verified that the Criminal
            Employment Unit (CEU) was disbanded and removed from the Special Investigations Division
            organizational chart. The Human Smuggling Unit (HSU) was also disbanded, and personnel were
            reassigned to the Anti-Trafficking Unit (ATU).
            During our review of the arrests made by the Special Investigations Division ATU between March
            2015-March 2017, we did not note any arrests for immigration or human smuggling violations.
            The cases submitted by MCSO and reviewed for the ATU were primarily related to narcotics
            trafficking offenses.
            MCSO reported in April 2017 that it had disbanded the Anti-Trafficking Unit and formed a new
            unit, Fugitive Apprehension and Tactical Enforcement (FATE). The primary mission of FATE
            is to locate and apprehend violent fugitives. We reviewed FATE’s mission statement and
            objectives, as well as the organizational chart for the Special Investigations Division. MCSO had
            removed the ATU from the organizational chart, and the mission of FATE did not include any
            reference to the enforcement of Immigration-Related Laws.
            The revised organizational chart for SID and documentation MCSO provided regarding the
            implementation of FATE supported that the ATU no longer existed, and that there were no
            specialized Units in MCSO that enforced Immigration-Related Laws.
            We previously received and reviewed the Special Investigations Division Operations Manual and
            organizational chart. Both confirmed that MCSO has no specialized Units that enforce
            Immigration-Related Laws, that the Human Smuggling Unit (HSU) was disbanded, and the Anti-
            Trafficking Unit (ATU) no longer exists.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 44 of 289




WAI 56289
            Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
            and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
            or more MCSO personnel, excluding posse members, the MCSO shall develop a written protocol
            including a statement of the operational motivations and objectives, parameters for supporting
            documentation that shall be collected, operations plans, and provide instructions to supervisors,
            deputies and posse members. That written protocol shall be provided to the Monitor in advance
            of any Significant Operation or Patrol.
            In Full and Effective Compliance
            Since the requirements for conducting Significant Operations were implemented, MCSO has
            reported conducting only one Significant Operation that invoked the requirements of this
            Paragraph. MCSO conducted “Operation Borderline” from October 20-27, 2014, to interdict the
            flow of illegal narcotics into Maricopa County. MCSO met all the requirements of this Paragraph
            during the operation.
            In February 2016, we became aware of “Operation No Drug Bust Too Small” when it was
            reported in the media, and requested details on this operation from MCSO. After reviewing the
            documentation MCSO provided, we were satisfied that it did not meet the reporting requirements
            of this Paragraph.
            In October 2016, we became aware of “Operation Gila Monster” when it was reported in the
            media. According to media reports, this was a two-week operation conducted by a special
            operations Unit in MCSO and was intended to interdict the flow of illegal drugs into Maricopa
            County. We requested all documentation regarding this operation for review. The documentation
            indicated that this operation was conducted from October 17-23, 2016. The documentation
            MCSO provided was sufficient for us to determine that this operation did not meet the reporting
            criteria for this, or other Paragraphs, related to Significant Operations. The Plaintiffs also
            reviewed the documentation submitted by MCSO on this operation and agreed that the operation
            did not invoke the requirements of this Paragraph. We and the Plaintiffs noted that “Operation
            Gila Monster” involved traffic stops of Latinos, and that those arrested were undocumented
            Latinos.
            We continue to review documentation submitted for this Paragraph by all Districts, the
            Enforcement Support Division, and the Investigations Division on a monthly basis. During this
            reporting period, and since October 2014, MCSO continues to report that it has not conducted
            any additional Significant Operations. In addition, we have not learned of any potential
            Significant Operation through media releases or other sources during this reporting period. We
            will continue to monitor and review any operations we become aware of to ensure continued
            compliance with this and other Paragraphs related to Significant Operations. During this
            reporting period, we did not learn of any Significant Operations conducted by MCSO.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 45 of 289




WAI 56290
            Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
            instructions for supervisors, deputies and posse members applicable to all Significant Operations
            or Patrols to the Monitor for review pursuant to the process described in Section IV within 90
            days of the Effective Date. In Exigent Circumstances, the MCSO may conduct Significant
            Operations or Patrols during the interim period but such patrols shall be conducted in a manner
            that is in compliance with the requirement of this Order. Any Significant Operations or Patrols
            thereafter must be in accordance with the approved template and instructions.
            In Full and Effective Compliance
            In late 2014, we reviewed all the documentation submitted by MCSO regarding the Significant
            Operation conducted from October 24-27, 2014. This operation was intended to interdict the flow
            of illegal narcotics into Maricopa County and fully complied with the requirements of this
            Paragraph.
            MCSO continues to report that it has not conducted any operations that invoke the requirements
            of this Paragraph since October 2014.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            (Note: Unchanged language is presented in italicized font. Additions are indicated by
            underlined font. Deletions are indicated by crossed-out font.)
            Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or more
            MCSO Personnel excluding posse members, it shall create the following documentation and
            provide it to the Monitor and Plaintiffs within 30 days after the operation:
            a.     documentation of the specific justification/reason for the operation, certified as drafted
                   prior to the operation (this documentation must include analysis of relevant, reliable, and
                   comparative crime data);
            b.     information that triggered the operation and/or selection of the particular site for the
                   operation;
            c.     documentation of the steps taken to corroborate any information or intelligence received
                   from non-law enforcement personnel;
            d.     documentation of command staff review and approval of the operation and operations
                   plans;
            e.     a listing of specific operational objectives for the patrol;
            f.     documentation of specific operational objectives and instructions as communicated to
                   participating MCSO Personnel;



                                                       Page 46 of 289




WAI 56291
            g.     any operations plans, other instructions, guidance or post-operation feedback or
                   debriefing provided to participating MCSO Personnel;
            h.     a post-operation analysis of the patrol, including a detailed report of any significant
                   events that occurred during the patrol;
            i.     arrest lists, officer participation logs and records for the patrol; and
            j.     data about each contact made during the operation, including whether it resulted in a
                   citation or arrest.
            In Full and Effective Compliance
            Since the initial publication of GJ-33, MCSO has reported that it has conducted only one
            Significant Operation, “Operation Borderline,” in October 2014. At the time of this operation,
            we reviewed MCSO’s compliance with policy; attended the operational briefing; and verified the
            inclusion of all the required protocols, planning checklists, supervisor daily checklists, and post-
            operation reports. MCSO was in full compliance with this Paragraph for this operation.
            During this reporting period, MCSO again reported that it did not conduct any Significant
            Operations invoking the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            Paragraph 39. The MCSO shall hold a community outreach meeting no more than 40 days after
            any Significant Operations or Patrols in the affected District(s). MCSO shall work with the
            Community Advisory Board to ensure that the community outreach meeting adequately
            communicates information regarding the objectives and results of the operation or patrol. The
            community outreach meeting shall be advertised and conducted in English and Spanish.
            In Full and Effective Compliance
            The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
            issued on August 3, 2017 returned the responsibility for compliance with this Paragraph to
            MCSO.
            During this reporting period, MCSO did not report conducting any Significant Operations that
            would invoke the requirements of this Paragraph.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                       Page 47 of 289




WAI 56292
            Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
            immigration related traffic enforcement activity or Significant Operation involving the arrest of
            5 or more people unless such disclosure would interfere with an on-going criminal investigation
            in which case the notification shall be provided under seal to the Court, which may determine
            that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
            investigation. In any event, as soon as disclosure would no longer interfere with an on-going
            criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To the
            extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
            request any documentation related to such activity as they deem reasonably necessary to ensure
            compliance with the Court’s orders.
            In Full and Effective Compliance
            Since MCSO first developed GJ-33 (Significant Operations) in 2014, MCSO has reported
            conducting only one operation, “Operation Borderline,” that required compliance with this
            Paragraph. We verified that MCSO employed the appropriate protocols and made all required
            notifications. MCSO was in full compliance with this Paragraph during this operation.
            Based on a concern raised by the Plaintiffs, and to provide clarification regarding the portion of
            this Paragraph that addresses the requirement for MCSO to notify the Monitor and Plaintiffs
            within 24 hours of any immigration-related traffic enforcement activity or Significant Operations
            involving “the arrest of 5 or more persons,” we requested during our October 2015 site visit that
            MCSO provide a statement regarding this requirement each month. MCSO began including this
            information in its November 2015 submission and continues to do so.
            MCSO continues to report that it has not conducted any operations that meet the reporting
            requirements for this Paragraph since October 2014. During this reporting period, we did not
            learn of any traffic-related enforcement or Significant Operations conducted by MCSO that would
            invoke the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 48 of 289




WAI 56293
            Section 6: Training
            COURT ORDER VII. TRAINING


            a. General Provisions
            Paragraph 41. To ensure that the Policies and Procedures provided for by this Order are
            effectuated, the MCSO shall implement the following requirements regarding Training.


            Paragraph 42. The persons presenting this Training in each area shall be competent instructors
            with significant experience and expertise in the area. Those presenting Training on legal matters
            shall also hold a law degree from an accredited law school and be admitted to a Bar of any state
            and/or the District of Columbia.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            MCSO uses three types of instructors to deliver Order-related training: They are either assigned
            to the Training Division as full-time staff; assigned to field assignments outside of the Training
            Division; or are paid vendors. The Training Division manually maintains individual instructor
            folders for Training Division staff, field instructors, and Field Training Officers (FTOs). MCSO
            policy requires that instructor folders include annually updated CVs, General Instructor (GI)
            certificates, and either an annual or 30-day Misconduct and Disciplinary Review, as applicable.
            Additionally, instructors who have received prior sustained discipline or who are currently
            involved with an ongoing Professional Standards Bureau (PSB) investigation may request a
            Waiver of Presumptive Ineligibility for approval to teach from the Training Division Commander.
            A waiver request should provide the Training Division Commander with ample justification to
            overcome presumptive ineligibility. Waiver requests require the Training Division Commander
            to produce written justifications for the approval or denial of each request. We verify compliance
            with this Paragraph by reviewing all instructor folders, waiver requests, and justifications.
            During this reporting period, the Training Division approved three new FTOs and four new GIs.
            Our review indicated that all seven individuals met the appropriate criteria as described in GG-1.
            Additionally, everyone received the prescribed PSB review and were approved by the Training
            Division Captain.
            The newly developed Instructor Evaluation Form was approved for use during this quarter. No
            instructors were evaluated using this new tool during this reporting period.


                                                      Page 49 of 289




WAI 56294
            Paragraph 43. The Training shall include at least 60% live training (i.e., with a live instructor),
            which includes an interactive component, and no more than 40% on-line training. The Training
            shall also include testing and/or writings that indicate that MCSO Personnel taking the Training
            comprehend the material taught whether via live training or via on-line training.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            We verify compliance with this Paragraph by reviewing all individual test failures; individual
            retests; failure remediation efforts, and test analyses by training class; for both live and HUB-
            delivered Order-related training.
            During this reporting period, MCSO delivered the following programs: Bias-Free Policing and
            Fourth and Fourteenth Amendment Training; 2015 Blue Team (BT); 2019 Body-Worn Camera
            (BWC); 2017 Early Identification System (EIS); 2020 Fair and Impartial Decision Making
            (FIDM); 2017 Employee Performance Appraisal (EPA); 2020 Supervisor Responsibilities:
            Effective Law Enforcement (SRELE); and the 2019 Traffic and Criminal Software (TraCS).
            MCSO delivered the 20-hour Fourth and Fourteenth Amendment classroom training once in
            February to 11 personnel (four sworn, seven Posse). One individual required test remediation.
            MCSO began HUB delivery of the 2020 ACT in March. During our April remote site visit, we
            discussed this program further. The Training Division anticipates completion of this delivery in
            June 2021. The HUB course has been delivered to 467 personnel (348 sworn, 17 Reserve, 92
            Posse, 10 Deputy Service Aides [DSAs]). Currently, the Training Division is aware of at least
            five personnel requiring test remediation; and plans to schedule an in-person classroom
            remediation. MCSO experienced difficulties in delivering this course on the HUB. Several
            personnel, after signing into the test on the HUB, were removed from the system and required
            reentry. This resulted in duplicate test results that MCSO advised us will be easily identified on
            the HUB test reporting documents.
            MCSO delivered the eight-hour 2015 BT classroom training twice during this reporting period to
            40 personnel (four sworn, 36 Detention). No personnel required test remediation.
            MCSO delivered the 2019 BWC training once in February to four sworn personnel. No personnel
            required test remediation.
            MCSO delivered the 2017 EIS once in February to 13 sworn personnel. No personnel required
            test remediation.
            MCSO delivered the 2017 EPA once in February to 13 sworn personnel. No personnel required
            test remediation.


                                                       Page 50 of 289




WAI 56295
            MCSO delivered the 2020 FIDM during this reporting period. As of this writing, 625 (588 sworn,
            37 Reserve) personnel have completed the online HUB class. Eleven personnel required test
            remediation.
            MCSO delivered the 2020 SRELE once during February to 15 sworn personnel. No personnel
            required test remediation.
            MCSO delivered the 2019 TraCS twice during this reporting period; January to three sworn
            personnel and March to two sworn personnel. No personnel required test remediation.
            The number of tests administered, and each test result by individual and class, are compiled within
            the HUB. The document lists test dates and starting times under the Attempt Date column. A
            second column, Transcript Completed Date, indicates the date and time that the test score is
            memorialized. During our reviews, we have observed that individuals have failed the initial test,
            and then begun a second test before the score has been documented within the HUB. This may
            indicate that students who fail the initial test begin the second test before any remediation. We
            will revisit this issue during our next site visit.
            While reviewing newly developed and revised curricula, both we and the Plaintiffs requested
            information regarding the Training Division’s test remediation process, which we discussed
            during our April remote site visit. Both GG-1 and the Training Division Operations Manual
            provide limited information on how the process works, and who is responsible for conducting test
            remediation. The Training Division Captain advised us that he intends to address this during the
            next reporting period by revising the Training Division Operations Manual to better inform
            personnel on this process. Currently, test remediation is only discussed verbally among
            instructors from the Training Division. No written process exists for all instructors to follow. We
            note that the current list of approximately 97 GIs who are not assigned to the Training Division
            have not been included in these discussions. Training programs such as the Fourth and Fourteenth
            Amendment training are delivered by vendor attorneys. Currently, MCSO contracts with a single
            attorney for all these deliveries. The Training Division lieutenant has discussed this process with
            the vendor. In addition, Training Division instructors lead or assist with most Order-related
            training programs. The Training Division has assured us during our virtual site visit discussions
            that all Training Division instructors use consistent methodology for test remediation; and that
            this process will be memorialized in the next iteration of the Training Division Operations
            Manual.
            We, the Plaintiffs, and the Plaintiff-Intervenors have continued to identify concerns with test
            development and level of difficulty for Order-related trainings. During this reporting period, we
            and the Parties commented on a test developed for a new training program on Cultural
            Competency. We had encouraged MCSO to pursue a nontraditional test within the capabilities
            of the HUB, while still challenging deputies to engage in critical thinking. The Training Division
            successfully incorporated the provided recommendations and produced a test that more
            effectively assesses the critical thinking of deputies by using varied question types. We
            recommend that MCSO apply these same efforts to tests for all Order-related training.




                                                       Page 51 of 289




WAI 56296
            MCSO maintained that the Covid-19 pandemic required the normal classroom delivery of the
            2020 ACT to be delivered via the HUB. After consultation with MCSO, Plaintiffs, and Plaintiff-
            Intervenors, we approved the delivery of the 2020 ACT via the HUB. MCSO normally contracts
            with a single outside vendor attorney to instruct this class and maintained that a classroom
            delivery under these conditions was not in the best interest of the participants and the instructors.
            During this reporting period, eight of the nine Order-related trainings were delivered via live
            classroom delivery. The HUB delivery of the ACT did not negatively affect compliance with the
            requirements of this Paragraph.


            Paragraph 44. Within 90 days of the Effective Date, MCSO shall set out a schedule for delivering
            all Training required by this Order. Plaintiffs’ Representative and the Monitor shall be provided
            with the schedule of all Trainings and will be permitted to observe all live trainings and all on-
            line training. Attendees shall sign in at each live session. MCSO shall keep an up-to-date list of
            the live and on-line Training sessions and hours attended or viewed by each officer and
            Supervisor and make that available to the Monitor and Plaintiffs.
            Phase 1: In compliance
                •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                    2021.
                •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                    2021.
                •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            The Training Division maintains a three-month Training Calendar. MCSO posts the Master
            Training Calendar to the MCSO website to inform the public of tentative training dates, classes,
            and locations. The calendar displays 90-day increments and includes a legend specifically
            identifying Order-related training.
            Master Personnel Rosters document the number of personnel requiring Order-related training. At
            the end of this reporting period, MCSO reported that 639 sworn members, 13 Reserve members,
            28 retired Reserve members, 207 Posse members, 10 DSAs, 1,877 Detention members, and 773
            civilian employees should receive Order-related instruction. These categories vary by reporting
            period, due to attrition in the organization.




                                                       Page 52 of 289




WAI 56297
            Paragraph 45. The Training may incorporate adult-learning methods that incorporate
            roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
            In Full and Effective Compliance
            The Training Division routinely incorporates videos and small group discussions in its training
            classes. We encourage MCSO to continue increasing its use of role-plays, simulations, practice
            demonstrations, or physical activities – which we believe lead to a stronger learning environment
            and better retention of lesson content by adult learners. MCSO will benefit by further challenging
            the knowledge gained by deputies during training programs with more than a written test. We
            did not see any changes in the ways in which MCSO employed adult-learning methods during
            this reporting period.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 46. The curriculum and any materials and information on the proposed instructors
            for the Training provided for by this Order shall be provided to the Monitor within 90 days of the
            Effective Date for review pursuant to the process described in Section IV. The Monitor and
            Plaintiffs may provide resources that the MCSO can consult to develop the content of the
            Training, including names of suggested instructors.
            In Full and Effective Compliance
            During our April remote site visit, we discussed the status of all Order-required training curricula.
            The 2017 EIS and the 2017 Complaint Intake and Reception HUB training curricula remain under
            review by the Training and other Divisions.
            Fourth and Fourteenth Amendment Training was previously approved.
            The 2020 ACT HUB delivery was previously approved.
            The History of Discrimination Training video, now titled the History and Impact of
            Discriminatory Policing in Maricopa County, was completed.
            The Aguila Community Video was completed during this reporting period.
            The 2021 Blue Team-Civilian Training was approved during this reporting period.
            The 2021 Blue Team-Detention, Deputy, Lateral Training was approved during this reporting
            period.
            The 2019 BWC Training requires annual review.
            The 2017 EIS Training is under revision.
            The 2021 Employee Performance Management Training was approved during this reporting
            period.



                                                       Page 53 of 289




WAI 56298
            An introduction to Fair and Impartial Decision-Making (FIDM) HUB curriculum was previously
            approved.
            The 2021 SRELE is under development.
            The 2020 PSB8 External was approved during this reporting period.
            The 2021 PSB8 Internal curriculum was provided and will be delivered by a vendor.
            The 2019 TraCS Training requires annual review.
            The 2019 TraCS for Supervisors Training requires annual review.
            Traffic Stop Monthly Review (TSMR) Training remains under development.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 47. MCSO shall regularly update the Training to keep up with developments in the
            law and to take into account feedback from the Monitor, the Court, Plaintiffs and MCSO
            Personnel.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            The Training Division routinely provides all new and revised lesson plans for our and the Parties’
            review. These reviews address the requirements of this Paragraph.
            The 2017 EIS training curriculum is currently being revised. This program provides supervisors
            with their initial formal and technical direction for use of the EIS system. The training includes
            content to assist supervisors with difficult conversations of performance issues with subordinates,
            and MCSO’s expectations for the design of action plans for responding to EIS Alerts and deputy
            behavior. We discussed this curriculum during our April remote site visit. The Training Division
            reported that the lesson plan and supporting documents are currently in development. The final
            curriculum is expected for initial review during the next reporting period.
            The History and Impact of Discriminatory Policing in Maricopa County video was completed
            during this reporting period.
            The Aguila Community Video was completed during this reporting period.




                                                       Page 54 of 289




WAI 56299
            We will continue to advise MCSO upon first review of a training offering if we do not consider
            it to be enhanced. MCSO can continue to expect that we and the Parties will continue to observe
            training sessions and provide appropriate feedback.


            b. Bias-Free Policing Training
            Paragraph 48. The MCSO shall provide all sworn Deputies, including Supervisors and chiefs,
            as well as all posse members, with 12 hours of comprehensive and interdisciplinary Training on
            bias-free policing within 240 days of the Effective Date, or for new Deputies or posse members,
            within 90 days of the start of their service, and at least 6 hours annually thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers Fourth and Fourteenth Amendment Training (Bias-Free Policing Training) to all
            new deputies during POST Academy training. The Fourth and Fourteenth Amendment 20-hour
            classroom training was delivered once in February to 11 personnel (four sworn, seven Posse).
            Paragraph 49. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     definitions of racial profiling and Discriminatory Policing;
            b.     examples of the type of conduct that would constitute Discriminatory Policing as well as
                   examples of the types of indicators Deputies may properly rely upon;
            c.     the protection of civil rights as a central part of the police mission and as essential to
                   effective policing;
            d.     an emphasis on ethics, professionalism and the protection of civil rights as a central part
                   of the police mission and as essential to effective policing;
            e.     constitutional and other legal requirements related to equal protection, unlawful
                   discrimination, and restrictions on the enforcement of Immigration-Related Laws,
                   including the requirements of this Order;
            f.     MCSO policies related to Discriminatory Policing, the enforcement of Immigration-
                   Related Laws and traffic enforcement, and to the extent past instructions to personnel on
                   these topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            g.     MCSO’s protocol and requirements for ensuring that any significant pre-planned
                   operations or patrols are initiated and carried out in a race-neutral fashion;
            h.     police and community perspectives related to Discriminatory Policing;
            i.     the existence of arbitrary classifications, stereotypes, and implicit bias, and the impact
                   that these may have on the decision-making and behavior of a Deputy;




                                                      Page 55 of 289




WAI 56300
            j.     methods and strategies for identifying stereotypes and implicit bias in Deputy decision-
                   making;
            k.     methods and strategies for ensuring effective policing, including reliance solely on non-
                   discriminatory factors at key decision points;
            l.     methods and strategies to reduce misunderstanding, resolve and/or de-escalate conflict,
                   and avoid Complaints due to perceived police bias or discrimination;
            m.     cultural awareness and how to communicate with individuals in commonly encountered
                   scenarios;
            n.     problem-oriented policing tactics and other methods for improving public safety and
                   crime prevention through community engagement;
            o.     the benefits of actively engaging community organizations, including those serving youth
                   and immigrant communities;
            p.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            q.     background information on the Melendres v. Arpaio litigation, as well as a summary and
                   explanation of the Court’s May 24, 2013 Findings of Fact and Conclusions of Law in
                   Melendres v. Arpaio, the parameters of the Court’s permanent injunction, and the
                   requirements of this Order; and
            r.     Instruction on the data collection protocols and reporting requirements of this Order.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Fourth and Fourteenth Amendment Training curriculum was previously approved for
            delivery.


            c. Training on Detentions, Arrests, and the Enforcement of Immigration-Related Laws
            Paragraph 50. In addition to the Training on bias-free policing, the MCSO shall provide all
            sworn personnel, including Supervisors and chiefs, as well as all posse members, with 6 hours of
            Training on the Fourth Amendment, including on detentions, arrests and the enforcement of
            Immigration-Related Laws within 180 days of the effective date of this Order, or for new Deputies
            or posse members, within 90 days of the start of their service. MCSO shall provide all Deputies
            with 4 hours of Training each year thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance




                                                      Page 56 of 289




WAI 56301
            MCSO delivers training on Fourth and Fourteenth Amendment (Detentions, Arrests, and the
            Enforcement of Immigration-Related Laws) to all new deputies during POST Academy training.
            MCSO delivered the Fourth and Fourteenth Amendment 20-hour classroom training once in
            February to 11 personnel (four sworn, seven Posse).


            Paragraph 51. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     an explanation of the difference between various police contacts according to the level of
                   police intrusion and the requisite level of suspicion; the difference between reasonable
                   suspicion and mere speculation; and the difference between voluntary consent and mere
                   acquiescence to police authority;
            b.     guidance on the facts and circumstances that should be considered in initiating,
                   expanding or terminating an Investigatory Stop or detention;
            c.     guidance on the circumstances under which an Investigatory Detention can become an
                   arrest requiring probable cause;
            d.     constitutional and other legal requirements related to stops, detentions and arrests, and
                   the enforcement of Immigration-Related Laws, including the requirements of this Order;
            e.     MCSO policies related to stops, detentions and arrests, and the enforcement of
                   Immigration-Related Laws, and the extent to which past instructions to personnel on these
                   topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            f.     the circumstances under which a passenger may be questioned or asked for identification;
            g.     the forms of identification that will be deemed acceptable if a driver or passenger (in
                   circumstances where identification is required of them) is unable to present an Arizona
                   driver’s license;
            h.     the circumstances under which an officer may initiate a vehicle stop in order to investigate
                   a load vehicle;
            i.     the circumstances under which a Deputy may question any individual as to his/her
                   alienage or immigration status, investigate an individual’s identity or search the
                   individual in order to develop evidence of unlawful status, contact ICE/CBP, await a
                   response from ICE/CBP and/or deliver an individual to ICE/CBP custody;
            j.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause to believe that a vehicle or an individual is involved in an
                   immigration-related state crime, such as a violation of the Arizona Human Smuggling
                   Statute, as drawn from legal precedent and updated as necessary; the factors shall not
                   include actual or apparent race or ethnicity, speaking Spanish, speaking English with an
                   accent, or appearance as a Hispanic day laborer;




                                                      Page 57 of 289




WAI 56302
            k.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause that an individual is in the country unlawfully, as drawn from
                   legal precedent and updated as necessary; the factors shall not include actual or apparent
                   race or ethnicity, speaking Spanish, speaking English with an accent, or appearance as a
                   day laborer;
            l.     an emphasis on the rule that use of race or ethnicity to any degree, except in the case of a
                   reliable, specific suspect description, is prohibited;
            m.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            n.     Provide all trainees a copy of the Court’s May 24, 2013 Findings of Fact and Conclusions
                   of Law in Melendres v. Arpaio and this Order, as well as a summary and explanation of
                   the same that is drafted by counsel for Plaintiffs or Defendants and reviewed by the
                   Monitor or the Court; and
            o.     Instruction on the data collection protocols and reporting requirements of this Order,
                   particularly reporting requirements for any contact with ICE/CBP.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Fourth and Fourteenth Amendment Training curriculum was previously approved for
            delivery.


            d. Supervisor and Command Level Training
            Paragraph 52. MCSO shall provide Supervisors with comprehensive and interdisciplinary
            Training on supervision strategies and supervisory responsibilities under the Order. MCSO shall
            provide an initial mandatory supervisor training of no less than 6 hours, which shall be completed
            prior to assuming supervisory responsibilities or, for current MCSO Supervisors, within 180 days
            of the Effective Date of this Order. In addition to this initial Supervisor Training, MCSO shall
            require each Supervisor to complete at least 4 hours of Supervisor-specific Training annually
            thereafter. As needed, Supervisors shall also receive Training and updates as required by
            changes in pertinent developments in the law of equal protection, Fourth Amendment, the
            enforcement of Immigration-Related Laws, and other areas, as well as Training in new skills.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivered the 2020 SRELE once in February to 15 sworn personnel. No personnel
            required test remediation. The class was provided to available supervisory personnel (173/184,
            94%).




                                                      Page 58 of 289




WAI 56303
            Paragraph 53. The Supervisor-specific Training shall address or include, at a minimum:
            a.     techniques for effectively guiding and directing Deputies, and promoting effective and
                   constitutional police practices in conformity with the Policies and Procedures in
                   Paragraphs 18–34 and the Fourth and Fourteenth Amendment Training in Paragraphs
                   48–51;
            b.     how to conduct regular reviews of subordinates;
            c.     operation of Supervisory tools such as EIS;
            d.     evaluation of written reports, including how to identify conclusory, “canned,” or
                   perfunctory language that is not supported by specific facts;
            e.     how to analyze collected traffic stop data, audio and visual recordings, and patrol data
                   to look for warning signs or indicia of possible racial profiling or unlawful conduct;
            f.     how to plan significant operations and patrols to ensure that they are race-neutral and
                   how to supervise Deputies engaged in such operations;
            g.     incorporating integrity-related data into COMSTAT reporting;
            h.     how to respond to calls from Deputies requesting permission to proceed with an
                   investigation of an individual’s immigration status, including contacting ICE/CBP;
            i.     how to respond to the scene of a traffic stop when a civilian would like to make a
                   Complaint against a Deputy;
            j.     how to respond to and investigate allegations of Deputy misconduct generally;
            k.     evaluating Deputy performance as part of the regular employee performance evaluation;
                   and
            l.     building community partnerships and guiding Deputies to do the Training for Personnel
                   Conducting Misconduct Investigations.
            Phase 1: Not applicable
            Phase 2: In compliance
            The 2020 SRELE was approved for delivery during the third quarter of 2020. In February, MCSO
            delivered this course to 15 newly promoted sergeants. No personnel required test remediation.




                                                     Page 59 of 289




WAI 56304
            Section 7: Traffic Stop Documentation and Data Collection
            COURT ORDER VIII.    TRAFFIC STOP DOCUMENTATION AND DATA
            COLLECTION AND REVIEW


            For Paragraphs 54 and 55, in particular, we request traffic stop data from MCSO. The following
            describes how we made that request and how we handled the data once we received it. These
            data may also be referred to in other areas of Section 7 and the report as a whole.
            In selecting traffic stop cases for our compliance review, we modified our statistical technique in
            that, rather than selecting a representative random sample of 100 cases per quarter, we instead
            pulled a sample of 35 cases per month (or 105 cases per quarter). Our original selection of a
            sample size of 35 cases was based on information from MCSO TraCS data that reported the
            average number of traffic stops per month was fewer than 2,000 during the April 2014-June 2015
            period when TraCS data were first available. The selection of 35 cases reflects a sample based
            on this average per month. This gave us a 95 percent confidence level (the certainty associated
            with our conclusion).
            We continue to pull our monthly sample of traffic stop cases from the six Districts (Districts 1, 2,
            3, 4, 6, and 7) and Lake Patrol. Once we received files each month containing traffic stop case
            numbers from MCSO, denoting from which area they came, we selected a sample of up to 35
            cases representing the areas and then selected a subsample averaging 10 cases, from the 35
            selected cases, to obtain CAD audiotapes and body-worn camera recordings. Our sampling
            process involved selecting a sample of cases stratified by the areas according to the proportion of
            specific area cases relative to the total area cases. Stratification of the data was necessary to
            ensure that each area was represented proportionally in our review. Randomization of the cases
            and the selection of the final cases for CAD review were achieved using a statistical software
            package (IBM SPSS Version 22), which contains a specific function that randomly selects cases
            and that also allows cases to be weighted by the areas. Our use of SPSS required that we first
            convert the MCSO Excel spreadsheet into a format that would be readable in SPSS. We next
            pulled the stratified sample each month for the areas and then randomly selected a CAD audio
            subsample from the selected cases.
            In February 2016, we began pulling cases for our body-worn camera review from the audio
            subsample. Since that time, we began pulling additional samples for passenger contacts and
            persons’ searches (10 each per month). The unique identifiers for these two samples were relayed
            back to MCSO personnel, who produced documentation for the selected sample (including the
            CAD documentation for the subsample).
            On October 10, 2014, the Court issued an Order Granting Stipulation to Amend
            Supplemental/Permanent Injunction/Judgment Order (Document 748). The stipulation affects
            Paragraphs 57, 61, 62, and 1.r.xv.; and has been incorporated in the body of this report. The
            stipulation referenced amends the First Order, and will be addressed in Section 7.




                                                       Page 60 of 289




WAI 56305
            a. Collection of Traffic Stop Data
            Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure
            that Deputies collect data on all vehicle stops, whether or not they result in the issuance of a
            citation or arrest. This system shall require Deputies to document, at a minimum:
            a.     the name, badge/serial number, and unit of each Deputy and posse member involved;
            b.     the date, time and location of the stop, recorded in a format that can be subject to
                   geocoding;
            c.     the license plate state and number of the subject vehicle;
            d.     the total number of occupants in the vehicle;
            e.     the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
                   passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
                   ethnicity or gender is required or permitted);
            f.     the name of any individual upon whom the Deputy runs a license or warrant check
                   (including subject’s surname);
            g.     an indication of whether the Deputy otherwise contacted any passengers, the nature of
                   the contact, and the reasons for such contact;
            h.     the reason for the stop, recorded prior to contact with the occupants of the stopped
                   vehicle, including a description of the traffic or equipment violation observed, if any, and
                   any indicators of criminal activity developed before or during the stop;
            i.     time the stop began; any available data from the E-Ticketing system regarding the time
                   any citation was issued; time a release was made without citation; the time any arrest was
                   made; and the time the stop/detention was concluded either by citation, release, or
                   transport of a person to jail or elsewhere or Deputy’s departure from the scene;
            j.     whether any inquiry as to immigration status was conducted and whether ICE/CBP was
                   contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
                   Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
                   complete the immigration status investigation or receive a response from ICE/CBP, and
                   whether ICE/CBP ultimately took custody of the individual;
            k.     whether any individual was asked to consent to a search (and the response), whether a
                   probable cause search was performed on any individual, or whether a pat-and-frisk
                   search was performed on any individual;
            l.     whether any contraband or evidence was seized from any individual, and nature of the
                   contraband or evidence; and
            m.     The final disposition of the stop, including whether a citation was issued or an arrest was
                   made or a release was made without citation.
            Phase 1: In compliance



                                                      Page 61 of 289




WAI 56306
               •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                    September 4, 2020.
               •    EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
                •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                    amended on February 25, 2021.
                •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
               •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                    December 31, 2020.
               •    GJ-3 (Search and Seizure), most recently amended on June 4, 2021.
            Phase 2: Not in compliance
            To verify the information required for this Paragraph, MCSO created, and we reviewed, the
            Vehicle Stop Contact Form (VSCF), the Vehicle Stop Contact Form Supplemental Sheet, the
            Incidental Contact Receipt, and the Written Warning/Repair Order, all in electronic form, for
            those motorists who, during this reporting period, committed a traffic violation or operated a
            vehicle with defective equipment and received a warning. We also reviewed the Arizona Traffic
            Ticket and Complaint Forms issued for violations of Arizona Statutes, Internet I/Viewer Event
            Unit printout, Justice Web Interface printout, and any Incident Report associated with the event.
            We selected a sample of 105 traffic stops conducted by deputies from January 1-March 31, 2021,
            for the purposes of this review; and assessed the collected data from the above-listed documents
            for compliance with Subparagraphs 54.a.-54.m. All of the listed documentation was used for our
            review of the following subsections of this Paragraph.
            The Paragraph requires that MCSO create a system for data collection. The data collected
            pursuant to this Paragraph will be captured in the Early Identification System, which we discuss
            further in this report.
            Paragraph 54.a. requires MCSO to document the name, badge/serial number, and unit of each
            deputy and Posse member involved.
            For this reporting period, all of the primary deputies indicated their own serial numbers for every
            stop they initiated. We review the VSCF, I/Viewer Event document, the Justice Web Interface,
            and the CAD printout to determine which units were on the scene. If back-up units arrive on a
            scene and do not announce their presence to dispatch, CAD does not capture this information.
            MCSO made a TraCS change to the VSCF during 2016 to secure this information. MCSO added
            a drop-down box so the deputy could enter the number of units on the scene and the appropriate
            fields would be added for the additional deputies. While this addition is an improvement, if the
            deputy fails to enter the number of additional units on the form, the drop-down boxes do not
            appear. In addition, MCSO policy requires deputies to prepare the Assisting Deputy and Body-
            Worn Camera Log in instances where deputies respond and assist at a traffic stop. The log
            contains the relevant information required by this Subparagraph for any additional deputies
            involved in a traffic stop other than the primary deputy. During our April 2019 site visit, we
            discussed with MCSO, the Plaintiffs, and the Plaintiff-Intervenors the method of evaluating this


                                                       Page 62 of 289




WAI 56307
            requirement. We determined that in instances where a deputy’s name, serial number and unit
            number may have been omitted on the VSCF, yet the deputy prepared the Assisting Deputy and
            Body-Worn Camera Log, the requirements of this Subparagraph will have been met.
            During our review of the sample of 105 vehicle traffic stops, we identified 20 cases where the
            deputy’s unit had another deputy assigned to the vehicle or one or more other deputy units or
            Posse members were on the scene. In 19 of the 20 cases in which there were multiple units or
            deputies on a stop, the deputy properly documented the name, badge, and serial number of the
            deputies and Posse members on the VSCF, or the information was captured on the Assisting
            Deputy and Body-Worn Camera Log. In one case, the deputy did not document the assisting
            deputy’s call sign on the VSCF and an Assisting Deputy and Body-Worn Camera Log was not
            prepared.
            Of the cases we reviewed for passenger contacts under Subparagraph 54.g., there were 49 cases
            where the deputy’s unit had another deputy assigned to the vehicle or one or more other deputy
            units or Posse members were on the scene. In each of the 49 cases, the deputy properly
            documented the required information on the VSCF or the information was captured on the
            Assisting Deputy and Body-Worn Camera Log. In two cases, there were assisting deputies that
            were not listed on the VSCF and the Assisting Deputy and Body-Worn Camera Logs were not
            prepared by the deputies.
            Of the cases we reviewed for searches of persons under Subparagraph 54.k., there were 62 cases
            where the deputy’s unit had another deputy assigned to the vehicle, or one or more other deputies
            or Posse members were on the scene. In 51 of the 54 cases, the deputies properly documented
            the required information on the VSCFs or the information was captured on the Assisting Deputy
            and Body-Worn Camera Logs. In three cases, there were assisting deputies that were not listed
            on the VSCF and the Assisting Deputy and Body-Worn Camera Logs were not prepared by the
            assisting deputies.
            We continue to identify cases where the assisting deputies have not prepared the Assisting Deputy
            and Body-Worn Camera Log when required by MCSO policy. We encourage MCSO to provide
            guidance to supervisors to be attentive to this issue during their reviews of traffic stop
            documentation.
            During the second reporting period of 2020, MCSO attained a compliance rating of 94%. During
            the third reporting period of 2020, MCSO attained a compliance rating of 99%. During the fourth
            reporting period of 2020, MCSO attained a compliance rating of 97%. During this reporting
            period, MCSO attained a compliance rating of 96%. MCSO remains in compliance with this
            requirement.
            Paragraph 54.b. requires MCSO to document the date, time, and location of the stop, recorded in
            a format that can be subject to geocoding. Our reviews of the CAD printout for all 105 traffic
            stops in our sample indicated that the date, time, and location is captured with the time the stop is
            initiated and the time the stop is cleared. In previous reporting periods, we noted instances where
            the GPS coordinates could not be located on the documentation received (CAD
            printout/I/Viewer). We contacted MCSO about this issue, and MCSO now provides us with the
            GPS coordinates via a separate document that lists the coordinates for the traffic stop sample we


                                                       Page 63 of 289




WAI 56308
            provide. MCSO uses GPS to determine location for the CAD system. GPS collects coordinates
            from three or more satellites to enhance the accuracy of location approximation. The data from
            the satellites can be decoded to determine the longitude and latitude of traffic stop locations
            should that be necessary. The CAD system was upgraded in 2014 to include geocoding of traffic
            stops. CID continues to provide us with a printout of all case numbers in the sample containing
            the associated coordinates. For this reporting period, the CAD or I/Viewer system contained the
            coordinates in 63% of the cases. In a separate spreadsheet, MCSO provided GPS coordinates for
            all 105 cases we reviewed, for 100% compliance with this portion of the Subparagraph.
            When we review the sample traffic stops from across all Districts, we note the locations of the
            stops contained on the VSCF, the CAD printout, and the I/Viewer system to ensure that they are
            accurate. We continue to identify a limited number of instances where the location of the stop
            contained on the VSCF and the location of the stop contained on the CAD printout are
            inconsistent. Reviewing supervisors are not identifying and addressing this issue. We
            recommend that reviewing supervisors closely review the VSCFs and CAD printouts and address
            such deficiencies. The number of inconsistencies did not affect MCSO’s rate of compliance.
            During our April 2016 site visit, we discussed with MCSO the possibility of using the CAD
            printout instead of the TraCS data to determine stop times. We determined that using the CAD
            system to determine stop end times created additional challenges. However, MCSO decided to
            use the CAD printout to determine traffic stop beginning and ending times for data analysis.
            MCSO issued Administrative Broadcast 16-62 on June 29, 2016, which indicated that, beginning
            with the July 2016 traffic stop data collection, the stop times captured on the CAD system would
            be used for reporting and analytical purposes.
            Occasionally, the CAD time of stop and end of stop time do not exactly match those listed on the
            Vehicle Stop Contact Form, due to extenuating circumstances the deputy may encounter. During
            this reporting period, we did not find any instances where the end time on the VSCF Contact
            differed significantly from the CAD printout. In monthly audits of traffic stop data, the Audits
            and Inspections Unit (AIU) reviews the beginning/ending times of the stops and requires that BIO
            Action Forms are generated by the Districts when there are discrepancies. The CAD system is
            more reliable than the VSCF in determining stop times, as it is less prone to human error. When
            the deputy verbally advises dispatch that s/he is conducting a traffic stop, the information is
            digitally time-stamped into the CAD system without human input; and when the deputy clears
            the stop, s/he again verbally advises dispatch.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.c. requires MCSO to document the license plate and state of the subject vehicle.
            During this reporting period, in 104 of the 105 stops that were reviewed, the deputies properly
            documented the license plate information on the VSCFs and the citations prepared for the stops.
            In one case, the license plate listed in the CAD printout document was different than the license
            plate documented on the VSCF and the warning that was issued to the driver. We informed
            MCSO of this issue, and will follow up to assess what corrective action was taken.




                                                      Page 64 of 289




WAI 56309
            MCSO remains in compliance with this Subparagraph, with a compliance rate of 99%.
            Paragraph 54.d. requires MCSO to document the total number of occupants in the vehicle when
            a stop is conducted. The VSCF, completed by the deputy on every traffic stop, is used to capture
            the total number of occupants and contains a separate box on the form for that purpose. EB-2
            (Traffic Stop Data Collection) requires deputies to collect data on all traffic stops using the VSCF;
            this includes incidental contacts with motorists.
            In 36 of the 105 traffic stops we reviewed, the driver had one or more passengers in the vehicle
            (88 total passengers). In 35 of the 36 cases, the deputies properly documented the total number
            of occupants in the vehicles. In one stop, the deputy listed that the driver was the sole occupant
            of the vehicle. Based on our review of the body-worn camera recording, there was a passenger
            in the front seat of the vehicle. We provided MCSO with this information. MCSO reviewed the
            stop and concurred with our assessment. MCSO is having the deputy’s assigned Division address
            the issue with the deputy and indicated that a corrected VSCF will be prepared. In one stop, the
            deputy listed a person in the VSCF’s passenger field area even though he was not a vehicle
            occupant. In that case, the deputy listed name of the parent of the driver after he was called to
            respond to the location of the traffic stop. We provided with MCSO with this information and
            we will follow up to assess what corrective action is taken.
            In our review of traffic stops in relation to Paragraph 54.k., searches of persons, we identified one
            stop in which one vehicle occupant was not listed on the VSCF. In that stop, the deputy listed on
            the VSCF that the driver was the sole occupant of the vehicle. Based on our review of the body-
            worn camera recording, there was a passenger in the front seat of the vehicle. We provided MCSO
            with this information. MCSO reviewed the stop and concurred with our assessment. MCSO is
            having the deputy’s assigned Division address the issue with the deputy and indicated that a
            corrected VSCF will be prepared.
            With a compliance rate of 94%, MCSO remains in compliance with this Subparagraph.
            Paragraph 54.e. requires MCSO to document the perceived race, ethnicity, and gender of the
            driver and any passengers, based on the deputy’s subjective impression. (No inquiry into the
            occupant’s ethnicity or gender is required or permitted.) In 36 of the 105 stops from the traffic
            stop data sample, there was more than one occupant in the vehicle (88 total passengers).
            Sixty-five, or 62%, of the 105 traffic stops involved white drivers. Twenty-six, or 25%, of the
            105 stops involved Latino drivers. Nine, or 9%, of the 105 traffic stops involved Black drivers.
            Three, or 4%, of the 105 traffic stops involved American Indian/Alaskan Native drivers. Two, or
            2%, of the 105 traffic stops involved Asian or Pacific Islander drivers. Fifty-four traffic stops, or
            51%, resulted in citations. The breakdown of those motorists issued citations is as follows: 34
            white drivers (63% of the drivers who were issued citations); 11 Latino drivers (20% of the drivers
            who were issued citations); six Black drivers (11% of the drivers who were issued citations); two
            Asian or Pacific Islander drivers (4% of the drivers who were issued citations) and one American
            Indian/Alaskan Native driver (2% of the drivers who were issued citations). Fifty, or 48%, of the
            105 traffic stops we reviewed resulted in a written warning. The breakdown of those motorists
            issued warnings is as follows: 30 white drivers (60% of the drivers who were issued warnings);
            15 Latino drivers (30% of the drivers who were issued warnings); three Black drivers (6% of the


                                                       Page 65 of 289




WAI 56310
            drivers who were issued warnings); and two American Indian/Alaskan Native drivers (4% of the
            drivers who were issued warnings). There was one traffic stop in which the driver was issued an
            Incidental Contact Receipt. In that stop, which involved a white driver, it was determined that a
            traffic violation did not occur.
            In our sample of 30 traffic stops that contained body-worn camera recordings, we did not identify
            any stops where the deputy did not accurately document the perceived race, ethnicity, and gender
            of the driver and any passengers in the vehicle. In our review of cases to assess compliance with
            Paragraphs 25.d. and 54.g., passenger contacts, we identified one stop in which the deputy did
            not accurately document the gender of the vehicle occupants. In that one case, the VSCF indicates
            that the passenger was a Black female in the pre-stop perceived fields; however, the same
            passenger was then listed as unknown-vision obstructed in the post-stop perceived fields. We
            provided MCSO with this information. MCSO reviewed the stop and concurred with our
            assessment. MCSO had the deputy’s assigned Division address the issue with the deputy and
            indicated that the error was that the deputy had transposed the information in the two fields.
            This Paragraph requires deputies to document the perceived race, ethnicity, and gender of any
            passengers whether contact is made with them or not. There were some instances where deputies
            indicated that they were unable to determine the gender and ethnicity of a passenger and listed
            the passenger as “unknown-vision obscured.” During our review of the body-worn camera
            recordings, we were also unable to get a clear view of the some of the passengers, often due to
            vehicle being equipped with dark tinted windows combined with the stop occurring during night
            time hours; or due to vehicle being equipped with dark tinted windows combined with the glare
            of the sun during daytime hours.
            During the second quarter of 2019, AIU commenced conducting the Post-Stop Perceived
            Ethnicity Inspection. This inspection is conducted on a monthly basis and includes: 1) a review
            of traffic stops where the deputy documented the driver as being white and the driver’s surname
            is Latino; 2) a review of traffic stops where the deputy documented that the driver has a Latino
            surname with a passenger listed as “unknown-vision obscured;” and 3) a review of traffic stops
            where the deputy documented that the driver was Latino and the passengers were listed with a
            designated ethnicity on the VSCF. This inspection was initiated by AIU in response to previous
            issues identified where deputies failed to properly document the ethnicity of the vehicle
            occupants. AIU’s inspection reports for January, February, and March 2021 did not identify any
            instances where the deputies did not properly document the race, ethnicity, and gender of the
            drivers and passengers.
            MCSO remains in compliance with this requirement.
            Paragraph 54.f. requires that MCSO record the name of any individual upon whom the deputy
            runs a license or warrant check (including the subject’s surname). In addition, MCSO’s policy
            requires that deputies perform a license plate check on each vehicle stopped by its deputies, as
            well as warrant checks on every driver stopped by its deputies. Our reviews have found that
            deputies regularly record the name of each driver and passenger on the VSCF in each instance
            where they have run a driver’s license or warrant check.




                                                      Page 66 of 289




WAI 56311
            MCSO policy requires that during each traffic stop, deputies are to conduct a records check on
            the license plate and a wants/warrant check on each driver. For this reporting period, we found
            that of the 10 traffic stops we reviewed, each of the 105 stops included a check on the license
            plate. There were 104 stops where the deputies ran warrant checks on the drivers in accordance
            with MCSO policy.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            Subparagraph.
            Paragraph 54.g. requires the deputy to document whether contact was made with any passengers,
            the nature of the contact, and the reasons for the contact. During the third quarter of 2019, MCSO
            requested that we increase the number of cases reviewed to identify additional stops that fit the
            criteria of this Paragraph. The sample size of cases to be reviewed was increased from 10 stops
            each month to 35 stops each month, commencing with August 2019. During some months, the
            number of traffic stops that involve deputies having contact with passenger is fewer than 35 traffic
            stops.
            During our assessment, we specifically review traffic stops that include any instance where the
            deputy asks any questions of a passenger beyond a greeting, including asking passengers to
            identify themselves for any reason or requesting that they submit to a Preliminary Breath Test.
            In such instances, we determine if the passenger was issued one of the following: Incidental
            Contact Receipt, citation, or a warning. If the passenger was not issued any one of the following
            documents, it adversely impacts MCSO’s compliance with this requirement. It is also important
            to note that in such instances where a deputy fails to issue one of the required documents after
            being involved in a passenger contact, it is a violation of MCSO’s policy.
            To ensure that deputies are accurately capturing passenger information and to verify if passengers
            are contacted, we compare the number of passengers listed by the deputy with the number of
            passengers entered in the passenger drop-down box on the Vehicle Stop Contact Form. We also
            review any Incidental Contact Receipts, citations, or warnings, issued to passengers by deputies.
            We also review the deputies’ notes on the VSCF, the Arizona Citation, and the CAD printout for
            any information involving the passengers. We review MCSO’s I/Viewer System and the Justice
            Web Interface (JWI) to verify if a records check was requested for the driver or any passengers.
            All passenger contacts in the traffic stops we reviewed for Paragraphs 25.d. and 54.g were noted
            in the VSCFs. For this reporting period, we identified 46 traffic stops where the deputy had
            interaction with one or more passengers which required the issuance of either an Incidental
            Contact Receipt, a citation, or a warning. Of the 46 stops, there were 12 where we determined
            that a passenger, or passengers, were not provided with either an Incidental Contact Receipt, a
            citation, or a warning, as required by MCSO policy. We informed MCSO of this issue, and the
            agency reviewed some of the stops where such instances occurred and they either concurred with
            our assessment or they provided additional information regarding actions taken subsequent to the
            traffic stop.




                                                       Page 67 of 289




WAI 56312
            MCSO has also informed us that AIU is developing an inspection to review its own sample of
            passenger contacts in traffic stops so that AIU can identify such issues and issue Action Forms to
            address any deficiencies. The 12 cases that we identified potential compliance issues with are
            described in detail below. For some of the stops, we provided MCSO with our concerns and
            MCSO provided feedback regarding those concerns, which is included in the summaries below.
               •   A white female driver was stopped for driving with no headlights and taillights activated.
                   The vehicle was occupied by two Latina passengers, a Latino passenger, and a white
                   female passenger. The driver did not have any identification on her person. A records
                   check revealed that her driver’s license was in a suspended status. The driver was issued
                   a citation for driving with a suspended driver’s license. One of the Latina passengers
                   informed the deputy that she had a valid driver’s license. The deputy conducted a records
                   check and determined that the passenger had a valid driver’s license. The passenger was
                   not provided with an Incidental Contact Receipt as required. We provided this
                   information to MCSO. MCSO reported that the deputies involved in the stop incorrectly
                   believed that documenting the passenger’s name of the VSCF was all that was required.
                   Their supervisor documented a discussion with the deputies regarding this issue in a
                   Supervisory Note and ensured that an Incidental Contact Receipt was prepared and mailed
                   to the passenger.
               •   A Latino driver was stopped for driving with no license plate. The vehicle was occupied
                   by a Latina passenger and a Latino passenger. The assisting deputy obtained the
                   passenger’s identification and conducted a records check. The assisting deputy then asked
                   the primary deputy to provide the passenger with an Incidental Contact Receipt. The
                   primary deputy did not provide the passenger with an Incidental Contact Receipt. We
                   provided MCSO with this information. MCSO reported that the assisting deputy
                   responded to a priority traffic situation as he left the stop and requested that the primary
                   deputy to provide the receipt. After our inquiry into the matter, the assisting deputy has
                   since prepared and mailed an Incidental Contact Receipt to the passenger and the primary
                   deputy corrected the VSCF regarding the contact with the passenger. A supervisor
                   documented a discussion with the primary deputy regarding this issue in a Supervisory
                   Note.
               •   A white male driver was stopped for a stop sign violation. The vehicle was occupied by
                   a white male passenger and a white female passenger. The white passenger stated that he
                   was the registered owner of the vehicle. The deputy obtained the white male passenger’s
                   name and conducted a records check. The passenger was not provided with an incidental
                   contact receipt. We provided MCSO with this information. MCSO reported that the
                   deputy prepared an Incidental Contact Receipt on the date of the traffic stop; however,
                   there was no record that the receipt had been provided to the passenger. After our inquiry
                   into the matter, the deputy has since mailed an Incidental Contact Receipt to the passenger.
                   The deputy’s supervisor had a discussion with the deputy reminding her of the
                   requirement as to when to issue an Incidental Contact Receipt.




                                                      Page 68 of 289




WAI 56313
            •   A deputy conducted a stop of two motor vehicles in a parking lot for reckless driving.
                One vehicle was occupied by a white male driver and a white female passenger. The other
                vehicle was occupied by a white male driver and two white female passengers. The
                teenage passengers in the vehicles were investigated for violation of curfew hours and
                their names were obtained. The three passengers were not provided with Incidental
                Contact receipts. We provided MCSO with this information. MCSO reported that after
                our inquiry, the deputy’s supervisor was instructed to have the deputy prepare and mail
                Incidental Contact Receipts to the passengers and to conduct a review of the policy with
                deputy and document the training and deficiency on a Supervisory Note.
            •   A Latino driver was stopped for driving with one headlight. The vehicle was occupied by
                two Latina passengers. The deputy obtained identification from one of the passengers and
                conducted a records check. During our review of the documents provided for this stop,
                we reviewed an Incidental Contact Receipt; however, based on our review of the body-
                worn camera recording, the receipt was not provided to the passenger. We provided this
                information to MCSO, which reviewed the documentation; MCSO determined that an
                Incidental Contact Receipt was initially prepared and then voided with comments that the
                receipt was not required since the passenger’s name was listed on the VSCF. MCSO
                reported that the supervisor and the deputy have been reinstructed on the policy for issuing
                Incidental Contact Receipts and Supervisory Notes were generated documenting the
                reinstruction. In addition, an Incidental Contact Receipt was mailed to the passenger.
            •   A Latina driver was stopped for driving with no headlights activated. The vehicle was
                occupied by a Latina passenger and three Latino passengers. The VSCF indicates that the
                contact with the passenger consisted of general conversation. The deputy made contact
                with one of the Latino passengers and obtained his name, date of birth, and the last four
                numbers of his social security number. The deputy did not provide the passenger with an
                Incidental Contact Receipt. We informed MCSO of this issue, and we will follow up with
                MCSO to assess what corrective action is taken.
            •   A white male driver was stopped for a speeding violation. The vehicle was occupied by
                a white female passenger. The deputy requested and obtained the driver’s license of the
                passenger and documented the information on the VSCF; however, the deputy did not
                provide the passenger with an Incidental Contact Receipt. We informed MCSO of this
                issue, and we will follow up with MCSO to assess what corrective action is taken.
            •   A Black male driver was stopped for driving with an expired registration. The vehicle
                was occupied by a white male passenger. The deputy requested that the passenger submit
                to a preliminary breath test to determine if he was sober. The passenger consented to the
                preliminary breath test and it was determined that he was sober. The deputy documented
                the name of the passenger on the Incident Report; however, the contact with the passenger
                was not documented on the VSCF and an Incidental Contact Receipt was not issued to the
                passenger. We informed MCSO of this issue, and we will follow up with MCSO to assess
                what corrective action is taken.




                                                   Page 69 of 289




WAI 56314
               •   A Latino driver was stopped for driving with no tail lights. The vehicle was occupied by
                   a white female passenger. The deputy obtained a photocopy of the passenger’s driver’s
                   license and conducted a records check. The passenger was not provided with an Incidental
                   Contact Receipt. We informed MCSO of this issue, and we will follow up with MCSO
                   to assess what corrective action is taken.
               •   A white male driver was stopped for creating dust on the roadway while operating an all-
                   terrain vehicle. The vehicle was occupied by a Latina passenger. The deputy contacted
                   the passenger to verify that she had a valid driver’s license once it was determined that
                   the driver was unlicensed. The passenger was not provided with an Incidental Contact
                   Receipt. We informed MCSO of this issue, and we will follow up with MCSO to assess
                   what corrective action is taken.
               •   A Latino driver was stopped for driving with no license plate. The driver was the sole
                   occupant of the vehicle. The parent of the driver responded to the stop location. The
                   deputy listed the father on the VSCF as a passenger contact. We informed MCSO of this
                   issue, and we will follow up with MCSO to assess what corrective action is taken.
               •   An American Indian/Alaskan Native male driver was stopped for driving with one
                   headlight. The vehicle was occupied by an American Indian/Alaskan Native female
                   passenger and a Latina passenger. The vehicle being stopped was reported stolen. All
                   three of the occupants were detained and questioned regarding the vehicle. We were
                   provided with Incidental Contact Receipts for the two passengers; however, based on our
                   review of the body-worn camera recording, we did not observe the passengers being
                   provided with the Incidental Contact Receipts. We informed MCSO of this issue, and we
                   will follow up with MCSO to assess what corrective action is taken.
            There were five cases identified in the stops that we reviewed for Paragraph 54.k. in which the
            passengers were contacted which required the issuance of either an Incidental Contact Receipt, a
            citation, or a warning. There were four cases where we identified potential compliance issues
            with, which are described in detail below. For some of the stops, we provided MCSO with our
            concerns and MCSO provided feedback regarding those concerns, which is included in the
            summaries below.
               •   An American Indian/Alaskan Native male driver was stopped for a speeding violation.
                   The vehicle was occupied by an American Indian/Alaskan Native female passenger. The
                   passenger was informed that if she was determined to be sober that she would be permitted
                   to drive the vehicle. The passenger consented to submitting to a preliminary breath test,
                   which was conducted by another law enforcement officer from another jurisdiction that
                   was at the stop location. The VSCF indicates that there was no contact with the passenger
                   and an Incidental Contact Receipt was not provided to the passenger. We informed
                   MCSO of this issue. MCSO reported that after our inquiry, the deputy’s supervisor was
                   instructed to have the deputy prepare and mail an Incidental Contact Receipt to the
                   passenger and to correct the VSCF to indicate the contact with the passenger. In addition,
                   MCSO reported that the deputy’s supervisor is being directed to conduct a review of the
                   policy with the deputy and document the training and deficiency on a Supervisory Note.


                                                     Page 70 of 289




WAI 56315
               •   A white male driver was stopped for a speeding violation. The vehicle was occupied by
                   a white male passenger. The VSCF indicates that the passenger was not contacted during
                   the stop. Based on our review of the body-worn camera recording, the passenger was
                   questioned regarding whether narcotics were present; and he was requested to consent to
                   a search of his person, which he agreed to; no contraband was found. The passenger was
                   not provided with an Incidental Contact Receipt. We informed MCSO of this issue and
                   we will follow up with MCSO to assess what corrective action is taken.
               •   A white male driver was stopped for a speeding violation. The vehicle was occupied by
                   a white female passenger. The VSCF indicates that the passenger was not contacted
                   during the stop. Based on our review of the body-worn camera recording and the
                   documentation provided, the deputy obtained the passenger’s identification and conducted
                   a records check. The passenger was not provided with an Incidental Contact Receipt. We
                   informed MCSO of this issue and we will follow up to assess what corrective action is
                   taken.
               •   A white male driver was stopped for following another vehicle too closely. The vehicle
                   was occupied by a white male passenger. We were provided with an Incidental Contact
                   Receipt, with the name field left blank; however, based on our review of the body-worn
                   camera recording, the receipt was not provided to the passenger. We informed MCSO of
                   this issue and we will follow up with MCSO to assess what corrective action is taken.
            There were four cases identified in the stops that we reviewed for Paragraphs 25 and 54 in which
            the passenger was contacted, which required that the passenger be issued either an Incidental
            Contact Receipt, a citation, or a warning. There were three cases that we identified potential
            compliance issues with, which are described in detail below. AIU identified the same issues
            during their inspections of traffic stop data and AIU has requested that BIO Action Forms are
            generated by the Districts regarding the identified issues.
               •   A Black male driver was stopped for a failure to signal a turn. The vehicle was occupied
                   by a Black female passenger. The deputy conducted a records check of the passenger.
                   The VSCF indicates that there was no contact with the passenger. The passenger was not
                   provided with an Incidental Contact Receipt.
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by two
                   Latina passengers. The deputy obtained the name of one of the passengers to determine
                   if she had a valid driver’s license and conducted a records check. The passenger was not
                   provided with an Incidental Contact Receipt.
               •   A Latina driver was stopped for driving with an expired registration. The vehicle was
                   occupied by a Latino passenger. The deputy obtained the name of the passenger to
                   determine if he had a valid driver’s license and conducted a records check. The passenger
                   was not provided with an Incidental Contact Receipt.
            As noted in some of the cases above, deputies have not been consistent in preparing and providing
            passengers with Incidental Contact Receipts during traffic stops in which the passenger is
            contacted and asked by the deputy to provide identification. It was noted during this reporting


                                                      Page 71 of 289




WAI 56316
            period that in two incidents, a Non-Traffic Contact Form was prepared when an Incidental
            Contact Receipt should have been prepared and provided to the passengers. Supervisors should
            identify such errors and omissions during their reviews of the VSCFs and take corrective action.
            During previous site visits, we discussed with MCSO that we have noted an increase in the
            number of passengers being contacted and not being provided with an Incidental Contact Receipt.
            MCSO has previously informed us that the TraCS system was modified so that when a deputy
            prepares the Vehicle Stop Contact Form and uses the passenger contact field, a prompt will appear
            to instruct the deputy to prepare the Incidental Contact Receipt. MCSO has recently informed us
            that the modifications to the TraCS system are still in the development and review stages, along
            with other modifications to the TraCS system.
            During the second reporting period of 2020, MCSO provided the Incidental Contact Receipt, a
            citation, or a warning, when required in 67% of the cases. During the third reporting period of
            2020, MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required, in
            66% of the cases. During the fourth reporting period of 2020, MCSO provided the Incidental
            Contact Receipt, a citation, or a warning, when required in 50% of the cases. During this reporting
            period, MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required
            in 67% of the cases. MCSO is not in compliance with this Subparagraph.
            Paragraph 54.h. requires deputies to record, prior to the stop, the reason for the vehicle stop,
            including a description of the traffic or equipment violation observed, and any indicators of
            criminal activity developed before or during the stop. For this reporting period, we identified a
            random sample of 10 cases from the 35 cases we initially requested each month, and requested
            CAD audio and body-worn camera (BWC) footage for those cases. We listened to CAD dispatch
            audio recordings, reviewed the CAD printouts, and reviewed body-worn camera recordings for
            30 traffic stops from the sample of 105 traffic stops used for this review; and found that the
            deputies advised Communications of the reason for the stop, location of the stop, license plate,
            and state of registration for all 30 stops.
            For the remaining 75 traffic stops where body-worn camera recordings and CAD audiotapes were
            not requested, we review the CAD printout and the VSCF to ensure that the reason for the stop
            has been captured. These forms are included in our monthly sample requests. The dispatcher
            enters the reason for the stop in the system as soon as the deputy verbally advises Communications
            of the stop, location, and tag number. The VSCF and the CAD printout documents the time the
            stop begins and when it is concluded – either by arrest, citation, or warning. Deputies need to be
            precise when advising dispatch of the reason for the traffic stop, and likewise entering that
            information on the appropriate forms.
            MCSO’s compliance rating for this Subparagraph is 100%.




                                                       Page 72 of 289




WAI 56317
            Paragraph 54.i. requires deputies to document the time the stop began; any available data from
            the E-Ticketing system regarding the time any citation was issued; the time a release was made
            without a citation; the time any arrest was made; and the time the stop/detention was concluded
            either by citation, release, or transport of a person to jail or elsewhere, or the deputy’s departure
            from the scene. In our review of the documentation provided by MCSO, the CAD printouts, the
            Vehicle Stop Contact Forms, along with the E-Ticketing system and the Arizona Ticket and
            Complaint Form, the information required is effectively captured. As we noted in Subparagraph
            54.b., the stop times on the CAD printout and the Vehicle Stop Contact Form vary slightly on
            occasion. We understand that this may occur due to extenuating circumstances, and we will report
            on those instances where there is a difference of five minutes or more from either the initial stop
            time or the end time.
            We review the circumstances of each stop and the activities of the deputies during each stop to
            assess whether the length of the stop was justified. During this reporting period, we did not
            identify any stops that were extended for an unreasonable amount of time.
            Supervisors are required to conduct reviews of the VSCFs within 72 hours of the stop. In 102 of
            the 105 VSCFs reviewed, supervisors conducted timely reviews. There were three instances
            where the supervisors conducted reviews of the VSCFs in excess of 72 hours. Deputies accurately
            entered beginning and ending times of traffic stops in all 105 cases reviewed. MCSO accurately
            entered the time citations and warnings were issued in all 105 cases.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.j. requires MCSO to document whether any inquiry as to immigration status was
            conducted and whether ICE/CBP was contacted, and if so, the facts supporting the inquiry or
            contact with ICE/CBP, the time supervisor approval was sought, the time ICE/CBP was
            contacted, the time it took to complete the immigration status investigation or receive a response
            from ICE/CBP, and whether ICE/CBP ultimately took custody of the individual.
            On November 7, 2014, a United States District Court Judge issued an Order permanently
            enjoining enforcement of Arizona Revised Statute (A.R.S.) 13-2319, commonly referred to as the
            Arizona Human Smuggling Act. On November 17, 2014, MCSO issued Administrative
            Broadcast 14-75, prohibiting deputies from enforcing the above state statute, including arresting,
            detaining, or questioning persons for suspected (or even known) violations of the act and from
            extending the duration of traffic stops or other deputy-civilian encounters to do so.
            We reviewed 105 traffic stops submitted for this Paragraph, and found that none of the stops
            involved any contacts with ICE/CBP. None of the stops we reviewed involved any inquires as to
            immigration status. In addition, our reviews of Incident Reports and Arrest Reports conducted as
            part of the audits for Paragraphs 89 and 101 revealed no immigration status investigations. MCSO
            remains in compliance with this Subparagraph. In addition, we monitor any complaints involve
            any traffic stops that contain an allegation that the race/ethnicity of the driver was a factor in how
            a driver was treated. There were no such allegations identified during this reporting period.




                                                        Page 73 of 289




WAI 56318
            Paragraph 54.k. requires MCSO to document whether any individual was asked to consent to a
            search (and the response), whether a probable-cause search was performed on any individual, or
            whether a pat-and-frisk search was performed on any individual. During our January 2018 site
            visit, we discussed with MCSO whether any other method may be feasible to identify a larger
            population of searches of individuals specific to the requirements of this Paragraph. MCSO’s
            response was that the current method is appropriate, and that there may be more cases identified
            once deputies properly document the searches of persons consistent with this Paragraph.
            MCSO provided training to deputies specific to consent searches during the 2019 Annual
            Combined Training on the Fourth and Fifth Amendment, which included a video that contained
            a scenario with a verbal exchange between a driver and a deputy who requested a consent search.
            In addition, on March 10, 2020, MCSO issued Administrative Broadcast Number 20-20, which
            reemphasized the training segment in relation to consent searches.
            The method MCSO currently employs to identify our sample of cases to review is to identify the
            population of all traffic stops in which searches of individuals were documented on the VSCF.
            Once that population was identified, a random sample of 35 traffic stops from each month is
            identified for review. During some months, the number traffic stops that involve searches of
            persons is less than 35 traffic stops. In addition, we also review any cases in which the deputies
            performed searches of individuals in the sample of 105 traffic stops reviewed to assess compliance
            with Paragraphs 25 and 54 and the sample of traffic stops reviewed to assess compliance with
            Subparagraphs 25.d. and 54.g. When we identify issues that impact compliance or where MCSO
            policy was not followed, we provide the list of cases to MCSO for review. In the sample of traffic
            stops that we reviewed to assess compliance with Subparagraph 54.k, there were 11 stops
            identified that met the criteria of this Subparagraph. The following four cases are where we
            identified compliance issues:
               •   The deputy documented the search of a driver as a search incident to arrest on the VSCF.
                   However, the search of the driver was listed as a pat-and-frisk search. Based on our review
                   of the body-worn camera recording, the deputy conducted a pat-and-frisk search of the
                   driver. We provided this information to MCSO, which reviewed the stop documentation
                   and concurred with our assessment. MCSO reported that the deputy’s supervisor provided
                   the deputy additional training on the subject and documented the information in a
                   Supervisory Note.
               •   The deputy documented that a consent search was conducted of a driver on the VSCF.
                   Based on our review of the body-worn camera recording, the deputy conducted a search
                   of the driver incident to arrest. We provided this information to MCSO, which reviewed
                   the stop documentation and concurred with our assessment. MCSO reported that the
                   deputy’s supervisor discussed the issue with the deputy and documented the information
                   in a Supervisory Note.
               •   The deputy documented that a consent search was conducted of a driver on the VSCF.
                   Based on our review of the body-worn camera recording, the deputy conducted a pat-and-
                   frisk search of the driver. We provided this information to MCSO, which reviewed the
                   stop documentation and concurred with our assessment. MCSO reported that the deputy’s


                                                      Page 74 of 289




WAI 56319
                   supervisor discussed the issue with the deputy. The deputy admitted that he believed that
                   he had requested consent to search the driver; however, after reviewing the body-worn
                   camera recording, he realized that he did not request consent. The supervisor documented
                   the meeting and discussion information in a Supervisory Note.
               •   The deputy prepared a VSCF that indicated that he conducted a consent search of a driver.
                   Based on our review of the body-worn camera recording, the deputy conducted a pat-and-
                   frisk search of the driver. We provided this information to MCSO, which reviewed the
                   stop documentation and concurred with our assessment. MCSO reported that the deputy’s
                   supervisor is being instructed to conduct a discussion with the deputy concerning this
                   traffic stop.
            During this reporting period, there were two cases of searches of persons identified in the sample
            of traffic stops reviewed to assess compliance with Subparagraphs 25.d. and 54.g. We identified
            compliance issues with the following case:
               •   The deputy prepared a VSCF that indicated that he did not conduct a search of the driver
                   that was arrested. Based on our review of the body-worn camera recording, the deputy
                   conducted a consent search of the driver; however, the deputy did not inform the driver of
                   the right to refuse and/or revoke the consent. In addition, the driver was also searched
                   incident to arrest. We provided this information to MCSO, and we will follow up to assess
                   what corrective action was taken.
            During this reporting period, there was one case of a search of a person identified in the sample
            of traffic stops reviewed to assess compliance with Paragraphs 25 and 54. We identified
            compliance issues with the following case:
               •   The deputy prepared a VSCF that indicated that he did not conduct a search of a driver.
                   Based on our review of the body-worn camera recording, the deputy conducted a consent
                   search of the driver; however, the deputy did not inform the driver of the right to refuse
                   and/or revoke the consent. AIU identified this issue during its inspection of traffic stop
                   data. AIU has requested that the District prepare a BIO Action Form documenting any
                   corrective action taken.
            During this reporting period, there were no traffic stops identified in which deputies presented the
            Consent to Search Forms to document when consent was requested and obtained to search any
            vehicle occupants. MCSO has indicated that it does not require its deputies to use Consent to
            Search Forms as the primary means for documenting consent searches. MCSO requires that
            deputies document requests to conduct consent searches by way of video-recording the event via
            the BWCs. In the event the BWC is not operational, MCSO policy requires deputies to document
            requests to conduct consent searches on the Consent to Search Form. We continue to recommend
            that MCSO revisit the requirements of this section of the policy and require deputies to read the
            Consent to Search Form to the subject and require a signature from the individual for every
            request for consent to search. Due to the small population of cases that we and MCSO identified,
            it is important that deputies accurately document each search and/or request to a consent search,
            as required by this Subparagraph, to attain and maintain compliance with the requirement.



                                                       Page 75 of 289




WAI 56320
            During the second reporting period of 2020, we determined that MCSO attained a compliance
            rating of 75%. During the third reporting period of 2020, we determined that MCSO attained a
            compliance rating of 87%. During fourth reporting period of 2020, we determined that MCSO
            attained a compliance rating of 80%. During this reporting period of 2020, we determined that
            MCSO attained a compliance rating of 43%. MCSO is not in compliance with this requirement.
            Paragraph 54.l. requires MCSO to document whether any contraband or evidence was seized from
            any individual, and the nature of the contraband or evidence. Generally, deputies seize the
            following types of contraband and/or evidence, which is documented on the VSCF, a Property
            Receipt, and an Incident Report: license plates; driver’s licenses; alcoholic beverages; narcotics;
            narcotic paraphernalia; weapons; and ammunition. We conduct a review of the relevant
            documents and review the VSCF to ensure that deputies properly document the seizure of the
            evidence and/or contraband.
            During our review of the collected traffic stop data (our sample of 105) during this reporting
            period, there were three items seized by deputies and placed into evidence. In all three cases, the
            items were properly documented on the VSCF.
            In the cases we reviewed for searches of individuals under Subparagraph 54.k., there were 37
            items seized by deputies and placed into evidence. Of those 37 items, there were six items that
            were seized and placed into evidence and the items were not properly listed on the VSCFs, as
            required by MCSO policy.
            In the cases we reviewed for passenger contacts under Subparagraph 54.g., there were seven items
            seized by deputies and placed into evidence. In all seven cases, the items were properly
            documented on the VSCF.
            In previous reporting periods, we noted an increase in the number of errors and omissions by
            deputies documenting the seizure of contraband or evidence on VSCFs. These issues have
            improved during this reporting period. During the second reporting period of 2020, MCSO
            attained a compliance rate of 78%; and we reported that MCSO would remain in compliance with
            this requirement during that reporting period. However, MCSO would be required to attain a
            compliance rate of greater the 94% during the third reporting period to maintain compliance with
            this requirement. During the third reporting period of 2020, MCSO attained a compliance rating
            of greater than 94%. During the fourth reporting period of 2020, MCSO attained a compliance
            rating of 96%. During this reporting period, MCSO attained a compliance rating of 87%. MCSO
            remains in compliance with this requirement during this reporting period; however, MCSO is
            required to attain a compliance rate of greater the 94% during the next reporting period to retain
            compliance.
            Paragraph 54.m. requires the documentation of the final disposition of the stop, including whether
            a citation was issued or an arrest was made or a release was made without a citation. In all 105
            cases we reviewed, we found documentation indicating the final disposition of the stop; and
            whether the deputy made an arrest, issued a citation, issued a warning, or made a release without
            a citation. MCSO remains in compliance with this Subparagraph.
            MCSO has failed to achieve compliance with all of the Subparagraphs of Paragraph 54. MCSO
            is not in compliance with Paragraph 54.

                                                       Page 76 of 289




WAI 56321
            Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
            documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed a sample of the Vehicle Stop Contact
            Forms, CAD printouts, I/Viewer documentation, citations, warning forms, and any Incident
            Report that may have been generated as a result of the traffic stop.
            The unique identifier “went live” in September 2013 when the CAD system was implemented.
            This number provides the mechanism to link all data related to a specific traffic stop. The number
            is automatically generated by the CAD software and is sent to the deputy’s MDT at the time the
            deputy advises Communications of the traffic stop. The unique identifier is visible and displayed
            at the top of the CAD printout and also visible on the Vehicle Stop Contact Form, the Arizona
            Traffic Citation, and the Warning/Repair Form.
            Once the deputy scans the motorist’s driver’s license, the system automatically populates most of
            the information into one or more forms required by the Order. If the data cannot be entered into
            TraCS from the vehicle (due to malfunctioning equipment), policy requires the deputy to enter
            the written traffic stop data electronically prior to the end of the shift. The start and end times of
            the traffic stop are now auto-populated into the Vehicle Stop Contact Form from the CAD system.
            Since our first visit for monitoring purposes in June 2014, TraCS has been implemented in all
            Districts; and the unique identifier (CFS number) is automatically entered from the deputy’s
            MDT. No user intervention is required.
            To determine compliance with this requirement, we reviewed 105 traffic stop cases and reviewed
            the CAD printouts and the Vehicle Stop Contact Forms for all stops. We reviewed the
            Warning/Repair Forms, when applicable, for those stops where a warning was issued or the
            vehicle had defective equipment. The unique identification number assigned to each event was
            listed on correctly on all CAD printouts for every stop. A review was conducted of the Tow
            Sheets prepared by deputies in instances where a driver’s vehicle is towed. In each instance, the
            unique identification number assigned to each event was listed correctly on the Tow Sheet. A
            review of the Incident Reports prepared by deputies in instances where policy requires the
            preparation of the report was conducted. In each instance, the unique identification number
            assigned to each event was listed correctly on the Incident Report. MCSO remains in compliance
            with this requirement.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                        Page 77 of 289




WAI 56322
            Paragraph 56. The traffic stop data collection system shall be subject to regular audits and
            quality control checks. MCSO shall develop a protocol for maintaining the integrity and accuracy
            of the traffic stop data, to be reviewed by the Monitor pursuant to the process described in Section
            IV.
            Phase 1: Not in compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            To verify compliance for this Paragraph, we reviewed the monthly audits of the traffic stop data
            conducted by BIO on the monthly samples we select. While audits require in-depth analysis, our
            quality control checks serve as an inspection or spot-check of traffic stop data. We reviewed the
            BIO traffic stop audits for the January 1-March 31, 2021 period, and found that the audits were
            thorough and captured most deficiencies. During our review of the sample dataset, we brought
            some deficiencies to the attention of CID during our April 2021 remote site visit; we identify
            them in other areas of this report.
            The draft EIU Operations Manual, which includes procedures for traffic stop data quality
            assurance, has 27 of the 30 sections approved. The remaining sections under development cannot
            be finalized until the Traffic Stop Monthly Report (TSMR) methodology related to the analyses
            of traffic stop data is finalized and determined to be reliable and valid in accordance with the
            requirements of Paragraphs 66 and 67. The TSMR methodology is being piloted by MCSO. (See
            below.) The remaining sections of the EIU Operations Manual also require procedures for the
            Traffic Stop Annual Report (TSAR) methodology, which is approved. The remaining task for
            MCSO regarding TSAR is to include the procedures for implementing the approved methodology
            into the EIU Operations Manual. Phase 1 compliance with this Paragraph requires that all sections
            of the EIU Operations Manual have been reviewed and approved.
            Administrative Broadcast 15-96 addresses the security of paper traffic stop forms. The procedure
            requires that paper forms (related to traffic stop data that may be handwritten by deputies in the
            field if the TraCS system is nonoperational due to maintenance or lack of connectivity) be stored
            in a locked cabinet and overseen by the Division Commander. Because of the COVID-19
            pandemic, we were unable to travel to Maricopa County and visit the Districts to confirm that all
            records were locked and secure, that logs were properly maintained, and that only authorized
            personnel had access to these files. This activity will be delayed until we are able to resume our
            in-person site visits. However, we note that MCSO has a consistent track record of complying
            with this Order requirement.
            Since April 2014, MCSO has conducted audits of the data monthly and provided those results to
            us. MCSO conducts audits of the 105 traffic stop sample that we request each reporting period.
            MCSO also conducts a more expansive review of 30 of the 105 sample pulls we request each
            reporting period to include passenger contacts and persons’ searches. EB-2 also requires regularly
            scheduled audits of traffic stop data on a monthly basis. We reviewed BIO’s monthly audits of
            the traffic samples from January 1-March 31, 2021, and found them to be satisfactory.


                                                       Page 78 of 289




WAI 56323
            To achieve Phase 1 compliance with this Paragraph, MCSO must finalize the EIU Operations
            Manual to cover all matters applicable to this Paragraph. To achieve Phase 2 compliance with
            this Paragraph, MCSO must demonstrate ongoing use of the procedures to ensure traffic stop data
            quality assurance.


            Paragraph 57. MCSO shall explore the possibility of relying on the CAD and/or MDT systems
            to check if all stops are being recorded and relying on on-person recording equipment to check
            whether Deputies are accurately reporting stop length. In addition, MCSO shall implement a
            system for Deputies to provide motorists with a copy of non-sensitive data recorded for each stop
            (such as a receipt) with instructions for how to report any inaccuracies the motorist believes are
            in the data, which can then be analyzed as part of any audit. The receipt will be provided to
            motorists even if the stop does not result in a citation or arrest.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed all TraCS forms for each traffic stop that
            were included in the sample. In addition, we reviewed a subset of CAD audio recordings and
            body-worn camera footage of the stops.
            The system for providing “receipts” is outlined in EB-1 (Traffic Enforcement, Violator Contacts,
            and Citation Issuance) and EB-2 (Traffic Stop Data Collection). GJ-35 addresses the requirement
            that supervisors review recordings to check whether deputies are accurately reporting stop length.
            In addition to GJ-35, BIO developed a Body-Worn Camera Matrix for its inspectors to review
            camera recordings.
            The deputy should provide every person contacted on a traffic stop with an Arizona Traffic Ticket
            or Complaint (Citation), a Written Warning/Repair Order (Warning), or an MCSO Incidental
            Contact Receipt. For this reporting period, deputies issued citations or written warnings in all
            105 cases we reviewed.
            We did not identify any issues with the citations, warnings, and Incidental Contact Receipts issued
            to drivers for the cases reviewed under Subparagraphs 25.d. and 54.g., contact with passengers,
            and Subparagraph 54.k., searches of persons.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            portion of the Subparagraph.
            The approved policies dictate that the CAD system will be used for verification of the recording
            of the initiation and conclusion of the traffic stop and that MCSO will explore the possibility of
            relying on the BWC recordings to verify that the stop times reported by deputies are accurate.
            The deputy verbally announces the stops initiation and termination on the radio, and then CAD
            permanently records this information. In May 2016, MCSO advised us that all deputies and
            sergeants who make traffic stops had been issued body-worn cameras and that they were fully
            operational. We verified this assertion during our July 2016 site visit; and since that time, we
            have been reviewing the BWC recordings to determine if stop times indicated by CAD were
            accurate. MCSO’s Audit and Inspections Unit (AIU) conducts monthly inspections of traffic stop
            data, which includes an assessment as to whether the BWC video captured the traffic stop in its


                                                       Page 79 of 289




WAI 56324
            entirety; to verify the time the stop began; and to verify if all information on forms prepared for
            each traffic stop match the BWC video. AIU conducts reviews of 30 body-worn camera
            recordings each reporting period.
            During this reporting period, we requested from MCSO 30 body-worn camera recordings for our
            review. We are able to use the BWC recordings that were provided for each stop to assess whether
            deputies are accurately reporting the stop length. The compliance rate for the sample of 30 cases
            selected from the 105 stops reviewed for using the BWC to determine if deputies are accurately
            reporting stop length is 100%. MCSO remains in compliance with this requirement.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
            comply with federal and state privacy standards governing personally identifiable information.
            MCSO shall develop a process to restrict database access to authorized, identified users who are
            accessing the information for a legitimate and identified purpose as defined by the Parties. If the
            Parties cannot agree, the Court shall make the determination.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed the applicable policies and requested that
            Technology Management Bureau personnel provide us with information regarding any
            unauthorized access and/or illegitimate access to any of MCSO’s database systems that had been
            investigated by PSB. The policies state that the dissemination of Criminal History Record
            Information (CHRI) is based on federal guidelines, Arizona statutes, the Department of Public
            Safety (ASDPS), and the Arizona Criminal Justice Information System (ACJIS); and that any
            violation is subject to fine. No secondary dissemination is allowed. The policies require that the
            Professional Standards Bureau (PSB) provide written notification to the System Security Officer
            whenever it has been determined that an employee has violated the policy by improperly
            accessing any Office computer database system. Every new recruit class receives three hours of
            training on this topic during initial Academy training.
            During this reporting period, we inquired whether there had been any instances of unauthorized
            access to and/or any improper uses of the database systems. MCSO informed us that during this
            reporting period, PSB notified the Technology Management Bureau of a closed case in which it
            was determined that a deputy had inappropriately accessed the Arizona Criminal Justice
            Information System to conduct a license plate inquiry for no legitimate law enforcement purpose.
            In addition, the investigation revealed that the deputy provided inaccurate information and
            withheld information from PSB investigators in an effort to mislead the investigators. The deputy
            was disciplined in this matter. There were no other closed cases in which there was a finding that
            there was unauthorized access to and/or any improper uses of MCSO’s database systems. MCSO
            remains in compliance with this requirement.




                                                       Page 80 of 289




WAI 56325
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the
            collected data to the Monitor and Plaintiffs’ representatives, who shall keep any personal
            identifying information confidential. Every 180 days, MCSO shall provide the traffic stop data
            collected up to that date to the Monitor and Plaintiffs’ representatives in electronic form. If
            proprietary software is necessary to view and analyze the data, MCSO shall provide a copy of
            the same. If the Monitor or the Parties wish to submit data with personal identifying information
            to the Court, they shall provide the personally identifying information under seal.
            In Full and Effective Compliance
            Electronic traffic stop data capture began on April 1, 2014. The forms created by MCSO capture
            the traffic stop details required by MCSO policy and Paragraphs 25 and 54. BIO provides the
            traffic stop data on a monthly basis, which includes a spreadsheet of all traffic stops for the
            reporting period, listing Event Numbers as described at the beginning of Section 7. All marked
            patrol vehicles used for traffic stops are now equipped with the automated TraCS system, and all
            Patrol deputies have been trained in TraCS data entry. MCSO has provided full access to all
            available electronic and written collected data since April 1, 2014. MCSO did not collect
            electronic data before this time. During this reporting period, MCSO has continued to provide
            full access to the traffic stop data.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            b. Electronic Data Entry
            Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by which
            Deputies can input traffic stop data electronically. Such electronic data system shall have the
            capability to generate summary reports and analyses, and to conduct searches and queries.
            MCSO will explore whether such data collection capability is possible through the agency’s
            existing CAD and MDT systems, or a combination of the CAD and MDT systems with a new data
            collection system. Data need not all be collected in a single database; however, it should be
            collected in a format that can be efficiently analyzed together. Before developing an electronic
            system, the MCSO may collect data manually but must ensure that such data can be entered into
            the electronic system in a timely and accurate fashion as soon as practicable.
            In Full and Effective Compliance




                                                      Page 81 of 289




WAI 56326
            To verify compliance with this Paragraph, we reviewed the documents generated electronically
            that capture the required traffic stop data. The electronic data entry of traffic stop data by deputies
            in the field went online on April 1, 2015. If TraCS experiences a malfunction in the field, there
            is a protocol that requires the deputy to electronically enter the traffic stop data prior to the end
            of the shift.
            MCSO continues to conduct monthly traffic stop inspections and forwards them for our review.
            Initially, the traffic stop data was captured on handwritten forms created by MCSO, completed
            by the deputy in the field, and manually entered in the database by administrative personnel
            located at each District. Now all traffic stop data is entered electronically, whether in the field or
            at MCSO District offices. Occasionally, connectivity is lost in the field due to poor signal quality,
            and citations are handwritten. Per policy, deputies must enter electronically any written traffic
            stop data they have created by the end of the shift in which the event occurred. As noted in our
            Paragraph 90 review, VSCFs are routinely entered into the system by the end of the shift.
            Deputies have demonstrated their ability to access and use TraCS, as evidenced by the fact that
            their total time on a traffic stop averages 16 minutes or less.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            c. Audio-Video Recording of Traffic Stops
            Paragraph 61. The MCSO will issue functional video and audio recording equipment to all patrol
            deputies and sergeants who make traffic stops, and shall commence regular operation and
            maintenance of such video and audio recording equipment. Such issuance must be complete
            within 120 days of the approval of the policies and procedures for the operation, maintenance,
            and data storage for such on-person body cameras and approval of the purchase of such
            equipment and related contracts by the Maricopa County Board of Supervisors. Subject to
            Maricopa County code and the State of Arizona’s procurement law, The Court shall choose the
            vendor for the video and audio recording equipment if the Parties and the Monitor cannot agree
            on one.
            In Full and Effective Compliance
            During our September 2014 site visit, we met with two MCSO Deputy Chiefs and other personnel
            to discuss MCSO’s progress of acquiring in-car video and audio equipment for all patrol vehicles
            used to conduct traffic stops. MCSO had initially set out to purchase fixed in-car cameras as
            required by the Order, but expressed an interest in acquiring body-worn video and audio recording
            devices for deputies. The Court issued an Order providing an amendment/stipulation on October
            10, 2014, requiring on-body cameras. This was a prudent decision, in that it allows for capturing
            additional data, where a fixed mounted camera has limitations. We have documented MCSO’s
            transition from in-car to body-worn cameras (BWC) in our previous quarterly status reports.




                                                        Page 82 of 289




WAI 56327
            Records indicate that MCSO began distribution of body-worn cameras on September 14, 2015,
            and full implementation occurred on May 16, 2016. The body-worn camera recordings are stored
            in a cloud-based system (on evidence.com) that can be easily accessed by supervisors and
            command personnel. The retention requirement for the recordings is three years. In July 2019,
            MCSO began distribution of the newer version of body-worn cameras to deputies. During our
            October 2019 site visit, MCSO reported that deputies assigned to the Districts have all been
            equipped with the new body-worn cameras; and that deputies in specialized assignments were
            being equipped with the new devices. The new version of body-worn cameras purchased by
            MCSO is mounted on the chest area via a magnetic mount. In addition, the devices are self-
            contained, meaning that the device does not have any cords or wires that may become
            disconnected, which had been a recurring problem with the previous devices.
            To verify that all Patrol deputies have been issued body-worn cameras, and properly use the
            devices, we review random samples of the traffic stops as described in Paragraphs 25 and 54. In
            addition, during our District visits in January 2020, we observed that deputies were equipped with
            body-worn cameras. Because of the COVID-19 pandemic, we were unable to travel to Maricopa
            County and visit the Districts to observe deputies being equipped with the body-worn cameras.
            However, it is clear that MCSO maintains a robust deployment of BWCs, given the ready
            availability of recordings for our review, and our observations of deputies properly wearing the
            cameras in the videos we inspect. Our inspections will commence once we are able to resume
            our in-person site visits.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 62. Deputies shall turn on any video and audio recording equipment as soon the
            decision to initiate the stop is made and continue recording through the end of the stop. MCSO
            shall repair or replace all non-functioning video or audio recording equipment, as necessary for
            reliable functioning. Deputies who fail to activate and to use their recording equipment
            according to MCSO policy or notify MCSO that their equipment is nonfunctioning within a
            reasonable time shall be subject to Discipline.
            Phase 1: In compliance
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
               •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            Phase 2: In compliance
            MCSO evaluated on-person body cameras from other jurisdictions and selected a vendor (TASER
            International, now known as Axon). Body-worn cameras have been implemented in all Districts
            since May 2016 and are fully operational. As mentioned under Paragraph 61, MCSO has
            obtained, and has equipped the deputies in the Districts with new body-worn cameras, also
            provided by Axon.



                                                      Page 83 of 289




WAI 56328
            To verify compliance for this Paragraph, we reviewed the body-worn camera recordings included
            in our monthly samples. This includes the stops reviewed each month for Paragraphs 25 and 54;
            the stops reviewed each month for Subparagraph 54.k.; and the stops reviewed each month for
            Subparagraph 54.g. For purposes of calculating compliance, we exclude any stops where the
            deputies documented on the VSCF that the BWCs malfunctioned during the stop.
            For our selection of a sample to review BWC recordings, we used the same sample of 30 cases
            we selected for the CAD audio request. In each of the stops that we reviewed, the deputies
            properly activated the body-worn cameras during traffic stop events.
            In our sample of body-worn camera recordings reviewed for Subparagraph 54.k., in each of the
            stops that we reviewed, the deputies properly activated the body-worn cameras during traffic stop
            events.
            In our sample of body-worn camera recordings for Subparagraph 54.g., we identified one case
            where there was no body-worn camera recording in relation to an assisting deputy for the traffic
            stop. There was no documentation of any malfunction of the body-worn camera or any exigent
            circumstances that prevented the activation of the body-worn camera.
            The remainder of the cases were in compliance, with the deputy activating the video- and audio-
            recording equipment as soon as the deputy decided to initiate the stop, and continuing to record
            through the end of the stop. We continue to provide MCSO with the information on the cases
            where issues are identified for their review.
            MCSO’s compliance rate for this requirement is 99%.
            There are still a number of instances in which deputies respond to assist at traffic stops and do not
            complete the Assisting Deputy and Body-Worn Camera Log. With the issuance of GJ-35 (Body-
            Worn Cameras), effective on December 31, 2019, the policy is now consistent with EB-2 (Traffic
            Stop Data Collection), which requires that each deputy assisting on a traffic stop prepare the
            Assisting Deputy and Body-Worn Camera Log. We had anticipated that the policy clarification,
            coupled with effective supervisory reviews, would assist deputies to understand when they are
            required to complete the log. However, we continue to identify instances where the log was not
            prepared when required.
            Our reviews of the body-worn camera recordings often reveal instances of deputies exhibiting
            positive, model behavior; and, at times, instances of deputies making errors, or exhibiting less
            than model behavior – all of which would be useful for training purposes. We also reviewed the
            Professional Standards Bureau’s monthly summary of closed cases for January, February, and
            March 2021. The following cases were identified that involve the review of body-worn camera
            recordings to assist in the determination of whether the allegations were valid or not:
               •   In one case, it was alleged that a deputy yelled at and made fun of the complainant during
                   a call for service. The complainant also alleged that the deputy belittled her by the type
                   of questions that the deputy posed. A review of the body-worn camera recording revealed
                   that the deputy did not yell or make fun of the complainant, and that he only questioned
                   the complainant as he did to assess her welfare.



                                                       Page 84 of 289




WAI 56329
            •   In one case, it was alleged that a deputy lifted the complainant up and slammed him onto
                the ground. A review of the body-worn camera recording revealed that the allegation was
                false.
            •   In one case, the complainant alleged that two deputies used their patrol vehicles to box in
                her fiancé, and that the deputies acted aggressively toward her fiancé. It was also alleged
                that one of the deputies used his personal cell phone to photograph the complainant while
                she was wearing a swimsuit. A review of the body-worn camera recording revealed that
                the deputies did not box in the complainant’s fiancé, and that the allegation that the
                deputies acted in an aggressive manner toward her fiancé were false. It was also
                determined that one deputy was acting within MCSO policy when he took a photograph
                of the complainant’s face with a MCSO-issued cell phone for evidentiary purposes.
            •   In one case, it was alleged that a deputy accessed a crime report and improperly discussed
                the contents of the report to a member of the public. A review of the body-worn camera
                recording revealed that the allegation was false.
            •   In one case, the complainant alleged that a deputy dismissed her concerns due to her being
                a minority living in her neighborhood. A review of the body-worn camera recording
                revealed that the deputy acted in a professional manner and provided assistance to the
                complainant in accordance with MCSO policy. The allegation that the deputy dismissed
                her claims due to her race or ethnicity was found to be false.
            •   In one case, it was alleged that a deputy did not allow the driver to speak or respond during
                a traffic stop. It was also alleged that the deputy issued a citation with incorrect
                information and that the stop was unnecessarily long. A review of the body-worn camera
                recording revealed that the deputy did allow the driver to speak and respond. It was also
                determined that the deputy amended the citation to correct the stop location and that
                technical issues contributed to length of the stop being extended. It was determined that
                the deputy’s actions were within MCSO policy.
            •   In one case, it was alleged that a deputy exhibited an unprofessional attitude and behavior
                during a call for service. A review of the body-worn camera recording revealed that the
                deputy acted in a calm and professional manner during the call for service.
            •   In one case, it was alleged that a deputy, during a call for service, did not conduct a welfare
                check on a child inside of a residence. A review of the body-worn camera recording
                revealed that the deputy was not asked to perform a welfare check on the child. It was
                also determined that the complainant was not on the scene of the call for service.
            •   In one case, it was alleged that a deputy was rude, condescending, and mocked and
                laughed at the complainant while speaking with her via telephone regarding a family issue.
                A review of the body-worn camera recording revealed that the deputy acted in a
                professional manner during the telephone call and that the allegations were false.
            •   In one case, it was alleged that a deputy took a criminal damage report via telephone
                instead of responding to the residence. It was also alleged that the deputy questioned the
                complainant regarding her green card to determine her legal status. A review of the body-

                                                    Page 85 of 289




WAI 56330
                worn camera recording revealed that the deputy did not ask the complainant about her
                green card or her legal status. It was also determined that the deputy acted within MCSO
                policy when he took the criminal damage report via telephone.
            •   In one case, it was alleged that a deputy cited the complainant because of his race. Based
                on a review of the body-worn camera recording, coupled with statements made by the
                complainant and the deputy, it was determined that the allegation was false.
            •   In one case, it was alleged that a deputy targeted her due to her race and that the deputy
                made her take a breathalyzer test. The complainant also alleged that the deputy applied
                handcuffs too tightly, and allowed the complainant’s breasts to be exposed while
                handcuffed. A review of the body-worn camera recording revealed that the complainant,
                along with another person, approached the deputy, and that the deputy did not target the
                complainant. The recording revealed that the complainant consented to the taking of a
                breathalyzer test. The recording also revealed the deputy placed the handcuffs on the
                complainant according to MCSO’s policies; and that when she complained that they were
                too tight, the deputy loosened them for her. The recording revealed that the complainant’s
                breasts were not exposed as she alleged.
            •   In one case, it was alleged that a deputy was rude, displayed a bad attitude and demeanor,
                and made unprofessional statements, during a service call. It was also alleged that the
                deputy failed to properly investigate the call for service properly. A review of the body-
                worn camera recording revealed that the deputy did not exhibit rude behavior and that the
                statements he made were descriptive of the complainant’s behavior and did not violate
                MCSO’s policies. The investigation revealed that the deputy properly investigated the
                call for service.
            •   In one case, it was alleged that deputies did not take a statement from the complainant
                after she was assaulted at work. A review of the body-worn camera recording revealed
                that the deputies were requested to remove an unwanted subject from the location and that
                the deputies were not informed of an assault.
            •   In one case, it was alleged that a deputy was rude and did not show empathy during a call
                for service. Based on a review of the body-worn camera recording, and witness
                statements, it was determined that the allegation was false.
            •   In one case, it was alleged that during a call for service the deputies were rude, laughed
                along with the neighbors at the complainants, and that the deputies failed to conduct a
                proper investigation and make an arrest. A review of the body-worn camera recording
                revealed that the deputies did not act in a rude manner and did not laugh at the
                complainants. The investigation revealed that the determination by the deputy to not make
                an arrest until the investigation was concluded was proper.




                                                  Page 86 of 289




WAI 56331
               •   In one case, it was alleged a deputy was rude, swore at him, and belittled the complainant
                   while he was being arrested. The complainant alleged that the deputy stomped on his foot
                   and another deputy fastened the handcuffs too tight and purposely pulled on the
                   complainant’s injured shoulder. A review of the body-worn camera recording revealed
                   that the deputies did not use excessive force when handcuffing and placing the
                   complainant in custody and that the allegations were false.
               •   In one case, it was alleged that during a call for service a deputy was rude, aggressive, and
                   treated her poorly. It was also alleged that the deputy did not handle the call for service
                   properly and that one deputy did not activate his body-worn camera. The investigation
                   determined that one deputy failed to inform other deputies of the complainant’s report of
                   an assault and failed to document the other deputies at the call for service. A review of
                   the body-worn camera recordings revealed that the deputy did not act in a rude manner or
                   treat the complainant poorly. It was determined that one deputy did not activate his body-
                   worn camera.
               •   In one case, it was alleged that during a call for service deputies failed to enforce an order
                   of protection and that one deputy was rude and unprofessional. The investigation
                   determined that the order of protection was missing the complainant’s address which
                   caused confusion as to whether the order of protection prohibited the complainant’s ex-
                   spouse from being present at the location and that the deputies acted in accordance with
                   MCSO’s policies. A review of the body-worn camera recording revealed that the
                   allegation that a deputy was rude and unprofessional toward the complainant was false.
            As demonstrated with the aforementioned examples, body-worn cameras recordings have proven
            to be invaluable in resolving complaints alleging misconduct by deputies.


            Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
            created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
            involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the
            subject of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in
            which case the MCSO shall maintain such data or recordings for at least one year after the final
            disposition of the matter, including appeals. MCSO shall develop a formal policy, to be reviewed
            by the Monitor and the Parties pursuant to the process described in Section IV and subject to the
            District Court, to govern proper use of the on-person cameras; accountability measures to ensure
            compliance with the Court’s orders, including mandatory activation of video cameras for traffic
            stops; review of the camera recordings; responses to public records requests in accordance with
            the Order and governing law; and privacy protections. The MCSO shall submit such proposed
            policy for review by the Monitor and Plaintiff’s counsel within 60 days of the Court’s issuance of
            an order approving the use of on-body cameras as set forth in this stipulation. The MCSO shall
            submit a request for funding to the Maricopa County Board of Supervisors within 45 days of the
            approval by the Court or the Monitor of such policy and the equipment and vendor(s) for such
            on-body cameras.
            In Full and Effective Compliance


                                                       Page 87 of 289




WAI 56332
            MCSO developed and issued a protocol and policy that requires the original hardcopy form of
            any handwritten documentation of data collected during a traffic stop to be stored at the District
            level and filed separately for each deputy. When a deputy is transferred, his/her written traffic
            stop information follows the deputy to his/her new assignment. During our January 2020 site
            visit, we inspected the traffic stop written data files at District 2 and District 6 to ensure that
            hardcopies of traffic stop cases are stored for a minimum of five years. We found that the records
            were in order and properly secured. Because of the COVID-19 pandemic, we were unable to
            travel to Maricopa County and visit the Districts to confirm that all traffic stop written data is
            being kept in a locked and secure manner and that only authorized personnel have access to the
            files. Our inspections will commence once we are able to resume our in-person site visits. MCSO
            remains in compliance with this requirement.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            d. Review of Traffic Stop Data
            Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for periodic
            analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected traffic stop
            data”) and data gathered for any Significant Operation as described in this Order (“collected
            patrol data”) to look for warning signs or indicia or possible racial profiling or other improper
            conduct under this Order.
            Phase 1: Not in compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on February 25, 2021.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
               •   GJ-33 (Significant Operations), most recently amended on May 10, 2018.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            MCSO will achieve Phase 1 compliance with this Paragraph when it incorporates its protocols for
            periodic analyses of the traffic stop data into the EIU Operations Manual. To achieve Phase 2
            compliance with this Paragraph, MCSO must demonstrate ongoing use of the methodologies
            delineated in the protocols established for Phase 1 compliance for the periodic analyses used to
            identify racial profiling or other bias-based policing problems.




                                                       Page 88 of 289




WAI 56333
            Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
            MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
            analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
            the Monitor and the Parties. This review group shall analyze the data to look for possible
            individual-level, unit-level or systemic problems. Review group members shall not review or
            analyze collected traffic stop data or collected patrol data relating to their own activities.
            Phase 1: In compliance
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            The Traffic Stop Analysis Unit (TSAU) is directly responsible for analyses of traffic stop data on
            a monthly, quarterly, and annual basis to identify warning signs or indicia or possible racial
            profiling or other improper conduct as required by Paragraph 64. MCSO must report TSAU’s
            findings from its analyses to the Monitor and the Parties.
            Paragraph 65 requires quarterly analyses of traffic stop data. MCSO completed its first quarterly
            report (TSQR1) on October 22, 2020. The report, “Supervisor Review Findings and
            Recommendations,” provides information on how supervisors conduct their reviews of their
            deputies’ traffic stops. MCSO completed its second quarterly report on October 16, 2020. The
            report, “Supervisor Survey of TSAR3 Intervention (TSQR2),” provides supervisor feedback from
            those supervisors who had participated in the intervention process associated with the Third
            TSAR. (We discussed the findings of these two TSQRs in our previous quarterly status reports.)
            MCSO completed its third quarterly report on March 31, 2021 (TSQR3). The report, “Extended
            Traffic Stop Indicator Use,” sought to determine if the seven extended traffic stop indicators were
            being used efficiently for purposes of identifying extended traffic stops. By way of background,
            five extended traffic stop indicators are incorporated in the TraCS drop-down menu and two
            others are captured from TraCS data used in the TSMR and TSAR methodologies: the indicators
            are “arrests” and “searches not incidental to an arrest.” Information on the reasons for an extended
            traffic stop contribute to our understanding of the variance in the length of a traffic stop, which is
            important information for the annual and monthly analyses. There are seven extended stop
            indicators: DUI investigations; training; language barriers; technical issues; vehicles towed;
            searches; and arrests. The following presents the highlights from TSQR3:
               •   Almost one in five traffic stops involves the use of at least one extended traffic stop
                   indicator;
               •   There is a positive relationship between the length of a stop and the number of extended
                   traffic stop indicators identified by a deputy during a traffic stop – i.e., the more extended
                   stop indicators checked during a stop, the longer the length of the traffic stop;




                                                        Page 89 of 289




WAI 56334
               •   There is variation in the use of extended stop indicators across Districts, with District 5
                   accounting for the most frequent use of extended traffic stop indicators (25%); and District
                   7 accounting for the lowest frequency of use (10%);
               •   Technical issues were found to be used most often;
               •   Consistent with TSAR findings, arrests and searches were significantly higher among
                   African Americans, Latinos, and Native American drivers when compared to whites; and
               •   A validity test involving a manual review of body-worn camera footage using a sample of
                   60 stops found that 95 percent of extended traffic stop indicators were used correctly.
            The report makes recommendations to refine the extended traffic stop indicators, particularly
            those related to what is classified as an extended stop for technical reasons. Any proposed
            changes to the extended traffic stop indicators must be approved by us after input from the
            Plaintiffs and Plaintiff-Intervenors.
            Paragraph 65 also requires MCSO to conduct monthly analyses of traffic stop data. MCSO’s
            original monthly process to analyze traffic stop data began in 2015, but was suspended in May
            2016 because of our determination that the original process lacked statistical validity and required
            significant refinement to improve the identification of potential alerts in EIS. MCSO resumed
            monthly analyses of traffic stop data in May 2017 using a new methodology that was statistically
            based, but generated a substantial number of alerts, many of which did not demonstrate a pattern
            of potential bias sufficient to warrant the setting of an alert in EIS. Because of this problem, we
            suspended the process during our July 2017 site visit to allow EIU time to consider possible
            refinements to the existing methodology.
            MCSO’s vendor, CNA, proposed a methodology for the monthly analysis of traffic stop data that
            involved using propensity score weighting to define a deputy’s comparison group to look for
            evidence of individual-level bias. What is known as the Traffic Stop Monthly Report (TSMR)
            methodology was proposed to be the basis of the effort to compare the stop outcomes for an
            individual deputy to his/her peers. Defining a deputy’s peers is central to the analytic objective
            of identifying deputies potentially engaging in biased policing. The TSMR methodology was
            first approved in July 2019. However, during our January 2020 site visit, we discussed matters
            affecting how CNA initially proposed to identify a deputy’s peers in the TSMR methodology that
            arose. We subsequently approved the proposed revision to the TSMR methodology on January
            27, 2020.
            MCSO and CNA continued to test and refine the TSMR methodology after its approval in January
            2020. Consequently, further refinements to the TSMR methodology were identified. Proposed
            refinements included how MCSO and CNA thought it best to conduct the descriptive and
            comparative analyses (using a 20 deputy stop threshold); adding bunching analysis; adding beat
            groups to the propensity weighting methodology; adding caveats about how the model would
            manage non-convergence issues; and other adjustments to stop classification information. These
            refinements were approved on April 29, 2020. Since then, more adjustments to the methodology
            were identified during regular virtual meetings about the methodology. These include refining
            the TSMR model to correct for a misspecification of the logistic regression in the TSMR


                                                       Page 90 of 289




WAI 56335
            methodology, changes to the confidence intervals to bring consistency between the descriptive
            analysis and the comparative analysis, and a change in a statistical test used to improve the validity
            of stop outcomes that are flagged.
            The TSMR methodology being piloted involves using a comparative analysis involving
            propensity score weighting for those deputies making 20 stops or more over a rolling 12-month
            period. For those deputies making fewer than 20 stops over the same period, the methodology
            involves using descriptive statistics to compare a deputy to their peers. The TSMR methodology
            “flags” deputies who are statistical outliers when compared to their peers. The TSMR
            methodology then involves an extensive vetting process by TSAU, which is tasked with reviewing
            flagged deputies to determine which of these deputies will be subject to an intervention.
            The piloting of the TSMR methodology involves developing thresholds for benchmarks required
            by Paragraph 67, below. These thresholds are the means to generate deputy-level alerts
            representing warning signs or indicia or possible racial profiling or other improper conduct as
            required by Paragraph 64. We and the Parties have worked with MCSO on an ongoing basis with
            weekly telephonic meetings to discuss the implementation of TSMR and to track the progress of
            the pilot.
            For point of clarification, MCSO conducts annual analyses of traffic stop data (the Traffic Stop
            Annual Report; TSAR) to look for evidence of systemic bias. (See Paragraph 66.) TSARs are
            not used to look for individual-level bias.
            MCSO will achieve Phase 2 compliance with this Paragraph when its periodic analyses involve
            the consistent use of a statistical methodology designed to identify patterns of deputy behavior at
            odds with their peers.


            Paragraph 66. MCSO shall conduct one agency-wide comprehensive analysis of the data per
            year, which shall incorporate analytical benchmarks previously reviewed by the Monitor
            pursuant to the process described in Section IV. The benchmarks may be derived from the EIS
            or IA-PRO system, subject to Monitor approval. The MCSO may hire or contract with an outside
            entity to conduct this analysis. The yearly comprehensive analysis shall be made available to the
            public and at no cost to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: In compliance




                                                        Page 91 of 289




WAI 56336
            MCSO has completed five comprehensive annual Traffic Stop Annual Reports (TSARs)
            analyzing traffic stop data to look for systemic evidence of racial profiling or other bias-based
            policing. The first three TSARs were conducted by MCSO’s first contract vendor, Arizona State
            University. The latest two TSARs were conducted by MCSO’s current vendor, CNA.
            MCSO released the first TSAR in May 2016 titled, “Preliminary Yearly Report for the Maricopa
            County’s Sheriff’s Office, Years 2014-2015.” It found that there are deputies engaged in racially-
            biased policing when compared to the average behavior of their peers.
            MCSO released the second TSAR in March 2017. This evaluation confirmed the first report’s
            main finding that racially-biased policing within MCSO appears to be both a deputy- and
            organizational-level problem.
            MCSO released its third TSAR in May 2018, which reported the same results of its two
            predecessor reports: racially-biased policing persists within MCSO at the organizational level.
            MCSO released its fourth TSAR in September 2019, employing a new methodology that we
            approved in April 2019. It reported disparate outcomes by race of driver, but the report never
            explained what these findings indicated with regard to systemic bias. More specifically, unlike
            the previous three TSARs that reported the presence of systemic bias within the Patrol Division
            of MCSO, the Fourth TSAR failed to make a determination on whether the findings of disparate
            outcomes were a systemic problem. We, MCSO, and the Parties all agreed that such conclusory
            statement was required. In October 2019, the Sheriff issued a statement that read, “The 4th Traffic
            Stop Annual Report continues to show disparate outcomes in our traffic stops of minorities. These
            disparate outcomes are warning signs of potential racial bias in our patrol function, which has
            been and continues to be a major concern for the Office. These may be indicative of a systemic
            problem. We will continue to work with the Monitor and the Parties on how best to determine
            the cause of these disparate outcomes and how best to address racial bias in our patrol function,
            where it exists. We will remain diligent, continue to develop our internal oversight, accountability
            and consequences to properly address and root out any behaviors in conflict with our commitment
            to ethical, constitutional policing practices.”
            In May 2020, MCSO released its fifth report, which reported findings that are consistent with past
            TSARs. The Fifth TSAR found that there were statistically significant disparities comparing
            Latino to whites for all post-stop outcomes, except seizures. It also reported that the disparities
            were potential indicia of bias as described in the First Order. In a statement subsequent to the
            release of TSAR5, the Sheriff issued a statement that read: “[TSAR5] [s]hows disparate outcomes
            in our traffic stops of minorities similar to the outcomes……[and that]…these disparate outcomes
            are warning signs of potential racial bias in our patrol function….” The Sheriff committed to
            determining the cause of the disparate outcomes and working to address them.




                                                       Page 92 of 289




WAI 56337
            Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
            misconduct include, but are not limited to:
            a.       racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
                     including disparities or increases in stops for minor traffic violations, arrests following a
                     traffic stop, and immigration status inquiries, that cannot be explained by statistical
                     modeling of race neutral factors or characteristics of deputies’ duties, or racial or ethnic
                     disparities in traffic stop patterns when compared with data of deputies’ peers;
            b.       evidence of extended traffic stops or increased inquiries/investigations where
                     investigations involve a Latino driver or passengers;
            c.       a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s
                     peers, or a low rate of seizure of contraband or arrests following searches and
                     investigations;
            d.       indications that deputies, units or the agency is not complying with the data collection
                     requirements of this Order; and
            e.       other indications of racial or ethnic bias in the exercise of official duties.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on February 25, 2021.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
                 •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            MCSO has conducted monthly and annual analyses of traffic stop data and provided documents
            discussing how the benchmarks required by this Paragraph are used to set alerts for possible cases
            of racial profiling or other deputy misconduct involving traffic stops. Discussion about the
            monthly and annual analyses are incorporated into Paragraphs 65 and 66.
            We have discussed in our previous quarterly status reports that MCSO has achieved Phase 1
            compliance with this Paragraph as a result of its intent to implement the individual benchmarks
            required by this Paragraph. These benchmarks are highlighted below and are generally referred
            to as post-stop outcomes in the TSMR and TSAR methodologies.
            Paragraph 67.a. identifies three benchmarks pertaining to racial and ethnic disparities. The first
            benchmark references disparities or increases in stops for minor traffic violations (Benchmark 1).
            The second benchmark addresses disparities or increases in arrests following traffic stops
            (Benchmark 2). The third benchmark addresses disparities or increases in immigration status
            inquiries (Benchmark 3). Since these three benchmarks are incorporated into the EIU Operations
            Manual and are incorporated as post-stop outcomes in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.a.




                                                         Page 93 of 289




WAI 56338
            Paragraph 67.b. identifies a benchmark pertaining to evidence of an extended traffic stop
            involving Latino drivers or passengers (Benchmark 4). Since this benchmark is now incorporated
            into the EIU Operations Manual and is incorporated in the TSMR methodology, MCSO is in
            compliance with Paragraph 67.b.
            Paragraph 67.c. identifies three benchmarks. The first benchmark pertains to the rate of citations
            (Benchmark 5): MCSO is required to identify citation rates for traffic stops that are outliers when
            compared to a deputy’s peers. The second benchmark (Benchmark 6) pertains to seizures of
            contraband: MCSO is required to identify low rates of seizures of contraband following a search
            or investigation. The third benchmark in Paragraph 67.c. (Benchmark 7) is similar to Benchmark
            6, but it pertains to arrests following a search or investigation. This is also the case for Benchmark
            7. Since the three benchmarks are now incorporated into the EIU Operations Manual and are
            incorporated as post-stop outcomes in the TSMR methodology, MCSO is in compliance with
            Paragraph 67.c.
            Paragraph 67.d. establishes a benchmark pertaining to agency, unit, or deputy noncompliance
            with the data collection requirements under the First Order (Benchmark 8). This benchmark
            requires that any cases involving noncompliance with data collection requirements results in an
            alert in EIS. EIU published an Administrative Broadcast on November 28, 2016 to instruct
            supervisors how to validate data in TraCS for those cases involving duplicate traffic stop records
            to deliver timely data validation for our review. MCSO’s draft EIS Project Plan 4.0 reported that
            MCSO began the data validation process for this benchmark on November 28, 2016. Therefore,
            MCSO is in compliance with Paragraph 67.d.
            Paragraph 67.e. allows for other benchmarks to be used beyond those prescribed by Paragraph
            67.a.-d. MCSO has three benchmarks under Paragraph 67.e. Benchmark 9 is defined as racial or
            ethnic disparities in search rates. Benchmark 10 is defined as a racial or ethnic disparity in
            passenger contact rates. Benchmark 11 is defined for non-minor traffic stops. Benchmarks 9-11
            are incorporated into the EIU Operations Manual, as well as the TSMR methodology. Therefore,
            MCSO is in compliance with Paragraph 67.e.
            While MCSO has completed operationalizing the benchmarks required by this Paragraph, we
            have discussed the problems with MCSO’s previous methodologies. (See Paragraph 65.) As
            noted earlier, the TSMR methodology, which incorporates these benchmarks, is approved for
            piloting.
            During our January 2020 site visit, we agreed to hold regular telephonic meetings during the pilot
            to identify potential problems and solutions to expedite the resumption of the analysis of traffic
            stop data to look for possible cases of biased policing at the individual deputy level. These
            telephonic meetings continued during this reporting period.
            While the TSMR methodology is approved for the pilot, its final approval depends on the pilot's
            findings. MCSO will achieve Phase 2 compliance with this Paragraph once MCSO demonstrates
            consistent use of these benchmarks in both the TSAR and TSMR methodologies.




                                                        Page 94 of 289




WAI 56339
            Paragraph 68. When reviewing collected patrol data, MCSO shall examine at least the following:
            a.     the justification for the Significant Operation, the process for site selection, and the
                   procedures followed during the planning and implementation of the Significant
                   Operation;
            b.     the effectiveness of the Significant Operation as measured against the specific operational
                   objectives for the Significant Operation, including a review of crime data before and after
                   the operation;
            c.     the tactics employed during the Significant Operation and whether they yielded the
                   desired results;
            d.     the number and rate of stops, Investigatory Detentions and arrests, and the documented
                   reasons supporting those stops, detentions and arrests, overall and broken down by
                   Deputy, geographic area, and the actual or perceived race and/or ethnicity and the
                   surname information captured or provided by the persons stopped, detained or arrested;
            e.     the resource needs and allocation during the Significant Operation; and
            f.     any Complaints lodged against MCSO Personnel following a Significant Operation.
            In Full and Effective Compliance
            MCSO has not conducted a Significant Operation that met the requirements of the Order since
            Operation Borderline in December 2014. Subsequent activities (i.e., Operation Gila Monster in
            October 2016) have not met the criteria for review under this or other Paragraphs.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            As a result of this determination, MCSO District command staff – as well as Investigations and
            Enforcement Support – will no longer be required to submit monthly statements that they have
            not participated in Significant Operations as defined by this and other Paragraphs; however, they
            are required to notify us should staff become involved in a Significant Operation. We will
            continue to assess Phase 2 compliance through interviews with command and District staff during
            our regular site visits. During our site visits prior to, and including, January 2020, we routinely
            inquired of Administrative Staff, District personnel and the Deputy Chiefs of Patrol Bureaus East
            and West whether any Significant Operations had occurred since the prior site visit. In response,
            MCSO personnel indicated that no Significant Operations had occurred within their jurisdictional
            boundaries, nor had any of their staff participated in such operations with other departments.
            Subsequently, during our remote site visits since April 2020, MCSO administrative personnel
            have continued to advise us that there were no new Significant Operations conducted by MCSO
            or any of its personnel.




                                                       Page 95 of 289




WAI 56340
            Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
            MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his
            or her command on a monthly basis to determine whether there are warning signs or indicia of
            possible racial profiling, unlawful detentions and arrests, or improper enforcement of
            Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her conclusions
            based on such review on a monthly basis to a designated commander in the MCSO
            Implementation Unit.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            MCSO has placed into production database interfaces with EIS, inclusive of Incident Reports
            (IRs), Non-Traffic Contact Forms (NTCFs), Arizona Office of Courts (AOC) records, and the
            Cornerstone software program (referred to as “the HUB”), that includes training and policy
            records for MCSO. Supervisors have demonstrated the ability to access these during our site
            visits. Most audits and inspections of supervisory oversight activities indicate compliance but
            several continue to show fluctuating trends of use or completion over time, and MCSO has yet to
            fully develop some inspections that would allow a determination of compliance under this
            Paragraph. MCSO continues to develop the Traffic Stop Monthly Report (TSMR) that will
            provide supervisors the ability to review and respond to data pertinent to the performance of
            deputies under their command with respect to the requirements of Paragraph 67. MCSO has
            published three Traffic Stop Quarterly Reports (TSQR): the first two for the third and fourth
            quarters of 2020; and the third for the first quarter of 2021.
            MCSO has automated the dissemination and responses to alert investigations initiated for
            repetitive deficiencies discovered during audit and inspection processes; however, many of these
            processes have been placed on hold as MCSO reevaluates the thresholds for the triggering of
            alerts. In April 2020, we requested that MCSO provide an update on their progress toward the
            development of new/revised alert threshold triggers that are not tied to the Traffic Stop Monthly
            Analysis. The EIU lieutenant responded that MCSO was continuing to collect information from
            similar agencies regarding the thresholds they employ, and MCSO is also developing a survey to
            be sent to MCSO field personnel to assess the current practices of the organization. When the
            survey is presented to us, we will provide feedback as necessary. Nonetheless, AIU developed
            an inspection that tracks EIS Alert investigations from the time that they are assigned from EIU
            to District personnel and make their way back through the chain of command for final approval
            of a disposition. The protocol for this inspection is included in the EIU Operations Manual,
            Section 302 (EIS Alert Processes), and was approved on March 27, 2019. In January and
            February, 100% of investigations were completed within policy timeframes, while the completion
            rate for March was 87%. In March, three cases were found to take more than the allotted 30 days
            to complete; however, in one case the supervisor had asked for, and received, an extension and
            completed the investigation within the extended time provided. AIU sent BIO Action Forms
            (BAFs) to the Units with deficiencies. We will continue to track these trends. A review of the


                                                      Page 96 of 289




WAI 56341
            closed alerts for this quarter shows that the majority were completed with a meeting between the
            supervisor and their subordinate. We have also noted an increasing number of investigations
            involve repetitive BAFs. The outcome of these investigations is typically meeting with a
            supervisor.
            Since there have been no closures that have not been adequately documented during this quarter,
            we did not schedule a telephonic site visit conference with MCSO on alert closures. We have
            requested that MCSO provide an update on the progress the agency has made in implementing an
            inspection evaluating the effectiveness of alert investigation outcomes, as well as an audit of
            repetitive BIO Action Forms for specific Districts and personnel. MCSO has already conducted
            a pilot tracking analysis of BIO Action Forms that were sent out between January and May 2019.
            MCSO continues to use the insights gained from this initial analysis to refine and develop a
            repeatable process that is less labor-intensive than the first effort. In response to a request
            submitted following our October remote site visit, MCSO did produce a BIO Action Form
            tracking proposal in December. We sent our collective comments back to MCSO and await
            further developments. MCSO has not yet developed a means of measuring the effect of alert
            intervention outcomes but is developing a method that will eventually be included in the monthly
            EIS Alert Inspection. We will continue to work with MCSO on these processes and evaluate the
            proposals as they are provided. In this way, BIO will be able to discover if Districts, or individual
            supervisors, are experiencing repetitive problems that need to be addressed to ensure compliance
            with this Paragraph, as well as those covered in Paragraphs 81, 94, and 95.
            The Fourth and Fifth Traffic Stop Annual Reports (TSAR) were published and available to the
            public on MCSO’s website. These reports focus on organizational trends in traffic stop activity
            and do not allow an examination of potential individual bias in traffic stop outcomes. The
            methodology employed for the Fourth and Fifth TSARs was also intended to create a foundation
            for the Traffic Stop Monthly Report (TSMR). We continue to work with MCSO on the
            development of a monthly traffic stop analysis that would provide information about potential
            bias of individual deputies when compared with their peers. We, along with the Plaintiff and
            Plaintiff-Intervenors, have held frequent conference calls addressing a variety of outstanding
            issues related to the TSMR. MCSO began the pilot TSMR process in April 2021 using March
            traffic data. We will discuss the process, interventions and modifications in subsequent quarterly
            reports. As noted previously, the previous monthly traffic stop analysis were suspended because
            the benchmarks and thresholds were not grounded in either acceptable theory or analytic rigor
            that would make them consistently useful.
            As noted above, MCSO has produced Traffic Stop Quarterly Reports for the third and fourth
            quarters of 2020 and the first quarter of 2021. In TSQR1, MCSO investigated how supervisors
            conduct traffic stop reviews and discussions with their subordinates through interviews with 12
            supervisors and observations of six other supervisors. In general, MCSO reported that the manner
            in which supervisors conducted reviews and discussions varied across the agency and those
            supervisors interviewed indicated a lack of understanding regarding the expectations of the
            organization. While the study reported the diligence of supervisors in evaluating traffic stops and
            body-worn camera footage, there was also a collective finding that supervisors would like more
            training in this aspect of their roles, more explicit direction from the organization regarding


                                                       Page 97 of 289




WAI 56342
            expectations of them and more clearly defined concepts and training regarding bias-based
            policing, bias-based/racial profiling, and discriminatory policing as used throughout the
            organization’s policies.
            In TSQR2, MCSO investigated the perceptions and experiences of supervisors who participated
            in interventions for deputies stemming from the Third Traffic Stop Annual Report. While the
            majority of supervisor-respondents to the survey felt that the time, documentation requirements
            and intervention options available were within expectations, there was a small minority of
            respondents who felt that the time requirements of interventions impeded their other functions as
            supervisors; that deputies targeted for interventions were not adequately vetted; and that the types
            of interventions to which the supervisors were limited was unreasonable.
            In TSQR3, MCSO investigated the use of Extended Traffic Stop Indicators (ETSIs) by deputies
            in 2020. The report found that slightly over 18% of traffic stops involved the use of one or more
            ETSIs, and a test of the validity of ETSIs, by comparison with body-worn camera videos,
            exceeded 95%. Consistent with past TSAR findings, ETSIs were significantly higher among
            African Americans, Latinos, and Native American drivers when compared to Whites. While these
            were final reports published by MCSO, we and the Parties provided comments on each of the
            studies. MCSO has noted that the agency anticipates using the results of each of these studies in
            the modification of policies and the development of training. In addition, MCSO will use these
            studies to inform the ongoing development of methods and protocols for the TSMR, which will
            take the place of the annual reports in identifying individual deputies who exhibit potentially
            biased behavior in the manner in which they conduct traffic stops. We will continue to assist
            MCSO in each of those objectives.
            MCSO continues to provide us access each month to all Non-Traffic Contact Forms (NTCFs)
            involving investigative stops and field information; however, MCSO has only begun planning to
            conduct more thorough statistical analyses of these for this and other Paragraphs. At times over
            the past year our review of the NTCFs provided each month indicated that a higher proportion of
            Latinos are being contacted in particular areas of the County for relatively minor infractions. Our
            review of NTCFs for this quarter did not raise particular concern about disparate treatment.
            Several months ago, MCSO proposed an initial study of how this form (NTCF) and the related
            policy are being used across the agency. While this proposed analysis does not investigate
            potential indications of bias in how these stops are conducted by deputies or evaluated by
            supervisors, it will give some insight into the modifications needed in both the form and policy
            going forward.
            We continue to evaluate the effectiveness of supervisory investigations into non-traffic stop alerts
            each month by selecting a random sample of 15 cases. Over the past year, we have found that
            most supervisors are completing these investigations in a timely fashion and addressing the
            deficiencies raised.
            MCSO has created an EIS Alert Review Group (ARG) that evaluates the investigations of
            supervisors prior to closing an alert. The ARG ensures that the reports of the supervisors address
            all aspects of the assigned investigation, and returns those that are deficient to the District for
            continued revision. Over the past several months, we have noted that the proportion of completed
            alert investigations being sent back to the Districts by the ARG has fallen below one-third of all

                                                       Page 98 of 289




WAI 56343
            cases we evaluate. MCSO has emphasized supervisory investigations in the past years’ training,
            as well as the creation of liaisons between BIO and the Districts to ensure that supervisors receive
            the necessary support and information to complete these investigations. In addition, EIU has
            developed online supervisory resource material for alert investigations that was placed on the
            HUB in January 2020. MCSO has not yet developed a method of evaluating whether and how
            the interventions triggered by these alert investigations may, or may not, be mitigating the
            problems to begin with.
            The Audit and Inspections Unit (AIU) conducts monthly audits of supervisory oversight via the
            Supervisory Notes made for each deputy. Minimally, each month, supervisors should be making
            a performance appraisal note, reviewing two body-worn camera recordings, and reviewing the
            EIS profile of their subordinates. During the first quarter of 2021, the compliance rate was 100%
            in each month.
            AIU also conducts three inspections of traffic stop information: two of these pertain to the timely
            review and discussion of traffic stops by supervisors for each subordinate; and the third is an
            inspection regarding the correct completion of traffic forms and the coordination of these forms
            with databases like CAD and the review of body-worn camera footage. For all three inspections,
            MCSO reported compliance rates in the high 90th percentile throughout the quarter. More
            importantly, the deficiencies found across all three inspections were minor deviations from the
            matrices used to evaluate compliance. AIU sent BIO Action Forms to those Districts where it
            found deficiencies.
            MCSO has developed a new Incident Report Inspection that has been approved following several
            revisions. The inspection should include instances where prosecuting authorities turned cases
            down due to a lack of probable cause, among other matrix items developed by MCSO. MCSO
            reports compliance rates for January through March of 98.7% and above, with no instances of
            cases being turned down due to a lack of probable cause. Our review of inspection materials
            differs slightly from the conclusions of MCSO, in that the inspectors found one case each month
            in which a deputy failed to adequately articulate probable cause in his/her report, resulting in our
            computed compliance rate of 97.5% each month. None of these three cases were turned down
            due to the lack of probable cause as evaluated by prosecutors; however, our computations of
            compliance take into account those instances where deputies have not fully articulated probable
            cause or collected enough information for prosecution or properly listed information relevant to
            fulfill statute requirements. For those deficiencies discovered during the inspection process, AIU
            sent BIO Action Forms to the appropriate Districts for additional review and action. The
            inspectors also noted that there was no indication that the immediate supervisors found these
            deficiencies within their own review of these IRs. The inspections of supervisory oversight show
            relatively minor fluctuations that MCSO is investigating and addressing with BAFs, training, and
            policy evaluation. Additionally, MCSO is also developing an inspection of repetitive BAFs so
            that they might intervene for supervisors who evidence recurring problems. We have found that
            measures like the creation of the Alert Review Group have greatly enhanced the accountability
            of Districts and individual supervisors in the completion of their roles.




                                                       Page 99 of 289




WAI 56344
            Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data indicates
            that a particular Deputy or unit may be engaging in racial profiling, unlawful searches or
            seizures, or unlawful immigration enforcement, or that there may be systemic problems regarding
            any of the foregoing, MCSO shall take reasonable steps to investigate and closely monitor the
            situation. Interventions may include but are not limited to counseling, Training, Supervisor ride-
            alongs, ordering changes in practice or procedure, changing duty assignments, Discipline, or of
            other supervised, monitored, and documented action plans and strategies designed to modify
            activity. If the MCSO or the Monitor concludes that systemic problems of racial profiling,
            unlawful searches or seizures, or unlawful immigration enforcement exist, the MCSO shall take
            appropriate steps at the agency level, in addition to initiating corrective and/or disciplinary
            measures against the appropriate Supervisor(s) or Command Staff. All interventions shall be
            documented in writing.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on February 25, 2021.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on June 15, 2021.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            MCSO continues to develop the methodology and related plans for the Traffic Stop Monthly
            Reports (TSMRs). The TSMR is intended to be a more timely response to potential indications
            of bias at the deputy level through the examination of a rolling 12-months of traffic stop data for
            each deputy. We, the Parties, and MCSO have conducted frequent conference calls to ensure that
            the methodologies adopted will be effective in replacing the intervention processes emanating
            from prior Traffic Stop Annual Reports (TSARs). MCSO initiated a pilot program to evaluate
            and assist in the refinement of each aspect related to the TSMR in April 2021. We and the Parties
            are reviewing results as they are produced and recommending modifications as issues arise. A
            more thorough description will be provided in subsequent quarterly reports.
            MCSO continues to develop the EIU Operations Manual. The sections of the manual that remain
            under development are those related to statistical methodologies for the TSMR and the thresholds
            that may trigger alert inquiries for all alert investigations. MCSO has received approval to move
            forward on several TSQR projects and published three of these reports for the third and fourth
            quarters of 2020, as well as the first quarter of 2021.
            MCSO has published the Fifth Traffic Stop Annual Report and continues to find in the
            examination of traffic stop outcomes disparities “that may indicate a systemic bias within the
            patrol function” that needs to be ameliorated. The analytic methods used in the Annual Reports
            are not able to identify individual deputy activity, but form the basis for organizational strategies
            to address systemic biases through training and policy. In refining the TSMR methodology,
            which will be used to identify potential bias for individual deputies, MCSO has employed data
            from 2019 and 2020. During this process, MCSO notified us that several deputies have been
            found to be outliers in comparison to their peers. As a result, we held several conference calls,


                                                       Page 100 of 289




WAI 56345
            including with the Plaintiffs and Plaintiff-Intervenors, to discuss these findings and how MCSO
            should address this issue given that the TSMR process has not yet been approved. MCSO has
            proposed a plan using existing systems, combined with some elements from previous TSAR
            processes. We will report on the outcomes of MCSO’s efforts as they are made available to us.
            A portion of the monthly alert report produced by EIU depends upon the TSMR, which remains
            under development. However, the EIS also produces alerts for numerous activities, ranging from
            repetitive data entry errors to internal and external complaints. Many of these ongoing alerts are
            dependent upon the revision of alert thresholds which continue to undergo evaluation by MCSO.
            While we acknowledge that the revision of these thresholds entails time consuming research and
            surveys of line personnel, we believe the delay of nearly two years has hampered the effective
            use of the EIS to track repetitive behavior that may be deleterious to the organization and the
            community it serves. BIO personnel continue to evaluate and update the thresholds used to trigger
            these alerts to ensure that they are sufficient to detect behaviors that might indicate bias on the
            part of deputies, taking into consideration the current assignment of the deputies as noted in
            Paragraph 81.f. In the meantime, the non-TSMR alerts triggered under the current system are
            first evaluated by EIU personnel and then transmitted, via BlueTeam, to the appropriate
            supervisor and District command. The supervisors conduct an investigation, including a potential
            discussion with the designated deputy, and memorialize their actions in BlueTeam. District
            command staff and an Alert Review Group (ARG), comprised of multiple BIO personnel, review
            these investigations to ensure that proper investigations are carried out and possible interventions
            are clearly outlined.
            AIU began producing an inspection of EIS Alert Processes in April 2019 that evaluates the
            timeliness of alert investigation completion and whether discussions, training, or Action Plans
            might result from the supervisory investigation. The inspection is lagged by one month to allow
            supervisors 30 days to complete the investigation. The compliance rate for timely completion of
            investigations for this quarter range from 100% in January and February, to 87% in March.
            MCSO has not yet developed a protocol to evaluate the effect of the discussions, activities or
            Action Plans resulting from these investigations. The Training Division, working in concert with
            EIU, included in the 2019 SRELE training a refresher course on supervisory responsibilities in
            conducting alert investigations. This training was delivered during the fall of 2019. Following
            our January 2020 site visit, MCSO also placed on the HUB resource materials for supervisors
            who may not have conducted alert investigations recently. This material provides supervisors
            with examples of how to fill out the alert investigation paperwork or contact EIU staff should the
            need arise.
            MCSO is not in Phase 2 compliance with this Paragraph, as the TSMR, and other relevant
            inspections, continue to undergo development and have not yet been placed in production. We
            will monitor the planned piloting of the TSMR methodology and continue to participate with the
            Plaintiffs and Plaintiff-Intervenors in regular conference calls about MCSO’s progress.
            MCSO’s Plan to Promote Constitutional Policing (also referred to as the Constitutional Policing
            Plan, or CPP) was drafted to address systemic issues identified in the Traffic Stop Annual Reports
            (TSARs). The CPP included nine Goals and a timeline for the completion of the Goals. Our
            comments in this report pertain to compliance with the Plan during the first quarter of 2021.


                                                      Page 101 of 289




WAI 56346
            MCSO created an online progress tracking tool and provided a link to the application in April
            2020. The online spreadsheet was based on the plan originally agreed to by the Parties and
            approved by the Court. The spreadsheet provided additional details of MCSO’s reported progress
            on each of the nine CPP Goals: the start date; the projected completion date; and the status of sub-
            Goals and projects.
            We determine compliance with the CPP through several means. First, we issue monthly and
            quarterly document requests pertaining to specific Goals of the CPP, which we review. For
            example, we have monthly document requests pertaining to projects under Goals 1, 3, 4, and 5.
            We review meeting agendas and discussion items to verify compliance with the projects noted
            under those Goals. For the training components of these Goals, MCSO submits training materials
            that must be reviewed and approved for before delivery. Our standing requests for other
            Paragraphs of the First and Second Orders also provide information related to some of the CPP
            Goals. For example, for Goal 1, we review MCSO monthly submissions related to supervisory
            corrective actions. For Goal 2, in addition to reviewing and approving the components of the new
            employee performance evaluation process, we also review current Employee Performance
            Appraisals being completed and advise MCSO of any issues of concern that may be addressed in
            the new process. For Goal 6, we conduct periodic meetings with MCSO, the Plaintiffs, and
            Plaintiff-Intervenors related to the evaluation of traffic stop data and associated monthly,
            quarterly, and annual reports. Second, we review the progress reported in the online spreadsheet
            and record our findings. Third, we corroborate MCSO’s reported progress during our site visits,
            where we confirm the reported outcomes and ask clarifying questions on projects completed. Our
            comments below reflect what we learned from all three areas.
            During our April 2021 remote site visit, we discussed MCSO’s compliance with the
            Constitutional Policing Plan. Our comments in this report reflect what we ascertained from our
            review of documentation, including the online spreadsheet, and information provided during our
            remote site visit meeting.
            Goal 1: Implementing an effective Early Intervention System (EIS) with supervisor discussions.
            For the first quarter of 2021, MCSO again reported an overall 61% completion rate for Goal 1,
            the same as in our two previous reviews. The sub-goal noted as the supervisory discussion
            process had a starting date of April 3, 2018, with a completion date of December 31, 2020; this
            sub-goal had a completion rate of 64%, the same as the last two reporting periods. Work continues
            on the other sub-goals. For the Traffic Stop Monthly Report (TSMR), the spreadsheet noted a
            37% completion rate, the same as the last two quarters. Information-sharing within the Office
            was at 57%, the same completion rate as in our January review. During our April remote site
            visit meeting, MCSO reported that there were four Town Halls during the first quarter of 2021 –
            in Districts 2, 3, 6, and 7. These Town Halls were focused on the TSMR, more specifically to
            explain the TSMR pilot process. A total of 18 employees participated; attendees were mostly
            comprised of command staff. MCSO reported that the agency has not yet planned Town Halls
            for the rest of the year, but that the TSMR will be discussed in future Town Halls. District
            liaisons, whose responsibilities are to facilitate the exchange of information between BIO and the
            Patrol Districts as it relates to TSAR and TSMR, are still working in that capacity, with a small
            shift in their responsibilities.


                                                      Page 102 of 289




WAI 56347
            Goal 2: Evaluating supervisors’ performances through an effective Employee Performance
            Appraisal process. For this reporting period, Goal 2 noted a completion rate of 54%, a 14%
            increase over the last quarter’s completion rate. MCSO reported that the agency has finalized an
            agreement with a vendor who will be assisting MCSO to create a replacement system to Praxis.
            MCSO still has some EPAs currently in Praxis, and will likely have some left in the Praxis system
            when the agency begins with the new platform; but the intent is to eventually close out EPAs in
            the Praxis system. MCSO reported that there is a possibility that completion of the system
            configuration for the new process could be delayed. The projected date on the MCSO Smartsheet
            to begin delivery of the new Performance Management System is February 1, 2022. We note that
            there are still areas of underperformance among supervisor EPAs. Our reviews of supervisor
            EPAs completed during the first quarter of 2021 are covered under other Paragraphs of this report.
            Goal 3: Delivering enhanced implicit bias training. Goal 3 was noted as 95% completed on the
            tracking spreadsheet; this is a 13% increase from previously reported completion rate of 82%.
            Implicit bias training was completed for all supervisors during the first quarter of 2021. Briefing
            notes to document the completion of the training were due April 15, 2021. BIO will conduct an
            inspection on the briefing notes to determine the degree of compliance. MCSO reported that a
            Captains’ meeting was scheduled for April 27, 2021; implicit bias was one of the topics on the
            agenda. The information discussed at the Captains’ meeting will be subsequently disseminated
            to employees at each level, with documentation of employees receiving the information captured
            in BlueTeam. MCSO is tentatively scheduling a discussion on fair and impartial decision making
            for the Captains’ Meeting in August 2021, followed by a discussion on cultural competency in
            the December Captains’ Meeting. At the time of our April site visit, MCSO reported that the
            Aguila training video had not been deployed due to the amount of other training that was currently
            under way. We inquired, but there was no update available on the Guadalupe project.
            Goal 4: Enhanced fair and impartial decision-making training. Goal 4 was noted to have increased
            from 82%, as indicated in our last report, to 92%. The CPP spreadsheet notes a 94% completion
            rate for the stand-alone video/HUB training class on Fair and Impartial Decision Making. MCSO
            stated that the agency was finalizing the 2021 video submission and talking points for Fair and
            Impartial Decision Making. MCSO reported that the video and talking points should be
            completed in April, with submission expected by end of April 2021. MCSO also noted that the
            agency has several videos that were previously approved in 2020. MCSO was considering
            selecting one of the approved videos for deployment, since some of these have not been
            previously used for training. MCSO reported that Fair and Impartial Decision-Making had been
            deployed via the HUB.
            Goal 5: Delivering enhanced training on cultural competency and community perspectives on
            policing. The completion rate for Goal 5, previously noted at 78%, had increased to 88% as of
            our April review. The stand-alone training recently completed by MCSO covered CPP training
            topics for Goals 3 and 5. Supervisors were directed to complete briefing notes for their
            subordinates by April 15, 2021. MCSO reported that the Traffic Stop Survey had been approved
            in both English and Spanish, and that they were currently testing the website. MCSO noted that
            the tentative start date for the survey was May 1, 2021. With regard to cultural competency,
            MCSO provided a one-time training session for FTOs. During our April remote site visit, we


                                                      Page 103 of 289




WAI 56348
            inquired about future plans for training FTOs in cultural competency. MCSO advised that the
            Office viewed this training project as a one-time delivery, which was completed. MCSO added
            that the agency would consider providing training for new FTOs on an as-needed basis.
            Goal 6: Improving traffic stop data collection and analysis. Goal 6 was noted as 96% completed
            on the tracking spreadsheet. In our last review, MCSO listed the completion rate as 97%. The
            projected completion date has been changed from July 31, 2020, to December 6, 2020, to January
            13, 2021, to June 30, 2021. As of our April review, the online spreadsheet noted TSMR Phases
            1 and 2 at 100%. Phase 3 was still at 91%, the same as our previous review. Phase 4 was increased
            from 25% to 50%.
            Goal 7: Encouraging and commending employees’ performance and service to the community.
            This goal has been completed. This goal was not part of the requirements set by the First Order.
            Goal 8: Studying the Peer Intervention Program. This goal has been completed. This goal was
            not part of the requirements set by the First Order.
            Goal 9: Building a workforce that provides Constitutional and community-oriented policing and
            reflects the community we serve. MCSO’s goal is to have a hiring process that will build a
            workforce that provides Constitutional policing and reflects the community it serves. As of our
            April review, Goal 9 was noted as having a 56% completion rate, a 7% increase from the
            previously reported completion rate of 49%. The expected completion date on this goal has been
            changed from December 31, 2020, to June 30, 2021, to the current date of December 31, 2021.
            MCSO reported that 77 new employees were hired in the first quarter of 2021. MCSO is still
            having difficulty recruiting Detention Officers. MCSO advised that applicant numbers have been
            much lower than in prior years. To mitigate that, MCSO renewed its contract with the marketing
            firm the agency had been using and approved a new advertising campaign. MCSO reported that
            it continues to participate in virtual job fairs and events, and has continued to post advertisements
            on social media. MCSO is working with a local Arizona workforce development center to engage
            with residents. MCSO plans to present an employee referral incentive program to Maricopa
            County leadership in the near future. Under this proposal, if a current Detention employee refers
            someone who is ultimately hired, the employee will receive a monetary incentive. This proposal
            needs to be approved by the Maricopa County Board of Supervisors.
            MCSO noted that there is high interest in Detention Officers upgrading to Deputy Sheriff. The
            pipeline for that classification continues to be steady and forward-moving. On the civilian side,
            MCSO is struggling with hiring skilled technical positions due to competition from the private
            sector. MCSO reported that the Office is continuing to work on some of the sub-goals that pertain
            to employee retention. MCSO reported 589 vacancies as of March 31, 2021, of which 85 were
            sworn, 303 were Detention, and 201 were civilian. Of the 77 employees hired in the first quarter,
            18 were sworn, 33 were Detention, and 26 were civilian. The ethnic breakdown for the 18 sworn
            employees was 44% white, 44% Hispanic, 6% Asian, and 6% not specified. The ethnic
            breakdown for the 33 Detention employees was 27% white, 48% Hispanic, 12% Black, 9% not
            specified, and 3% American Indian or Alaskan Native. The ethnic breakdown for the 26 civilian
            employees was 35% white, 31% Hispanic, 23% Black, 8% not specified, and 4% American Indian
            or Alaskan Native. With regard to voluntary separations, MCSO reported that Office has noted


                                                       Page 104 of 289




WAI 56349
            no disparities by race or ethnicity. As it pertains to voluntary separations for sworn, MCSO
            reported nine separations, with the breakdown being 67% white and 33% Hispanic. There were
            36 voluntary separations for Detention, with 44% being White, 33% Hispanic, 17% Black, and
            6% American Indian or Alaskan Native. For civilians, MCSO reported 16 voluntary separations.
            Of those, 56% were white, 25% were Hispanic, 13% were Black, and 6% were not specified.
            MCSO reported a 1% increase in Hispanic supervisors. Presently, 19% of all supervisors are
            Hispanic. MCSO also reported a 1% increase in Black supervisors, with 5% of all MCSO
            supervisors being Black. MCSO reported two Detention Academy classes in progress, and one
            starting in May, for a total of 26 trainees. For sworn, MCSO reported three academy classes in
            progress, for a total of 41 Deputy Sheriff trainees. An academy class that is scheduled to start in
            August has 11 Deputy Sheriff trainees. MCSO reported that the ethnic/racial makeup of the 47
            sworn trainees in the academy was 53.19% white, 42.55% Hispanic, 2.13% Black, and 2.13%
            two or more races. Of the 21 Detention trainees in the academy, MCSO reported that 53.38%
            were Hispanic, 28.57% were white, 9.52% were Black, 4.76% were Asian, and 4.76% were two
            or more races.
            During the first quarter of 2021, MCSO reported progress on Goals 2, 3, 4, 5, and 9. In MCSO’s
            response to our draft quarterly status report, MCSO stated that the online Smartsheet had not been
            properly updated in April, and some of the completion percentages we included in this report
            were not accurate. MCSO indicated that Goal 1, noted as having a completion rate of 61% during
            our reviews, was actually at 92%. In addition, the TSMR, noted on the Smartsheet at 37% in
            April, was actually at 80%. Information-sharing within the Office was noted on the Smartsheet
            as having a completion rate of 57% in April, which MCSO stated was actually at 100%. The
            District Liaison program, which in April was listed as 64%, was updated to 100%. Our reviews
            of the Smartsheet in early July noted Goal 1 at 62%, TSMR at 37%, information-sharing at 60%,
            and the District Liaison program was still at 64%, These figures were not corrected on the
            Smartsheet until after our reviews for our July site visit, so we are not certain when the reported
            progress was made.
            MCSO has revised the completion date for Goal 2, but MCSO has demonstrated slow but steady
            progress in its implementation of the new EPA process. However, we continue to note areas of
            underperformance in supervisor EPAs. The training components of Goals 3, 4, and 5 show
            completion percentages of 95%, 92%, and 88%, respectively. What remains to be verified is
            whether or not the training was effective in producing desired changes in the outcome of the
            TSARs. Goal 6 showed a 1% decrease, to 96%. The projected completion date for Goal 6 has
            been revised several times, reflecting the difficulty MCSO has experienced in completing this
            Goal.




                                                      Page 105 of 289




WAI 56350
            MCSO continues to struggle with hiring, although we understand that some of the factors may be
            beyond the agency’s control. The total number of vacancies has significantly increased from last
            year. For the first quarter of 2020, MCSO reported 139 total vacancies. For the first quarter of
            2021, MCSO reported 589 total vacancies. The number of sworn vacancies decreased from 90
            in the fourth quarter of 2020, to 85 in the first quarter of 2021. However, MCSO continues to
            experience difficulty in recruiting and hiring Detention personnel. For the fourth quarter of 2020,
            MCSO reported 281 Detention vacancies. For the first quarter of 2021, MCSO reported 303
            Detention vacancies, or 22 more than the previous quarter.


            Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
            representatives shall have access to the results of all Supervisor and agency level reviews of the
            traffic stop and patrol data.
            In Full and Effective Compliance
            MCSO has provided us with access to existing data from monthly and annual reports.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            While we continue to work with both MCSO and the Parties on specific issues of methodology
            for Non-Traffic Contact Forms and the Annual, Monthly, and Quarterly Reports for traffic stop
            data, we have nonetheless been afforded complete access to all requests involving data. Most
            recently, MCSO discovered during tests of the TSMR methodology that over 500 traffic stops
            from April 2020-March of 2021 had been assigned incorrect coordinates for the locations of the
            stops. This typically occurs as a result of communication problems or other technical issues
            involving the transmission of data that may arise during a traffic stop. Traditionally, these
            incorrect locations are corrected by dispatch staff at the end of each shift; however, during this
            time period, the corrections were missed. Upon making the discovery, MCSO notified us and the
            Parties and began manually correcting these locations to use the data fully. In addition, MCSO
            is modifying its data quality procedures to catch and correct these issues in a timely fashion.
            These corrections will also be made for the data to be included in the sixth Traffic Stop Annual
            Report.




                                                      Page 106 of 289




WAI 56351
            Section 8: Early Identification System (EIS)
            COURT ORDER IX. EARLY IDENTIFICATION SYSTEM (“EIS”)


            Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
            implement and maintain a computerized EIS to support the effective supervision and management
            of MCSO Deputies and employees, including the identification of and response to potentially
            problematic behaviors, including racial profiling, unlawful detentions and arrests, and improper
            enforcement of Immigration-Related Laws within one year of the Effective Date. MCSO will
            regularly use EIS data to promote lawful, ethical and professional police practices; and to
            evaluate the performance of MCSO Patrol Operations Employees across all ranks, units and
            shifts.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            As a result of interfaces for remote databases introduced in 2017, the Early Intervention System
            (EIS) now includes Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), records from
            the Administrative Office of the Courts (AOC), and training completion and policy
            acknowledgement records from the Cornerstone software (the HUB). MCSO continues to work
            on the EIU Operations Manual to memorialize the collection, analysis, and dissemination of
            relevant data; as well as the responsibilities and roles of agency and EIU personnel. During this
            reporting period, MCSO offered several proposed sections to the manual dealing with the Traffic
            Stop Monthly Report which are under review by us and the Parties. MCSO has completed
            approximately 90% of the manual to date. Those sections that are under development pertain to
            the Traffic Stop Monthly Report (TSMR) and thresholds for triggering potential alert
            investigations arising from monthly analysis of traffic and patrol functions.
            To capture the activities of deputies in non-traffic stops of individuals, MCSO created Non-
            Traffic Contact Forms (NTCFs), which were interfaced with EIS in mid-2017. MCSO has
            provided us with access to investigative stops that make up a portion of NTCFs since their
            inception. Over the past two years, we have suggested that MCSO create a methodology to
            statistically examine these civilian contacts to ensure that there is no evidence of bias in the
            manner in which they are conducted. MCSO has produced a preliminary draft of an NTCF
            inspection methodology that we have returned with comments. In addition, we had requested and
            received several months of data for all contacts captured using NTCFs in 2019; and we found that
            the distinction between Field Information and Investigative Stop is not clear to deputies using the
            forms. MCSO has now proposed to conduct a study of NTCF use by deputies, using the
            preliminary methodology mentioned previously, to evaluate whether the form, policy, and
            training associated with stops documented on NTCFs needs to be modified. In a recent request
            for information, the BIO Captain stated that once the methodology for this one-time study is


                                                      Page 107 of 289




WAI 56352
            approved, BIO personnel will complete the assessment in approximately 60-75 days. Until the
            study and analytic proposals are complete, we will continue to review both investigative stops
            and field interviews collected on the existing forms. MCSO supplies us with a list of these non-
            traffic stops each month.
            We will continue to work with MCSO to finalize each of these data analytic methods. MCSO
            continues to regularly publish a number of reports on deputy activity and supervisory oversight
            that are not tied to the methodologies of the TSMR, TSQR, or TSAR.
            The Audits and Inspections Unit (AIU) produces a monthly report evaluating Supervisory Notes
            that indicate whether supervisors are reviewing the EIS data of deputies under their command.
            The inspection looks for indications that supervisors made entries for each person they supervise
            with regard to two randomly selected BWC videos, provide one EPA note, make two supervisor
            entries, and indicate that the supervisor has reviewed their deputies’ EIS status. The compliance
            rates reported by MCSO are based on a matrix developed for this inspection. For this quarter, the
            reported compliance rates reported were 100% for each month. We calculate our compliance
            rates based upon what we consider significant deficiencies related to Order requirements and any
            case reviewed with a significant deficiency impacts the compliance rate; however, during this
            reporting period, our computations align with those of MCSO. AIU continues to send BIO Action
            Forms to the Districts with deficiencies, and we have always had the opportunity to review these
            forms when requested.
            In the Traffic Stop Review and Discussion Inspections for this quarter, we note stable compliance
            rates at or near 99%. The third traffic-related audit is the Traffic Stop Data Inspection, in which
            AIU uses a matrix comparing traffic stop information found on Vehicle Stop Contact Forms
            (VSCFs) with Computer Aided Dispatch (CAD) and body-worn camera (BWC) footage. The
            compliance rates during this quarter were all in excess of 99%. The deficiencies noted by the
            inspector ranged across the organization, and involved minor form or recordkeeping practice
            issues. AIU sent BIO Action Forms to the appropriate Districts for this quarter.
            While we can look for trends in deficiencies over each quarter, we have suggested to MCSO that
            AIU conduct an evaluation of all BIO Action Forms sent to Districts to ensure that there are not
            long-term trends by Districts or supervisors that cannot be distinguished while looking at shorter
            timeframes. MCSO conducted a preliminary analysis of BIO Action Forms from January to May
            2019 and reported these findings during our July 2019 site visit. MCSO found that there was
            indeed a small number of deputies who had received several BIO Action Forms. MCSO produced
            a methodology in June 2020, which we and the Parties returned with comments. MCSO refined
            the methodology and resubmitted it in December 2020. The proposed methodology has been
            returned to MCSO with few issues remaining.
            EIU also produces a monthly report on non-traffic alerts triggered within EIS. From March to
            May of 2020, we noted a dramatic increase in Notice of Claim Alerts. In response to questions
            we submitted regarding this issue, BIO command staff advised that they had recently discovered
            that there was a backlog of emails from the Legal Liaison Section regarding Notices of Claims.
            During our October 2020 remote site visit, the EIU lieutenant advised that the backlog had been
            eliminated; and that MCSO had implemented new internal practices to ensure that such an
            oversight would not reoccur.

                                                      Page 108 of 289




WAI 56353
            For all other alerts, EIU personnel review the alerts and disseminate them to supervisors and
            District command if alerts indicate the potential for biased activity or thresholds are exceeded for
            particular actions such as external complaints, unexcused absences, data validations, and others.
            Once the supervisors receive the alert investigation, they employ a template (Attachment B of
            GH-5 [Early Identification System]) to conduct the investigation and report their findings and
            results to the chain of command through BlueTeam. MCSO has also created an EIS Alert Review
            Group (ARG) to evaluate the closure of alert investigations. We had no immediate concerns with
            our review of alert closures for this quarter; however, the compliance rate for the time to complete
            these within policy timeframes ranged from 100% for January and February, to 87% in March.
            MCSO continues to work with us and the Parties on how to evaluate the effect of interventions
            undertaken to complete the EIS Alerts Inspection.


            Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which
            shall include at least one full-time-equivalent qualified information technology specialist, or
            otherwise expand the already existing role of the MCSO information technology specialist to
            facilitate the development, implementation, and maintenance of the EIS. MCSO shall ensure that
            there is sufficient additional staff to facilitate EIS data input and provide Training and assistance
            to EIS users. This unit may be housed within Internal Affairs (“IA”).
            In Full and Effective Compliance
            The Bureau of Internal Oversight (BIO) is overseen by a captain and is comprised of three Units
            designed to achieve different compliance functions. Each is a fully operational Unit headed by a
            lieutenant with both sworn and civilian staff responsible for diverse but interrelated oversight
            functions.
            The Early Intervention Unit (EIU) coordinates the daily operation of the EIS. This unit evaluates
            alerts generated by the EIS, reviews them and sends out investigations to District personnel as
            prescribed by policy.
            The Audits and Inspections Unit (AIU) has developed and carries out ongoing inspections to
            ensure that deputies and supervisors are using the EIS properly and to the fullest extent possible.
            When AIU discovers deficiencies, it sends out BIO Action Forms to the affected Districts and
            individuals; and ensures the return of the appropriate forms.
            The Traffic Stop Analysis Unit (TSAU) was most recently created due to the complexities of
            generating all of the statistical reports related to traffic and patrol functions of MCSO. The leaders
            of these units respond to specific requests made by us and the Parties and appear collectively
            during our site visit meetings to answer any questions related to the operation of BIO.
            Over the last 18 months the EIS database has been expanded to include Incident Reports (IRs),
            Non-Traffic Contact Forms (NTCFs), records from the Arizona Office of Courts (AOC), and
            training and policy receipt records from the Cornerstone software program (the HUB).
            Supervisors now have much more information available to them about the deputies under their
            command than they ever had in the past.



                                                       Page 109 of 289




WAI 56354
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 74. MCSO shall develop and implement a protocol setting out the fields for historical
            data, deadlines for inputting data related to current and new information, and the individuals
            responsible for capturing and inputting data.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
               •   EIU Operations Manual, currently under revision.
            Phase 2: In compliance
            MCSO has met the requirements of this Paragraph by identifying the data to be collected and the
            responsibility of persons across the organization to review, verify, and inspect the data making
            up the early intervention system. These roles and responsibilities are originally developed in GH-
            5 (Early Identification System) and more comprehensively elaborated in Section 200 (Duties and
            Responsibilities), approved in August 2019, of the EIU Operations Manual.
            MCSO has not yet completed the revision of the EIU Operations Manual. Currently, MCSO has
            approximately 90% of the manual finalized. The remaining 10% of the manual is comprised of
            the ongoing development of the methodologies and responsibilities for the Traffic Stop Monthly
            Reports, as well as the revision of the thresholds dependent on the results from the TSMR and
            non-traffic threshold analyses being coordinated by EIU personnel. The manual sections
            pertaining to this Paragraph have already been finalized and published; therefore, MCSO has
            attained Phase 1 compliance.
            MCSO has shown progress in the development of a data-handling protocol. These processes have
            been memorialized in the EIU Operations Manual (Section 306), which was approved in July
            2020. Aside from Section 200, noted above, Section 305 (Software Change Control Processes),
            approved in October 2018, is intended to ensure that all modifications to software or data
            collection are coordinated in a prospective fashion before any implementation occurs. These
            software changes are provided to us on a monthly basis through regular document requests and
            are discussed during the quarterly site visit meetings. Each of these sections of the EIU
            Operations Manual expands upon policy that has already been approved.
            MCSO has also created a committee of personnel from each unit that handles, or adds to, traffic
            data before it is analyzed. The reports from the regular monthly meetings of this group are made
            available to us and show the attention to detail and memorialization of changes put in place to
            improve data processes. Nonetheless, during the analysis of data related to the initial runs of the
            TSMR process, MCSO discovered over 500 traffic stops that had inaccurate traffic stop location
            coordinates assigned to them. Traditionally, dispatchers are to make note of traffic stops
            involving inaccurate coordinates and manually adjust these at the end of each shift. This
            procedure was not performed during April 2020-March 2021. Upon discovery during the


                                                      Page 110 of 289




WAI 56355
            analysis, MCSO notified us and the Parties of this problem and immediately began manually
            correcting the inaccurate coordinates so that these stops could be used in both the TSMR and
            TSAR analyses. MCSO is also investigating what led to this oversight and will be proposing
            protocol modifications to ensure it does not occur again.
            Finally, EIU produces a monthly report for benchmarks not related to the traffic stop
            methodologies. We routinely use these monthly tables to evaluate compliance with various
            Paragraphs within the Court Order. For traffic-related Benchmarks 3 and 8 (Paragraph 67),
            MCSO documents both traffic stops involving immigration inquiries and data validation errors
            committed by deputies. During this reporting period, there were no immigration inquiries or data
            validation alerts.


            Paragraph 75. The EIS shall include a computerized relational database, which shall be used to
            collect, maintain, integrate, and retrieve:
            a.     all misconduct Complaints or allegations (and their dispositions), excluding those made
                   by inmates relating to conditions of confinement or conduct of detention officers (i.e., any
                   complaint or allegation relating to a traffic stop shall be collected and subject to this
                   Paragraph even if made by an inmate);
            b.     all internal investigations of alleged or suspected misconduct;
            c.     data compiled under the traffic stop data collection and the patrol data collection
                   mechanisms;
            d.     all criminal proceedings initiated, as well as all civil or administrative claims filed with,
                   and all civil lawsuits served upon, the County and/or its Deputies or agents, resulting
                   from MCSO Patrol Operations or the actions of MCSO Patrol Operation Personnel;
            e.     all arrests;
            f.     all arrests in which the arresting Deputy fails to articulate probable cause in the arrest
                   report, or where an MCSO Supervisor, court or prosecutor later determines the arrest
                   was not supported by probable cause to believe a crime had been committed, as required
                   by law;
            g.     all arrests in which the individual was released from custody without formal charges
                   being sought;
            h.     all Investigatory Stops, detentions, and/or searches, including those found by the Monitor,
                   an MCSO supervisor, court or prosecutor to be unsupported by reasonable suspicion of
                   or probable cause to believe a crime had been committed, as required by law;
            i.     all instances in which MCSO is informed by a prosecuting authority or a court that a
                   decision to decline prosecution or to dismiss charges, and if available, the reason for such
                   decision;
            j.     all disciplinary action taken against employees;
            k.     all non-disciplinary corrective action required of employees;

                                                      Page 111 of 289




WAI 56356
            l.       all awards and commendations received by employees;
            m.       Training history for each employee; and
            n.       bi-monthly Supervisory observations of each employee.
            Phase 1: In compliance
                 •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
                 •   GC-13 (Awards), most recently reviewed on December 7, 2020.
                 •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
                 •   EIU Operations Manual, currently under revision.
                 •   Professional Services Bureau Operations Manual, most recently amended on December
                     21, 2020.
            Phase 2: In compliance
            Since 2017, MCSO has placed into production data interfaces for Incident Reports (IRs), Non-
            Traffic Contact Forms (NTCFs), Justice Court turndowns (AOC) and the Cornerstone software
            program (the HUB) that provides reports for training and policy acknowledgment. MCSO
            continues to develop some inspections or analytic reports that ensure that personnel are accurately
            using the EIS data available; however, the data do exist in the EIS and are accessible by personnel
            we have interviewed during each site visit. We will continue to evaluate and monitor the use of
            EIS in furtherance of the Orders. During our January 2020 site visit, we also reviewed with
            MCSO representatives how the data for the following Subparagraphs appear on-screen and are
            accessible to first-line supervisors. We found no issues of concern during this review. We
            anticipate conducting a similar review as soon as in-person site visits are resumed.
            Paragraph 75.a. requires that the database include “all misconduct Complaints or allegations (and
            their dispositions),” with some exclusions.
            EIPro, a web-based software application that allows employees and supervisors to view
            information in the IAPro case management system, includes the number of misconduct
            complaints and allegations against deputies.
            Since February 2017, both open and closed cases have been viewable by supervisors. PSB
            controls the ability to view open cases based upon the parties who may be involved. PSB
            personnel developed a protocol to write the summaries for both open and closed cases that appear
            in the EIS. This protocol has been approved, and was incorporated into the PSB Operations
            Manual that was published on December 13, 2018. Each month, we receive a spreadsheet of open
            and closed external complaints as they appear in EI Pro for supervisors to review. Our
            examination of these descriptions for January through March found that these summaries meet
            our expectations. Additionally, during all site visits between 2017 and January 2020, we observed
            that field supervisors could easily access these summaries and understand the types of issues
            involved in the complaints. Supervisors conducting alert investigations have also routinely
            referred to a review of complaint summaries as a portion of their investigative process.



                                                      Page 112 of 289




WAI 56357
            Supervisors are also advised that they can always contact EIU and PSB for clarification if it is
            necessary.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.b. requires that the database include “all internal investigations of alleged or
            suspected misconduct.”
            Corresponding to the discussion above involving external complaints, internal investigation
            summaries also appear in the IAPro system. All complaint summaries, open and closed, have
            been viewable since February 2017. PSB uses a standard protocol to develop the case summaries
            and access limits. We approved this protocol, and it is included in the PSB Operations Manual.
            Each month, we receive a spreadsheet of internal allegations as they appear to supervisors in EIS.
            Our review of the summaries for January to March found these summaries to be transparent and
            easily understandable. During our past site visits, we have found that line supervisors are also
            able to easily access the summaries of open and closed internal investigations pertaining to their
            subordinates. Supervisors also have referred to these summary fields while conducting alert
            investigations. Field supervisors always have the option of requesting additional information
            from EIU and PSB should they deem the summaries insufficient.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.c. requires that the database include “data compiled under the traffic stop data
            collection and the patrol data collection mechanisms.”
            MCSO has created electronic forms to collect data from traffic stops, incidental contacts and
            warnings.
            MCSO has also created interfaces with EIS for remote databases including Incident Reports (IRs)
            and Non-Traffic Contact Forms (NTCFs). These reports are readily available to supervisors to
            review within EIS. Field supervisors have shown that they have the ability to view IRs and
            NTCFs during our past site visits. AIU already conducts an inspection of IRs and has recently
            revised the methodology to improve and streamline the inspection process. We have suggested
            during our last several site visits that MCSO create a similar inspection for NTCFs, as well as
            propose an analytical strategy to examine whether any racial or ethnic inconsistencies may exist
            in the incidents documented on the NTCF. MCSO recently produced a brief proposal of the
            methods they would use to analyze NTCFs based upon these ongoing discussions. We, the
            Plaintiffs, and the Plaintiff-Intervenors provided comments on these proposals in early April
            2020. Following several conference calls on both the forms and policy, EA-3 (Non-Traffic
            Contact), MCSO proposed an initial study that would only evaluate how the NTCF form and
            policy are being used across the agency. MCSO also proposes that following this review of the
            use of NTCFs, the agency would suggest an appropriate method to determine if disparities exist
            in the stops documented on these forms. MCSO has made available all investigative stop and
            field interview NTCFs each month. Our review of NTCFs for the current quarter did not find any
            issues of concern; however, a statistical methodology would allow a more comprehensive
            examination.




                                                      Page 113 of 289




WAI 56358
            This Paragraph requires that the data for such activities exists within EIS; however, Paragraphs
            72, 81a., and 81b.vi. require an analysis of these stops. Therefore, while MCSO complies with
            this Subparagraph, MCSO will not attain compliance for the other Paragraphs until a method of
            analysis is approved.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.d. requires that the database include “all criminal proceedings initiated, as well as
            all civil or administrative claims filed with, and all civil lawsuits served upon, the County and/or
            its Deputies or agents, resulting from MCSO Patrol Operations or the actions of MCSO Patrol
            Operation Personnel.”
            MCSO’s Legal Liaison Section receives and forwards this information to EIU for entry into the
            EIS database. Deputies self-report contacts they have with other agencies, and any two contacts
            within a rolling six-month period results in an alert requiring a supervisor to investigate.
            Supervisors have demonstrated the ability to access this information during our site visits. In
            addition, in one of the monthly production requests involving this Paragraph, we noted that during
            the January to March of 2020, there were 14 “notice of claim” incident type alerts; but none were
            sent to supervisors for further investigation. During April to June of the same year, we noted 67
            “notice of claim” incident type alerts with three being sent to supervisors for investigation. During
            our July 2020 remote site visit, we requested clarification on these particular alerts through a
            document request. BIO command staff advised that they had recently discovered that there was
            a backlog of emails from the Legal Liaison Section regarding Notice of Claims. In October 2020,
            the EIU lieutenant noted that the backlog of Notice of Claims had been rectified and that new
            internal processes were adopted to ensure that such a backlog would not go undetected in the
            future. As this appears to have been a unique issue that MCSO responded to quickly, we have
            not removed MCSO from compliance with this Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.e. requires that the database include “all arrests.”
            Arrests may not always occur as a result of a traffic stop. MCSO, therefore, has placed into
            production an interface between EIS and the Jail Management System (JMS). This interface
            allows supervisors to easily access information regarding arrest that cannot be viewed through
            traffic data. During our site visits, supervisors have demonstrated the ability to access the IRs
            and related arrest information. The timeliness and sufficiency of that review is evaluated under
            Paragraph 93.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.f. requires that the database include “all arrests in which the arresting Deputy fails
            to articulate probable cause in the arrest report, or where an MCSO Supervisor, court or
            prosecutor later determines the arrest was not supported by probable cause to believe a crime had
            been committed, as required by law.”




                                                       Page 114 of 289




WAI 56359
            Incident Reports (IRs) are housed in the TraCS (Traffic and Criminal Software) system.
            Supervisors must review and sign off on IRs for each deputy involving an arrest or detention of a
            suspect within 72 hours of the incident. Supervisors are also required to ensure that probable
            cause exists for each charge or arrest outlined within an IR. AIU additionally conducts an
            inspection of IRs to ensure that all policy requirements are met.
            If a court or prosecutor decides not to prosecute a case, both the deputy and their immediate
            supervisor are notified. In 2019, MCSO created a new inspection that combined IR and County
            Attorney Turndown inspections. MCSO’s intent is to catch instances of reasonable suspicion and
            probable cause issues earlier in the process. Other deficiencies result in BIO sending Action
            Forms to the appropriate District personnel. In the IR inspections from January to March, there
            were no cases returned by a County Attorney or local prosecutor due to a lack of articulation of
            reasonable suspicion/probable cause. During this reporting period, MCSO reported a compliance
            rate in excess of 98%, using the entire matrix of issues the agency employs to investigate IRs.
            We computed a slightly lower rate of 97.5% each month due to the inspector, noting a case each
            month in which a deputy did not include all elements necessary for a crime to be alleged, or did
            not adequately articulate probable cause in their report. None of these issues had been discovered
            by supervisory personnel previously. BIO sent Action Forms to the Districts for both the
            deficiencies in the original report and the supervisors who failed to find these deficiencies before
            signing off on the reports.
            The inspections show that the data exist within EIS, even though the manner of computing
            compliance differs between us and MCSO.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 75.g. requires that the database include “all arrests in which the individual was released
            from custody without formal charges being sought.”
            The ability to capture this information depends upon what actually occurred within the context of
            the interaction. If the suspect was taken into physical custody but released prior to booking, there
            would be a JMS record, as indicated in Subparagraph 75.e. above. Therefore, MCSO could use
            the interface described above to pull the relevant data elements into EIS. However, if the incident
            does not rise to the point of physical custody and detention, then it would likely yield an Incident
            Report, covered under Subparagraph 75.f. above or an Investigatory Stop under Subparagraph
            75.h. to follow. The interfaces for IR and NTCF data became operational prior to July 1, 2017.
            The new inspection process referred to above will also capture elements useful for the evaluation
            of this Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.h. requires that the database include “all Investigatory Stops, detentions, and/or
            searches, including those found by the Monitor, an MCSO supervisor, court or prosecutor to be
            unsupported by reasonable suspicion of/or probable cause to believe a crime had been committed,
            as required by law.”




                                                      Page 115 of 289




WAI 56360
            MCSO has created interfaces for both IRs and NTCFs. As noted in 75.f., our inspection of IRs
            for January through March revealed a compliance rate over 97.5%. AIU sends BIO Action Forms
            (BAFs) to Districts with deficiencies. In addition, BIO is working on a separate inspection to
            track repetitive BAFs received by individuals and Districts.
            In July 2017, the interface between EIS and the database for NTCFs was placed into production.
            MCSO also reissued EA-3 (Non-Traffic Contact) and amended the policy on June 14, 2018 (and
            further amended it on June 28, 2019). This policy specifies the responsibility of MCSO personnel
            regarding different types of search occurrences. If the search is related to a traffic stop, it should
            be captured on the VSCF. Searches occurring within activities resulting in an Incident Report
            will be captured under Subparagraph 75.e., and NTCF searches fall under this Subparagraph.
            Initially, the number of NTCF reports was insignificant; however, since May 2018, we generally
            receive between 15-25 NTCFs for investigative stops each month. These are all captured within
            EIS as required by this Subparagraph (as well as 75.c.). During the last quarter of 2019, we also
            requested a random sample of Field Information stops that were documented using the NTCF.
            Our review of these indicated that approximately 80% of civilian stops labeled as Field
            Information could easily have been labeled as Investigative stops. We apprised MCSO of our
            findings and have subsequently provided MCSO with our summary evaluation. We have also
            suggested that MCSO develop a methodology to statistically analyze the collection of NTCFs to
            look for possible issues of racial or ethnic bias in the way these interactions are conducted. The
            development of a statistical examination of NTCF stops should be a priority for MCSO once the
            Traffic Stop Methodologies for the Monthly Analyses are complete. Such an examination is
            required by Paragraphs 72 and 81.b.vi. MCSO has drafted an initial proposal for the evaluation
            of how NTCF forms and policy are being used across the agency. We and the Parties have
            provided extensive comments and will continue to work with MCSO on these issues. Subsequent
            to this review, MCSO plans to modify, where appropriate, both the policy and forms related to
            NTCFs; and will undertake a process to ensure that any potential indications of bias are
            discovered. Since NTCFs and IRs are included in EIS, MCSO is in compliance with this
            Subparagraph. Our review of investigative stops and field interviews during this quarter yielded
            no issues of concern.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.i. requires that the database include “all instances in which MCSO is informed by a
            prosecuting authority or a court that a decision to decline prosecution or to dismiss charges, and
            if available, the reason for such decision.”




                                                       Page 116 of 289




WAI 56361
            The EIS database has included both County Attorney Actions and an interface with the Justice
            Courts (AOC) since July 2017. MCSO began using a new method that merged the County
            Attorney Turndown Inspection with the IR inspection. The first inspection was produced in
            August 2019 using July data. For January-March, our computed compliance rates for the IRs
            exceeded 97.5%. For this period, the IR inspection did not include any County Attorney
            Turndowns, as none were received indicating a problem with probable cause. AIU sent several
            BIO Action Forms to the Districts for review due to the deficiencies found by the inspectors. For
            this Subparagraph, we also receive a random selection of IRs turned down for prosecution from
            MCSO and the Justice Courts. Our review of these indicate that most had been turned down using
            the generic phrases “no reasonable likelihood of conviction” or “dismissed to aide in
            prosecution.” We found no other significant problems with the reports reviewed. We will
            continue to evaluate the inspection and IRs in future quarterly status reports.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.j. requires that the database include “all disciplinary action taken against
            employees.”
            MCSO currently tracks disciplinary actions in the IAPro system, which allows supervisors to
            search the history of their employees in EIS.
            AIU produces a monthly alert inspection report relevant to Paragraphs 70, 71, 75, and 81. The
            possible outcomes from these alert investigations range from no further action to referral to PSB.
            In the alert inspection reports from January-March, there were 26 instances where cases were
            referred to PSB rather than to supervisors for investigation. Additionally, the Administrative
            Services Division replies to a monthly request that incorporates this Subparagraph; and the
            Division’s report indicates that no discipline was imposed for bias related incidents between
            January through March 2021.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.k. requires that the database include “all non-disciplinary corrective action required
            of employees.”
            MCSO produces a Supervisory Note inspection (in particular, bimonthly reviews of a deputy’s
            performance) and the monthly alert report described in the previous Subparagraph to fulfill the
            requirements for this Subparagraph. In addition, we also review 15 randomly chosen closed alert
            inspections conducted by supervisors each month. As noted previously, the majority of cases are
            closed through a meeting with a supervisor.
            Supervisors also are required to make two comments regarding their subordinates each month in
            their BlueTeam Notes. In the Supervisory Notes inspections for January-March, there were no
            instances where supervisors were found deficient.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.l. requires that the database include “all awards and commendations received by
            employees.”



                                                      Page 117 of 289




WAI 56362
            MCSO first published GC-13 (Awards) on November 30, 2017, and most recently reviewed this
            policy on December 7, 2020. With this publication, MCSO created categories for awards or
            commendations that could be tracked within the EIS database. With the introduction of the
            newest version of EIPro, these fields are also searchable by supervisors. During our past site
            visits, supervisors demonstrated how they could search these fields and locate awards of their
            subordinates’ in the EIS data. According to the monthly alert inspection reports for January
            through March, there were no commendations recommended by supervisors.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.m. requires that the database include the “[t]raining history for each employee.”
            MCSO has transitioned from the Skills Manager System to the Cornerstone (the HUB) software
            program. The HUB has replaced the E-Policy and E-Learning programs. The HUB routinely
            updates recent training and policy reviews for deputies and is visible by immediate supervisors.
            MCSO also created an interface between the HUB and EIS.
            During our past site visits, all field supervisors who we contacted stated that they were familiar
            with the HUB and were able to access the information contained therein. Several supervisors
            noted how they assigned training to particular deputies following alert investigations they
            completed. In addition, during our regular conference calls regarding TSMR methodology, we
            have placed particular importance on the development of comprehensive supervisor training that
            would ensure that they will be able to comprehend and interpret the statistical data produced each
            month in a way that would promote a transparent intervention process. MCSO personnel have
            assured us that supervisors have ready access to the training and policy reviews of their
            subordinates. We will continue to evaluate supervisors’ ability to easily search and use EIS during
            future site visits. As noted above, this will include not only a review with EIU technical staff but
            field supervisors at the Districts when we resume our in-person site visits.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.n. requires that the database include “bi-monthly Supervisory observations of each
            employee.”
            The Audits and Inspections Unit (AIU) conducts a monthly inspection of Supervisory Notes. One
            of the indicators AIU evaluates is whether supervisors are making two notes per deputy each
            month. For January through March, AIU reported no instances where supervisors failed to make
            two reviews for each of their subordinates.
            MCSO is in compliance with this Subparagraph.
            With the operationalization of interfaces for Incident Reports, Non-Traffic Contact Forms, the
            Arizona Office of the Courts, and the HUB, EIS now contains the information required by the
            Order. MCSO has worked diligently to use some of the data above to investigate compliance
            rates with the Orders. MCSO continues to develop other inspections or data analytic methods in
            response to our suggestions. During our regular conference calls with MCSO, Plaintiffs, and
            Plaintiff-Intervenors, we have continued to clarify how MCSO uses the data being collected and
            recommended ways it might gain further transparency in the ways it analyzes and presents
            information gleaned from these analyses.


                                                      Page 118 of 289




WAI 56363
            Paragraph 76. The EIS shall include appropriate identifying information for each involved
            Deputy (i.e., name, badge number, shift and Supervisor) and civilian (e.g., race and/or ethnicity).
            In Full and Effective Compliance
            MCSO has instituted a quality check process for Vehicle Stop Contact Forms (VSCFs) that
            requires supervisors to review all traffic stop documents within three days of the stop. AIU also
            conducts an inspection of the timeliness of these reviews as well as a second inspection on Traffic
            Stop Data. The Traffic Stop Data inspection employs a matrix that ensures that the name, serial
            number, and unit of the deputy is included on the VSCF in addition to the identity and
            race/ethnicity of the driver. While the overall rate of compliance for the Traffic Stop Data
            inspections at times has fallen below the standard of 94%, the monthly matrix information showed
            that none of the deficiencies had to do with identification of deputies or drivers. In the most
            recent quarter the Traffic Stop Data Inspection also showed compliance rates above 99%.
            MCSO has incorporated patrol data into the EIS through the creation of interfaces for Incident
            Report (IR) and Non-Traffic Contact Form (NTCF) documents. Each of these documents lists
            the required name of the deputy and civilian, as well as the ethnicity of the civilian, in accordance
            with this Paragraph. AIU conducts an inspection of IRs, including a check for racial/ethnic bias
            in the reporting documents and the identification of all parties contacted as a result of the incident.
            We have found no recent instances where the identify of a deputy or persons contacted was not
            included on these forms. Non-Traffic Contact Forms contain the same basic information about
            the identity of the deputy making the contact and the persons being contacted. While MCSO does
            not yet have an inspection of NTCFs, they do provide us with copies of all the documents for
            investigative stops and field information. Up to this point, we have not found a repetitive problem
            with NTCF documentation that includes the criteria required by this Paragraph.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and other
            necessary equipment, in sufficient amount and in good working order to permit personnel,
            including Supervisors and commanders, ready and secure access to the EIS system to permit
            timely input and review of EIS data as necessary to comply with the requirements of this Order.
            In Full and Effective Compliance
            Since our earliest site visits in 2014, we have addressed the issue of “necessary equipment, in
            sufficient amount and in good working order” with MCSO. As part of our monthly document
            requests, we receive an accounting, by District, of how many vehicles have functioning TraCS
            systems.




                                                        Page 119 of 289




WAI 56364
            Since the end of 2015, we have found that all marked patrol vehicles were properly equipped with
            TraCS equipment. MCSO developed EB-2 (Traffic Stop Data Collection), which states that in
            the event that a TraCS vehicle is not operational, or available, each District possesses the
            necessary equipment at the substation for deputies to input his/her traffic stop information before
            the end of the shift. Due to the mountainous regions throughout Maricopa County, there have
            always been connectivity issues. However, these areas are well-known to Patrol deputies; and
            they have demonstrated how they adapt to connectivity problems. The VSCF also allows deputies
            to note issues with technology on a traffic stop.
            During our past visits to the Districts, we regularly spot-checked the facilities and patrol cars; and
            found that they had functioning TraCS equipment, and that each District office had available
            computers for any occurrence of system failures with vehicle equipment. We have been unable
            to conduct these inspections since January 2020 as a result of holding our site visits remotely;
            however, we will conduct these reviews when we resume in-person site visits.
            At present, the technology and equipment available at MCSO meet the requirements of the Order.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            We will continue to conduct our spot inspections at the Districts, and MCSO will apprise us of
            any event that falls within the scope of this Paragraph.


            Paragraph 78. MCSO shall maintain all personally identifiable information about a Deputy
            included in the EIS for at least five years following the Deputy’s separation from the agency.
            Information necessary for aggregate statistical analysis will be maintained indefinitely in the EIS.
            On an ongoing basis, MCSO shall enter information into the EIS in a timely, accurate, and
            complete manner, and shall maintain the data in a secure and confidential manner. No individual
            within MCSO shall have access to individually identifiable information that is maintained only
            within EIS and is about a deputy not within that individual’s direct command, except as necessary
            for investigative, technological, or auditing purposes.
            In Full and Effective Compliance
            GH-5 (Early Identification System) clearly states that employees only have access to EIS in
            furtherance of the performance of their duties, and that any other unauthorized access will be
            addressed under MCSO’s discipline policy. The policy also notes that access to individual deputy
            information will be limited to appropriate supervisory/administrative personnel of that deputy. In
            addition, the policy states that personal information will be maintained in the database for at least
            five years following an employee’s separation from the agency; however, all other information
            will be retained in EIS indefinitely.
            The most recent occurrences of a substantiated misuse of MCSO’s computer system occurred in
            2011 and 2015. As a result, MCSO published a System Log Audit operating procedure in
            November 2017 that required PSB to notify the Technology Management Bureau of any
            investigations involving a system breach. We fully vetted this operating procedure (BAS SOP


                                                       Page 120 of 289




WAI 56365
            17-4) during our January 2018 site visit. MCSO reported no system breaches occurring since our
            January 2020 site visit. In addition, we receive summaries of all internal investigations each
            month. In March 2019, one case indicated that a deputy was under investigation for potentially
            misusing the Arizona Criminal Justice Information System (ACJIS); and in another, it was alleged
            that booking information might have been used for social media. In April 2020, there was an
            external complaint that a deputy may have run a criminal history check on someone for a relative.
            These cases have not triggered the operating procedure noted above, according to MCSO during
            our recent remote site visit meetings, because PSB has not yet completed its investigations, or
            they have found nothing to substantiate the original claims.
            MCSO’s concern for the integrity of information in EIS is further exemplified by the protocols
            that PSB has created to meet the requirements of Subparagraphs 75.a. and 75.b. regarding purview
            of open complaints and internal investigations. PSB not only controls who can view summaries
            of open investigations, but has created a protocol for creating the summary of open investigations
            to protect the integrity of the case while it is being processed.
            MCSO has also created a work group to ensure the integrity of traffic stop data used for analysis.
            The protocols used by this work group are incorporated into Section 306 of the EIU Operations
            Manual. We have approved this section, and it has been incorporated into the manual as finalized.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 79. The EIS computer program and computer hardware will be operational, fully
            implemented, and be used in accordance with policies and protocols that incorporate the
            requirements of this Order within one year of the Effective Date. Prior to full implementation of
            the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
            possible, to identify patterns of conduct by employees or groups of Deputies.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            The employment of the EIS database remains limited as MCSO has not yet completed and
            published the results of new methodologies for the Traffic Stop Monthly Report (TSMR). In
            addition, during our last several (in-person and remote) site visits, we have also recommended to
            MCSO that the agency needs to create an analytical plan for the Non-Traffic Contact Forms that
            have accumulated over the past several years. Until these are complete and operational, MCSO
            will not achieve Phase 2 compliance with this Paragraph. We and the Parties continue to work
            with MCSO to complete each of these analytic reports.
            MCSO published the Fifth Traffic Stop Annual Report (TSAR), which is discussed in other
            Paragraphs. Although the report concludes that systemic bias in patrol functions through traffic
            stop outcomes does appear to exist, they have not yet shown a trend of improvement/decline in


                                                      Page 121 of 289




WAI 56366
            the level of potential bias. MCSO is developing a plan to ensure that subsequent TSARs are able
            to track trends in the level of potential bias/disparity found in traffic stop outcomes. A recent
            Traffic Stop Quarterly Report (TSQR) proposal included the means by which MCSO would
            investigate and evaluate the success of such trend analyses. We will provide of summary of this
            when it is produced.
            MCSO’s plan for the analysis of monthly traffic data also stems from the foundation created by
            the more recent Fourth and Fifth TSARs. MCSO is currently initiating a pilot analyses to ensure
            that the new methodologies meet the requirements of the Order. MCSO has also proposed an
            initial method to analyze NTCFs, but these plans remain in a preliminary stage. We will comment
            on the TSMR pilot processes as they progress in future quarterly reports.
            In the meantime, EIU and AIU pull together data to produce reports and inspections of both
            deputy and supervisor activity. The EIS automatically triggers alerts for repetitive actions, such
            as receiving multiple BIO Action Forms or external complaints. However, for the past two years
            BIO has been reevaluating the threshold levels that trigger several of these alerts and, in some
            instances, suspended them during this period. The EIU uses this information to create monthly
            reports and to determine whether an investigation by a supervisor is required. AIU has most
            recently published a new inspection on EIS Alert Processes to ensure that alert investigations are
            conducted within policy timeframes and to summarize the manner in which investigations were
            closed. The compliance rate for the EIS Alert Inspection for this reporting period ranges from
            87% in March to 100% in both January and February. This represents improvement from the
            widely varying compliance rates in past quarters, but is still below the threshold that is expected.
            MCSO is developing an extension of this inspection to include an evaluation of the effect of
            interventions that supervisors recommend and implement. This final component to the inspection
            is crucial for compliance with other Paragraphs.
            AIU also uses the EIS database to generate numerous inspections of traffic stop data, Supervisory
            Notes, and Incident Report inspections, among many others. When deficiencies are found, AIU
            sends out BIO Action Forms to the District command to rectify the situation and memorialize
            what actions are taken. These inspections are crucial to evaluate compliance with several
            Paragraphs in the Order. AIU has already automated an alert threshold for repeated Action Forms
            for the same types of events. An initial investigation of repetitive Action Forms in 2019 showed
            that a small number of deputies receive three or more Action Forms, while the vast majority of
            deputies receive only one Action Form. However, since that time BIO has been working to
            implement a less cumbersome process that could be produced twice each year. The BIO Captain
            has kept us regularly informed on the progress for this audit and submitted a proposal that we
            returned with additional feedback. The goal of this inspection is to track deficiencies by Districts,
            shifts, and squads to focus corrective measures in the most beneficial way. We will continue to
            review refinements to MCSO’s proposal as they are made available.




                                                       Page 122 of 289




WAI 56367
            b. Training on the EIS
            Paragraph 80. MCSO will provide education and training to all employees, including Deputies,
            Supervisors and commanders regarding EIS prior to its implementation as appropriate to
            facilitate proper understanding and use of the system. MCSO Supervisors shall be trained in and
            required to use EIS to ensure that each Supervisor has a complete and current understanding of
            the employees under the Supervisor’s command. Commanders and Supervisors shall be educated
            and trained in evaluating and making appropriate comparisons in order to identify any significant
            individual or group patterns. Following the initial implementation of the EIS, and as experience
            and the availability of new technology may warrant, MCSO may propose to add, subtract, or
            modify data tables and fields, modify the list of documents scanned or electronically attached,
            and add, subtract, or modify standardized reports and queries. MCSO shall submit all such
            proposals for review by the Monitor pursuant to the process described in Section IV.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: In compliance
            MCSO’s curriculum for Supervisor Responsibilities: Effective Law Enforcement (SRELE)
            regularly includes a refresher and updates for supervisors regarding how to most effectively use
            EIS tools and complete Alert Investigations for their subordinates within policy guidelines.
            MCSO is also modifying the Traffic Stop Monthly Report (TSMR) analysis and participating in
            regular conference calls with us and the Parties. A significant portion of these discussions revolve
            around how to effectively train supervisors to use the TSMR process in the furtherance of their
            supervisory duties and in accordance with the Court Order. Additionally, MCSO recently
            published the first three Traffic Stop Quarterly Reports (TSQRs). The conclusions and
            recommendations of each of these reports could prove useful for the continued refinement of
            supervisory training conducted by MCSO. We will continue to assist MCSO as it formulates
            training curriculum to enhance the supervisory functions of the Office.


            c. Protocol for Agency and Supervisory Use of the EIS
            Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and information
            obtained from it. The protocol for using the EIS shall address data storage, data retrieval,
            reporting, data analysis, pattern identification, identifying Deputies for intervention, Supervisory
            use, Supervisory/agency intervention, documentation and audit. Additional required protocol
            elements include:
            a.       comparative data analysis, including peer group analysis, to identify patterns of activity
                     by individual Deputies and groups of Deputies;
            b.       identification of warning signs or other indicia of possible misconduct, including, but not
                     necessarily limited, to:
                            i.      failure to follow any of the documentation requirements mandated
                                    pursuant to this Order;

                                                       Page 123 of 289




WAI 56368
                        ii.     racial and ethnic disparities in the Deputy’s traffic stop patterns, including
                                disparities or increases in stops for minor traffic violations, arrests
                                following a traffic stop, and immigration status inquiries, that cannot be
                                explained by statistical modeling of race neutral factors or characteristics
                                of Deputies’ specific duties, or racial or ethnic disparities in traffic stop
                                patterns when compared with data of a Deputy’s peers;
                        iii.    evidence of extended traffic stops or increased inquiries/investigations
                                where investigations involve a Latino driver or passengers;
                        iv.     a citation rate for traffic stops that is an outlier when compared to data of
                                a Deputy’s peers, or a low rate of seizure of contraband or arrests
                                following searches and investigations;
                        v.      complaints by members of the public or other officers; and
                        vi.     other indications of racial or ethnic bias in the exercise of official duties;
            c.   MCSO commander and Supervisor review, on a regular basis, but not less than bimonthly,
                 of EIS reports regarding each officer under the commander or Supervisor’s direct
                 command and, at least quarterly, broader, pattern-based reports;
            d.   a requirement that MCSO commanders and Supervisors initiate, implement, and assess
                 the effectiveness of interventions for individual Deputies, Supervisors, and units, based on
                 assessment of the information contained in the EIS;
            e.   identification of a range of intervention options to facilitate an effective response to
                 suspected or identified problems. In any cases where a Supervisor believes a Deputy may
                 be engaging in racial profiling, unlawful detentions or arrests, or improper enforcement
                 of Immigration-Related Laws or the early warning protocol is triggered, the MCSO shall
                 notify the Monitor and Plaintiffs and take reasonable steps to investigate and closely
                 monitor the situation, and take corrective action to remedy the issue. Interventions may
                 include but are not limited to counseling, Training, Supervisor ride-alongs, ordering
                 changes in practice or procedure, changing duty assignments, Discipline, or other
                 supervised, monitored, and documented action plans and strategies designed to modify
                 activity. All interventions will be documented in writing and entered into the automated
                 system;
            f.   a statement that the decision to order an intervention for an employee or group using EIS
                 data shall include peer group analysis, including consideration of the nature of the
                 employee’s assignment, and not solely on the number or percentages of incidents in any
                 category of information recorded in the EIS;
            g.   a process for prompt review by MCSO commanders and Supervisors of the EIS records
                 of all Deputies upon transfer to their supervision or command;
            h.   an evaluation of whether MCSO commanders and Supervisors are appropriately using
                 the EIS to enhance effective and ethical policing and reduce risk; and



                                                    Page 124 of 289




WAI 56369
            i.       mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
                     proper use, and appropriate confidentiality of the data.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            Phase 2: Not in compliance
            MCSO produces a number of reports and inspections that are relevant for this Paragraph. Due to
            issues with EIS data, methods of analysis and a change in vendors, MCSO has not been able to
            reliably produce the Traffic Stop Monthly Report (TSMR) based upon the criteria outlined in
            Paragraph 67.
            MCSO has published the Fourth and Fifth Traffic Stop Annual Reports (TSAR); however, the
            analysis from these reports addresses issues of potential systemic bias across the entire traffic
            patrol function and cannot be employed to address potential individual-level biased activity. The
            TSMR, which is currently undergoing a revision and pilot-testing, will assist MCSO and its
            supervisors in evaluating the activity of individual deputies with regard to traffic stops and
            examine any behaviors that might suggest biased activity. We will evaluate these processes and
            reports as they are made available in future quarterly reports.
            MCSO has also published three TSQRs: the first, evaluated how supervisors review and document
            traffic stop activity of their subordinates; the second, surveyed supervisors involved in the Third
            TSAR interventions about their experience in that process; and the third examined how deputies
            employ the Extended Traffic Stop Indicators (ETSIs) on the Vehicle Stop Contact Form (VSCF).
            Each has yielded information that MCSO can use for the development of training, modification
            of policy and dissemination of resources to improve supervisory capabilities.
            Paragraph 81.a. requires that MCSO’s EIS protocols include “comparative data analysis,
            including peer group analysis, to identify patterns of activity by individual Deputies and groups
            of Deputies.”
            The EIU has conducted monthly and annual analyses looking for outliers that may indicate that
            an individual is behaving in a biased or unprofessional manner, in accordance with Paragraphs
            65, 66, and 67. The TSMR has been suspended and under revision since April 2016. MCSO has
            proposed methodologies in consultation with its data analyses vendor. We and the Parties have
            had the opportunity during our site visits; and, most recently through regular conference calls, to
            ask questions and receive additional information. Most importantly, MCSO has created a method
            to match deputies, in the Annual and Monthly Reports, using personal and professional
            characteristics that are intended to go beyond previous strategies that were based upon the
            geographic location of traffic stops alone. These methods have been met with support from
            deputies across the organization during meetings between MCSO personnel and the data analysis
            vendor (CNA). MCSO is currently pilot-testing the TSMR methodology. Once the pilot process
            is complete, these methods will allow MCSO to identify those deputies whose traffic stop
            outcomes are significantly different from their peers.




                                                      Page 125 of 289




WAI 56370
            MCSO has published three TSQRs. As noted above, the outcomes and recommendations could
            promote change in several ways throughout MCSO; however, they were not conducted in a way
            to compare peer supervisors.
            MCSO has also created an interface for Non-Traffic Contact Forms (NTCFs) to be available in
            the EIS database; however, MCSO has not yet begun to develop a methodology to investigate
            whether patterns of problematic behavior, action, or bias might be occurring in the stops these
            forms document. We have discussed these issues with MCSO during our site visit meetings since
            October 2018. We and the Parties have commented on preliminary materials provided by MCSO,
            and we will continue to work with MCSO to use these civilian contacts to their fullest potential.
            MCSO has proposed an initial review of how the forms and policy, EA-3 (Non-Traffic Contact),
            are currently being employed across the organization to create an appropriate statistical
            methodology that is responsive to the needs of the Order.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.b. requires that MCSO’s EIS protocols include “identification of warning signs or
            other indicia of possible misconduct.”
            GH-5 (Early Identification System) provides significant direction for employees and supervisors
            alike to understand what type of behaviors will be viewed as problematic. As noted above, the
            intent of the TSMR is to identify deputies who might be engaged in biased activity regarding who
            they arrest, cite, warn, or search. MCSO has also been developing new methods for the TSMR.
            MCSO is also revising the EIU Operations Manual, which will include sections on data protocols
            and the several analyses based upon the traffic stop and patrol data. The manual also includes
            thresholds for behavior ranging from failure to arrive on time for work to external complaints.
            BIO is examining these thresholds to determine why they were set at the present levels. This
            investigation may result in the modification of thresholds that have proven unproductive over the
            last several years. Additionally, MCSO is currently investigating threshold levels for the
            benchmarks for the TSMR outlined in Paragraph 67. As a result, the triggering of alerts for
            repetitive behavior exceeding several thresholds have been put on hold.
            Finally, as noted in Subparagraph 81.a. and 81.b.vi, MCSO should utilize all patrol data to
            evaluate the behavior of deputies in comparison to their peers. While the volume of Non-Traffic
            Contact Forms (NTCFs) pales in comparison to traffic stops, there are enough accumulated forms
            for analyses to commence. As we noted in Paragraph 75, we had originally received all NTCFs
            for investigative stops each month. The volume ranges from 15-25 per month. In our review of
            these interactions, we have noted that they typically involve suspicious behavior, and violations
            of traffic laws while on bicycles or waterways. These violations are often concentrated in
            particular locations throughout the County that may make it more likely that minority members
            are contacted. We have suggested to MCSO that the agency create an analytic method to
            determine whether there may be trends in activity over time that may require closer examination
            to eliminate any possibility of bias. Since our July site visit in 2019, we also undertook an
            evaluation of a random sample of Field Information contacts captured on NTCFs. Our review
            found a large overlap between civilian contacts labeled as Field Information and those labeled as
            Investigative Stops. We have engaged MCSO in further discussions clarifying this distinction.


                                                     Page 126 of 289




WAI 56371
            Until such time as this is resolved, we will select a combined sample of NTCFs from both
            categories of civilian interaction. MCSO is currently proposing to investigate how the NTCF
            forms and policy are being used across the agency. This would be an important first step that
            could lead to a more thorough analysis looking for potential indications of bias across these stops.
            We and the Parties continue to engage in discussions with MCSO about these significant issues.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.c. requires that MCSO’s EIS protocols include “MCSO Commander and Supervisor
            review, on a regular basis, but not less than bimonthly, of EIS reports regarding each officer under
            the Commander or Supervisor’s direct command and, at least quarterly, broader, pattern-based
            reports.”
            Supervisory Note inspections include four measures to assess how well supervisors are using EIS
            information to oversee the activity and behavior of their subordinates: making supervisory
            comments on deputies; reviewing their body-worn camera footage; making Employee
            Performance Appraisal (EPA) notations; and reviewing subordinates’ EIS profiles. The overall
            compliance rate from January to March was 100% each month. When deficiencies are found AIU
            sends out BIO Action Forms to those Districts, no matter the level of compliance. We have also
            repeatedly requested additional information from MCSO when we encounter an issue of concern
            and MCSO has always willingly provided the needed information or additional data. Rarely have
            we noted deficiencies involving the same supervisors in consecutive months. MCSO has already
            included repetitive BIO Action Form (BAF) deficiencies as an alert allegation. AIU has
            developed and presented a proposal to better track BAFs by type, individual, and District to ensure
            that any corrective actions are targeted at the most appropriate level and to be able to determine
            if there are particular supervisors that appear repeatedly within specified timeframes. It is
            important to note that in our review of 15 randomly selected alert investigations each month, we
            have noticed an increase in investigations due to repetitive BAFs. In that vein, MCSO has
            produced a revised proposal, in December 2020, for the tracking of BAFs. We have evaluated
            this proposal and returned it to MCSO. We will continue to report on the development of this
            proposal as it is made available.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.d. requires that MCSO’s EIS protocols include “a requirement that MCSO
            Commanders and Supervisors initiate, implement and assess the effectiveness of interventions for
            individual Deputies, Supervisors, and units, based on assessment of the information contained in
            the EIS.”
            The EIS database generates alerts for issues ranging from data entry errors to internal and external
            complaints; however, many of the potential ongoing alerts are dependent upon the revision of
            alert thresholds which continue to undergo evaluation by MCSO. From these alerts, EIU
            personnel send out for investigation those alerts that are not redundant or mischaracterized in
            some fashion. Supervisors have a set amount of time to return these investigations with a
            description of their investigation and the outcome. MCSO has created an EIS Alert Review Group
            (ARG) that evaluates the investigations of supervisors prior to closing an alert. The group ensures
            that the reports of the supervisors address all aspects of the assigned investigation, and returns


                                                      Page 127 of 289




WAI 56372
            those that are deficient to the District for continued revision. Following the creation of the ARG,
            we have found the supervisors’ investigations and summaries to be more complete and thorough.
            Over time, the review group’s request for additional information has dropped below one third of
            the investigations evaluated. MCSO has provided us with the original alert investigation
            documents (Attachment B of GH-5 [Early Identification System]), as well as modified ones
            arising from the ARG’s requests. AIU has also created a new inspection for EIS Alert Review
            Processes. This inspection initially determines whether the investigation was completed within
            policy timeframes of 30 days. The compliance rate for this quarter ranges from 87% in March,
            to 100% in January and February. BIO sent Action Forms to the Districts where supervisors did
            not complete their investigations within policy guidelines.
            MCSO is working to also ascertain whether the interventions undertaken are successful. We will
            continue to engage MCSO in this evaluation process in accordance with this and other Paragraphs.
            At present, there is no mechanism in place to adequately judge the effect of interventions. A
            portion of the TSMR process also includes an evaluation of the success of interventions. These
            discussions are ongoing and will be discussed in future quarterly reports as they are finalized and
            placed into production.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.e. requires MCSO’s EIS protocols to include “identification of a range of
            intervention options to facilitate an effective response to suspected or identified problems. In any
            case where a Supervisor believes a Deputy may be engaging in racial profiling, unlawful
            detentions or arrests, or improper enforcement of Immigration-Related Laws or the early warning
            protocol is triggered, MCSO shall notify the Monitor and Plaintiffs and take reasonable steps to
            investigate and closely monitor the situation, and take corrective action to remedy the issue.
            Interventions may include but are not limited to counseling, Training, Supervisor ride-alongs,
            ordering changes in practice or procedure, changing duty assignments, Discipline, or other
            supervised, monitored, and documented action plans and strategies designed to modify activity.
            All interventions will be documented in writing and entered into the automated system.”
            GC-17 (Employee Disciplinary Procedures) and GH-5 (Early Identification System) provide a
            wide range of options for supervisor interventions, as well as practical guidelines about how to
            employ those options. As noted above, GH-5 includes Attachment B, “Early Identification Alert
            Response Form.” This form specifies the responsibility of supervisors and serves as a checklist
            of processes the supervisor should use. EIU also attaches any documents, citations, or BWC
            recordings the supervisor might need to conduct an inquiry. We began observing the use of these
            forms in April 2017. Over the past six months, we have found that alert investigations conducted
            by supervisors has improved. Our inquiries for additional information typically revolve around
            alert investigations that have been closed as a result of simultaneous PSB inquiries, which take
            precedent, and/or updates on training recommended by District and EIU personnel.




                                                      Page 128 of 289




WAI 56373
            MCSO has also created an EIS Alert Review Group (ARG) to ensure that the closure of alerts is
            supported by documentation from supervisors and responsive to the needs of the organization.
            We have also worked with MCSO to propose an extension of alert investigation timeframes when
            documentation issues delay the process. During the last quarter, our review of alert closures
            indicated one investigation involving a request for an extension that was granted, and two that
            failed to meet policy timelines where no extension was requested. We will continue to evaluate
            these documents as they are produced.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.f. requires that MCSO’s EIS protocols include “a statement that the decision to
            order an intervention for an employee or group using EIS data shall include peer group analysis,
            including consideration of the nature of the employee’s assignment, and not solely on the number
            or percentages of incidents in any category of information recorded in the EIS.”
            In the development of GH-5 (Early Identification System), MCSO has taken into consideration
            the nature of the employee’s assignment. In prior versions of GH-5, MCSO created an appendix
            for thresholds that indicated, for example, that the “use of force” threshold was different for
            Detention and Patrol personnel. Detention personnel are much more likely to need to employ
            force than their Patrol counterparts. In the current version of GH-5, MCSO refers to thresholds
            that will be included in the EIU Operations Manual; however, MCSO has been evaluating the
            threshold limits to ensure that they are achieving the goals for which they were originally set for
            nearly two years. As part of the reevaluation process, MCSO is communicating with other local
            law enforcement agencies to collect information about current best practices regarding thresholds
            they employ. As a result, EIU personnel are more closely overseeing repetitive behaviors and
            have not initiated alert investigations for some threshold levels. When MCSO produces a new
            threshold appendix, we will evaluate it with regard to this and other portions of the Order.
            MCSO and its data analysis vendor proposed and employed an expansion of “peer” comparisons
            beyond just the location of the traffic stop in the Fourth TSAR. MCSO matched deputies based
            upon personal and professional characteristics. During the analysis conducted for the Fourth
            TSAR, a statistical problem arose as the result of these matching characteristics. MCSO
            overcame this problem, and there were no additional indications of problems in the Fifth TSAR.
            MCSO is in the midst of initiating the pilot-testing for the TSMR using these new peer comparison
            strategies. MCSO will remain out of compliance with this Subparagraph until the TSMR is
            produced, evaluated, and implemented throughout the organization.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.g. requires that MCSO’s EIS protocols include “a process for prompt review by
            MCSO Commanders and Supervisors of the EIS records of all Deputies upon transfer to their
            supervision or command.”
            MCSO has noted the need for a prompt review in both the “Supervisor Responsibilities” and
            “Command Staff Responsibilities” sections of GH-5 (Early Identification System). EIU
            specifically addressed this issue during the EIS and SRELE training completed in November 2017
            and updated each year thereafter. EIU advised supervisors to document when they conducted
            their review in Supervisory Notes, as well as how long the deputy had been working in their chain

                                                      Page 129 of 289




WAI 56374
            of command when the review was conducted. As noted, this was also reiterated in the SRELE
            training that was approved on September 30, 2019. During our visits to several Districts in 2019
            and 2020, MCSO personnel informed us that most command staff attempt to review these
            materials within the first few days that a deputy, or supervisor, moves to their District. In no
            cases have we found information where the 14-day limit outlined in policy has been problematic.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.h. requires that MCSO’s EIS protocols include “an evaluation of whether MCSO
            Commanders and Supervisors are appropriately using the EIS to enhance effective and ethical
            policing and reduce risk.”
            EIU has improved the processing and tracking of alert investigations. The development of
            Attachment B to GH-5 (Early Identification System) and training completed in EIS and SRELE
            has dramatically improved the information provided by supervisors when closing alerts. AIU has
            also created a new EIS Alert Review Process inspection that specifically looks for indications that
            supervisors have conducted a thorough examination within appropriate policy timeframes and
            selected appropriate responses to the allegations included in the alert investigation. At present,
            this inspection is limited to reviewing whether supervisors are completing alert investigations
            within the 30-day policy requirements. MCSO’s compliance rate for this inspection ranged from
            100% in January and February, to 87% in March. MCSO continues to work on a secondary, but
            vital, feature of this inspection, which will include criteria to judge the success of interventions
            by identifying deputies and supervisors who trigger additional alerts. This inspection will become
            a valuable component to ensure that supervisors and command staff are using EIS to promote
            efficiency and ethical policing during the alert investigation process. We found no issues with
            the conclusions used for closing alert investigations during this quarter. For the cases that were
            not closed within policy guidelines, BIO sent out Action Forms to the Districts. As this process
            becomes more routine, we expect that District personnel will adjust to the policy requirements.
            MCSO has created a Post-Stop Perceived Ethnicity Inspection, which looks specifically at traffic
            stops where the driver has a traditionally Latino surname but the VSCF indicates a white driver.
            The inspectors review BWC recordings and evaluate whether the deputy correctly marked the
            form. Throughout this quarter, there were no traffic stops that were out of compliance.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.i. requires that MCSO’s EIS protocols include “mechanisms to ensure monitored
            and secure access to the EIS to ensure the integrity, proper use, and appropriate confidentiality of
            the data.”
            MCSO has addressed the security and integrity of data in GH-5 (Early Identification System), as
            well as instituted facility inspections throughout the Districts – including the security of terminals,
            access to information, and mobile displays. We spot-check technology and security of old forms
            during each site visit and have found no problems to date. Additionally, on November 6, 2017,
            MCSO published the operating procedure for System Log Audit Requests; this became effective
            on November 30, 2017. The procedure outlines how PSB personnel will notify the Technology
            Management Bureau of any misuse of MCSO information systems allegations and request an
            audit of the suspected breach. We discussed this operating procedure, BAS SOP 17-4, during our


                                                        Page 130 of 289




WAI 56375
            January 2018 site visit meetings; it meets all of the concerns voiced since the February 2017
            discovery of two cases where data was compromised, but no one notified the Technology
            Management Bureau. We believe this procedure has proven effective to this point. In addition,
            we are provided all internal investigation summaries initiated each month; and found only three
            instances in which an employee was accused of misusing ACJIS and booking information. Two
            of these complaints are still under investigation by PSB, or being reviewed by MCSO
            Administration. In addition, we have approved the claim of Full and Effective Compliance with
            Paragraph 78 above. Nonetheless, we will continue to evaluate the effectiveness of MCSO’s
            attention to data integrity.
            MCSO is in compliance with this Subparagraph.
            MCSO meets some of the requirements of Paragraph 81, but there remain a variety of activities
            that are currently ongoing that need to be completed before MCSO will be compliant. These
            range from the finalization of methods for the TSMR to the completion of revisions to the EIU
            Operations Manual. AIU has improved the tracking of alert investigations with the creation of
            the EIS Alert Review Process Inspection; and initiated a preliminary analysis of BIO Action Form
            tracking. However, each of these is limited because the EIS inspection does not evaluate the
            success of interventions; and without an inspection of BAFs over time, MCSO may not be
            adequately responding to repeated behavior that is difficult to detect with current methods. We
            have also requested that MCSO devise an audit for the NTCFs that have accumulated over the
            past several years. We and the Parties remain concerned that we have not noted many instances
            where supervisors proactively intervene with their subordinates; rather, the supervisors wait until
            prompted by EIS Alerts or the ARG review of completed alert investigations. Command staff
            have taken a more active role in evaluating the work of supervisors as evidenced by the number
            of alert investigations returned to supervisors for revision or additional inquiry. MCSO has
            proposed initiating an evaluation of accumulated NTCFs to examine how the forms and policy
            are currently being used across the agency. We have provided feedback to this proposal and will
            evaluate the progression of this methodology as it becomes available. To comply with this and
            other Paragraphs, however, the methods would also have to be able to statistically indicate
            whether potential bias might be occurring with regard to how different ethnicities and races are
            being selected and treated during these encounters. We will continue to evaluate MCSO’s
            progress toward the goals outlined in this Paragraph.




                                                      Page 131 of 289




WAI 56376
            Section 9: Supervision and Evaluation of Officer Performance
            COURT ORDER             X.   SUPERVISION          AND       EVALUATIONS         OF    OFFICER
            PERFORMANCE


            Paragraph 82. MCSO and the County shall ensure that an adequate number of qualified first-
            line Supervisors are available to provide the effective supervision necessary to ensure that
            Deputies are following the Constitution and laws of the United States and State of Arizona, MCSO
            policy, and this Order. First-line Supervisors shall ensure that Deputies are policing actively
            and effectively, are provided with the instruction necessary to correct mistakes, and are held
            accountable for misconduct. To achieve these outcomes, MCSO shall undertake the following
            duties and measures:


            Paragraph 83. MCSO Supervisors shall provide the effective supervision necessary to direct and
            guide Deputies. Effective supervision requires that Supervisors: respond to the scene of certain
            arrests; review each field interview card and incident report; confirm the accuracy and
            completeness of Deputies’ daily activity reports; respond to each Complaint of misconduct;
            ensure Deputies are working actively to engage the community and increase public trust and
            safety; provide counseling, redirection, support to Deputies as needed, and are held accountable
            for performing each of these duties.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
            Phase 2: In compliance
            Due to ongoing COVID-19 concerns, we conducted our April 2021 site visit remotely. Therefore,
            we did not conduct any District visits for this assessment. Our compliance findings for this
            reporting period are based on the review of documents submitted as proof of compliance.
            We reviewed a sample of 87 Incident Reports for January for the randomly selected date of
            January 30. All 87 Incident Reports were reviewed and memorialized by a supervisor within the
            required timeframes. All of the 10 Arrest Reports received were reviewed and approved by
            supervisors within the required 72 hours. There were 15 Vehicle Crash Reports submitted in the
            sample for January, of which all included timely documentation of supervisory review. We
            reviewed a 10% sample of the reports for January, for quality. We found one sexual assault report
            with a narrative that was fragmented and skipped from one topic to another without proper
            explanation. Considering the seriousness of the allegations, this report should have been reviewed
            more carefully by the approving supervisor. This appeared to be an exception, as most reports
            we reviewed were reasonably well-written. In total, 86 of 87 reports were in compliance, for a
            compliance rate of 98.85%. For January, MCSO reported 451 hours of community policing.
            From our reviews of all seven of the community policing worksheets submitted for the month,
            Patrol deputies documented 6.76 hours of community policing, with 70 persons in attendance.



                                                      Page 132 of 289




WAI 56377
            We reviewed a sample of 27 deputy Patrol Activity Logs for January; there were two documented
            community policing activities recorded by Patrol deputies.
            We reviewed a representative sample of 94 Incident Reports for February, for the randomly
            selected date of February 20. Of the 94 Incident Reports, all had proper documentation of timely
            supervisory review. Of the 94 Incident Reports, 14 were vehicle collisions, and all had
            documentation of supervisory review and approval. The compliance rate for timely supervisory
            review of Incident Reports in February was 100%. Supervisors reviewed and approved all 13
            Arrest Reports within required timeframes. Our reviews for quality noted no issues with the
            sample of reports reviewed for February. For February, MCSO reported 568 hours of community
            policing. In our sample reviews of Patrol Activity Logs, we noted no community policing events
            reported by Patrol deputies. We reviewed all of the 11 community policing worksheets for
            February. Deputies reported a total of 7.08 hours of community policing, with 121 persons in
            attendance at community events. There was one community policing event reported in Aguila.
            We reviewed a representative sample of 77 Incident Reports for March, for the randomly selected
            date of March 7. Seventy-five of the 77 Incident Reports included documentation that they had
            been reviewed and approved by supervisors as required by this Paragraph. One of the 10 arrest
            reports was not reviewed within the 72-hour required timeframe, and one of 14 vehicle crash
            reports had no documentation of supervisory review. The compliance rate for March was 97.40%.
            We conducted reviews for quality, examining a 10% sample of the total reports submitted for
            March. We found one report narrative where the deputy noted his personal feelings pertaining to
            the information provided by the person reporting the incident. This should be been identified and
            addressed by the reviewing supervisor. For March, MCSO reported 521 hours of community
            policing. In our reviews of Patrol Activity Log samples for March, we saw no community
            policing events reported by deputies. For March, we reviewed all 11 community policing
            worksheets generated for the month. Deputies reported 14.97 hours of community policing, with
            725 attendees. The biggest event was an annual car show in Queen Creek with 500 reported in
            attendance. No events were reported in Aguila or Guadalupe.
            For each month of the quarter, we selected a supervisor and a squad of deputies from each District.
            We requested several documents, including Patrol Activity Logs (PALs), for each deputy. We
            reviewed PALs for each month of the quarter to assess if deputies turned them in by the end of
            each shift, and if supervisors reviewed each PAL.
            For January, we reviewed PALs for 27 deputies and six supervisors. All 27 deputies’ Patrol
            Activity Logs contained documentation of supervisory review. All six supervisors’ Patrol
            Activity Logs contained documentation of command-level review. For February, we reviewed
            Patrol Activity Logs for 27 deputies and seven supervisors. All 27 deputies’ PALs contained
            documentation of supervisory review. All seven supervisors’ PALs contained documentation of
            command-level review. For March, we reviewed Patrol Activity Logs for 28 deputies and eight
            supervisors. All 28 deputies’ PALs contained documentation of supervisory review; all eight
            sergeants’ PALs contained documentation of command-level review. Based on the review of
            PAL samples selected for January, on a daily basis, deputies completed an average of 0.93
            Incident Reports, handled an average of 3.81 calls for service, completed an average of 1.96 self-
            initiated calls, and traveled an average of 92.37 miles. Based on the review of PAL samples


                                                      Page 133 of 289




WAI 56378
            selected for February, on a daily basis, deputies completed an average of 0.81 Incident Reports,
            handled an average of 4.29 calls for service, completed an average of 1.33 self-initiated calls, and
            traveled an average of 71.74 miles. Based on the review of PAL samples selected for March, on
            a daily basis, deputies completed an average of 0.82 Incident Reports, handled an average of 5.07
            calls for service, completed an average of 1.5 self-initiated calls, and traveled an average of 82.17
            miles.
            We also reviewed deputies’ and supervisors’ PALs to determine if supervisors provided on-scene
            supervision, and if those supervisor-deputy contacts were documented. For the sample dates
            selected in January, there were 36 supervisor-deputy field contacts reported by deputies and
            supervisors. For the sample dates selected in February, there were 13 supervisor-deputy field
            contacts reported by deputies and supervisors. For the sample dates selected in March, there were
            72 supervisor-deputy field contacts reported by deputies and supervisors.
            For January, February, and March, we reviewed selected samples of non-traffic incidents
            involving stops and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs).
            For January we selected 25 NTCFs for review. All 25 NTCFs had been submitted prior to the
            end of the shift. Twenty-four of the 25 NTCFs were reviewed and approved by supervisors within
            72 hours, as required. The compliance rate for timely submission and timely supervisory review
            of NTCFs in January was 99%. For February, we selected all 23 NTCFs generated, to review.
            All 23 NTCFs had been submitted prior to the end of the shift. Twenty of the 23 NTCFs were
            reviewed and approved by supervisors within the required timeframe. The compliance rate for
            timely supervisory review of NTCFs in February was 86.96%. For March, we selected all 16
            NTCFs generated, for review. All 16 NTCFs were submitted prior to the end of the shift, and all
            16 NTCFs were reviewed and approved by supervisors within the required timeframe. The
            compliance rate for timely submission and timely supervisory review of NTCFs in March was
            100%. For the first quarter of 2021, the compliance rate for timely submission and timely
            supervisory review of NTCFs was 93.75%. We assess compliance with this Paragraph, as it
            relates to NTCFs in conjunction with timely reviews of VSCFs, under Paragraph 90.
            Our reviews for this reporting period revealed that in January, of the 25 NTCFs, 19 stops involved
            white individuals, with a total of 23 white individuals documented in these stops. Two NTCFs
            documented one Latino individual in each stop. Two NTCFs documented one Asian or Pacific
            Islander in each stop. There were no Black individuals involved in any of the stops. One of the
            incidents involved a traffic stop, which was appropriately documented in a VSCF. The deputy
            completed a NTCF for a passenger instead of an Incidental Contact Form. The reviewing
            supervisor appropriately identified the issue, discussed it with the deputy, and voided the
            erroneous form.
            For February, we reviewed 23 NTCFs, of which 15 stops involved white individuals, with a total
            of 17 white individuals documented in these stops. Six NTCFs documented one Latino individual
            in each stop. Two stops involved Asian or Pacific Islanders, and one stop involved a Black
            individual.




                                                       Page 134 of 289




WAI 56379
            For March, we reviewed 16 NTFCs, of which eight stops involved white individuals, with a total
            of 14 White individuals documented in these stops. Four NTCFs documented one Latino
            individual in each stop. Two NTCFs documented one Black individual in each stop. One stop
            involved an Asian or Pacific Islander. White individuals were involved in 42 of the 64 stops, or
            65.63%. Latino individuals were involved in 12 of the 64 stops, or 18.75%. Black individuals
            were involved in two of the 64 stops, or 3.1%. Asian or Pacific Islanders were involved in five
            of the 64 stops, or 7.8%.


            Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
            single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
            supervise no more than twelve Deputies.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2021. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3. For February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol. For March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our reviews
            of monthly and daily rosters indicated that deputies were assigned to a single consistent
            supervisor, and deputies worked the same shifts as their supervisors.
            For January, District 1 submitted 17 memos concerning span of control. We determined that in
            eight of the 17 documented instances, the span of control exceeded the 1:8 sworn ratio. For each
            of these shifts where the span of control was exceeded, supervisors wrote memorandums
            documenting the event. Districts 2 and 3 each submitted a span of control memorandum,
            indicating there was one shift during the month where the span of control was exceeded. For
            February, District 1 submitted one span of control memorandum, but upon review, we determined
            that the span of control for sworn was not exceeded. District 2 submitted eight span of control
            memos where the span of control exceeded the 1:8 sworn ratio. In each instance, supervisors
            documented the event in memorandums to their commanding officer. District 4 submitted two
            memorandums documenting two shifts during the month in which the span of control exceeded
            the 1:8 sworn ratio. For March, District 1 submitted one span of control memo documenting one
            shift in which the span of control was exceeded. District 2 submitted eight span of control memos,
            indicating that the span of control was exceeded during eight shifts of the month. District 4
            submitted one memorandum documenting one shift during the month in which the span of control
            exceeded the 1:8 sworn ratio.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 135 of 289




WAI 56380
            Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops
            made by each Deputy they supervise with the respective Deputies no less than one time per month
            in order to ensure compliance with this Order. This discussion should include, at a minimum,
            whether the Deputy detained any individuals stopped during the preceding month, the reason for
            any such detention, and a discussion of any stops that at any point involved any immigration
            issues.
            In Full and Effective Compliance
            To assess MCSO’s compliance with this Paragraph, we requested that MCSO provide copies of
            reports documenting that supervisors are meeting with and discussing individually the stops made
            by each deputy, at least once per month. We then requested documentation for one randomly
            selected supervisor from each District, for each month of the reporting period, and the squad of
            deputies who reports to that supervisor. Supervisors record the discussion of traffic stops by
            applying the “Discussed with Deputy” option. MCSO documents supervisor-deputy discussions
            in a spreadsheet, which it submits for inspection. The spreadsheet also documents timely
            supervisory review of VSCFs. In addition to the spreadsheet, MCSO submits all VSCFs for the
            month in review. We select a 10% random sample of VSCFs from each District to review for
            content. We also inspect the sample of VSCFs submitted for review of traffic stops under
            Paragraphs 25 and 54, as part of compliance with Paragraph 91, to verify if supervisors are
            addressing deficiencies in the documentation related to the stops.
            Paragraph 85 requires that supervisors discuss traffic stops at least once per month with their
            deputies. To efficiently manage this requirement along with other administrative and operational
            duties, supervisors generally conduct several traffic stop-related discussions with each deputy
            during the month. Supervisor-deputy discussions of traffic stops that occurred toward the latter
            part of the month may not get reviewed until the following month. Our selections for these
            discussions change every month, so to obtain complete records for each deputy, MCSO holds the
            submission until all of the information requested for the month is complete. Accordingly, the
            documentation of supervisory-deputy discussions of traffic stops is submitted 30 days
            retroactively.
            For January, MCSO submitted the December traffic stops for each deputy, by District. The total
            number of traffic stops for each District was: District 1, 32; District 2, 26; District 3, seven;
            District 4, seven; Lake Patrol, 122; District 6, 40; and District 7, 76. There were a total of 310
            traffic-related events for all Districts, and sergeants discussed 309 of these events with the
            deputies who conducted them, for a compliance rate of 99.57%.
            For February, MCSO submitted the January traffic stops for each deputy, by District. The total
            number of traffic stops for each District were: District 1, 46; District 2, five; District 3, two;
            District 4, one; Lake Patrol, 14; District 6, 19; and District 7, 96. There were a total of 183 traffic-
            related events for all Districts, and sergeants discussed all of these with the deputies that
            conducted them, for a compliance rate of 100%.
            For March, MCSO submitted the February traffic stops for each deputy, by District. The total
            number of traffic stops for each District were: District 1, five; District 2, 21; District 3, 16; District
            4, 10; Lake Patrol, 28; District 6, 39; and District 7, 19. There were a total of 138 traffic-related


                                                         Page 136 of 289




WAI 56381
            events for all Districts, and sergeants discussed all of these events with the deputies who
            conducted them, for a compliance rate of 100%. For this reporting period, there were a total of
            631 traffic stops reported. We received documentation that supervisors discussed 630 of these
            stops with the deputies that conducted them. This is a compliance rate of 99.84%.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
            adequate on-scene field supervision to Deputies under their direct command and, as needed, to
            provide Supervisory assistance to other units. Supervisors shall be assigned to and shall actually
            work the same days and hours as the Deputies they are assigned to supervise, absent exceptional
            circumstances.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2021. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3. For February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol. For March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our reviews
            of monthly and daily rosters indicated that deputies were assigned to and worked the same
            schedules as their supervisors, and supervisors were available to provide on-scene supervision.
            MCSO deputies’ and sergeants’ activities are captured in Patrol Activity Logs (PALs). We
            selected a random sample of one day per month, and one squad per District, for review. For
            January, we reviewed PALs for six sergeants and 27 deputies. We noted a total of 36 field
            supervisor-deputy contacts between the combined deputies’ and sergeants’ PALs for the selected
            dates. For February, we requested PALs for 27 deputies and seven sergeants. We received and
            reviewed all requested PALs, and noted a total of 13 field supervisor-deputy contacts between the
            combined deputies’ and sergeants’ PALs for the selected dates. For March, we reviewed PALs
            for 28 deputies and eight sergeants. We noted a total of 72 field supervisor-deputy contacts
            between the combined deputies’ and sergeants’ PALs for the selected dates. We reviewed the
            monthly shift rosters for each month of the reporting period. Our reviews indicate that supervisors
            are assigned to work the same hours as the deputies under their supervision. Our reviews of Patrol
            Activity Logs indicate that supervisors have been available to provide on-scene supervision.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 137 of 289




WAI 56382
            Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the
            quality and effectiveness of their supervision, including whether commanders and Supervisors
            identify and effectively respond to misconduct, as part of their performance evaluations and
            through non-disciplinary corrective action, or through the initiation of formal investigation and
            the disciplinary process, as appropriate.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
            Phase 2: Not in compliance
            To assess MCSO’s compliance with this Paragraph, we request the names of all deputies and
            supervisors whose performance appraisals were completed during the reporting period. From the
            lists of employees submitted, we request a representative sample. The selection of deputies and
            supervisors whose EPAs are requested is based on the number of requirements set forth in the
            First and Second Orders. There are a greater number of requirements that supervisory EPAs must
            address, therefore, a greater number of supervisors’ EPAs are reviewed for compliance.
            We requested and reviewed Employee Performance Appraisals submitted for four deputies and
            11 supervisors whose EPAs were completed in January. All four deputy EPAs appropriately
            addressed each employee’s performance for the period in review, and all were in compliance. All
            11 supervisor EPAs rated the supervisors on the quality and effectiveness of their supervision.
            All 11 supervisor EPAs included comments related to the supervisors’ ability to identify and
            respond to misconduct. All 11 supervisor EPAs addressed the requirements needed for
            compliance, as it pertains to quality of supervisory reviews. All 11 supervisor EPAs documented
            the required entries with regard to the quality of reviews of their subordinates’ EIS profiles. All
            11 supervisor EPAs assessed the supervisors’ quality of misconduct investigations, as well as the
            quality of their reviews of internal investigations. In total, all of the 11 supervisor EPAs met
            Paragraph requirements. Fourteen of 15 EPAs addressed the requirements of Paragraph 99 with
            sufficient specificity, including complaint histories and the employees’ dispositions, discipline,
            commendations, awards, civil and/or administrative claims, lawsuits, training history, assignment
            and rank history, supervisory actions, and EIS histories. One supervisor EPA failed to list a
            misconduct complaint opened during the evaluation period. This EPA was not in compliance
            with Paragraph 99, and is included in our assessment of compliance for that Paragraph. For
            January, including both deputy and supervisor EPAs, 15 of 15 EPAs, or 100% were in compliance
            with this Paragraph.
            We requested and reviewed Employee Performance Appraisals submitted for five deputies and
            10 supervisors whose performance evaluations were completed in February. All five deputy
            EPAs appropriately addressed each employee’s performance; all were in compliance. With
            regard to our findings on supervisor EPAs, all 10 were rated on the quality and effectiveness of
            supervision. All 10 supervisor EPAs included comments on the supervisor’s ability to identify
            and respond to misconduct. All 10 supervisor EPAs appropriately assessed the employees on the
            quality of their reviews. All 10 supervisor EPAs properly documented the required entries with
            regard to the quality of reviews of their subordinates’ EIS profiles. All supervisor EPAs addressed

                                                      Page 138 of 289




WAI 56383
            the quality of misconduct investigations, as well as reviews of misconduct investigations.
            Fourteen of 15 EPAs addressed the requirements of Paragraph 99 with sufficient specificity,
            including complaint histories and the employees’ dispositions, discipline, commendations,
            awards, civil and/or administrative claims, lawsuits, training history, assignment and rank history,
            supervisory actions, and EIS histories. One deputy EPA failed to list a misconduct complaint
            opened during the evaluation period. This EPA was not in compliance with Paragraph 99, and is
            included in our assessment of compliance for that Paragraph. All supervisor EPAs met Paragraph
            87 requirements. For February, including both deputy and supervisor EPAs, 15 of 15 EPAs, or
            100% were in compliance with this Paragraph.
            We requested and reviewed Employee Performance Appraisals submitted for five deputies and
            10 supervisors whose EPAs were completed in March. All deputy EPAs sufficiently addressed
            all required areas of assessment. Seven supervisor EPAs appropriately rated the employees on
            the quality and effectiveness of their supervision. One supervisor EPA had “yes” responses to
            several guide questions, in several rating dimensions, without further comment or explanation.
            Two supervisor EPAs submitted for this month, completed by the same commanding officer for
            two different employees, shared the same comments in several dimensions. One of these two
            EPAs was also an annual evaluation that reflected the same comments as the six-month EPA,
            with minor additions. The annual EPA lacked an overall assessment of employee performance
            for the year in review. Seven of the 10 supervisor EPAs included comments related to the
            supervisors’ ability to identify and respond to misconduct. Two of the 10 supervisor EPAs
            addressed the quality of supervisory reviews. Nine of the 10 supervisor EPAs addressed the
            requirements of Paragraph 99 with sufficient specificity, including complaint histories and the
            employees’ dispositions, discipline, commendations, awards, civil or administrative claims,
            lawsuits, training history, assignment and rank history, supervisory actions, and EIS histories.
            We found one supervisor EPA where the employee had two open internal misconduct
            investigations that were not documented in the EPA; this EPA was therefore not in compliance
            with Paragraph 99. Nine of the 10 supervisor EPAs assessed the employees on the quality of their
            misconduct investigations, or the quality of their reviews of misconduct investigations, as
            required by Paragraph 176. In total, two of the 10 supervisors’ EPAs were in compliance.
            Fourteen of 15 EPAs addressed the requirements of Paragraph 99 with sufficient specificity,
            including complaint histories and the employees’ dispositions, discipline, commendations,
            awards, civil and/or administrative claims, lawsuits, training history, assignment and rank history,
            supervisory actions, and EIS histories. One supervisor EPA failed to list misconduct
            investigations opened during the evaluation period. This EPA review is included in our
            assessment of compliance for Paragraph 99. For March, including both deputy and supervisor
            EPAs, seven of 15 EPAs, or 46.67% were in compliance.
            We continue to note inconsistencies in supervisor EPAs. Some commanders have become
            proficient at completing EPAs. But, there are still command level employees who do not
            consistently address all the requirements of EPA related Paragraphs. All the EPAs we reviewed
            for January and February were in compliance with this Paragraph, while only two of the
            supervisor EPAs that were completed in March met all requirements. We look for the EPA to
            address how well the employee performed in each rating dimension for the rating period,
            supported by examples documented in BlueTeam. We agree that BlueTeam notes are an essential


                                                      Page 139 of 289




WAI 56384
            part of the supporting documentation, but our main focus is on the overall assessment of each
            dimension. We also review to ensure EPA related requirements are addressed, and that the
            information documented in EPAs is consistent with EIS profiles. We will continue to closely
            review EPAs to ensure MCSO has addressed these issues, which we have previously noted in our
            reports and discussed in site visits. Of the 45 EPAs reviewed for the first quarter of 2021, 37
            were in compliance. The compliance rate for this reporting period was 82.22%.


            Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
            Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
            enforcement activities of new members of the unit for one week by accompanying them in the
            field, and directly supervise the in-the-field-activities of all members of the unit for at least two
            weeks every year.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. We continue
            to monitor arrests and detentions as part of our review process to ensure that MCSO is in
            compliance with its own directives on this issue.
            For this reporting period we received lists containing all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving criminal
            citations. We also reviewed a random sample of 258 Incident Reports for this reporting period.
            During our reviews of the documentation provided for this reporting period, we have found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
            investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
            effectuating an arrest following any immigration-related investigation or for an Immigration
            Related Crime, or for any crime related to identity fraud or lack of an identity document. The
            responding Supervisor shall approve or disapprove the Deputy’s investigation or arrest
            recommendation based on the available information and conformance with MCSO policy. The
            Supervisor shall take appropriate action to address any deficiencies in Deputies’ investigation or
            arrest recommendations, including releasing the subject, recommending non-disciplinary
            corrective action for the involved Deputy, and/or referring the incident for administrative
            investigation.
            In Full and Effective Compliance




                                                       Page 140 of 289




WAI 56385
            To assess MCSO’s compliance with this Paragraph, we requested all reports related to
            immigration status investigations, any immigration-related crimes, or any incidents or arrests
            involving lack of identity documents. The Incident Reports requested were for the period in
            review. Any incident wherein a deputy requests a supervisor’s permission to contact Immigration
            and Customs Enforcement (ICE) or Customs and Border Patrol (CBP) – to ascertain the legal
            status of an individual involved in a stop, detention, or any incident under investigation by MCSO
            – falls under the reporting requirements of this request.
            For the first quarter of 2021, MCSO did not submit any incidents that fall within the requirements
            of this Paragraph. For this reporting period, we received lists noting all incidents involving
            MCSO arrests and criminal citations. For each month, we requested a random sample of arrests
            and criminal citations. From each list, we selected a 10% random sample of incidents. In total,
            we reviewed 60 incidents resulting in arrest and 60 incidents involving criminal citations. In
            addition, we reviewed 258 Incident Reports for the quarter.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 90. MCSO Deputies shall submit documentation of all stops and Investigatory
            Detentions conducted to their Supervisors by the end of the shift in which the action occurred.
            Absent exceptional circumstances, within 72 hours of receiving such documentation, a Supervisor
            shall independently review the information. Supervisors shall review reports and forms for
            Boilerplate or conclusory language, inconsistent information, lack of articulation of the legal
            basis for the action, or other indicia that the information in the reports or forms is not authentic
            or correct. Appropriate disciplinary action should be taken where Deputies routinely employ
            Boilerplate or conclusory language.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
            Phase 2: In compliance
            We reviewed 35 incidents involving traffic stops for January 2021. There were 14 stops related
            to speeding, of which eight resulted in citations and six resulted in warnings. There were three
            stops related to equipment violations. Thirteen stops were for moving violations other than
            speeding. Five stops related to registration or license plate violations. Eighteen of the stops
            resulted in citations, and 17 resulted in warnings. All 35 Vehicle Stop Contact Forms we reviewed
            noted the serial number of the reviewing supervisor, date, and time of supervisory review. All 35
            VSCFs were reviewed within the required 72 hours. For January, MCSO submitted a spreadsheet
            documenting each VSCF by District, for a total of 188 VSCFs. Supervisors reviewed 186 of 188
            VSCFs within 72 hours, for a compliance rate of 98.93%.
            We reviewed 35 incidents involving traffic stops for February 2021. Nineteen of the 35 traffic
            stops related to speeding. Of the 19 stops related to speeding, 15 drivers received citations, and
            four received warnings. Five stops related to equipment violations. Six of the stops involved


                                                      Page 141 of 289




WAI 56386
            moving traffic infractions other than speeding. There were four stops related to registration or
            license plate violations. Of the 35 stops, 18 resulted in citations, and 17 resulted in warnings.
            Supervisors reviewed all 35 VSCFs within 72 hours. For February, MCSO submitted a
            spreadsheet documenting each VSCF by District, for a total of 152 VSCFs. Supervisors reviewed
            all 152 VSCFs within 72 hours, for a compliance rate of 100%.
            We reviewed 35 incidents involving traffic stops for March 2021. Twenty-two of the 35 traffic
            stops involved speeding violations. Of the 22 stops related to speeding, 13 drivers received
            citations and nine drivers received warnings. Three stops involved equipment violations. Seven
            stops involved traffic violations other than speeding. There were two stops related to registration
            or license plate violations. Of the 35 stops, 19 resulted in citations and 15 resulted in warnings.
            In one traffic stop, the deputy took no enforcement action and did not issue a written warning.
            The supervisor met with and discussed the concern with the deputy; this was documented on the
            VSCF. All 35 Vehicle Stop Contact Forms had timely supervisory reviews. For March, MCSO
            submitted a spreadsheet documenting each VSCF by District, for a total of 168 VSCFs. We
            reviewed the data and supervisors reviewed 167 of 168 VSCFs within 72 hours, for a 99.40%
            compliance rate.
            For January, February, and March, we reviewed selected samples of non-traffic incidents
            involving stops and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs).
            Our assessment of compliance also included reviews of BWC recordings on selected cases, some
            of which included searches of the individuals detained. For January, we selected 25 NTCFs for
            review. All 25 NTCFs had been submitted prior to the end of the shift. Twenty-four of the 25
            NTCFs were reviewed and approved by supervisors within 72 hours, as required. The compliance
            rate for timely submission and timely supervisory review of NTCFs in January was 96%. We
            reviewed BWC recordings submitted with four of the incidents and noted no concerns. For
            February, we selected 23 NTCFs to review. All 23 NTCFs were submitted prior to the end of the
            shift. Twenty of the 23 NTCFs were reviewed and approved by supervisors within the required
            timeframe. The compliance rate for timely submission and timely supervisory review of NTCFs
            in February was 86.96%. We reviewed BWC recordings associated with four cases and noted no
            concerns with the stops. For March, we reviewed all 16 NTCFs generated during the month. All
            NTCFs were turned in before the end of the shift, and all NTCFs had supervisory reviews
            documented within 72 hours. The compliance rate for timely submission and timely supervisory
            review of NTCFs in March was 100%. We reviewed BWC recordings associated with seven
            incidents and noted no concerns with the stops. For the quarter, 60 of 64 NTCFs reviewed were
            in compliance with timely supervisory review. The compliance rate was 93.75%.
            We take into account all stops and detentions, both traffic and non-traffic, when we determine the
            compliance rate for this Paragraph. The compliance rate for timely reviews of all combined stops
            and detentions, from the samples chosen, for this reporting period was 98.64%. For this reporting
            period, our inspection of the documentation provided did not reveal any evidence of boilerplate
            or conclusory language, inconsistent or inaccurate information, or lack of articulation, as to the
            legal basis for stops and detentions.




                                                      Page 142 of 289




WAI 56387
            Paragraph 91. As part of the Supervisory review, the Supervisor shall document any
            Investigatory Stops and detentions that appear unsupported by reasonable suspicion or are
            otherwise in violation of MCSO policy, or stops or detentions that indicate a need for corrective
            action or review of agency policy, strategy, tactics, or Training. The Supervisor shall take
            appropriate action to address all violations or deficiencies in Investigatory Stops or detentions,
            including recommending non-disciplinary corrective action for the involved Deputy, and/or
            referring the incident for administrative or criminal investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on February 25, 2021.
               •   GF-5 (Incident Report Guidelines), most recently amended on May 21, 2021.
            Phase 2: In compliance
            We reviewed traffic stop data reported by MCSO for its January inspection (BI2021-0006). To
            determine compliance with this Paragraph, for January, we randomly selected 35 traffic-related
            events, which BIO then audited for compliance. Of the 35 traffic-related events, MCSO reported
            a 99.19% compliance rate. As a result of the inspection, BIO generated five Action Forms. The
            first deficiency was attributed to a District 1 deputy. In this stop, the deputy failed to complete
            an incidental contact form on a passenger who was the subject of a warrants check. The second
            deficiency involved a traffic stop where the deputy did not record on the VSCF an assisting deputy
            on the scene. The third deficiency was attributed to a deputy from District 2 who failed to
            complete an incidental contact form on a passenger who was the subject of a warrants check. The
            fourth deficiency involved a traffic stop in District 6; the deputy used the wrong disposition code
            to close out the incident. The fifth deficiency was attributed to another District 6 deputy who
            failed to complete an incidental contact form on the driver of a second vehicle involved in the
            stop; the deputy contacted the second driver for a warrants check. Another deficiency identified
            as “other” on the inspection report was a deputy who did not advise his supervisor of a driver not
            having a license in their possession. We do not consider any these deficiencies to be of a serious
            nature, as they relate to the requirements of this Paragraph. For January, we consider that all 35
            stops were in compliance with this Paragraph.
            We reviewed a spreadsheet documenting each VSCF by District, for January, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed data for 188 traffic
            stops, and determined that supervisors had completed timely reviews of VSCFs in 186, or 98.93%
            of the cases. For January, we requested 25 NTCFs from the list that MCSO submitted. We
            reviewed the NTCFs to determine if supervisors were reviewing them within the required 72
            hours. Twenty-three of the 25 NTCFs were reviewed within the required timeframe, for a
            compliance rate of 92%.
            For January, none of the BlueTeam supervisors’ corrective actions submitted for our review
            pertained to the 35 stops selected for the January inspection. For January, we requested a sample
            of 10 corrective actions generated during the month. Corrective actions are documented on


                                                      Page 143 of 289




WAI 56388
            BlueTeam Supervisory Notes. Five corrective actions were associated with BWC; all were the
            result of late activation of the BWC recording. One corrective action was associated with
            inaccurate or missing information on VSCFs, citations, or written warning. Two corrective
            actions were taken as a result of procedural or policy violations during traffic stops, and two
            corrective actions were related to policy or procedural violations not involving traffic stops.
            We reviewed traffic stop data reported by MCSO for its February inspection (BI2021-0019). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection resulted in a 99.30% compliance rating. Our review of the inspection report found that
            three stops were listed as having deficiencies, resulting in three BIO Action Forms. The first
            deficiency was attributed to a District 3 deputy. In this stop, the deputy failed to note that there
            was a search conducted during the stop; this was confirmed through review of the BWC recording.
            In addition, the deputy did not inform the driver that he could revoke the consent to search at any
            time. We consider this a serious deficiency. The second deficiency involved a District 4 deputy
            who did not submit the VSCF before the end of the shift as required. The VSCF was submitted
            four days after the incident. In addition, the deputy did not mark the arrest time or transport time
            on the VSCF. The reviewing supervisor noted the late submittal in a BlueTeam entry but did not
            note the other deficiencies with the missing arrest and transport times. We consider these
            deficiencies to be serious. The third deficiency was attributed to a deputy from Lake Patrol who
            failed to activate his BWC when the decision to make the stop was made. For February, we
            consider that 33 of the 35 stops were in compliance with the requirements of this Paragraph.
            We reviewed a spreadsheet documenting each VSCF by District, for February, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 152 VSCFs and
            determined that supervisors had completed timely reviews in all 152 stops, or in 100% of the
            cases. From the list submitted by MCSO, we requested all 23 NTCFs that were generated in
            February. We inspected the NTCFs to determine if supervisors were reviewing them within the
            required 72 hours. We determined that supervisors had completed timely reviews in 20 of the 23
            NTCFs, or in 86.96% of the cases.
            For February, we requested a list of corrective actions. From the list submitted, we selected all
            five corrective actions generated for the month, which was a small number compared to previous
            months. One corrective action resulted from a deputy who failed to record a traffic stop. In one
            corrective action, the deputy failed to note the race of the driver on the VSCF. Two corrective
            actions were associated with procedural or policy violations during traffic stops. One was for
            uttering profanity on the BWC, but not in front of the driver. The second corrective action was
            for chewing tobacco on duty. One corrective action was associated with deputy performance; the
            deputy was not up to date on traffic laws related to the use of cell phones while driving. We do
            not consider any of these deficiencies to be of a serious nature, as they relate to the requirements
            of this Paragraph. There were no BlueTeam notes for corrective actions submitted pertaining to
            the 35 stops selected for February.
            We reviewed traffic stop data reported by MCSO for its March inspection (BI2021-0032). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            compliance rate for the March inspection was 99.29%. Our review of the inspection report found
            that six stops were listed as having deficiencies, resulting in five BIO Action Forms. The first


                                                      Page 144 of 289




WAI 56389
            deficiency was attributed to a District 1 deputy who closed the incident with the wrong disposition
            code. The second deficiency was attributed to a District 1 deputy who failed to conduct a warrants
            check on the driver. The third deficiency was attributed to a District 2 deputy who did not list the
            assisting deputy on the VSCF. The fourth deficiency was attributed to a District 2 deputy who
            did not complete an Assisting Deputy and BWC Camera Log. The fifth deficiency identified was
            attributed to a District 3 deputy who documented the wrong license plate on the VSCF and
            warning, and did not list the assisting deputy on the VSCF. The sixth deficiency was attributed
            to a District 6 deputy who closed the incident with the wrong disposition code. We do not
            consider any of these deficiencies to be of a serious nature, as they relate to the requirements of
            this Paragraph. There were no BlueTeam notes for corrective actions submitted pertaining to the
            35 stops selected for March.
            For March, we requested a list of corrective actions. From the list submitted, we selected 10
            corrective actions that were generated for the month. Three corrective actions were associated
            with BWC; one was the result of late activation of the BWC recording, and two were for failing
            to turn on the BWC during the traffic stops. One corrective action was associated with inaccurate
            or missing information on the VSCF. Five corrective actions were taken as a result of procedural
            or policy violations during traffic stops. One corrective action was related to deputy safety, for
            not wearing a seat belt. There were no BlueTeam notes for corrective actions pertaining to the
            35 stops selected for March.
            We reviewed a spreadsheet documenting each VSCF by District, for March to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 168 VSCFs and
            determined that supervisors had completed timely reviews in 167 VSCFs, or in 99.40% of the
            cases. For March, we requested 16 NTCFs generated by Patrol deputies. We reviewed all 16
            NTCFs to determine if supervisors were reviewing NTCFs within the required 72 hours. We
            determined that supervisors had completed timely reviews in all 16 cases, which is 100%
            compliance.
            Paragraph 90 requires timely supervisory reviews of documentation pertaining to stops and
            detentions. Paragraph 91 requires supervisors to identify policy violations, deficiencies, and
            training issues noted in stops and detentions. Of the sample of 105 stops inspected for this
            reporting period, there were serious deficiencies and policy violations that occurred in two stops,
            that supervisors failed to identify and address in their reviews. The compliance rate for Paragraph
            91 for this reporting period was 98.1%.


            Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in Investigatory Stops or detentions and the corrective actions taken, in order to identify Deputies
            needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall ensure that
            each violation or deficiency is documented in the Deputy’s performance evaluations. The quality
            and completeness of these Supervisory reviews shall be taken into account in the Supervisor’s
            own performance evaluations. MCSO shall take appropriate corrective or disciplinary action
            against Supervisors who fail to conduct complete, thorough, and accurate reviews of Deputies’
            stops and Investigatory Detentions.


                                                      Page 145 of 289




WAI 56390
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, PSB investigations, and corrective actions taken
            pertaining to stops and detentions, which were listed in the employee’s EIS and IAPro resumes,
            were accurately documented in the employee’s EPA. Failure to identify and memorialize any
            issues and actions taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality
            of the supervisor’s reviews. By reviewing EIS and IAPro resumes, we will also be able to identify
            if a deputy has repeated entries of any specific violations, and if subsequent actions taken to
            correct the issue have been documented in the employee’s EPA. For applicable supervisors’
            EPAs, in addition to the above metric, we will review comments made in reference to the quality
            of supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews, by supervisors, will also reflect in our assessment of compliance for Paragraph
            100. To ensure fairness to the agency, when we assess compliance with this Paragraph, we also
            try look at the performance appraisal as a whole to determine if the intent and spirit of the
            Paragraph under review was captured.
            For January, we reviewed four deputy EPAs and 11 supervisor EPAs. All four deputy EPAs
            reviewed were in compliance, and all 11 supervisor EPAs were in compliance. For February, we
            reviewed five deputy EPAs and 10 supervisor EPAs. All five deputy EPAs were in compliance,
            and all 10 supervisor EPAs were in compliance. For March, we reviewed five deputy EPAs and
            10 supervisor EPAs. All five deputy EPAs were in compliance. Only three of the 10 supervisor
            EPAs specifically and sufficiently addressed the quality and completeness of EIS reviews to meet
            the requirements of this Paragraph.
            For this quarter, all 14 deputy EPAs reviewed were in compliance with this Paragraph. Of the 31
            supervisor EPAs reviewed, 24, or 77.41%%, were in compliance. Including deputy and
            supervisor EPAs, there were a total of 45 EPAs, of which 38 met the requirements of this
            Paragraph. The compliance rate was 84.44%.


            Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all incident
            reports before the end of shift. MCSO field Supervisors shall review incident reports and shall
            memorialize their review of incident reports within 72 hours of an arrest, absent exceptional
            circumstances.
            In Full and Effective Compliance
            We reviewed a representative sample of 87 Incident Reports for January for the randomly selected
            date of January. Of the 87 Incident Reports, we verified documentation of timely supervisory
            review on 86. Of the 87 Incident Reports, 15 were vehicle collisions. Of the 15 Vehicle Crash
            Reports, all had documentation that a supervisor had reviewed and approved the reports. The


                                                      Page 146 of 289




WAI 56391
            compliance rate for timely supervisory review of Incident Reports in January was 98.85%.
            During our quality control review of Incident Reports, we found one report where the narrative
            was confusing, and the deputy did not follow a logical transition from one subject to another.
            This deficiency should have been addressed by the reviewing supervisor. Supervisors reviewed
            all 10 Arrest Reports within 72 hours as required.
            We reviewed a sample of 94 Incident Reports for February, for the randomly selected date of
            February 20. All 94 Incident Reports were in compliance. All of the 13 Arrest Reports were
            reviewed and approved within the required 72 hours. There were 14 Vehicle Crash Reports
            submitted in the sample for February, of which all included documentation of supervisory review.
            The compliance rate for timely submission and review of Incident Reports in February was 100%.
            We conducted a quality review on a 10% random sample of the reports we reviewed, and noted
            no issues of concern.
            We reviewed a representative sample of 77 Incident Reports for March, for the randomly selected
            date of March 7. We confirmed that all Incident Reports were submitted before the end of the
            shift, and 76 of 77 had been reviewed and approved by supervisors as required by this Paragraph.
            The compliance rate was 98.66%. There were 10 Arrest Reports, of which nine had been
            reviewed and approved by supervisors within the required 72 hours. There were 14 Vehicle Crash
            Reports submitted in the March sample; we confirmed timely supervisory review on 13 of 14
            crash reports. We conducted a quality review on a 10% random sample of the reports submitted,
            and found one report that noted the deputy’s personal opinion in the narrative; all others had no
            issues of concern.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests that
            are unsupported by probable cause or are otherwise in violation of MCSO policy, or that indicate
            a need for corrective action or review of agency policy, strategy, tactics, or Training. The
            Supervisor shall take appropriate action to address violations or deficiencies in making arrests,
            including notification of prosecuting authorities, recommending non-disciplinary corrective
            action for the involved Deputy, and/or referring the incident for administrative or criminal
            investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
               •   GF-5 (Incident Report Guidelines), most recently amended on May 21, 2021.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we will request a list of bookings and criminal citations
            for the period in review. We will randomly select a sample of 20 bookings and 20 criminal
            citations, which BIO will then inspect for compliance. In addition, MCSO will review all cases


                                                      Page 147 of 289




WAI 56392
            involving immigration arrests, and arrests related to lack of identity documents. MCSO will also
            review all MCAO turndowns for lack of probable cause, and submit those for our review. The
            total of cases selected per month will not to exceed 60. We will review Incident Report Inspection
            reports as part of the documentation to determine compliance with Paragraphs 94 and 96. The
            BIO inspection will review the selected cases, which are retroactive two months. We review the
            Incident Report Inspection Report and its corresponding Inspection Matrix for each month of the
            reporting period. Some inspection points in the matrix are given stronger consideration in our
            reviews than others, as these are fundamental requirements of Paragraph 94; if deficiencies are
            noted, they may also impact the successful conclusion of the case. In all the cases described
            below, we relied on the BIO inspector’s notations and observations to determine our findings.
            In addition to documentation described above, we review all Incident Memorialization Forms
            (IMFs) submitted for the quarter. The Incident Memorialization Form is used by supervisors to
            document deficient arrests and corrective actions taken. In accordance with this Paragraph and
            MCSO policy, supervisors are required to document arrests that are unsupported by probable
            cause or are otherwise in violation of MCSO policy, or that indicate a need for corrective action
            or review of agency policy, strategy, tactics, or Training. The supervisor generating the IMF, and
            the commander reviewing the IMF, should ensure that the documentation includes the corrective
            action taken to resolve issues caused by the deficiency, as well as the remedial action taken to
            prevent future reoccurrence.
            For January, we reviewed the December 2020 Incident Report Inspection, BI2020-0152. We
            selected 20 bookings and 20 criminal citations, which BIO then inspected for compliance. MCSO
            did not submit any immigration-related arrests, cases involving identity theft investigations, or
            County Attorney turndowns for lack of probable cause. The inspection resulted in a 98.41%
            compliance rating. The BIO Inspection Report noted deficiencies in 10 cases, which resulted in
            10 BIO action forms. Six of the deficient reports were the result of supervisors not reviewing the
            arrest reports within 72 hours. Two of the deficient reports were instances where deputies failed
            to turn in the report by the end of the shift. One report contained conclusory language, and lacked
            information regarding evidence and witnesses. One report lacked documentation that Miranda
            rights were read to a subject who was questioned while in custody. We reviewed the BIO
            inspection report and the corresponding matrix. We noted that of the 40 cases selected, the last
            two cases discussed had deficiencies that fall within the purview of this Paragraph, and were
            therefore non-complaint. There were eight other cases where deficiencies or violations of policy
            occurred. However, we do not believe that these deficiencies had any debilitating effect on the
            cases.
            For February, we reviewed the January Incident Report Inspection, BI2021-0002. We selected
            20 bookings and 20 criminal citations, which BIO then inspected for compliance. There were no
            immigration-related arrests, and no cases involving identity theft investigations reported by
            MCSO. There were no County Attorney turndowns for lack of probable cause. The inspection
            resulted in a 98.70% compliance rating. We reviewed the inspection report, which noted four
            deficient cases, and reviewed the matrix used by BIO for the inspection. We determined that
            there was one case where the inspector noted deficiencies that fall within the purview of this
            Paragraph. There were three other cases where deficiencies or violations of policy occurred.


                                                      Page 148 of 289




WAI 56393
            However, we do not consider that these deficiencies had any debilitating effect on the cases. Two
            of the deficient reports were the result of the deputies failing to turn in the reports by the end of
            the shift. In addition, one of these late reports was also not reviewed by the supervisor within 72
            hours. One additional report was not reviewed by the supervisor within required timeframes.
            One arrest report lacked articulation of the culpable mental state required for the charge. The
            deputy’s supervisor reviewed and approved this report with the noted deficiency. We consider
            this case non-compliant. There was one non-complaint case and three cases where deficiencies
            or violations of policy occurred, but the deficiencies had no debilitating effect on the cases.
            For March, we reviewed the February Incident Report Inspection, BI2021-0015. We selected 20
            bookings and 20 criminal citations, which BIO then inspected for compliance. There were no
            immigration-related arrests, and no cases involving identity theft investigations reported by
            MCSO. There were no County Attorney turndowns for lack of probable cause. The inspection
            resulted in a 99.03% compliance rating. We reviewed the inspection report, which noted five
            deficient cases, and reviewed the matrix used by BIO for the inspection. We determined that
            there was one case where the inspector noted deficiencies that fall within the purview of this
            Paragraph. There were four other cases where deficiencies or violations of policy occurred.
            However, we do not consider that these deficiencies had any debilitating effect on the cases. Two
            of the deficient reports were the result of supervisors failing to review the arrest reports within 72
            hours. One of the deficient reports was the result of the deputy failing to turn in the report by the
            end of the shift. In one case, the inspector was unable to locate a property receipt for items that
            were impounded for safekeeping. One arrest report lacked articulation of the charge submitted.
            The deputy’s supervisor reviewed and approved this report with the noted deficiency. We
            consider this case non-compliant.
            Of the total 120 cases selected for review, 116 were in compliance, or 96.67%. For this reporting
            period MCSO submitted 30 Incident Memorialization Forms. Upon closer review, we found that
            three IMFs had been previously submitted for the fourth quarter of 2020. We also found that in
            four cases, the IMFs submitted reported the same incidents as other IMFs. We are uncertain why
            this duplication occurred. We did not take into account the three IMFs submitted previously for
            another quarter, and we counted IMFs generated for the same incident as one submission. The
            net result, not counting previously submitted IMFs or repeated entries, was 23 IMFs. Of the 23
            IMFs we reviewed, we consider four to be in compliance. Details of these reviews are found
            under Paragraph 96.
            In total, to assess compliance with this Paragraph, we reviewed 143 incidents involving arrests:
            120 arrest reports and 23 IMFs. Of the 23 IMFs reviewed for this reporting period, we found that
            four were in compliance with this Paragraph. Of the cases 120 reviewed by BIO, we consider
            that 116 were in compliance. Of the total 143 arrests reviewed for this reporting period, 120, or
            83.92%, were in compliance.




                                                       Page 149 of 289




WAI 56394
            Paragraph 95. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in the arrests and the corrective actions taken, in order to identify Deputies needing repeated
            corrective action. The Supervisor shall ensure that each violation or deficiency is noted in the
            Deputy’s performance evaluations. The quality of these supervisory reviews shall be taken into
            account in the Supervisor’s own performance evaluations, promotions, or internal transfers.
            MCSO shall take appropriate corrective or disciplinary action against Supervisors who fail to
            conduct reviews of adequate and consistent quality.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            There are two primary areas of assessment for this Paragraph. The first is to determine if
            supervisors are tracking subordinates’ deficiencies and violations in arrests, and accurately
            documenting these issues along with corrective actions in employees’ EPAs. In addition, repeated
            corrective actions should be addressed in EPAs. The second is to determine if the quality of
            supervisory reviews of EIS are being addressed in supervisors’ EPAs. The quality and
            effectiveness of interventions, as a result of deficiencies pertaining to stops and detentions, is a
            requirement which we assess under Paragraph 97.
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, IA investigations, and corrective actions taken
            pertaining to arrests, which were listed in the employee’s EIS and IAPro resumes, were accurately
            documented in the employee’s EPA. Failure to identify and memorialize any issues and actions
            taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality of the supervisor’s
            quality of reviews. By reviewing EIS and IAPro resumes, we will also be able to identify if a
            deputy has repeated entries of any specific violations, and if subsequent actions taken to correct
            the issue have been documented in the employee’s EPA. For applicable supervisors’ EPAs, in
            addition to the above metric, we will review comments made in reference to the quality of
            supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews by supervisors will also reflect in our assessment of compliance for Paragraph
            100. To ensure fairness to the agency, when we assess compliance with this Paragraph, we also
            try look at the performance appraisal as a whole to determine if the intent and spirit of the
            Paragraph under review was captured.




                                                      Page 150 of 289




WAI 56395
            For January, we reviewed four deputy EPAs and 11 supervisor EPAs. All four deputy EPAs
            reviewed were in compliance. All 11 supervisor EPAs were in compliance. For February, we
            reviewed five deputy EPAs and 10 supervisor EPAs. All five deputy EPAs were in compliance.
            All 11 supervisor EPAs were in compliance. For March, we reviewed five deputy EPAs and 10
            supervisor EPAs. All five deputy EPAs were in compliance. Three of the 10 supervisor EPAs
            were in compliance. For the period in review, all of the 14 deputy EPAs reviewed were in
            compliance with this Paragraph. Of the 31 supervisor EPAs reviewed, 24 were in compliance. A
            total of 38 of 45 EPAs met the requirements of this Paragraph. The compliance rate was 84.44%.
            For this reporting period, MCSO did not meet the compliance requirements of this Paragraph.


            Paragraph 96. A command-level official shall review, in writing, all Supervisory reviews related
            to arrests that are unsupported by probable cause or are otherwise in violation of MCSO policy,
            or that indicate a need for corrective action or review of agency policy, strategy, tactics, or
            Training. The commander’s review shall be completed within 14 days of receiving the document
            reporting the event. The commander shall evaluate the corrective action and recommendations
            in the Supervisor’s written report and ensure that all appropriate corrective action is taken.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 28, 2021.
            Phase 2: Not in compliance
            This Paragraph requires that a command-level official review a supervisor’s investigation of the
            circumstances pertaining to any arrest that lacks probable cause, is in violation of policy, or where
            there is a need for corrective action or review of the agency’s policy, strategy, tactics, or training.
            This Paragraph also requires that the commander evaluate the corrective action and
            recommendations to ensure that these are appropriate.
            Our reviews to determine compliance with this Paragraph are associated with the documentation
            provided for Paragraph 94. If BIO identifies deficient cases in the Incident Report inspection,
            and the deficiencies fall within any of the four areas noted in Paragraphs 94 and 96, we will review
            the documentation to determine compliance. Since this Paragraph pertains to command reviews
            of supervisory investigations of deficient arrests, we will also review Incident Memorialization
            Forms to determine compliance. Our reviews for compliance with this Paragraph are determined
            by the command staff’s timely reviews of IMFs, once submitted by supervisors, and commanders’
            evaluation of the corrective actions taken.
            The first IMF was generated for a kidnapping investigation where SWAT had to make a forced
            entry to rescue a kidnapped child. The entire detective squad from the District responded on the
            Saturday in which the incident occurred. All detectives were instructed to return the following
            day to complete required documents, to submit to MCAO (Maricopa County Attorney’s Office).
            One detective failed to show up to work on Sunday. The required paperwork was not completed,
            and consequently not submitted to the County Attorney on time. Once the detective returned to
            work, the supplemental report that he generated to document the execution of the search warrant
            was inaccurate and was rejected. The supervisor wrote that it was evident that the detective was


                                                        Page 151 of 289




WAI 56396
            not paying attention during the briefing; the detective also wrote inaccurate information on his
            report. In addition, the detective failed to read Miranda warnings to a suspect. The supervisor
            documented the failings in an IMF generated on August 26, 2017. The IMF was not reviewed by
            a commanding officer of the District until August 2, 2020. This case involved serious failures,
            and possibly misconduct. This deficiency and the resulting corrective action were not handled
            appropriately. MCSO submitted a second IMF documenting the same incident; we counted both
            incidents as one submission. This IMF was not in compliance.
            The second IMF was generated in June of 2018, to document a problem with an investigation, but
            was not reviewed by a commanding officer until August of 2020, or over two years later. The
            case involved a domestic violence incident where a detective was sent to the hospital to interview
            the suspect. In reviewing the charging document, the supervisor noted several errors, including
            issues with cutting and pasting of information. The supervisor looked into the matter further and
            found that the same detective made several Miranda warning mistakes. In addition, the detective
            also wrote erroneous and misleading information in other reports. The supervisor concluded that
            the detective “was in over his head” and he was transferred to an administrative position in the
            District. It is concerning that this detective wrote inaccurate and misleading information in
            official reports and this was not investigated as misconduct. This IMF was not in compliance.
            The third IMF was generated as a result of an MCAO turndown. The incident occurred on June
            9, 2019. This incident involved a large disturbance in a sports bar, in which seven individuals
            were involved in a physical altercation. The MCAO turndown report noted that the case was
            turned down due to "no likelihood of conviction.” A subsequent command review noted that
            there were eight suspects charged with assault, but the report listed no victims or witnesses. The
            property owner/manager of the bar should have been listed on the report as a victim, but was not.
            All suspects and victims indicated that they did not want to pursue charges, except one. This one
            individual was not listed as a victim. The deputy authoring the report noted that except for the
            one victim, none of the others involved in the fight wanted to press charges. Yet, the deputy
            informed all of the individuals involved in the fight that assault charges would be submitted to
            MCAO. The commander reviewing the report noted that there was no probable cause for charging
            seven of the individuals. The IMF notes that the deputy authoring the report was in training and
            his FTO was responsible for reviewing and correcting any deficiencies. We concur, but in
            addition, the supervisor reviewing the report should have identified the deficient report. The IMF
            identified the deficiencies, but did not address what corrective action, if any, was taken to address
            the failures. MCSO submitted another IMF in May 2021 for the same incident, with a different
            IMF number. The second IMF documented the commander’s meeting with the supervisor who
            had reviewed and approved the arrest report with the noted deficiencies. We consider this the
            same incident, with failures on both the deputy and reviewing supervisor. This IMF correctly
            identified the deficiencies, but was missing the corrective actions taken on the deputy and
            reviewing supervisor.
            The fourth IMF involved an incident that occurred on February 18, 2021. The issues were
            identified by a detective sergeant working in one of the Patrol Districts. The detective sergeant
            advised a Patrol Commander that he had reviewed an arrest that had not been submitted to MCAO
            within the required 48 Hours. The supervisor also stated that there were several issues involving


                                                       Page 152 of 289




WAI 56397
            the arrest. The Patrol Commander reviewed the arrest reports, as well as the BWC, and found
            that the report failed to establish probable cause for the arrest. MCAO was contacted by the
            reviewing commander, who informed the prosecutor that there was no probable cause for the
            arrest, or for the criminal citation for Domestic Violence. MCSO policy prohibits criminally
            citing anyone for Domestic Violence. In this case, if probable cause existed, the deputy should
            have submitted charges using the standard "long form" report. PSB was contacted and the Patrol
            commander was advised that an internal investigation should be initiated through BlueTeam. In
            this incident, there was a formal misconduct investigation initiated. The corrective action is
            pending the outcome of the investigation. This IMF was in compliance.
            The fifth IMF involved an incident that occurred on June 5, 2020, and the arrest report was
            identified as deficient on the same date. This incident involved a physical altercation between a
            49-year-old individual and his 16-year-old son. Command review identified that Domestic
            Violence protocols were not followed in this investigation. Photographs were taken, but not
            documented in the incident report. Although some photographs were taken, some of the required
            photographs to document the victim's injuries were not taken. The photographs were not
            uploaded into the evidence collection system as required. Another issue identified is that the
            deputy provided incomplete information to the detective supervisor on the scene. The father was
            not questioned about some of the injuries alleged by the victim. This IMF properly documented
            the corrective action taken. This IMF was completed in July 2020, and should have been
            submitted as part of the third quarter documentation requested for Paragraphs 94 and 96. This
            IMF was not submitted for our review until March 2021. Due to the delay, this IMF was not in
            compliance.
            The sixth IMF involved a burglary in progress, in which the victim chased the fleeing offender.
            The victim provided MCSO a description of the suspect. A search of the area failed to discover
            the whereabouts of the offender. The deputy who handled the burglary call responded to a "person
            down" call, close to the scene of the burglary. The individual matched the description of the
            burglary suspect. The deputy detained the female suspect, searched her purse, and found items
            belonging to the burglary victim. The reviewing supervisor noted that the deputy had reasonable
            suspicion to detain the suspect, but did not have probable cause for the search of the purse. The
            supervisor had a meeting with the deputy and discussed how he could have obtained probable
            cause to search the purse, and how to properly articulate his findings on the incident report. This
            IMF was completed in June 2020, but not submitted for our review until March 2021. Due to the
            delay, this IMF was not in compliance.
            The seventh IMF involved an alleged hit and run that was witnessed by a third party. The subject
            allegedly involved in the hit and run was located a few minutes after the call came in. Deputies
            confronted the individual, who resisted being detained, but was subsequently handcuffed. The
            subject was bitten by an MCSO K-9 unit, arrested, and transported to the hospital for treatment.
            A subsequent review of the incident by a commanding officer revealed that there was no probable
            cause for the arrest. The subject, at most, went over a curb, but caused no property damage. The
            commanding officer determined that deputies had reasonable suspicion to detain the subject, but
            lacked probable cause for the arrest. The commanding officer determined that the supervisor on
            the scene should have recognized that there was insufficient probable cause for the arrest as it


                                                      Page 153 of 289




WAI 56398
            pertains to leaving the scene of an accident, and should have released the individual. The subject
            was subsequently released from custody. An internal investigation was initiated into how the
            supervisor handled the incident. This IMF was completed in June 2020, and included some
            measure of counselling for the deputy and supervisor. This IMF was not submitted for our review
            until March 2021. Due to the delay, this IMF was not in compliance.
            The eighth IMF was generated by a supervisor who discovered a potential Miranda rights issue
            during the review of an arrest report. The supervisor confirmed the violation by watching the
            BWC video of the incident. The subject was detained in handcuffs while the deputy asked
            questions about the incident, prior to advising the subject of his Miranda rights. The reviewing
            supervisor wrote that the information gained during the interview was vague. Probable cause was
            established through independent interviews of three other individuals involved. The detective
            supervisor, assisted by a Patrol supervisor, met with and discussed the incident with the deputy
            who made the arrest. The supervisors reviewed the BWC video with the deputy, pointed out the
            issues of concern, and provided clear direction on the correct procedural requirements for
            interviews related to arrests. This deficiency was handled correctly, and in a timely manner. This
            IMF was in compliance.
            The ninth IMF was generated for a faulty arrest where two subjects were charged with trespassing
            and possession of drug paraphernalia. The IMF noted that deputies, in the past, could previously
            field test narcotics and make arrests based on the results. If the charges were contested, then the
            evidence would be submitted to the lab for analysis. The IMF stated that deputies are no longer
            performing field tests for narcotics. The IMF indicated that the evidence should have been
            submitted for analysis before charges were presented. Criminal charges, if appropriate, should
            have been submitted once lab reports confirmed the presence of illegal substances. The
            supervisor initially recorded the incident in a BlueTeam supervisory note instead of an IMF. The
            IMF stated that the deputy was counselled by the supervisor as to the appropriate procedures.
            This IMF was completed in October 2020 but not submitted for our review until May 2021.
            MCSO submitted a second IMF for the same incident; we counted both as one submission. This
            IMF was not in compliance.
            The tenth IMF was generated by a commanding officer who discovered an issue with a
            supplemental report made by a supervisor. The incident involved a criminal traffic citation. The
            reviewing commander noted that the deputy's report was incomplete, and was rejected by the
            supervisor without an explanation. The driver was issued a criminal citation with an incorrect
            statute. The commanding officer directed the supervisor to submit a request for dismissal of the
            charges to the Court. This IMF appropriately documented the deficiency and action taken. It was
            completed in October, but not submitted for our review until May 2021. Due to the delay, this
            IMF was not in compliance.
            The eleventh IMF was generated when a supervisor noted a deficiency in an arrest report. A
            subject was arrested pursuant to an arrest warrant. During the search, a deputy found a small bag
            of pills in his pocket. The deputy questioned the suspect about how the pills were obtained, prior
            to reading Miranda warnings. Although the deputy eventually read the subject Miranda rights,
            the questioning with regard to the pills occurred before the Miranda warnings were given. The
            supervisor met with and discussed the deficiency with the deputy. This IMF appropriately


                                                      Page 154 of 289




WAI 56399
            identified the deficiency and corrective action. However, this incident occurred in August. The
            IMF was completed in October, but not submitted for our review until May 2021. Due to the
            delay, this IMF was not in compliance.
            The twelfth IMF was generated by a patrol lieutenant, as a result of a review of a reckless driving
            report written by a sergeant. The sergeant identified the driver as a juvenile and charged the
            juvenile with two criminal offenses, on the citation. The lieutenant approved the report but later
            realized that one of the offenses needed to be submitted on a juvenile referral form, and not on a
            criminal citation. The supervisor was directed to contact the court to have the charge taken off
            the citation, and to complete a referral for the second violation. This IMF was completed in
            November, but not submitted for our review until May 2021. Due to the delay, this IMF was not
            in compliance.
            The thirteenth IMF was completed in response to an MCAO turndown, pertaining to an arrest for
            drug possession. The arrest had been made by two deputies and a sergeant. The deputies had
            responded to a domestic dispute involving an Order of Protection. One of the individuals involved
            was staying at the home of a third party who gave deputies permission to look in the room where
            the individual was staying. In the room, the sergeant observed drug paraphernalia. The sergeant
            the proceeded to search in the drawers of a nightstand, where he found suspected narcotics. The
            search of the drawers was conducted without a warrant and was therefore deemed unreasonable.
            The commanding officer reviewing the case met with the supervisor and discussed warrantless
            searches, as well as other Fourth Amendment requirements. This IMF was completed in
            November, but not submitted for our review until May 2021. Due to the delay, this IMF was not
            in compliance.
            The fourteenth IMF was generated by a supervisor who reviewed an arrest report involving
            multiple victims and multiple charges, and determined that some of the charges had improper
            statute numbers. The oversight was not discovered prior to booking, but was corrected afterwards
            in a submittal to the County Attorney. The supervisor met with the detective and discussed the
            mistakes made. The discovery and action taken were appropriate and timely. This IMF was
            completed in November, but not submitted for our review until May 2021. Due to the delay, this
            IMF was not in compliance.
            The fifteenth IMF was generated as the result of a shoplifting arrest. A deputy arrested a subject
            for felony shoplifting based on the subject having had multiple arrests for shoplifting. A judge
            found that the deputy failed to include the incident numbers of the associated cases that were used
            to substantiate the felony charge. The supervisor met with the deputy and discussed the need to
            document each previous shoplifting case, including all the information pertaining to each case, to
            support the felony charge. The discovery and action taken were appropriate. This IMF was
            completed in November, but not submitted for our review until May 2021. Due to the delay, this
            IMF was not in compliance.




                                                      Page 155 of 289




WAI 56400
            The sixteenth IMF was completed in response to an MCAO turndown. A supervisor reviewed
            the arrest report, which included the charges of burglary and trafficking in stolen property. The
            reviewing supervisor found that there was probable cause for the trafficking in stolen property
            charge, but there was insufficient probable cause for the burglary charge. The supervisor met
            with the deputy and discussed the required elements of the crime. This was a 2019 case. The
            IMF was completed in early December 2020 but not submitted for our review until May 2021.
            Due to the delay, this IMF was not in compliance.
            The seventeenth IMF was generated after a supervisor reviewed the arrest report of a suspect who
            was arrested for a warrant and possession of drug paraphernalia, a pipe. The subject was taken
            to the station, processed for the warrant, and released with a criminal citation for the drug
            paraphernalia charge. After the arrest, the deputies realized that they had given the evidence back
            to the suspect, and the suspect had already left. The deputies then responded to the suspect’s
            home to recover the pipe, but were told that the pipe was broken and the suspect had flushed it
            down the toilet. The District Captain noted that this was a mistake and needed no further action
            with regard to the deputies involved. This incident occurred in October 2020. The IMF was
            completed in early December 2020, but not submitted for our review until May 2021. Due to the
            delay, this IMF was not in compliance.
            The eighteenth IMF was generated by a supervisor, who wrote that he was advised of the
            deficiencies in the incident report. Deputies responded to a call regarding shots fired. Deputies
            located a subject inside a vehicle and subsequently arrested the subject for misconduct with
            weapons and endangerment. The supervisor was advised of several deficiencies in the report
            about two weeks after the arrest, but the IMF was not clear on who originally identified the
            deficiencies. It would have been the reviewing supervisor’s responsibility to identify any issues
            with the report. Supervisory review confirmed that the deputy used wrong statute numbers, and
            that the report did not support probable cause for the charges submitted. The deputy was
            instructed to write a memorandum to the County Attorney requesting dismissal of the citation.
            No corrective action with regard to deputy training was noted on the IMF. This incident occurred
            in October 2020. The IMF was completed in early December 2020, but not submitted for our
            review until May 2021. Due to the delay, this IMF was not in compliance.
            The nineteenth IMF was related to an incident involving a subject who was trespassing. A
            supervisory review of the incident report revealed that the deputy questioned the subject without
            providing Miranda warnings; the deputy also conducted an improper search of the subject. The
            subject was ultimately allowed to leave. The supervisor met with the deputy and provided copies
            of search and seizure policies, and arrest policies. This incident occurred in December. The IMF
            was completed in December 2020, but not submitted for our review until May 2021. Due to the
            delay, this IMF was not in compliance.
            The twentieth IMF involved a deputy who responded to a call with a suicidal subject. The deputy
            attempted to place the subject into protective custody, but the individual resisted. The subject
            was taken to the ground and handcuffed. After handcuffing, the deputy reached into the
            individual’s pockets and emptied them, conducting a full search. The search was not legally
            justified since the subject was merely detained and not under arrest, and there were no exigent
            circumstances. The reviewing supervisor failed to identify the improper search and approved the


                                                      Page 156 of 289




WAI 56401
            incident report and the use of force report. The reviewing commander met with the supervisor
            and discussed the issue, which resulted from the supervisor not reviewing the BWC footage in its
            entirety. This incident occurred in December 2020. IMF was completed in December 2020, but
            not submitted for our review until May 2021. Due to the delay, this IMF was not in compliance.
            The twenty-first IMF involved a traffic stop made by a deputy in October 2020. A commander
            who reviewed the incident report generated the IMF. The driver in question had a suspended
            driver’s license from another state. The male driver also had an Order of Protection issued against
            him, and the female who had requested the Order of Protection was also in the vehicle. The
            female indicated that she was attempting to get the order dismissed. After verifying that the
            female passenger was not under duress, the deputy completed a report, issued the driver a citation,
            and released both parties. After the deputy released the subjects, he realized that he needed to
            have completed an Incidental Contact Form on the passenger. The deputy completed the
            Incidental Contact Form after he had cleared the call, and had the form mailed to the last known
            address of the female. The reviewing commander determined that the Incidental Contact Form
            should have been completed and provided to the passenger during the stop. The other issue noted
            was the couple had a domestic violence past, and the deputy did not complete the required
            documentation, as per the MCSO Domestic Violence policy. The commander instructed a
            supervisor to meet with the deputy and review MCSO policy requirements on domestic violence.
            This incident was appropriately handled. This IMF was completed in January and submitted for
            our review just after the closing of the first quarter. We consider this IMF to be in compliance.
            The twenty-second IMF was generated by a commanding officer to memorialize a faulty
            supervisory review of an arrest involving a domestic violence case. The deputy failed to include
            required information on the incident report, and the supervisor failed to identify the deficiencies
            in his review of the report. The commander addressed the issue with the supervisor with regard
            to the thoroughness of his reviews. The IMF only identified the incomplete review by the
            supervisor and did not address how the domestic violence report was corrected, or what corrective
            action was taken on the deputy. This IMF was not in compliance due to the missing corrective
            action.
            The twenty-third IMF was generated as a result of a review an incident report, where a supervisor
            noted a concern with a welfare check that one of his deputies handled. A caller had advised that
            an adult male, who appeared to be a transient, was walking with a young girl that did not appear
            to be any relation to the adult. The deputy responded to the call, stopped the individual, and told
            him he had to provide identification. The individual became agitated and told the deputy that was
            his daughter, that and they were out for a walk. The deputy advised the individual that it was
            MCSO policy that required him to provide identification. The deputy failed to find a more
            appropriate way of persuading the individual to cooperate with the inquiry, and he failed to
            articulate reasonable suspicion for the legal basis of any action. The supervisor met with the
            deputy and discussed the deficiency, as well as becoming more acquainted with the residents of
            the area he patrols. This incident occurred in November 2020. The IMF was completed in mid-
            December and provided for our review in May 2021. Pursuant to our document request, this IMF
            should have been provided in the January 2021 submission. Since this IMF was provided shortly
            after the close of the quarter, we will consider this submission in compliance.


                                                      Page 157 of 289




WAI 56402
            We have identified several issues that need to be addressed by MCSO. Some issues are related
            to the timeliness of the IMF process, and the timeliness of the submissions pursuant to our
            document requests. Paragraphs 94 and 96 require that deficiencies related to arrests be identified,
            that corrective action be taken, and that a commander conduct timely reviews and evaluation of
            the corrective action. These requirements are not being met consistently. We also noted repeated
            entries with different IMF numbers on the same incident; we suggest that for tracking purposes it
            may be more efficient to use the same IMF number. During this reporting period, MCSO
            submitted more IMFs than at any time in the past. We are encouraged by the increased emphasis
            in correcting issues related to deficiencies in arrests. Hopefully, this increased attention will result
            in deputies learning from their mistakes and improving their work products.


            Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports
            and information, and initiate, implement, or assess the effectiveness of interventions for individual
            Deputies, Supervisors, and units based on that review. The obligations of MCSO Commanders
            and Supervisors in that regard are described above in Paragraphs 81(c)–(h).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As per GH-5 (Early Identification System) and GB-2 (Command Responsibility), supervisors are
            required to conduct EIS reviews twice per month for sworn members. Command review of EIS
            profiles of supervisory and command personnel began in February 2017. To assess MCSO’s
            compliance with this Paragraph, for every month of the reporting period, we selected a supervisor
            and a squad of deputies from each District. We then reviewed the documentation provided as
            verification of compliance with this Paragraph. We also requested that EIS reviews of the
            commanders responsible for the selected personnel be included. The purpose of conducting EIS
            reviews is for supervisors to oversee the performance of subordinates, and take appropriate action
            on issues that need to be corrected. This Paragraph also requires that the effectiveness of
            interventions be evaluated. EIS reviews should be thorough, and completed in a timeframe that
            allows supervisors to monitor performance and address any concerns noted, in a timely manner.
            We believe that periodic EIS reviews should be conducted on a schedule that maximizes their
            usefulness. We understand that an exact 14-day timeframe may not be possible for all EIS
            reviews; and we will therefore conduct our reviews using a standard of reasonableness. Two EIS
            reviews conducted within a short time period, on the same employee, lead to questions regarding
            the purpose and quality of the reviews. EIS reviews conducted too close to each other do not
            address the intent of this Paragraph. We will review documentation to determine if EIS reviews
            are being conducted in accordance with the requirements of this Paragraph, or if they are being
            conducted perfunctorily without regard for usefulness or quality.
            For January, we reviewed the documentation provided for 56 employees – which included the
            ranks of deputy, sergeant, lieutenant, and captain. Of the 56 employees, 48 had the required two
            EIS reviews in the month, for an 85.71% compliance rate. For February, we reviewed
            Supervisory Notes requested as verification of compliance for 54 employees. Of the 54 selected

                                                        Page 158 of 289




WAI 56403
            employees, 48 had appropriate documentation of timely EIS reviews, for a compliance rate of
            88.89%. For March, we received Supervisory Notes as verification of compliance of EIS reviews
            for the selected 59 employees. Of the 59 employees, 53 had appropriate documentation of
            compliance with this Paragraph, for a compliance rate of 89.83%. The total compliance rate for
            the quarter, for periodic supervisory and command EIS reviews, was 88.17%. The reviews of
            broader pattern-based reports, as required by Paragraph 81.c., and assessments of interventions
            as required by this Paragraph, have not been sufficiently documented to meet compliance with
            this Paragraph.


            d. Regular Employee Performance Review and Evaluations
            Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
            employee performance evaluations that, among other things, track each officer’s past
            performance to determine whether the officer has demonstrated a pattern of behavior prohibited
            by MCSO policy or this Order.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we review a sample of deputy and supervisor EPAs
            selected on a monthly basis under Paragraph 87. There are several Paragraphs in the First and
            Second Orders that have requirements pertaining to the assessment and documentation of
            performance in Employee Performance Appraisals. Supervisors are also required to identify and
            track the performance of deputies who have patterns of behavior prohibited by the Order and
            MCSO policy. Paragraphs 92 and 95 also require assessment of the quality of EIS supervisory
            reviews. The revised methodologies for Paragraphs 92 and 95 are explained in detail in our
            reviews of these two Paragraphs.
            Our reviews of EPAs for the first quarter of 2021 found issues with the consistency of information
            documented in EPAs. We found that all EPAs we reviewed in January and February met all
            requirements, but our reviews of the EPAs submitted for March again found deficiencies in
            supervisor EPAs. The issue of performance assessments not being properly documented in this
            review period were primarily related to the quality of supervisory reviews. We also noted issues
            with raters using the same comments, for the same rating dimensions, for different employees.
            The assessment of the quality of EIS reviews, and documentation of deficiencies found in stops,
            detentions, and arrests have not been consistently and sufficiently documented in supervisor
            EPAs. It is possible that supervisors are reviewing EIS profiles before the evaluation period is
            complete, and could be missing EIS entries that occur toward the end of the rating period. For
            the first quarter of 2021, of the 45 EPAs reviewed, 37 were in compliance, or 82.22%




                                                      Page 159 of 289




WAI 56404
            Paragraph 99. The review shall take into consideration all past Complaint investigations; the
            results of all investigations; Discipline, if any, resulting from the investigation; citizen
            Complaints and commendation; awards; civil or administrative claims and lawsuits related to
            MCSO operations; Training history; assignment and rank history; and past Supervisory actions
            taken pursuant to the early warning protocol.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            The current EPA has an acknowledgement at the conclusion that supervisors are required to sign,
            to affirm that they have done due diligence in researching and documenting the employee’s
            history for the review period, as it pertains to the requirements of Paragraph 99. Supervisors
            completing EPAs are required to document their findings relevant to these areas, if their reviews
            reveal any applicable events or actions. The areas of review include: complaint investigations
            and dispositions; discipline; citizen complaints; commendations; awards; civil or administrative
            claims; and past supervisory actions taken pursuant to EIS Alerts. We do not rely solely on the
            supervisor’s affirmation that a thorough review was completed. We verify supporting
            documentation to ensure the supervisor has done a thorough review and that the information
            provided under Paragraph 99 is accurate. We review EIS and IAPro resumes for each employee
            whose EPA we received during the quarter, under Paragraphs 87, 92, and 95. We review these
            resumes and compare them to the notations listed by the supervisor authoring the EPA, under
            Paragraph 99. We verify that any past actions noted in the resumes are captured in the EPA. We
            have previously emphasized to MCSO the importance of accurate documentation and thorough
            reviews of EIS.
            For this reporting period, we reviewed Employee Performance Appraisals for 14 deputies and 31
            supervisors. In our reviews we noted one deputy EPA where the rater failed to document a
            misconduct investigation that was initiated during the review period. We also noted that there
            were two supervisor EPAs where commanders failed to document misconduct investigations that
            were opened during the review period. Forty-two of 45 EPAs, or 93.33% of the EPAs reviewed,
            sufficiently documented the requirements of this Paragraph. As stated in our reviews of
            Paragraph 98, it is possible that supervisors are conducting their queries for the requirements of
            this Paragraph before all the EIS entries for the rating period are completed. MCSO has been in
            compliance with this Paragraph; consistent with our past practice, if MCSO fails to meet this
            Paragraph’s requirements in our next review, we will withdraw Phase 2 compliance for this
            Paragraph.




                                                      Page 160 of 289




WAI 56405
            Paragraph 100. The quality of Supervisory reviews shall be taken into account in the
            Supervisor’s own performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            The current EPA form has a rating dimension where supervisors are required to document the
            quality of supervisory reviews and supervisor accountability. This Paragraph only pertains to
            supervisor EPAs, and we review comments to ensure that the rater has addressed all areas
            associated with the quality of supervisory reviews. We have previously noted that we take into
            account the requirements of Paragraphs 92 and 95, as it pertains to the quality of supervisory
            reviews of EIS. The quality of reviews of supervisors’ misconduct investigations, as per
            Paragraph 176, is also figured into the assessment of compliance for this Paragraph.
            We reviewed Employee Performance Appraisals for 31 supervisors and commanders who
            received EPAs during this reporting period. The quality of reviews of supervisors’ misconduct
            investigations was documented sufficiently during this period. However, only 23 of the 31
            supervisor EPAs sufficiently documented the quality of EIS reviews to meet compliance. When
            the compliance results of all related Paragraphs were factored in, 23 of the 31 EPAs, or 74.19%,
            addressed the requirements of this Paragraph, as it pertains to the quality of supervisory reviews.
            For this reporting period, MCSO was not in compliance with the requirements of this Paragraph.


            Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
            eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws. Such
            criteria and procedures shall emphasize the individual’s integrity, good judgment, and
            demonstrated capacity to carry out the mission of each Specialized Unit in a constitutional,
            lawful, and bias-free manner. Deputies assigned to a Specialized Unit who are unable to
            maintain eligibility shall be immediately re-assigned.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. Therefore, by
            default, MCSO is in Phase 2 compliance with this Paragraph. We continue to monitor arrests and
            detentions as part of our review process to ensure that MCSO is in compliance with its own
            directives on this issue.
            For January, February, and March, we received lists containing all incidents involving MCSO
            arrests and criminal citations. For each month, we requested a random sample of arrests and
            criminal citations. In total, we reviewed 60 incidents involving arrests and 60 incidents involving
            criminal citations. We also reviewed a random sample of 258 Incident Reports for this reporting
            period. During our reviews of the documentation provided for this reporting period, we found no
            evidence to indicate any violations of this Paragraph.




                                                      Page 161 of 289




WAI 56406
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with the Monitor’s determination.




                                                   Page 162 of 289




WAI 56407
            Section 10: Misconduct and Complaints
            COURT ORDER XI. MISCONDUCT AND COMPLAINTS


            a. Internally-Discovered Violations
            Paragraph 102. MCSO shall require all personnel to report without delay alleged or apparent
            misconduct by other MCSO Personnel to a Supervisor or directly to IA that reasonably appears
            to constitute: (i) a violation of MCSO policy or this Order; (ii) an intentional failure to complete
            data collection or other paperwork requirements required by MCSO policy or this Order; (iii) an
            act of retaliation for complying with any MCSO policy; (iv) or an intentional provision of false
            information in an administrative investigation or any official report, log or electronic transmittal
            of information. Failure to voluntarily report or document apparent misconduct described in this
            Paragraph shall be an offense subject to Discipline.
            In Full and Effective Compliance
            During our assessments of compliance with this Paragraph, we have reviewed hundreds of
            misconduct investigations involving MCSO personnel. Many of them have been internally
            generated.
            During this reporting period, we reviewed 93 administrative misconduct investigations. Twenty-
            seven were generated internally. Six involved identified sworn personnel, 17 involved identified
            Detention personnel, and four involved identified civilian personnel
            MCSO has continued to identify and address misconduct that is raised by other employees or
            identified by supervisory personnel. While some of these investigations did not meet all
            requirements for the proper reporting or completion of misconduct investigations, we address
            these failures in other Paragraphs in this report.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            b. Audit Checks
            Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for conducting
            regular, targeted, and random integrity audit checks to identify and investigate Deputies possibly
            engaging in improper behavior, including: Discriminatory Policing; unlawful detentions and
            arrests; improper enforcement of Immigration-Related Laws; and failure to report misconduct.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 303, published on August 27,
                   2020.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.

                                                       Page 163 of 289




WAI 56408
            Phase 2: In compliance
            MCSO’s Audits and Inspections Unit (AIU), a unit of the Bureau of Internal Oversight (BIO), is
            responsible for these requirements. This Paragraph requires that MCSO conduct “regular,
            targeted, and random integrity audit checks.” We have long acknowledged MCSO’s compliance
            with the “regular” and “random” elements of this Paragraph, due to AIU’s publication of several
            completed inspection reports. For this reporting period, the inspections examined, for example,
            complaint intake tests, Supervisory Notes, Patrol Activity Logs, traffic stop data, post-stop
            ethnicity, County Attorney turndown dispositions, and Patrol Shift Rosters.
            During the last reporting period, AIU conducted its first audit check that fulfilled the “targeted”
            Paragraph 103 requirements. The report detailed the results of a test in which AIU sought to
            “determine if drivers with Hispanic surnames documented as ‘White’ on the VSCF [Vehicle Stop
            Contact Form] is correct based on a reasonable person standard,” and “if there is an indication of
            continual and repetitive improper identification of the post-race ethnicity of Hispanic drivers.”
            AIU selected as its focus a deputy who had the highest proportion of stops in which he identified
            drivers with Hispanic surnames as white (12 of 171 total stops). AIU examined body-worn
            camera video footage from the deputy’s 12 stops, and agreed that the deputy’s “perception was
            reasonable” in 10. AIU concluded that this test passed, and it also submitted a BIO Action Form
            to the deputy’s chain of command to reassess the post-stop ethnicity of the drivers in the two stops
            in which it did not determine that the deputy’s perception was reasonable.
            During this reporting period, AIU conducted its second audit check that fulfills the “targeted”
            Paragraph 103 requirements. In this report, AIU discusses a test in which it examined the deputy
            with the highest percentage of VSCFs in which passengers in traffic stops were identified as
            “Unknown/Vision Obstructed.” This deputy used this identification for more than 50% of
            passengers in traffic stops in 2020, and AIU sought to determine if this was reasonable or if there
            was a pattern of “repetitive improper identification.” AIU personnel reviewed body-worn camera
            footage of the deputy’s stops; and considered the use of “Unknown/Vision Obstructed”
            unreasonable in three out of nine, or 33.3%, of the deputy’s traffic stops. As a result, AIU
            concluded that this test was a “procedural” failure, which according to Section 303 of the Audits
            and Inspections Unit Operations Manual, means “The employee’s actions were not in accordance
            with the procedures set forth in Office Policy, but the actions do not rise to the level of criminal
            or serious misconduct.” BIO issued an Action Form to document the deficiency.
            As we have previously noted, Paragraph 103 does not set frequency standards for integrity tests;
            AIU personnel have informed us that AIU intends to conduct at least one, and as many as two or
            three tests, each quarter. We will review those tests to determine if MCSO will maintain
            continued compliance with this Paragraph.




                                                      Page 164 of 289




WAI 56409
            c. Complaint Tracking and Investigations
            Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
            administrative investigations, including appearing for an interview when requested by an
            investigator and providing all requested documents and evidence. Supervisors shall be notified
            when a Deputy under their supervision is summoned as part of an administrative investigation
            and shall facilitate the Deputy’s appearance, absent extraordinary and documented
            circumstances.
            In Full and Effective Compliance
            In the fall of 2015, MCSO developed a draft checklist and investigative format for administrative
            investigations. All the requirements in this Paragraph are included in these protocols. The
            checklist and formats were approved for use in early 2016, and all personnel through the rank of
            captain were required to attend a training session regarding the use of these forms. Effective June
            1, 2016, all administrative investigations were required to use these forms. MCSO has
            consistently met this requirement, and MCSO has included the checklists in administrative
            investigations forwarded for our review.
            Since that time, the Professional Standards Bureau (PSB) drafted revisions to the investigation
            checklist and format to provide additional clarification on procedural requirements. We and the
            Parties reviewed the revisions and provided our feedback. The revised format and investigation
            checklist were approved for use. The Misconduct Investigative Training for personnel outside of
            PSB also now includes a discussion of the revisions to these forms.
            During the last reporting period, we reviewed 87 administrative misconduct investigations. All
            of these investigations were in compliance with the requirements of this Paragraph.
            During this reporting period, we reviewed 93 administrative misconduct investigations. Fifty-
            two involved sworn personnel. All 52 were both initiated and completed after July 20, 2016 and
            included the use of the approved investigative format and checklist. We continue to note that
            deputies consistently appear for scheduled interviews, provide all required information to
            investigators, and cooperate with investigations. There were no instances identified where a
            supervisor failed to facilitate a deputy’s attendance at an interview or where the investigator had
            failed to notify the employee’s supervisor of an intended administrative interview.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 165 of 289




WAI 56410
            Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
            collected traffic stop and patrol data, Training records, Discipline history, and any past
            Complaints and performance evaluations of involved officers.
            In Full and Effective Compliance
            Our reviews of investigations conducted by MCSO have verified that the information required
            for compliance with this Paragraph is consistently provided in the checklist and investigative
            reports.
            As a result of the Second Order and effective July 20, 2016, the PSB Commander makes all
            preliminary disciplinary decisions. The PSB and Administrative Services Division Commanders
            created a worksheet that provides information regarding how MCSO makes disciplinary
            decisions, and how MCSO considers employees’ work history. PSB includes this form in the
            sustained investigation documentation that we receive and review for compliance.
            During this reporting period, we reviewed 38 sustained administrative misconduct investigations.
            Sixteen of these 38 cases involved misconduct by sworn personnel. Eighteen involved
            misconduct by Detention personnel, and four involved civilian personnel. Twenty-nine of the 38
            investigations involved personnel still employed by MCSO at the time final findings or discipline
            decisions were made. In 28 of the 29, the PSB Commander determined the findings and
            presumptive discipline range for the sustained violations. We found that generally, where
            appropriate, discipline history, past complaints, performance evaluations, traffic stop and patrol
            data, and training records were included in the documents considered for discipline findings. In
            one investigation, an administrative error was made resulting in a minor misconduct complaint
            being inappropriately exonerated. When this was discovered by PSB 18 months later, PSB
            determined that although the complaint should be sustained, due to the minor conduct involved,
            and the fact that the investigation had been previously closed, PSB would not assess discipline in
            this case. PSB sent an updated findings letter to the complainant that the complaint had been
            sustained. Based on the documents we reviewed, we have questions about the process and the
            final documentation in this case. We will discuss this with MCSO during our next site visit.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 106. Records of Complaints and investigations shall be maintained and made
            available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The Monitor
            and Plaintiffs’ representatives shall maintain the confidentiality of any information therein that
            is not public record. Disclosure of records of pending investigations shall be consistent with state
            law.
            In Full and Effective Compliance
            MCSO has two obligations under this Paragraph: to maintain and make records available. The
            Paragraph also covers the requirement that MCSO make unredacted records of such investigations
            available to the Plaintiffs’ attorneys and Plaintiff-Intervenors as well.


                                                      Page 166 of 289




WAI 56411
            MCSO has been responsive to our requests, and neither the Plaintiffs nor Plaintiff-Intervenors
            have raised any concerns related to the requirements of this Paragraph for this or the past several
            reporting periods. MCSO, via its counsel, distributes responses to our document and site visit
            requests via a document-sharing website. The Plaintiffs’ attorneys and Plaintiff-Intervenors have
            access to this information, including documents applicable to this Paragraph, at the same time as
            we do.
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 167 of 289




WAI 56412
            Section 11: Community Engagement
            COURT ORDER XII. COMMUNITY ENGAGEMENT


            a. Community Outreach Program
            Paragraph 107. To rebuild public confidence and trust in the MCSO and in the reform process,
            the MCSO shall work to improve community relationships and engage constructively with the
            community during the time that this order is in place. To this end, the MCSO shall conduct the
            following district community outreach program.


            Paragraph 109. The Monitor shall hold at least one public meeting per quarter to coincide with
            the quarterly site visits by the Monitor in a location convenient to the Plaintiffs class. The
            meetings shall be for the purpose of reporting the MCSO’ progress in implementing this Order.
            These meetings shall be used to inform community members of the policy changes or other
            significant actions that the MCSO has taken to implement the provisions of this Order.
            Summaries of audits and reports completed by the MCSO pursuant to this Order shall be made
            available. The meetings shall be under the direction of the Monitor and/or his designee. The
            Sheriff and/or the MCSO will participate in the meetings to provide substantive comments related
            to the Melendres case and the implementation of the orders resulting from it, as well as answer
            questions related to its implementation, if requested to do so by the Monitor or the community. If
            the Sheriff is unable to attend a meeting due to other obligations, he shall notify the Monitor at
            least 30 days prior to that meeting. The Monitor shall consult with Plaintiffs’ representatives and
            the Community Advisory Board on the location and content of the meetings. The Monitor shall
            clarify for the public at these meetings that MCSO does not enforce immigration laws except to
            the extent that it is enforcing Arizona and federal criminal laws.
            Phase 1: Not applicable
            Phase 2: In compliance
            This Paragraph, per the June 3, 2019 Order (Document 2431), returned the community meetings
            to the Monitor’s supervision and directed the Monitor to hold at least one public meeting per
            quarter to coincide with the quarterly site visits by the Monitor in a location convenient to the
            Plaintiffs’ class.
            We did not travel to Maricopa County in April for our in-person quarterly site visit due to the
            COVID-19 pandemic. We will consult with Plaintiffs’ representatives or the Community
            Advisory Board regarding the location and content of our community meetings when we resume
            our in-person site visits.




                                                      Page 168 of 289




WAI 56413
            Paragraph 110. The meetings present an opportunity for the Monitor and MCSO representatives
            to listen to community members’ experiences and concerns about MCSO practices. The Monitor
            may investigate and respond to those concerns. The Monitor shall inform the public that the
            purpose of the meeting is to discuss the Melendres case and the orders implementing the relief of
            that case. To the extent that the Monitor receives concerns at such meetings that are neither
            within the scope of this order nor useful in determining the Defendant’s compliance with this
            order, it may inform the complainant how to file an appropriate complaint with the MCSO or
            appropriate law enforcement agency. The Sheriff may respond to non-Melendres questions
            raised at meetings to the extent, in his sole discretion, if the Sheriff wishes to do so.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in April for an in-person quarterly site
            visit, and therefore did not hold a community meeting.


            Paragraph 111. English and Spanish-speaking Monitor Personnel shall attend these meetings
            and be available to answer questions from the public about its publicly available reports
            concerning MCSO’s implementation of this Order and other publicly available information. The
            Plaintiffs’ and Plaintiff-Intervenor’s representatives shall be invited to attend and the Monitor
            shall announce their presence and state their availability to answer questions.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in April for an in-person quarterly site
            visit, and therefore did not hold a community meeting.


            Paragraph 112. At least ten days before such meetings, the Monitor shall widely publicize the
            meetings in English and Spanish after consulting with Plaintiffs’ representatives and the
            Community Advisory Board regarding advertising methods. Options for advertising include, but
            are not limited to, television, radio, print media, internet and social media, and any other means
            available. Defendants shall either provide a place for such meetings that is acceptable to the
            Monitor or pay the Monitor the necessary expenses incurred in arranging for such meeting
            places. The Defendants shall also pay the reasonable expenses of publicizing the meetings as
            required above, and the additional reasonable personnel and expenses that the Monitor will incur
            as a result of performing his obligations with respect to the Community Outreach Program. If
            any party determines there is little interest or participation in such meetings among community
            members, or that they have otherwise fulfilled their purpose, it can file a request with the Court
            that this requirement be revised or eliminated.
            Phase 1: Not applicable
            Phase 2: Not applicable


                                                      Page 169 of 289




WAI 56414
            As we did not travel to Maricopa County in April, we did not hold a community meeting. We
            will consult with Plaintiffs’ representatives and the Community Advisory Board regarding
            community meeting advertising when we resume our in-person site visits.


            b. MCSO Community Liaison
            Paragraph 113. MCSO shall select or hire a Community Liaison who is fluent in English and
            Spanish. The hours and contact information of the MCSO Community Outreach Division
            (“COD”) shall be made available to the public including on the MCSO website. The COD shall
            be directly available to the public for communications and questions regarding the MCSO.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on March 11,
                     2021.
            Phase 2: In compliance
            This Paragraph requires that MCSO select or hire a Community Liaison who is fluent in English
            and Spanish. MCSO’s Community Outreach Division (COrD) has two Community Liaison
            Officers who are fluent in English and Spanish. The COrD uses the term “Community Liaison”
            for these two individuals and its other staff members, though not all of them are bilingual as
            required by this Paragraph.
            The MCSO website lists the hours and contact information of the COrD and its staff – as well as
            the COrD’s mission and overarching goals, and frequently asked questions regarding MCSO.


            Paragraph 114. The COD shall have the following duties in relation to community engagement:
            a.       to coordinate the district community meetings described above in Paragraphs 109 to 112;
            b.       to provide administrative support for, coordinate and attend meetings of the Community
                     Advisory Board described in Paragraphs 117 to 118; and
            c.       to compile any complaints, concerns and suggestions submitted to the COD by members
                     of the public about the implementation of this Order and the Court’s order of December
                     23, 2011, and its findings of fact and conclusions of law dated May 24, 2013, even if they
                     don’t rise to the level of requiring formal action by IA or other component of the MCSO,
                     and to respond to Complainants’ concerns; and
            d.       to communicate concerns received from the community at regular meetings with the
                     Monitor and MCSO leadership.
            Phase 1: In compliance
                 •   Court Implementation Division Operations Manual, most recently revised on November
                     13, 2019.




                                                       Page 170 of 289




WAI 56415
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on March 11,
                   2021.
            Phase 2: In compliance
            Pursuant to the June 3, 2019 Order (Document 2431), Subparagraphs a. and b. of this Paragraph
            are no longer applicable.
            During this reporting period, the Deputy Chief designated as the CAB’s point of contact continued
            to work with and provide support to the CAB. He distributed policies and other materials for
            CAB members to review and provide feedback, and tracked and responded to CAB members’
            inquiries and requests for information about MCSO’s implementation of the Orders.
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of our compliance meetings during our April remote site visit, as in the past
            – including meetings on community engagement, complaint intake testing and integrity testing,
            the Traffic Stop Monthly Reports, and MCSO’s Constitutional Policing Plan.
            COrD uses a form it created for capturing information on complaints, concerns, and suggestions
            submitted by members of the public to the COrD. MCSO has provided documentation that all
            current COrD personnel completed an online Complaint Intake and Processing course, to assist
            them in receiving and appropriately directing any complaints or concerns from community
            members they receive, including complaints of potential employee misconduct.
            In the past, COrD personnel have reported that they occasionally receive concerns from
            community members, and that they forward those that are complaints to PSB; and that they
            sometimes receive inquiries for which COrD staff believe it is appropriate to direct community
            members to written materials or the MCSO website. COrD personnel did not submit any MCSO
            Complaint and Comment Forms for our review during this reporting period. In its submission for
            this reporting period, COrD personnel wrote, “From January 1, 2020-March 31, 2021 the
            Community Outreach Division received no complaints, concerns or suggestions by members of
            the public regarding implementation of the Court’s Orders. Therefore, the Community Outreach
            Division prepared no response.”
            During our upcoming site visit, we will discuss with COrD personnel any complaints, concerns,
            and suggestions it has received from the public; as well as the requirement that COrD
            communicate any concerns received from the community at regular meetings with the Monitor
            and MCSO leadership.




                                                      Page 171 of 289




WAI 56416
            c. Community Advisory Board
            Paragraph 115.        MCSO and Plaintiffs’ representatives shall work with community
            representatives to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
            between the MCSO and the community, and to provide specific recommendations to MCSO and
            the Monitor about policies and practices that will increase community trust and ensure that the
            provisions of this Order and other orders entered by the Court in this matter are met. The MCSO
            shall cooperate with the Monitor to assure that members of the CAB are given appropriate access
            to relevant material, documents, and training so the CAB can make informed recommendations
            and commentaries to the Monitor.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: Not in compliance
            CAB members continue to provide specific recommendations to MCSO about policies and
            practices that will increase community trust and ensure that the provisions of this Order and other
            Orders entered by the Court in this matter are met. During this reporting period, the CAB
            provided feedback on several MCSO policies.
            During our last few site visits, we discussed with MCSO our concerns related to delays in
            MCSO’s responsiveness to CAB members’ requests for information, including some instances
            where CAB members provided feedback to MCSO and MCSO did not acknowledge receipt. For
            a few reporting periods after we first made MCSO aware of this concern, MCSO’s responsiveness
            appeared to improve. However, during this reporting period, we noted some significant delays in
            MCSO’s responsiveness – and, in some cases, lack of responsiveness – to CAB members.
            We also continue to monitor MCSO personnel’s interactions with CAB members during our site
            visit meetings. Some CAB members have expressed concerns that when they have shared their
            opinions with MCSO personnel during these meetings, they have been met with a brusque tone
            by some MCSO personnel. This is deeply concerning, as CAB members are volunteers who
            represent the Plaintiffs’ class in this case. If MCSO is going to rebuild trust with the affected
            communities in this case, it would be advisable for MCSO representatives to begin this process
            by cultivating a positive and collaborative relationship with the CAB.
            In addition, during the last reporting period, the CAB met with COrD personnel to discuss
            MCSO’s placement of complaint forms at community locations throughout Maricopa County, per
            Paragraph 242. CAB members have, on several occasions during our site visit meetings,
            recommended that the COrD place complaint forms in locations including grocery stores,
            pharmacies, and other retail stores that are located in communities where members of the
            Plaintiffs’ class live and work. Despite these suggestions, the COrD has not taken any steps to
            incorporate the CAB’s feedback and recommendations. (See Paragraph 242.)
            MCSO is not in compliance with this Paragraph.




                                                      Page 172 of 289




WAI 56417
            Paragraph 116. The CAB shall have five members, two to be selected by MCSO and two to be
            selected by Plaintiffs’ representatives. One member shall be jointly selected by MCSO and
            Plaintiffs’ representatives. Members of the CAB shall not be MCSO Employees or any of the
            named class representatives nor any of the attorneys involved in this case. The CAB shall
            continue for at least the length of this Order.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            The CAB is a five-member body – with two members selected by MCSO, two members selected
            by Plaintiffs’ attorneys, and one member jointly selected by MCSO and Plaintiffs’ attorneys.
            The CAB currently has five members; none are MCSO employees, named class representatives,
            or attorneys involved in this case.


            Paragraph 117. The CAB shall hold meetings at regular intervals. The meetings may be either
            public or private as the purpose of the meeting dictates, at the election of the CAB. The
            Defendants shall provide a suitable place for such meetings. The Monitor shall coordinate the
            meetings and communicate with CAB members, and provide administrative support for the CAB.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB did not hold any public meetings, but the CAB participated
            in several other activities. CAB members met regularly as a group, often with members of the
            Monitoring Team, and also met with the Sheriff to discuss their concerns. In addition, during our
            April remote site visit, some CAB members participated in a few of our compliance meetings. In
            our regular interactions with CAB members via conference calls and virtual meetings, we have
            provided information about MCSO’s progress achieving compliance with the Orders and
            discussed ways to improve the relationship between the Plaintiffs’ class and MCSO.


            Paragraph 118. During the meetings of the CAB, members will relay or gather concerns from
            the community about MCSO practices that may violate the provisions of this Order and the
            Court’s previous injunctive orders entered in this matter and transmit them to the Monitor and
            the MCSO for investigation and/or action. The Parties will also be given the CAB’s reports and
            recommendations to the Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable




                                                     Page 173 of 289




WAI 56418
            As noted above, during this reporting period, the CAB did not hold any public meetings. As in
            the past, some CAB members participated in a few of our compliance meetings during our April
            remote site visit.
            During this reporting period, we requested from MCSO documentation of concerns received from
            the CAB during their meetings about MCSO practices that may be in violation of the Court’s
            Orders that were transmitted to the MCSO for investigation and/or action. According to MCSO,
            during this reporting period, “[T]he Community Outreach Division received no documentations
            of concerns from the CAB concerning MCSO practices that may be in violation of the Court’s
            Orders, which were transmitted for investigation and/or action.”




                                                    Page 174 of 289




WAI 56419
            Second Supplemental Permanent Injunction/Judgment Order
            Section 12: Misconduct Investigations, Discipline, and Grievances
            COURT ORDER XV.                MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND
            GRIEVANCES


            Paragraph 163. The Sheriff will ensure that all allegations of employee misconduct, whether
            internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
            investigated; that all investigative findings are supported by the appropriate standard of proof
            and documented in writing; and that all officers who commit misconduct are held accountable
            pursuant to a disciplinary system that is fair, consistent, unbiased and provides due process. To
            achieve these outcomes, the Sheriff shall implement the requirements set out below.


            A. Policies Regarding Misconduct Investigations, Discipline, and Grievances
            Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
            comprehensive review of all policies, procedures, manuals, and other written directives related
            to misconduct investigations, employee discipline, and grievances, and shall provide to the
            Monitor and Plaintiffs new policies and procedures or revise existing policies and procedures.
            The new or revised policies and procedures that shall be provided shall incorporate all of the
            requirements of this Order. If there are any provisions as to which the parties do not agree, they
            will expeditiously confer and attempt to resolve their disagreements. To the extent that the parties
            cannot agree on any proposed revisions, those matters shall be submitted to the Court for
            resolution within three months of the date of the entry of this Order. Any party who delays the
            approval by insisting on provisions that are contrary to this Order is subject to sanction.
            Phase 1: Not applicable
            Phase 2: Deferred
            MCSO provided us with the following:
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-8 (Preventing Racial and Other Bias-Based Profiling), most recently amended on
                   September 4, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   EA-2 (Patrol Vehicles), most recently revised on March 3, 2021.
               •   GA-1 (Development of Written Orders), most recently amended on December 31, 2020.


                                                      Page 175 of 289




WAI 56420
            •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            •   GC-11 (Employee Probationary Periods), most recently amended on June 25, 2021.
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 22, 2021.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                most recently amended on October 1, 2020.
            •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on May 28,
                2021.
            •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                2021.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                2021.
            •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                February 25, 2021.
            •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
            •   GI-5 (Voiance Language Services), most recently amended on January 4, 2019.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on March 11,
                2021.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 9, 2021.
            •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 25, 2021.
            •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            •   Administrative Services Division Operations Manual, most recently amended on
                September 2, 2020.
            •   Audits and Inspections Unit Operations Manual, currently under revision.
            •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            •   Training Division Operations Manual, most recently amended on April 5, 2021.



                                                 Page 176 of 289




WAI 56421
            We received a majority of the documents listed above within one month of the entry of the Order.
            We and the Parties conducted initial reviews and returned the revised documents, with additional
            recommendations, to MCSO for additional work. MCSO continues to revise the remaining
            policies and operations manuals related to misconduct investigations, the Sheriff’s Posse
            Program, Audits and Inspections, and Training. Those remaining policies and operations manuals
            identified by MCSO were in some phase of review by us and the Parties at the end of this reporting
            period.
            This Paragraph implies that the review process and final adoption of the updated policies would
            take two months to complete, assuming that the new or revised policies were provided within one
            month of the issuance of the Second Order. The sheer volume of policies, as well as the extensive
            modifications they contain, rendered that target date unachievable. This is due, in large measure,
            to researched and well-considered recommendations by the Parties; and robust discussion about
            policy language, application, and outcomes during our site visit meetings.


            Paragraph 166. Such policies shall apply to all misconduct investigations of MCSO personnel.


            Paragraph 167. The policies shall include the following provisions:
            a.     Conflicts of interest in internal affairs investigations or in those assigned by the MCSO to
                   hold hearings and make disciplinary decisions shall be prohibited. This provision
                   requires the following:
                   i.      No employee who was involved in an incident shall be involved in or review a
                           misconduct investigation arising out of the incident.
                   ii.     No employee who has an external business relationship or close personal
                           relationship with a principal or witness in a misconduct investigation may
                           investigate the misconduct. No such person may make any disciplinary decisions
                           with respect to the misconduct including the determination of any grievance or
                           appeal arising from any discipline.
                   iii.    No employee shall be involved in an investigation, whether criminal or
                           administrative, or make any disciplinary decisions with respect to any persons
                           who are superior in rank and in their chain of command. Thus, investigations of
                           the Chief Deputy’s conduct, whether civil or criminal, must be referred to an
                           outside authority. Any outside authority retained by the MCSO must possess the
                           requisite background and level of experience of internal affairs investigators and
                           must be free of any actual or perceived conflicts of interest.
            b.     If an internal affairs investigator or a commander who is responsible for making
                   disciplinary findings or determining discipline has knowledge of a conflict of interest
                   affecting his or her involvement, he or she should immediately inform the Commander of
                   the Professional Standards Bureau or, if the holder of that office also suffers from a
                   conflict, the highest-ranking, non-conflicted chief-level officer at MCSO or, if there is no


                                                      Page 177 of 289




WAI 56422
                     non-conflicted chief-level officer at MCSO, an outside authority. Any outside authority
                     retained by the MCSO must possess the requisite background and level of experience of
                     internal affairs investigators and must be free of any actual or perceived conflicts of
                     interest.
            c.       Investigations into an employee’s alleged untruthfulness can be initiated by the
                     Commander of the Professional Standards Bureau or the Chief Deputy. All decisions not
                     to investigate alleged untruthfulness must be documented in writing.
            d.       Any MCSO employee who observes or becomes aware of any act of misconduct by another
                     employee shall, as soon as practicable, report the incident to a Supervisor or directly to
                     the Professional Standards Bureau. During any period in which a Monitor is appointed
                     to oversee any operations of the MCSO, any employee may, without retaliation, report
                     acts of alleged misconduct directly to the Monitor.
            e.       Where an act of misconduct is reported to a Supervisor, the Supervisor shall immediately
                     document and report the information to the Professional Standards Bureau.
            f.       Failure to report an act of misconduct shall be considered misconduct and may result in
                     disciplinary or corrective action, up to and including termination. The presumptive
                     discipline for a failure to report such allegations may be commensurate with the
                     presumptive discipline for the underlying misconduct.
            g.       No MCSO employee with a rank lower than Sergeant will conduct an investigation at the
                     District level.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on March 4, 2021.
                 •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations.



                                                       Page 178 of 289




WAI 56423
            During this reporting period, we reviewed 93 closed administrative misconduct investigations.
            Sworn or Detention personnel assigned to the Professional Standards Bureau (PSB) conducted 60
            of the investigations. Sworn supervisors in Districts or Divisions outside of PSB conducted the
            remaining 33.
            Paragraph 167.a.i-iii. prohibits any employee with any conflicts of interest from participating in,
            holding hearings on, or making any disciplinary decisions in a misconduct investigation. During
            this reporting period, there were no instances where a conflict of interest was identified.
            Paragraph 167.b. requires that if the internal affairs investigator or a commander responsible for
            making disciplinary decisions identifies a conflict of interest, appropriate notifications must be
            made immediately. There were no instances where a supervisor failed to identify a conflict of
            interest and inappropriately conducted an investigation.
            Paragraph 167.c. requires that investigations into truthfulness be initiated by the Chief Deputy or
            the PSB Commander. MCSO identified five instances during this reporting period where they
            believed a truthfulness allegation was appropriate and initiated the proper investigation. We did
            not identify any instances during this reporting period where we believe a truthfulness
            investigation should have been initiated and was not.
            Paragraph 167.d. requires that any MCSO employee who observes or becomes aware of
            misconduct by another employee shall immediately report such conduct to a supervisor or directly
            to PSB. Per the requirement, during the period in which the Monitor has authority to oversee any
            operations of MCSO, any employee may also report alleged misconduct to the Monitor. Of the
            93 administrative cases we reviewed for this reporting period, there were 31 investigations where
            an employee reported potential misconduct by another employee, or a supervisor identified
            potential employee misconduct. There were no instances identified where an employee failed to
            immediately report potential misconduct about which he had been notified.
            Paragraph 167.e. requires that when supervisors learn of an act of misconduct, the supervisor shall
            immediately document and report the information to PSB. There were no instances where a
            supervisor failed to immediately report and document alleged misconduct by another employee.
            Paragraph 167.f. provides for the potential for a disciplinary sanction or other corrective action if
            an employee fails to bring forth an act of misconduct. During this reporting period, there were
            no instances where an employee failed to immediately complete the proper documentation to
            notify PSB of potential misconduct.
            Paragraph 167.g. requires that a sergeant or higher-ranking employee conduct all misconduct
            investigations conducted at the District level. All District-level cases that we reviewed for this
            reporting period complied with this requirement.




                                                       Page 179 of 289




WAI 56424
            Paragraph 168. All forms of reprisal, discouragement, intimidation, coercion, or adverse action
            against any person, civilian, or employee because that person reports misconduct, attempts to
            make or makes a misconduct complaint in good faith, or cooperates with an investigation of
            misconduct constitute retaliation and are strictly prohibited. This also includes reports of
            misconduct made directly to the Monitor, during any period in which a Monitor is appointed to
            oversee any operations of the MCSO.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations that were completed during this reporting period.
            During this reporting period, there were no investigations where any allegations applicable to
            compliance with this Paragraph were made.


            Paragraph 169. Retaliating against any person who reports or investigates alleged misconduct
            shall be considered a serious offense and shall result in discipline, up to and including
            termination.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.

                                                    Page 180 of 289




WAI 56425
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations that were completed during this reporting period.
            During this reporting period, there were no allegations of retaliation made against any person who
            reports or investigates alleged misconduct.


            Paragraph 170. The Sheriff shall investigate all complaints and allegations of misconduct,
            including third-party and anonymous complaints and allegations. Employees as well as civilians
            shall be permitted to make misconduct allegations anonymously.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 completed administrative
            misconduct investigations submitted during this reporting period. Sixty-six were initiated as a
            result of external complaints, and 27 were internally generated. We also reviewed three criminal
            investigations conducted by MCSO, two of which were generated externally. A fourth
            investigation that was an externally generated anonymous criminal misconduct complaint had
            been outsourced to another law enforcement agency. It was returned to MCSO after the agency
            made the determination that there was no substance to the allegation, and they had closed the case
            without a written report; this information was provided to MCSO in writing. The administrative
            investigation related to this complaint was outsourced to the outside investigator under contract
            with MCSO.
            Of the 93 administrative misconduct investigations we reviewed for this reporting period, five
            involved externally generated anonymous complaints. Four others were third-party complaints.
            One of the four criminal misconduct investigations we reviewed was also generated due to an
            anonymous complaint. We have not become aware of any evidence indicating that MCSO
            refused to accept and complete any investigations initiated by third-party or anonymous
            complainants. None of the 93 administrative misconduct investigations we reviewed during this
            reporting period included any allegations indicating that any third-party or anonymous complaint
            was not appropriately accepted and investigated.



                                                      Page 181 of 289




WAI 56426
            Paragraph 171. The MCSO will not terminate an administrative investigation solely on the basis
            that the complainant seeks to withdraw the complaint, or is unavailable, unwilling, or unable to
            cooperate with an investigation, or because the principal resigns or retires to avoid discipline.
            The MCSO will continue the investigation and reach a finding, where possible, based on the
            evidence and investigatory procedures and techniques available.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            We determined that 12 of the 93 completed administrative investigations involved complainants
            who sought to withdraw their complaints; or were unavailable, unwilling, or unable to cooperate.
            MCSO completed all 12 investigations and reached a finding as required. We also found that in
            14 of the 93 investigations, the principal left MCSO employment prior to the finalization of the
            investigation or discipline process. MCSO completed all of these investigations and reached a
            finding. None of the 93 investigations we evaluated for compliance were prematurely terminated.


            Paragraph 172. Employees are required to provide all relevant evidence and information in their
            custody and control to internal affairs investigators. Intentionally withholding evidence or
            information from an internal affairs investigator shall result in discipline.
            Phase 1: In compliance
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 93
            completed administrative misconduct investigations conducted by MCSO personnel. There were
            two investigations identified by MCSO where an employee failed to accurately provide all
            information or evidence required during the investigation. In both, truthfulness investigations
            were initiated, and allegations sustained against the employees, resulting in their dismissal from
            the agency.




                                                      Page 182 of 289




WAI 56427
            Paragraph 173. Any employee who is named as a principal in an ongoing investigation of serious
            misconduct shall be presumptively ineligible for hire or promotion during the pendency of the
            investigation. The Sheriff and/or the MCSO shall provide a written justification for hiring or
            promoting an employee or applicant who is a principal in an ongoing investigation of serious
            misconduct. This written justification shall be included in the employee’s employment file and,
            during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-11 (Employee Probationary Periods), most recently amended on June 25, 2021.
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 22, 2021.
            Phase 2: In compliance
            MCSO has established a protocol to address the requirements of this Paragraph. When a
            promotion list is established for sworn or Detention personnel, a copy of the list is forwarded to
            the Professional Standards Bureau (PSB). Before any promotion is finalized, PSB conducts a
            check of each employee’s disciplinary profile in the automated system (IAPro). As part of the
            promotional process, MCSO conducts a meeting with command staff to discuss each employee’s
            qualifications. During this meeting, the results of the IAPro checks are provided to the staff for
            review and consideration. The PSB Commander generally attends the promotion meetings for
            both Detention and sworn personnel, and clarifies any questions regarding the disciplinary history
            that the staff may have. When an employee is moved from a civilian employment position to a
            sworn employment position, MCSO conducts a thorough background investigation. The process
            involves a review and update of the candidate’s PSB files, which is completed by Pre-
            Employment Services. For Detention employees who are moving to sworn positions, the
            information in the employee’s file is updated to include any revised or new information. Due to
            the scheduling of our site visits, we inspect personnel files for employees who were promoted
            during the last month of the preceding quarter, and the first two months of the current reporting
            period. In our reviews, we ensure that the documentation, as it pertains to compliance with this
            Paragraph, is included in personnel files.
            For the first quarter of 2021, MCSO reported the hire of a former employee who was in a different
            classification. The employee retired and was rehired as a civilian background investigations
            supervisor. The employee had a pending workplace grievance, which we do not believe involves
            serious misconduct. There were also two deputy trainees who upgraded from their former
            Detention Officer classification; each had one open internal investigation for allegations that, if
            sustained, would not result in serious discipline. None of the 18 employees promoted during this
            review period had any open internal investigations. We have been unable to review personnel
            files since January of 2020, due to the fact that we have conducted our site visits remotely. When
            we resume our in-person site visits, we will follow up on these cases to ensure that the appropriate
            documentation is included in each employee file.




                                                      Page 183 of 289




WAI 56428
            Paragraph 174. Employees’ and applicants’ disciplinary history shall be considered in all
            hiring, promotion, and transfer decisions, and this consideration shall be documented.
            Employees and applicants whose disciplinary history demonstrates multiple sustained allegations
            of misconduct, or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s
            disciplinary matrices, shall be presumptively ineligible for hire or promotion. MCSO shall
            provide a written justification for hiring or promoting an employee or applicant who has a history
            demonstrating multiple sustained allegations of misconduct or a sustained Category 6 or
            Category 7 offense. This written justification shall be included in the employee’s employment file
            and, during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 22, 2021.
            Phase 2: In compliance
            For employees who are promoted, the documentation submitted by MCSO generally includes the
            disciplinary history for the previous 10 years and any applicable disciplinary actions. MCSO also
            provides the disciplinary history of Detention and civilian employees who have been upgraded in
            classification to sworn status.
            For the first quarter of 2021, MCSO did not report any new hires or promotions that would fall
            under the reporting requirements of this Paragraph. We have been unable to review personnel
            files since January 2020 due to COVID-19 restrictions. When we resume our in-person site visits,
            we will follow up on these cases to ensure that the appropriate documentation is included in each
            employee file.


            Paragraph 175. As soon as practicable, commanders shall review the disciplinary history of all
            employees who are transferred to their command.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            Phase 2: In compliance
            Per policy, MCSO is to conduct an EIS review within 14 days of an affected employee’s transfer.
            We requested a list of employees that were transferred during this reporting period. From the list,
            we selected a sample of employees to review and verify that there was documentation of the
            required EIS reviews. To verify compliance with this Paragraph, we review the transfer request
            documents that MCSO completes for each employee. The documents memorialize the
            commander’s acknowledgment of review of the transferred employee’s disciplinary history, as
            well as the review of the employee’s performance appraisals for the previous five years. This
            review is generally conducted before the gaining commander accepts the transfer, a few days
            prior to the transfer becoming effective.



                                                      Page 184 of 289




WAI 56429
            For January, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 24 employees who would fall under the
            requirements of this Paragraph. The list we requested was comprised of 11 Detention employees
            and 13 sworn employees. Of the 24 employees requested, all had proper documentation of
            command review of their EIS profiles. The compliance rate for January was 100%.
            For February, we requested a list of employees who were transferred during the previous month.
            We selected a sample of 23 employees to review. This list was comprised of 11 Detention
            employees and 12 sworn employees. Of the 11 Detention employees, 10 had proper
            documentation of command review of their EIS profiles. Of the 12 sworn employees, all had
            proper documentation of command review of their EIS profiles. The compliance rate for February
            was 95.65%.
            For March, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected all 17 employees transferred. This list was comprised of
            14 Detention employees and three sworn employees. All of the 14 Detention Officers had proper
            documentation of command review of their EIS profiles, and all three sworn employees had
            proper documentation of command review of their EIS profiles. The compliance rate for March
            was 100%. For the first quarter of 2021, 64 of 65 employees transferred had proper
            documentation of command review of their EIS profiles. The compliance rate for the quarter was
            98.46%.


            Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
            reviews of investigations shall be taken into account in their performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            This Paragraph requires that employees who conduct misconduct investigations have an
            assessment on the quality of their investigations documented in their Employee Performance
            Appraisals. This Paragraph also requires that Commanders who review their subordinates’
            misconduct investigations be assessed on the quality of those reviews, in their own EPAs. To
            assess compliance with this Paragraph, we look for specific comments by raters completing EPAs.
            In supervisor EPAs, we look for comments addressing the quality of investigations. In
            commanders’ EPAs, we look for comments assessing the quality of reviews of investigations. In
            many instances, the employee being rated does not have any subordinates, or has not completed
            or reviewed any misconduct investigations. In these cases, we look for comments by the rater
            that indicate why the employee was not rated on this requirement.
            We reviewed Employee Performance Appraisals for 31 supervisors and commanders who
            received EPAs during this reporting period. Twenty-eight of 31 supervisor EPAs rated the quality
            and effectiveness of supervision. Twenty-eight of 31 supervisor EPAs contained comments
            and/or rated the supervisors’ demonstrated ability to identify and effectively respond to
            misconduct. Twenty-three of 31 supervisor EPAs sufficiently commented on the supervisors’


                                                     Page 185 of 289




WAI 56430
            quality of their reviews. Thirty of 31 supervisor EPAs assessed the employees’ quality of internal
            investigations and/or the quality of their reviews of internal investigations, as required by this
            Paragraph. The compliance rate for this reporting period was 96.77%.


            Paragraph 177. There shall be no procedure referred to as a “name-clearing hearing.” All pre-
            disciplinary hearings shall be referred to as “pre-determination hearings,” regardless of the
            employment status of the principal.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations that were completed during this reporting period.
            In misconduct investigations that resulted in serious discipline and in which the employee was
            afforded the opportunity for an administrative hearing, the only reference to the hearing was “pre-
            determination hearing.”


            B.       Misconduct-Related Training
            Paragraph 178. Within three months of the finalization of these policies consistent with ¶ 65of
            this Order, the Sheriff will have provided all Supervisors and all personnel assigned to the
            Professional Standards Bureau with 40 hours of comprehensive training on conducting employee
            misconduct investigations. This training shall be delivered by a person with subject matter
            expertise in misconduct investigation who shall be approved by the Monitor. This training will
            include instruction in:
            a.       investigative skills, including proper interrogation and interview techniques, gathering
                     and objectively analyzing evidence, and data and case management;
            b.       the particular challenges of administrative law enforcement misconduct investigations,
                     including identifying alleged misconduct that is not clearly stated in the complaint, or that
                     becomes apparent during the investigation;
            c.       properly weighing the credibility of civilian witnesses against employees;
            d.       using objective evidence to resolve inconsistent statements;
            e.       the proper application of the appropriate standard of proof;
            f.       report-writing skills;
            g.       requirements related to the confidentiality of witnesses and/or complainants;
            h.       considerations in handling anonymous complaints;


                                                        Page 186 of 289




WAI 56431
            i.       relevant MCSO rules and policies, including protocols related to administrative
                     investigations of alleged officer misconduct; and
            j.       relevant state and federal law, including Garrity v. New Jersey, and the requirements of
                     this Court’s orders.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO conducted the train-the-trainer for the 2020 Misconduct Investigative Training (PSB40)
            in March. A combination of 13 sworn and one Detention personnel attended the train-the-trainer.
            All personnel successfully completed testing. This course is reserved for delivery to newly
            identified individuals for promotion to sergeant on an as-needed basis.


            Paragraph 179. All Supervisors and all personnel assigned to the Professional Standards Bureau
            also will receive eight hours of in-service training annually related to conducting misconduct
            investigations. This training shall be delivered by a person with subject matter expertise in
            misconduct investigation who shall be approved by the Monitor.
            Phase 1: In compliance
                 •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                     2021.
                 •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                     2021.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            The 2020 annual eight-hour in-service training for the Professional Standards Bureau personnel
            (PSB8 Internal) was previously delivered to all 43 PSB personnel (100%).
            The 2020 annual eight-hour in-service training for District supervisors (PSB8 External) was
            previously approved for delivery. During this reporting period, the curriculum was delivered six
            times to 129 of 181 sworn personnel (71%). One individual required test remediation.




                                                      Page 187 of 289




WAI 56432
            Paragraph 180. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees on MCSO’s new or revised policies related to
            misconduct investigations, discipline, and grievances. This training shall include instruction on
            identifying and reporting misconduct, the consequences for failing to report misconduct, and the
            consequences for retaliating against a person for reporting misconduct or participating in a
            misconduct investigation.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 9, 2021.
               •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 25, 2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            MCSO distributes new or annually revised policies via the HUB, an electronic training
            management system. Each distribution requires all employees to complete personal attestations
            indicating they have read and understand the policy requirements.
            To assess compliance with this Paragraph, we review the HUB generated reports of attestations
            that identify each individual and their dates of review. Compliance assessments for this Paragraph
            are based on the review of attestations for the following policies: CP-2 (Code of Conduct); CP-
            3 (Workplace Professionalism: Discrimination and Harassment); CP-11 (Anti-Retaliation); GB-
            2 (Command Responsibility); GH-2 (Internal Investigations); GC-16 (Employee Grievance
            Procedures); and GC-17 (Employee Disciplinary Procedures).
            During this reporting period, we reviewed the status of individual reviews for Briefing Board
            (BB) 20-49 (CP-2), BB 21-13 (CP-3), BB 18-48 (CP-11), BB 20-60 (GB-2), BB 20-39 (GH-2),
            BB 20-15 (GC-16), and BB 20-39 (GC-17). All employee categories remain in compliance.

                                                       Page 188 of 289




WAI 56433
            Paragraph 181. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees, including dispatchers, to properly handle civilian
            complaint intake, including how to provide complaint materials and information, and the
            consequences for failing to take complaints.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance
            MCSO currently delivers the 2017 Complaint Intake and Reception Training via the HUB to all
            new hires in all personnel categories. This initial training provides important guidance when
            interacting with members of the public who wish to file a complaint against MCSO personnel. In
            March, MCSO distributed this curriculum for first review to us and the Parties. The curriculum
            remains under review.


            Paragraph 182. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all Supervisors on their obligations when called to a scene by a
            subordinate to accept a civilian complaint about that subordinate’s conduct and on their
            obligations when they are phoned or emailed directly by a civilian filing a complaint against one
            of their subordinates.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GG-1 (Peace Officer Training Administration), most recently amended on March 31,
                   2021.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on March 31,
                   2021.
               •   Training Division Operations Manual, most recently amended on April 5, 2021.
            Phase 2: In compliance



                                                       Page 189 of 289




WAI 56434
            Several training programs – the ACT, SRELE, EIS, and the PSB40 – address the requirements of
            this Paragraph by including policy reference and additional direction when appropriate.
            Additional direction to supervisors and deputies may not appear in each annual delivery,
            depending upon the content included. We will review all newly developed or revised curriculum
            for 2021 for content related to Complaint Intake and Investigation.


            C.       Administrative Investigation Review
            Paragraph 183. The Sheriff and the MCSO will conduct objective, comprehensive, and timely
            administrative investigations of all allegations of employee misconduct. The Sheriff shall put in
            place and follow the policies set forth below with respect to administrative investigations.


            Paragraph 184. All findings will be based on the appropriate standard of proof. These standards
            will be clearly delineated in policies, training, and procedures, and accompanied by detailed
            examples to ensure proper application by internal affairs investigators.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 completed administrative
            misconduct investigations conducted during this reporting period.
            Of the 93 cases we reviewed, 91 (98%) complied with the requirements of this Paragraph. In one,
            we believe a finding of not sustained for one of the alleged violations was inappropriate and the
            allegation should have been sustained. In a second investigation that was unfounded, we believe
            a finding of not sustained should have been made.
            During our next site visit, we will discuss these investigations with PSB personnel.


            Paragraph 185. Upon receipt of any allegation of misconduct, whether internally discovered or
            based upon a civilian complaint, employees shall immediately notify the Professional Standards
            Bureau.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In all
            93, PSB was appropriately notified at the time of the complaint as required. We also reviewed
            three criminal misconduct investigations conducted by MCSO. PSB was appropriately notified
            in all three of these investigations.


                                                      Page 190 of 289




WAI 56435
            Paragraph 186. Effective immediately, the Professional Standards Bureau shall maintain a
            centralized electronic numbering and tracking system for all allegations of misconduct, whether
            internally discovered or based upon a civilian complaint. Upon being notified of any allegation
            of misconduct, the Professional Standards Bureau will promptly assign a unique identifier to the
            incident. If the allegation was made through a civilian complaint, the unique identifier will be
            provided to the complainant at the time the complaint is made. The Professional Standards
            Bureau’s centralized numbering and tracking system will maintain accurate and reliable data
            regarding the number, nature, and status of all misconduct allegations, from initial intake to final
            disposition, including investigation timeliness and notification to the complainant of the interim
            status, if requested, and final disposition of the complaint. The system will be used to determine
            the status of misconduct investigations, as well as for periodic assessment of compliance with
            relevant policies and procedures and this Order, including requirements of timeliness of
            investigations. The system also will be used to monitor and maintain appropriate caseloads for
            internal affairs investigators.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During numerous site visits, we have met with PSB personnel to discuss and observe the
            capabilities of IAPro, which serves as the technology instrument that meets the compliance
            criteria of this Paragraph. IAPro logs critical dates and times, alerts regarding timeframes and
            deadlines, chronological misconduct investigation status, notifications, and dispositions. The
            tracking system provides estimates of key timeframes for all investigators to ensure that they learn
            of previous and upcoming investigative milestones. PSB has confirmed that civil notice claims
            are entered in the tracking system. The IAPro system integrates exceptionally well with the EIS
            and BlueTeam technology systems and can be remotely accessed.
            PSB has a management analyst dedicated to the administration of the centralized tracking system.
            The documentation that PSB has provided to us for review, and the direct user access that a
            member of our Team has to the centralized numbering and tracking system, indicates that the
            system possesses the functionality as required by this Paragraph and is being used according to
            the requirements of this Paragraph.
            During this reporting period, we found that all 93 administrative misconduct investigations were
            properly assigned a unique identifier. All were both initiated and completed after July 20, 2016.
            Sixty-six involved an external complaint requiring that PSB provide the complainant with this
            unique identifier. In all of the cases, PSB sent an initial letter to the complainant or provided an
            acceptable reason for not doing so. In some cases, anonymous complainants do not provide
            contact information; and in others, known complainants decline to provide MCSO with adequate
            contact information. PSB has developed a form that identifies the reason why a required
            notification letter is not sent, and includes this document in the cases it forwards for our review.




                                                      Page 191 of 289




WAI 56436
            Paragraph 187. The Professional Standards Bureau shall maintain a complete file of all
            documents within the MCSO’s custody and control relating to any investigations and related
            disciplinary proceedings, including pre-determination hearings, grievance proceedings, and
            appeals to the Maricopa County Law Enforcement Merit System Council or a state court.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have verified that PSB maintains both hardcopy
            and electronic files intended to contain all the documents required for compliance with this
            Paragraph.
            During our site visits, a member of our Team inspects the file rooms where hardcopies of
            investigations are stored and randomly reviewed case files to verify compliance. We have
            verified that criminal and administrative investigation files are stored in separate rooms, and
            access to these rooms is restricted. Our Team member has also used the access granted to IAPro
            to randomly select internal affairs case files to verify that all information is being maintained
            electronically.
            In May 2018, PSB relocated to its new offsite facility. We confirmed at that time that PSB
            maintained both hardcopy and electronic files intended to contain all documents required for
            compliance with this Paragraph at the new facility.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly selecting internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our October 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms. We also
            randomly reviewed both electronic and hard-copy documents to ensure that all information was
            being maintained as required for compliance with this Paragraph.


            Paragraph 188. Upon being notified of any allegation of misconduct, the Professional Standards
            Bureau will make an initial determination of the category of the alleged offense, to be used for
            the purposes of assigning the administrative investigation to an investigator. After initially
            categorizing the allegation, the Professional Standards Bureau will promptly assign an internal
            affairs investigator.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance


                                                     Page 192 of 289




WAI 56437
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations and service complaints that were forwarded for our review by MCSO personnel
            during the reporting period.
            We previously concurred with MCSO that Phase 2 compliance with this Paragraph would be
            based on PSB’s determination of the initial allegations, and not which category of offense was
            determined once the investigation is completed.
            During this reporting period, MCSO submitted 93 administrative misconduct investigations for
            our review. All 93 complied with the requirements of this Paragraph.
            MCSO completed and submitted 109 service complaints for our review during this reporting
            period. Of these, 101 (93%) met the requirements established in the service complaint process.
            This is a decrease from 97% during the last reporting period. Thirteen (12%) were appropriately
            reclassified to administrative misconduct investigations either by the initiating District or
            Division, or after the complaints were reviewed by PSB. The remaining 96 were classified and
            handled as service complaints. Of the 96 complaints closed as service complaints, we found
            MCSO compliant in 88. In one, we believe that misconduct allegations were made, and an
            administrative misconduct investigation should have been conducted. In a second, while the
            complaint was appropriately classified and investigated as a service complaint, no contact was
            made with the complainant. In six cases, we concur with the service complaint designation and
            the outcome; but all six lacked a timely response to the complainant.
            As we have consistently noted in our review of service complaints, the majority of these
            complaints involve laws, policies, or procedures where there is no employee misconduct; or are
            complaints where it is determined that MCSO employees are not involved. During this reporting
            period, 63 (66%) of the 96 closed service complaints did not involve allegations of misconduct.
            Twenty-one (22%) did not involve MCSO employees, nine (9%) were closed due to lack of
            specificity, and five (5%) were closed based on a combination of factors.
            In numerous discussions during our 2018 site visits, PSB advised us that the number of service
            complaints far exceeded the Bureau’s expectations. PSB also noted that, consistently, 20-25% of
            the service complaints did not involve MCSO employees. Our reviews of completed service
            complaints confirmed this assertion, and we agreed to review an expedited process for handling
            complaints where PSB determined that the complaint did not involve MCSO personnel.




                                                    Page 193 of 289




WAI 56438
            In July 2019, PSB pursued its proposal to use an expedited process to handle service complaints
            where it could be immediately determined that the complaint did not involve MCSO personnel.
            We and the Parties reviewed and approved the process. We had also discussed with PSB concerns
            we had found in some service complaints that were completed at the District level and forwarded
            to PSB for review and approval. In some, PSB determined that a service complaint was
            inappropriate, and a misconduct investigation should be opened. While PSB has identified those
            service complaints that should be administrative investigations, as is the case with administrative
            misconduct investigations conducted by District personnel, PSB is again correcting the work of
            other personnel. To address this concern and ensure accountability, PSB added a signature line
            to this revised service complaint form. District and Division Command personnel now note their
            review and approval of service complaints prior to them being forwarded to PSB for a final
            review.
            Consistent with the provisions of the revised policies on internal investigations and discipline, the
            PSB Commander now has the discretion to determine that internal complaints alleging minor
            policy violations can be addressed without a formal investigation if certain criteria exist. If the
            PSB Commander makes this determination, it must be documented.
            During the last reporting period, the PSB Commander did not determine that any internally
            generated complaint would be addressed without a formal investigation.
            During this reporting period, the PSB Commander determined that two internally generated
            complaints met the criteria to be handled without a formal investigation and were eligible for a
            coaching. We concur with this decision.
            Compliance for this Paragraph is based on our findings for administrative misconduct
            investigations (93), service complaints (109), and coachings (two) combined; and was 96% for
            this reporting period.


            Paragraph 189. The Professional Standards Bureau shall administratively investigate:
            a.       misconduct allegations of a serious nature, including any allegation that may result in
                     suspension, demotion, or termination; and
            b.       misconduct indicating apparent criminal conduct by an employee.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on March 4, 2021.
                 •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.


                                                       Page 194 of 289




WAI 56439
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 93
            completed administrative misconduct investigations conducted by MCSO personnel.
            Division or District personnel outside of PSB investigated 33 of the 93 administrative misconduct
            investigations submitted for review during this reporting period. PSB investigators conducted 60
            of the investigations. PSB also submitted three criminal investigations for review. We did not
            identify any misconduct investigations that were conducted by a District supervisor where we
            believe that potential additional misconduct discovered during the initial investigation should
            have resulted in the investigation being forwarded to PSB for completion and was not.


            Paragraph 190. Allegations of employee misconduct that are of a minor nature may be
            administratively investigated by a trained and qualified Supervisor in the employee’s District.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed a total of 96 investigations
            conducted by MCSO personnel and completed during this reporting period. Of these, 93 were
            administrative investigations, and three were criminal investigations.
            Of the 93 administrative misconduct cases we reviewed for this Paragraph, PSB investigators
            conducted 60. Thirty-three were investigated at the District or Division level. We did not identify
            any instances where a District or Division supervisor conducted any investigation that should
            have been conducted by PSB.
            MCSO has complied with the requirements to train all supervisors who conduct minor misconduct
            investigations.


            Paragraph 191. If at any point during a misconduct investigation an investigating Supervisor
            outside of the Professional Standards Bureau believes that the principal may have committed
            misconduct of a serious or criminal nature, he or she shall immediately notify the Professional
            Standards Bureau, which shall take over the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance




                                                      Page 195 of 289




WAI 56440
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            33 administrative misconduct cases investigated at the District or Division level, we did not
            identify any cases where we believe that potential serious misconduct was discovered by the
            investigating supervisor and the supervisor failed to forward the case to PSB.


            Paragraph 192. The Professional Standards Bureau shall review, at least semi-annually, all
            investigations assigned outside the Bureau to determine, among the other matters set forth in
            ¶ 251 below, whether the investigation is properly categorized, whether the investigation is being
            properly conducted, and whether appropriate findings have been reached.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB command personnel advised us that they continue to review investigations in “real time” as
            they come into the Bureau. During this reporting period, MCSO provided copies of PSB’s
            reviews of 39 completed Division-level misconduct investigations that were assigned outside of
            the Bureau. The review template used by PSB includes sections that address whether or not the
            investigation is properly categorized, whether the investigation is properly conducted, and
            whether appropriate findings have been reached. Additionally, copies of emails detailing the
            quality of the investigation, identified deficiencies, and required edits sent electronically to
            affected Division Commanders were provided for each case reviewed.
            PSB included the information required by this Paragraph in its semi-annual public Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent report was
            published on MCSO’s website in January 2021. The report covers the period of January 1-June
            30, 2020; and contains an analysis as to whether cases assigned outside of PSB were properly
            categorized, whether the investigations were properly conducted, and whether appropriate
            findings have been reached.
            MCSO remains in compliance with this Paragraph.


            Paragraph 193. When a single act of alleged misconduct would constitute multiple separate
            policy violations, all applicable policy violations shall be charged, but the most serious policy
            violation shall be used for determining the category of the offense. Exoneration on the most
            serious offense does not preclude discipline as to less serious offenses stemming from the same
            misconduct.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.



                                                      Page 196 of 289




WAI 56441
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Thirty-
            eight had sustained allegations against one or more employees. In 29 of these investigations, at
            least one principal employee was still an MCSO employee at the time the investigation was
            completed or discipline decisions were made. In 28, the most serious policy violation was used
            to determine the final category of the offense for discipline purposes, if more than one policy
            violation was sustained. In one, no discipline was assessed due to an administrative error.
            In cases where multiple violations of policy occurred, this information was listed on the
            preliminary discipline document. There were no cases where the exoneration of any offense
            precluded discipline for any sustained allegations.


            Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
            investigations comply with MCSO policy and all requirements of this Order, including those
            related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on March 4, 2021.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            We determine Phase 2 compliance with this Paragraph by a review of completed misconduct
            investigations conducted by MCSO personnel, the review of attendance by internal investigators
            at required Misconduct Investigative Training, the disciplinary backgrounds of internal
            investigators, and the efforts being made by the PSB Commander to reach compliance.


                                                     Page 197 of 289




WAI 56442
            We reviewed 93 administrative misconduct investigations and three criminal investigations
            submitted by MCSO during this reporting period. All three of the criminal investigations
            complied with MCSO policy and the requirements of the Second Order.
            Administrative investigations are required to be completed within 60 days if completed outside
            of PSB and within 85 days if completed by PSB personnel. Of the 93 total investigations reviewed
            for this reporting period, 33 (35%) were completed within the required timeframes or contained
            a reasonable extension request that was specific to the investigation, a decrease from 51% during
            the last reporting period. The remaining investigations continued to identify general justifications
            including supervisory responsibilities, workload, prioritization of investigations, training, sitting
            second chair in investigations, and others. Additional investigations, while completed by the
            investigator within the required timeframe, were not reviewed and finalized within 180 days.
            These cases also cited an excessive workload as one of the primary reasons for the lengthy review
            times. This is a serious issue that continues to worsen quarter after quarter, now resulting in the
            closure of investigations taking an average of 604 days – an increase from 524 days during the
            last reporting period. As we have noted in the last three reporting periods, we no longer accept
            extensions that do not contain reasonable justifications specific to each investigation.
            Of the 93 administrative misconduct cases we reviewed, PSB personnel completed 60. Twenty-
            five investigations were conducted by sworn investigators. Thirty-two investigations were
            conducted by Detention investigators and three were conducted by civilian investigators. We
            found deficiencies other than extensions in six (10%) of the total 60 investigations. In three of
            the investigations conducted by sworn personnel, while we concur with the findings of sustained
            in the investigations, we disagree with the determination of the category of offense for the
            violations. All three were related to unintentional weapons discharges. The PSB Commander
            erred in determining that these were Category 2 violations. The Matrix that reclassified these
            type violations to Category 2 was not approved until more than a year after these incidents
            occurred. The Matrices in effect at the time of the alleged misconduct and investigation should
            have been used. In another case conducted by a sworn investigator, we believe insufficient
            evidence existed to unfound the complaint and it should have been not sustained. In one case
            investigated by a civilian investigator, there were numerous leading questions asked during the
            interview of the principal in the investigation; and in one investigated by a Detention investigator,
            we believe there were allegations that should have been sustained and were not. With the
            inclusion of those investigations that were found noncompliant based on our review of extension
            requests, the overall compliance for the 60 investigations conducted by PSB was 17% – a slight
            decrease from 18% during the last reporting period.
            Districts or Divisions outside of PSB conducted 33 investigations. Thirteen were noncompliant
            due to improper findings, leading questions, or a combination of investigative and administrative
            deficiencies. With the inclusion of those investigations found not compliant due to the lack of
            appropriate extensions, the overall compliance for investigations conducted outside of PSB was
            15% for this reporting period, a decrease from 20% during the last quarter.




                                                       Page 198 of 289




WAI 56443
            As a result of both investigative deficiencies and administrative deficiencies, including those
            related to extension compliance, overall compliance for all administrative investigations
            conducted by MCSO was 16% for this reporting period, a decrease from 22% the last reporting
            period.
            There are many factors that impact the PSB Commander’s ability to ensure compliance in all
            cases. One factor is that the PSB Commander must rely on other PSB staff members to conduct
            case reviews and ensure proper documentation is completed. We continue to find that, in most
            cases, PSB personnel are identifying and ensuring that corrections are made and all
            documentation is completed in those cases they review. In some cases, deficiencies cannot be
            corrected after the fact.
            Another factor affecting the PSB Commander’s ability to ensure that all investigations are
            properly completed is that the Appointing Authority – not the PSB Commander – determines the
            final findings and discipline. During this reporting period, there were no instances where the
            Appointing Authority overturned a finding made by the PSB Commander.
            Of continued concern, and a significant factor in the inability of the PSB Commander to ensure
            investigations are properly completed, has been the ongoing lack of investigative compliance for
            those investigations conducted and reviewed by District and Division personnel outside of PSB.
            While PSB is still identifying the majority of deficiencies in the District and Division cases, for
            this reporting period, we noted an increased amount of attention focused on these investigations
            by both Command and Executive staff, to include Deputy Chiefs now reviewing investigations
            conducted and reviewed by their personnel. While this review has significantly extended the
            amount of time it takes for completed investigations to be forwarded to PSB, resulting in increased
            deficiencies with timeline requirements, we have noted improvement in the investigative quality
            of cases forwarded to PSB since this review process started.
            While PSB continues to experience challenges in ensuring that completed internal investigations
            are reaching compliance with both MCSO policy and both Court Orders, the Bureau has made
            efforts to improve compliance. A member of our Team continues to meet with PSB every two
            weeks to discuss Class Remedial Matters. We also use this opportunity to discuss other ongoing
            concerns that affect compliance with the Second Order.
            During our site visits, we have continued to meet with PSB personnel and District and Division
            command personnel to update them on our identification of training and performance issues that
            adversely affect compliance with the Second Order. Since January 2017, Detention personnel
            assigned to PSB to oversee investigations have also participated in these meetings. We have used
            these meetings to discuss concerns with the quality of investigations; opportunities for
            improvement; and in some cases, investigative protocols.
            PSB has taken a number of actions to address both investigative deficiencies, and other concerns
            with the completion of administrative misconduct investigations that have been identified.
            Additional oversight was added for Detention investigations; PSB personnel were assigned as
            liaisons with District personnel; a service complaint process was developed and approved;
            revisions to witness and complaint interview processes were proposed and approved; a new
            protocol for the handling of service complaints not involving MCSO personnel was proposed and


                                                      Page 199 of 289




WAI 56444
            approved; and the PSB Commander was given the authority to resolve some minor internally
            generated complaints without the necessity to conduct an administrative misconduct
            investigation.
            In addition to those actions that have been approved to address continuing backlogs and other
            challenges with administrative misconduct investigations, we have had ongoing discussions with
            PSB and the Parties during our site visits regarding other potential opportunities to address these
            challenges. These discussions have included many suggestions and potential modifications to
            existing protocols, including such changes as: expanding the use of the service complaint process;
            using alternative types of administrative closures; discontinuing investigations of former
            employees if the conduct was not criminal in nature, would not affect law enforcement
            certification, and did not involve current MCSO employees; discretion for the investigation of
            minor policy violations that occurred more than three years prior to the complaint being filed;
            implementing an expedited discipline process for sustained cases; and increasing investigative
            time requirements.
            In September 2019, we met with the Executive Chief who has oversight of PSB to discuss ongoing
            challenges with the completion of misconduct investigations. Some of our discussion included
            topics already discussed with our Team and the Parties, and others were new. The Executive
            Chief committed to developing a list of the ideas shared, along with more detailed information
            about how each idea might be implemented. The intent was to then share this information with
            our Team and the Parties. The Executive Chief informed us that due to other priorities, this
            information would not be ready for discussion until our January 2020 site visit.
            During our October 2019 site visit, we met with PSB and the Parties to discuss the ongoing issues
            with the completion of misconduct investigations. We briefly discussed some potential remedies,
            and then tabled the discussion until our January 2020 site visit when MCSO would be prepared
            to provide more detailed information on any proposals the agency wished to bring forward.
            During our January 2020 site visit, PSB provided a document containing the Bureau’s ideas and
            recommendations regarding the investigation of alleged employee misconduct. After some
            discussion, our Team offered to facilitate discussions with MCSO, Plaintiffs, and Plaintiff-
            Intervenors, to discuss the topics brought forward by MCSO; and any additional ideas that might
            be brought forward by any other member of the group. We advised all that we would discuss
            only those items that did not require a change to the Orders. We facilitated this conference call
            with MCSO and the Parties in February 2020. During this call, MCSO personnel stated that they
            believed that all of the ideas and recommendations they had brought forward would require a
            change to the Orders and they had no additional suggestions to add. The representatives of the
            Plaintiffs and Plaintiff-Intervenors agreed with MCSO and added that they also had no additional
            suggestions or ideas to bring forward. The Parties have continued to address this issue in both
            the meet-and-confer and other processes.
            In 2014, PSB initiated 717 internal investigations. In 2015, PSB initiated 916 cases; and in 2016,
            847 cases. There were 1,028 cases initiated in 2017. In 2018, there were 1,114 investigations
            initiated; 354 service complaints; 716 administrative misconduct investigations; 36 criminal
            investigations; and eight critical incident investigations. In 2019, PSB initiated a total of 1,072
            investigations.

                                                      Page 200 of 289




WAI 56445
            During our January 2021 remote site visit, PSB personnel reported that PSB had opened a total
            of 1,204 investigations in 2020, compared to 1,072 opened in 2019. Of the total cases opened in
            2020, 704 were administrative misconduct investigations, compared to 576 in 2019. Service
            complaints opened for 2020 totaled 452, compared to 453 in 2019.
            During our April 2021 remote site visit, PSB personnel reported that PSB had opened 269 total
            investigations for the first three months of 2021, compared to 266 during the same three-month
            period in 2020. The total number includes administrative misconduct investigations, service
            complaints, criminal misconduct investigations, and critical incident investigations – though the
            majority are administrative misconduct investigations and service complaints. Of the total
            opened, 163 were administrative misconduct investigations compared to 144 during the same
            period in 2020. Service complaints opened for the first three months of 2021 were 88, compared
            to 109 during the same period in 2020.
            In 2016, prior to the implementation of the Court’s Second Order, PSB investigators were
            carrying an average active caseload of 12-16 cases each month. By 2018, PSB advised us that
            the average active caseload each month for sworn investigations was 36; and for Detention
            investigators, 28. The average closure of a case took 204 days. At the end of 2019, PSB advised
            us that the average monthly caseloads for all investigators assigned to PSB had risen to 46, there
            were 1,682 open cases, and the average closure time for an investigation was 499 days in PSB
            and 444 days for those investigations conducted outside of PSB. PSB investigators closed an
            average of 16 cases each during 2019.
            During our January 2021 remote site visit, PSB advised that at the end of 2020, the average active
            caseload in PSB had increased to 61 for Detention investigators, 75 for sworn investigators, and
            47 for civilian investigators. The average closure time for an administrative misconduct
            investigation conducted in PSB increased to 624 days for sworn cases and 666 days for Detention
            cases. The average completion time for an investigation conducted outside of PSB was 398 days.
            The overall average completion time for an investigation in 2020 increased to 524 days.
            During our April 2021 remote site visit, PSB advised that the average active administrative
            misconduct investigation caseload at the end of March 2021 was 69 cases for sworn investigators
            in PSB, 64 for Detention investigations, and 49 for the civilian investigators who are now
            handling full caseloads. The average completion time for an administrative misconduct
            investigation conducted in PSB at the end of March 2021 was 674 days. For an investigation
            conducted outside of PSB, the average completion time was 470 days.
            At the end of 2020, there were 2,010 pending investigations – an increase from 1,617 at the end
            of 2019. While the total included administrative misconduct investigations, service complaints,
            criminal investigations, and critical incident investigations, the majority were administrative
            misconduct investigations and service complaints. Of the pending 1,681 administrative
            misconduct investigations, 1,561 were assigned to PSB. Of the 266 pending service complaints,
            179 were assigned to PSB. All 17 of the pending criminal investigations, and all 46 of the pending
            critical incident investigations were assigned to PSB. In total, 1,803 of the pending 2,010
            investigations were being investigated by PSB. MCSO closed a total of 995 investigations in
            2020, compared to 727 in 2019. We noted, however, that the increase in closures in 2020 was


                                                      Page 201 of 289




WAI 56446
            primarily a result of an increase in service complaint closures, not administrative misconduct
            investigations.
            At the end of the first three months of 2021, PSB reported that there were 2,082 pending
            investigations in all categories, with the majority being administrative misconduct investigations
            and service complaints, an increase from 2,010 at the end of 2020. Of these 2,082, 1,755 were
            administrative misconduct investigations, 1,655 of which were assigned to PSB investigators for
            completion. The remaining 100 were assigned to Districts or Divisions outside of PSB. Of the
            249 service complaints that were pending, 172 were assigned to PSB, and the remaining 77 were
            assigned to District or Divisions outside of PSB.
            PSB was authorized 11 new positions in the July 2018 budget. PSB has continued to advise us
            that only one of these positions, a Detention supervisor, has been filled. Funding for a lieutenant
            position was eliminated and the funds transferred to other purposes in PSB. Of the civilian
            positions authorized in the 2019 budget, all have been filled and the three civilian investigators
            are now handling full caseloads. The administrative personnel continue to assist sworn and
            Detention investigators in PSB by doing much of the research, document preparation, and
            tracking on open cases. One of the administrative assistants is assigned to assist those PSB
            supervisors who are assigned to liaison functions with Districts and Divisions. PSB has also
            previously advised that no new positions were requested by the Bureau for the fiscal year that
            commenced on July 1, 2020. PSB personnel continue to believe that the addition of the civilian
            staff will relieve a significant amount of the administrative workload and case management
            currently being handled by investigators, allowing them to focus more time on investigative tasks.
            During our April 2021 remote site visit, PSB personnel told us that PSB has now converted some
            of the unfilled sergeant positions from the 2018 budget to civilian positions and have obtained
            approval to hire three additional civilian investigators and four additional administrative staff.
            There will still be three unfilled sergeant positions from the 2018 budget allocation.
            Beyond the addition of administrative staff, PSB has also modified its review process for
            submitted cases, eliminating some levels of review. PSB believes this will result in more timely
            reviews, without adversely impacting the quality of the final report. We agree with their decision
            and are also hopeful this will not adversely impact investigative quality.
            During our past site visits, PSB staff have continued to communicate that they are properly
            outsourcing those cases where conflicts of interest exist. PSB has contracted with a qualified
            private vendor to conduct these investigations. Additionally, PSB has previously outsourced
            investigations to other law enforcement entities. During our January 2021 remote site visit, PSB
            personnel advised us that they were considering retaining additional outside contract investigators
            but had not identified any who met the hiring criteria. PSB was also considering outsourcing
            additional investigations to the current contract investigator if he has the staff to accept additional
            investigations.
            During our April 2021 remote site visit, PSB personnel told us that PSB outsourced an additional
            four cases to the current contract investigator. None were forwarded to us for review during this
            reporting period. The contract investigator currently has 24 cases in progress. One criminal
            misconduct case, outsourced to an outside agency, was closed this reporting period with a


                                                        Page 202 of 289




WAI 56447
            determination that there was no substance to the allegation. PSB personnel also informed us
            during this reporting period that they have outsourced an additional 25 cases to another entity for
            investigation. PSB considers this a pilot program and will provide additional information at our
            next site visit.
            After the Second Order was implemented, PSB reviewed the disciplinary backgrounds of all those
            who might conduct internal investigations and notified us of those supervisors who would be
            prohibited from conducting such investigations due to their backgrounds. At that time, MCSO
            identified two supervisors who were ineligible to conduct internal investigations. One is no
            longer with MCSO and the second remains ineligible to conduct investigations. Since that time,
            four additional supervisors were added to the list of those ineligible to conduct administrative
            misconduct investigations.
            MCSO reported during this reporting period that no additional supervisors were determined to be
            ineligible to conduct administrative misconduct investigations.


            Paragraph 195. Within six months of the entry of this Order, the Professional Standards Bureau
            shall include sufficient trained personnel to fulfill the requirements of this Order.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            In conjunction with this Paragraph, Paragraph 178 mandates that within three months of the
            finalization of policies consistent with Paragraph 165, all PSB personnel would receive 40 hours
            of comprehensive training. Paragraph 178 requires training of all supervisors within three months
            of the finalization of policies, and further requires sufficient trained personnel in PSB within six
            months of the entry of the Order. The first week of the required Misconduct Investigative
            Training commenced on September 18, 2017 and the training was completed prior to the end of
            2017.
            During our July and October 2018 site visits, PSB informed us that a total of 11 additional
            personnel had been approved for PSB in MCSO’s July 2018 budget. PSB personnel informed us
            that due to ongoing staffing shortages they did not believe any of these positions would be filled
            before 2019.
            During our January and April 2019 site visits, PSB personnel informed us that they had not yet
            received any of the 2018 budgeted positions for PSB. They further noted that it continued to
            remain unlikely that they would receive any of the positions in the foreseeable future due to
            ongoing personnel staffing shortages throughout the organization. PSB continued to note that
            with the continuing influx of new cases, and the ongoing backlog of investigations, even if these
            personnel were added, the Bureau would still be insufficiently staffed to meet its responsibilities.
            The PSB budget requests for the July 2019 budget year included only civilian staff. PSB’s
            requests included: two administrative assistants, two management analyst assistants, one special
            projects manager, and three civilian investigators. PSB personnel believed that the addition of


                                                      Page 203 of 289




WAI 56448
            these positions would allow sworn and Detention supervisors to focus more on the investigative
            process and mitigate some of the administrative requirements currently being handled by these
            personnel.
            During our July 2019 site visit, PSB advised that of the 11 approved positions in the July 2018
            budget, one had been filled – that of a Detention sergeant. It was still unknown when any of the
            remaining 10 positions would be filled.
            During our October 2019 site visit, PSB informed us that of the previously approved 11 positions
            in July 2018, there had still only been one filled. Of the civilian positions approved in the July
            2019 budget, one management analyst position had been filled; interviews were in progress for
            management assistants; and the three civilian investigator positions were in the job-posting phase.
            During our January 2020 site visit, PSB advised us again that only one of the 11 approved
            positions for PSB in the 2018 budget had been filled. Of the eight civilian positions approved in
            the 2019 budget, one management assistant position had been filled, other administrative
            positions were in the hiring process, and job offers had been extended to fill the three civilian
            investigator positions. PSB believed that, given the law enforcement and investigative experience
            of the three civilian investigators the Bureau had selected, these investigators should not need
            extensive training, and would likely be qualified to conduct a variety of investigations.
            During our April 2020 remote site visit, PSB again advised us that only one of the 11 positions
            approved in the 2018 budget had been filled. PSB had not increased its investigative staff in more
            than four years, despite the continuing increase in investigator caseloads and backlogs. PSB filled
            the majority of the civilian positions authorized in the 2019 budget and began assigning
            administrative staff to complete a variety of tasks previously completed by investigators. PSB
            also hired the three civilian investigators – two of whom still needed to attend the 40-hour
            Misconduct Investigative Training before they would be eligible to conduct investigations.
            During our July and October 2020 remote site visits, PSB again advised us that only one of the
            11 positions approved in the 2018 budget had been filled. All of the civilian positions authorized
            in the 2019 budget had been filled, and the three civilian investigators hired were now conducting
            investigations. No additional requests for PSB staffing were made for the 2020 fiscal year.
            During our January 2021 remote site visit, we discussed PSB staffing and determined that again,
            no additional staff has been allocated to PSB. There had been no measurable change in the
            number of investigators assigned to PSB since 2016, despite the continuous increase in workload
            and backlog. The number of investigators assigned to PSB has remained between 24 and 26 since
            2016. At the end of 2019, PSB had nine sworn investigators and 15 Detention investigators, a
            total of 24. At the end of 2020, PSB had a total of 25 investigators. Of these, seven were sworn,
            15 were Detention, and three were civilian investigators.




                                                      Page 204 of 289




WAI 56449
            During our April 2021 remote site visit, we again discussed PSB staffing. PSB had a total of 54
            staff members at the end of March 2021. Of these, eight were sworn investigators and 15 were
            Detention investigators. This number (23) compares with 24 investigators assigned at the end of
            the last reporting period. The three civilian investigators also now have full caseloads, bringing
            the total of assigned investigators to 26. The remaining 28 staff members in PSB are supervisory
            staff (nine), administrative staff (10), criminal investigators and staff (five), Division case
            reviewers (two), and building security staff (two). As we have noted in numerous previous
            reporting periods, while administrative staff have increased over the past several years, the
            number of investigative staff has remained between 24 and 26. It is clear from the backlog of
            nearly 2,100 cases, an average monthly caseload per investigator that falls between 49-69, and a
            continuing influx of new cases, that MCSO continues to fail to address the insufficient resources
            assigned to PSB.
            PSB personnel advised us during our April remote site visit that they have converted seven of the
            unfilled sergeant positions from 2018 to civilian positions. PSB has received approval to hire
            three additional civilian investigators and four additional administrative staff. There will still be
            three unfilled sergeant positions from the 2018 budget allocation.
            The Second Order requires that PSB have “sufficient trained personnel to fulfill the requirements
            of this Order.” MCSO has delivered the required Misconduct Investigative Training, and our
            focus remains on the ability of PSB staff to carry out its mission. As documented in this and
            previous reports, PSB, in its command’s estimation, is understaffed. We will not find MCSO in
            compliance with this Paragraph until MCSO addresses PSB’s staffing issues.


            Paragraph 196. Where appropriate to ensure the fact and appearance of impartiality, the
            Commander of the Professional Standards Bureau or the Chief Deputy may refer administrative
            misconduct investigations to another law enforcement agency or may retain a qualified outside
            investigator to conduct the investigation. Any outside investigator retained by the MCSO must
            possess the requisite background and level of experience of Internal Affairs investigators and
            must be free of any actual or perceived conflicts of interest.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During our April 2017 site visit, the PSB Commander indicated that MCSO had not envisioned
            any need to retain additional contract investigators beyond the one investigator that had been
            already retained. A member of PSB’s staff serves as MCSO’s single point-of-contact to liaise
            and assist with scheduling for the contract investigator. The contract investigator advances the
            investigations to the level of recommending findings.




                                                       Page 205 of 289




WAI 56450
            PSB previously outsourced three misconduct investigations to a separate regional law
            enforcement agency. Two of these investigations were completed by the outside law enforcement
            agency and closed by MCSO. One was closed as the Independent Investigator was investigating
            the same alleged misconduct.
            During our January 2021 remote site visit, PSB advised us that they could outsource additional
            investigations to the current contract investigator if he had additional staff. MCSO was discussing
            this possibility with the investigator. Additionally, they had issued Requests for Proposals (RFPs)
            in an attempt to identify additional contract investigators, but had not been able to identify any
            who meet the criteria for hiring.
            During our April 2021 remote site visit, PSB personnel advised us that PSB outsourced an
            additional four cases to the current contract investigator during this reporting period. The contract
            investigator currently has 24 cases in progress. Twenty-five administrative misconduct cases
            were also outsourced to another outside firm in what was described as a “pilot” program by PSB.
            We will have additional conversation with PSB during our next site visit to discuss this pilot
            program and the feasibility of using this investigative resource on an ongoing basis.


            Paragraph 197. The Professional Standards Bureau will be headed by a qualified Commander.
            The Commander of the Professional Standards Bureau will have ultimate authority within the
            MCSO for reaching the findings of investigations and preliminarily determining any discipline to
            be imposed. If the Sheriff declines to designate a qualified Commander of the Professional
            Standards Bureau, the Court will designate a qualified candidate, which may be a Civilian
            Director in lieu of a sworn officer.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            In January 2018, MCSO advised that due to reorganizations within the Office, the responsibility
            to serve as the PSB Commander for purposes of compliance with this Order would be transferred
            to a captain within PSB. The PSB Deputy Chief, who previously had this responsibility was
            promoted, but maintains overall oversight of PSB as an Executive Chief.




                                                       Page 206 of 289




WAI 56451
            During our April 2021 remote site visit, and our regularly scheduled meetings with PSB to discuss
            CRMs and other internal affairs matters during this reporting period, we have had continuing
            opportunities to interact with the Captain now serving as the PSB Commander. He is responsive
            to our input, and we have had a number of discussions with him regarding PSB processes and
            internal investigations. In those cases where we have expressed concerns or requested
            information, he has provided timely responses. As we have noted previously, MCSO must
            support the PSB Commander with resources and executive leadership.


            Paragraph 198. To promote independence and the confidentiality of investigations, the
            Professional Standards Bureau shall be physically located in a facility that is separate from other
            MCSO facilities, such as a professional office building or commercial retail space. This facility
            shall be easily accessible to the public, present a non-intimidating atmosphere, and have
            sufficient space and personnel for receiving members of the public and for permitting them to file
            complaints.
            Phase 1: Not applicable
            Phase 2: In compliance
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. PSB’s
            address is available on the comment and complaint form that is accessible to the public at the
            Districts and on MCSO’s website. PSB’s criminal investigators are housed on the first floor, and
            administrative investigators are housed on the second floor of the building. PSB’s off-site facility
            has two dedicated security personnel assigned during normal business hours of 8:00 a.m.-4:00
            p.m., Monday-Friday. MCSO remains in compliance with this requirement.
            Maricopa County had previously advised MCSO that its lease for the PSB site was expired and
            that MCSO would have to vacate the site. MCSO stated that the lease requires that the County
            provide MCSO with a one-year advance written notification of the requirement to vacate the
            current PSB facility. As of this reporting period, MCSO has not received written notification
            from the County regarding the requirement to vacate the current PSB site.


            Paragraph 199. The MCSO will ensure that the qualifications for service as an internal affairs
            investigator shall be clearly defined and that anyone tasked with investigating employee
            misconduct possesses excellent investigative skills, a reputation for integrity, the ability to write
            clear reports, and the ability to be fair and objective in determining whether an employee
            committed misconduct. Employees with a history of multiple sustained misconduct allegations,
            or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s disciplinary
            matrices, will be presumptively ineligible to conduct misconduct investigations. Employees with
            a history of conducting deficient investigations will also be presumptively ineligible for these
            duties.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.


                                                       Page 207 of 289




WAI 56452
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            GH-2 reflects the directive of this Paragraph, to ensure that only supervisors who meet the criteria
            established by this Paragraph are assigned misconduct investigations. The PSB Operations
            Manual, which formalizes the review process, states that if any supervisor is deemed ineligible,
            the PSB commander will notify the supervisor’s commander in writing, and will ensure that a
            BlueTeam entry is made to memorialize the supervisor’s ineligibility to conduct misconduct
            investigations. A record of supervisors deemed ineligible to conduct misconduct investigations
            is maintained in PSB. These procedures were finalized and documented in the PSB Operations
            Manual, published on December 13, 2018.
            During this reporting period, MCSO reported no new additions to the list of employees prohibited
            from conducting misconduct investigations. MCSO currently has five supervisors who are
            ineligible to conduct internal administrative investigations. During the first quarter of 2021, three
            new employees, including a new PSB commander, were transferred into PSB. We discuss these
            transfers in our reviews for Paragraph 268.


            Paragraph 200. In each misconduct investigation, investigators shall:
            a.       conduct investigations in a rigorous and impartial manner designed to determine the
                     facts;
            b.       approach investigations without prejudging the facts and without permitting any
                     preconceived impression of the principal or any witness to cloud the investigation;
            c.       identify, collect, and consider all relevant circumstantial, direct, and physical evidence,
                     including any audio or video recordings;
            d.       make reasonable attempts to locate and interview all witnesses, including civilian
                     witnesses;
            e.       make reasonable attempts to interview any civilian complainant in person;
            f.       audio and video record all interviews;
            g.       when conducting interviews, avoid asking leading questions and questions that may
                     suggest justifications for the alleged misconduct;
            h.       make credibility determinations, as appropriate; and
            i.       attempt to resolve material inconsistencies between employee, complainant, and witness
                     statements.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance

                                                       Page 208 of 289




WAI 56453
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations that were completed by MCSO personnel during this reporting period. All were
            both initiated and completed after the issuance of the Second Order. PSB investigated 60 of the
            total cases. District or Division supervisory personnel not assigned to PSB investigated 33 of the
            cases. Of the cases we reviewed, 66 involved external complaints, and 27 were internally
            generated.
            Paragraph 200.a. requires that misconduct investigations be conducted in a rigorous and impartial
            manner. During the last reporting period, four investigations (5%) fell short of compliance with
            the requirements of this Subparagraph. During this reporting period, one investigation (1%) fell
            short of compliance with this Subparagraph.
            Paragraph 200.b. requires that investigations be approached without prejudging the facts or
            permitting preconceived impressions. During the last reporting period, four investigations (5%)
            fell short of compliance with this Subparagraph. During this reporting period, one investigation
            (1%) fell short of compliance with this Subparagraph.
            Paragraph 200.c. requires that investigators identify, collect, and consider all relevant evidence.
            During this and the last reporting period, all investigations reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 200.d. requires that investigators make reasonable attempts to locate and interview all
            witnesses. During the last reporting period, two investigations (2%) fell short of compliance with
            the requirements of this Subparagraph. During this reporting period, one investigation (1%) fell
            short of compliance with this Subparagraph.
            Paragraph 200.e. requires that investigators make reasonable attempts to interview civilian
            complainants in person. During this and the last reporting period, there were numerous
            investigations in which investigators did not make attempts to interview complainants in person.
            The majority were attributed to concerns related to COVID-19, and the investigators provided
            specific documentation justifying telephone interviews. In one investigation (1%), the
            investigator did not make sufficient efforts to contact the complainant either electronically or in
            person.
            Paragraph 200.f. requires audio- and video-recording of all interviews. Of the 93 administrative
            investigations reviewed for this reporting period, there were 34 cases where interviews were not
            both audio- and video-recorded. In all 34, adequate justification was provided.
            Paragraph 200.g. requires that when conducting interviews, investigators avoid asking leading
            questions or questions that may suggest justification for the alleged misconduct. During the last
            reporting period, five investigations (6%) fell short of compliance with this Subparagraph.
            During this reporting period, three investigations (3%) fell short of compliance with this
            Subparagraph.
            Paragraph 200.h. requires that proper credibility determinations be made. During the last
            reporting period, one investigation (1%) fell short of compliance with the requirements of this
            Subparagraph. During this reporting period, one investigation (1%) again fell short of compliance
            with this Subparagraph.


                                                      Page 209 of 289




WAI 56454
            Paragraph 200.i. requires that investigators attempt to resolve all material inconsistencies. During
            this and the last two reporting periods, all of the investigations reviewed complied with the
            requirements of this Subparagraph.
            MCSO had been in compliance with the requirements of this Paragraph for numerous reporting
            periods. However, MCSO fell below the required Phase 2 compliance during the last reporting
            period; and we warned MCSO that should the agency fail to comply with the requirements of this
            Paragraph for this reporting period, we would withdraw Phase 2 compliance for this Paragraph.
            During this reporting period, MCSO met the requirements of this Paragraph and remains in
            compliance.


            Paragraph 201. There will be no automatic preference for an employee’s statement over a non-
            employee’s statement. Internal affairs investigators will not disregard a witness’s statement
            solely because the witness has some connection to either the complainant or the employee or
            because the witness or complainant has a criminal history, but may consider the witness’s
            criminal history or any adjudicated findings of untruthfulness in evaluating that witness’s
            statement. In conducting the investigation, internal affairs investigators may take into account
            the record of any witness, complainant, or officer who has been determined to have been
            deceptive or untruthful in any legal proceeding, misconduct investigation, or other investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel that were completed during this reporting period.
            Of the 93 investigations, 66 involved complainants that were not identified as MCSO employees.
            Twenty-three of the investigations included interviews with witnesses or investigative leads who
            were not MCSO employees. We identified one case where we believe there was an automatic
            preference for the statement of an employee over a non-employee’s statement.
            We did not identify any completed investigations where a witness’s statement was disregarded
            solely because of any connection identified in this Paragraph, nor where a witness’s criminal
            history or findings of truthfulness were considered.


            Paragraph 202. Internal affairs investigators will investigate any evidence of potential
            misconduct uncovered during the course of the investigation, regardless of whether the potential
            misconduct was part of the original allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.


                                                       Page 210 of 289




WAI 56455
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. In 12
            of the 93 investigations, MCSO identified additional potential misconduct during the
            investigations and properly added additional allegations or initiated new investigations. We
            identified one investigation during this reporting period where we believe additional misconduct
            may have occurred and was not addressed by MCSO.


            Paragraph 203. If the person involved in the encounter with the MCSO pleads guilty or is found
            guilty of an offense, internal affairs investigators will not consider that information alone to be
            determinative of whether an MCSO employee engaged in misconduct, nor will it by itself justify
            discontinuing the investigation. MCSO training materials and policies on internal investigations
            will acknowledge explicitly that the fact of a criminal conviction related to the administrative
            investigation is not determinative of whether an MCSO employee engaged in misconduct and that
            the mission of an internal affairs investigator is to determine whether any misconduct occurred.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            There were no indications in any of the completed investigations we reviewed that any MCSO
            investigators considered alone any pleading or finding of guilty by any person as a reason to make
            any determination regarding the potential misconduct of any MCSO personnel, nor were any
            investigations discontinued for this reason.


            Paragraph 204. Internal affairs investigators will complete their administrative investigations
            within 85 calendar days of the initiation of the investigation (60 calendar days if within a
            Division). Any request for an extension of time must be approved in writing by the Commander
            of the Professional Standards Bureau. Reasonable requests for extensions of time may be
            granted.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: Not in compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel.

                                                      Page 211 of 289




WAI 56456
            PSB conducted 60 of the 93 administrative misconduct investigations we reviewed for this
            reporting period. Nineteen (32%) of the 60 were completed within the required 85-day timeframe
            or had an approved extension for a reason specific to the investigation, a decrease from 35%
            during the last quarter. Of the 33 investigations completed by Districts and Divisions outside of
            PSB, 14 (42%) were initially submitted to PSB within the required 60-day timeframe or had an
            approved extension for a reason specific to the investigation, a decrease from the 68% during the
            last quarter. As has been our practice for numerous reporting periods, we determine the 60-day
            period compliance findings for those investigations conducted by personnel outside of PSB based
            on the original date the investigation is approved by the District or Division Commander and
            forwarded to PSB. In those cases where deficiencies are identified by PSB, the cases will continue
            to be found noncompliant in other relevant Paragraphs, and specifically in Paragraph 213, which
            requires the District or Division Commander ensure that investigations conducted by their
            personnel are complete and the findings are supported by the evidence prior to their submittal to
            PSB. We saw a significant increase in the number of cases that had multiple extension requests
            at the District level, many of which included review time by District Command personnel or
            Deputy Chiefs. While we support the necessary review that will improve the quality of
            investigations submitted to PSB, the decrease in compliance based on the time it takes to complete
            these reviews is concerning.
            As we noted in Paragraph 194, timely completion of administrative investigations has continued
            to be of concern for many reporting periods. Of the 93 total administrative misconduct
            investigations submitted for compliance during this reporting period, 33 investigations (35%)
            were completed and submitted by the investigator within the required 60- or 85-day timeframe or
            contained an acceptable extension request and approval. This is a decrease from the 52%
            compliance for the last quarter.
            In addition to those investigations not completed within 60 or 85 days as required by this
            Paragraph, of the 93 total investigations, only 19 (20%) were completed within 180 days or had
            an acceptable extension request or approval.
            The average time for full closure of administrative investigations is now reported by MCSO to be
            604 days, an increase from the 524 days reported for the last reporting period. As we have noted
            in our last three quarterly status reports, we no longer accept workload as the justification for the
            failure to complete investigations in a timely manner. The time it takes to conduct and close
            investigations remains unacceptable and it is the agency that bears the responsibility to address
            this issue with decisive action.
            MCSO is not in Phase 2 compliance for this Paragraph.




                                                       Page 212 of 289




WAI 56457
            Paragraph 205. The Professional Standards Bureau shall maintain a database to track all
            ongoing misconduct cases, and shall generate alerts to the responsible investigator and his or
            her Supervisor and the Commander of the Professional Standards Bureau when deadlines are
            not met.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   GH-5 (Early Identification System), most recently amended on March 3, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            We determine compliance with this Paragraph by assigning a member of our Team to observe
            demonstrations of the IAPro database during our site visits or other meetings with PSB throughout
            the reporting period. The IAPro technology serves as the centralized electronic numbering and
            tracking system for all allegations of misconduct, whether internally discovered or based on an
            external complaint. This database contains the capacity to manage and store information required
            for compliance with this Paragraph.
            During our site visits, we have met with PSB personnel on numerous occasions and observed
            IAPro to ensure that the system generates appropriate alerts to responsible investigators and PSB
            commanders if deadlines are not met. We have reviewed emails PSB disseminates each month
            to Districts and Divisions to identify investigative deadlines. We have also reviewed the
            BlueTeam Dashboard, which uses a color-coded system to identify investigations that are nearing
            deadlines or are past deadlines. The information appears in each supervisor’s BlueTeam account
            when they are monitoring open cases.
            The civilian PSB Special Projects Manager is primarily responsible for administering the
            centralized tracking system. In addition, all PSB and Division investigators can access the
            electronic BlueTeam database – a system that integrates with IAPro – at any time to view the
            assignment and status of administrative investigations. PSB has also trained two lieutenants to
            administer the system.
            In May 2018, PSB relocated to an offsite location. In July 2018, a member of our Team verified
            that the existing tracking mechanisms continue to be used for the tracking of investigations at the
            new facility.
            During our January, July, and October 2019 site visits, a member of our Team verified that the
            tracking mechanisms remain in place. We also continued to receive monthly notifications from
            PSB regarding closed administrative investigations, and we evaluate these closed investigations
            for the entirety of a reporting period against a multitude of criteria, including whether the cases
            were completed in a timely fashion.



                                                      Page 213 of 289




WAI 56458
            During this reporting period, we continued to receive monthly notifications from PSB regarding
            closed administrative misconduct investigations; and we continue to evaluate these closed
            investigations for the entirety of a reporting period against a multitude of criteria, including
            whether the cases were completed in a timely fashion. (See Paragraph 204.)


            Paragraph 206. At the conclusion of each investigation, internal affairs investigators will
            prepare an investigation report. The report will include:
            a.       a narrative description of the incident;
            b.       documentation of all evidence that was gathered, including names, phone numbers, and
                     addresses of witnesses to the incident. In situations in which there are no known
                     witnesses, the report will specifically state this fact. In situations in which witnesses were
                     present but circumstances prevented the internal affairs investigator from determining the
                     identification, phone number, or address of those witnesses, the report will state the
                     reasons why. The report will also include all available identifying information for anyone
                     who refuses to provide a statement;
            c.       documentation of whether employees were interviewed, and a transcript or recording of
                     those interviews;
            d.       the names of all other MCSO employees who witnessed the incident;
            e.       the internal affairs investigator’s evaluation of the incident, based on his or her review of
                     the evidence gathered, including a determination of whether the employee’s actions
                     appear to be within MCSO policy, procedure, regulations, orders, or other standards of
                     conduct required of MCSO employees;
            f.       in cases where the MCSO asserts that material inconsistencies were resolved, explicit
                     credibility findings, including a precise description of the evidence that supports or
                     detracts from the person’s credibility;
            g.       in cases where material inconsistencies must be resolved between complainant, employee,
                     and witness statements, explicit resolution of the inconsistencies, including a precise
                     description of the evidence relied upon to resolve the inconsistencies;
            h.       an assessment of the incident for policy, training, tactical, or equipment concerns,
                     including any recommendations for how those concerns will be addressed;
            i.       if a weapon was used, documentation that the employee’s certification and training for
                     the weapon were current; and
            j.       documentation of recommendations for initiation of the disciplinary process; and
            k.       in the instance of an externally generated complaint, documentation of all contacts and
                     updates with the complainant.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.


                                                        Page 214 of 289




WAI 56459
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Paragraph 206.a. requires a written description on the incident be included in the investigative
            report. All of the completed investigations that we reviewed complied with the requirements of
            this Subparagraph.
            Paragraph 206.b. requires documentation of evidence gathered, including all known information
            about witnesses. All of the completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.c. requires documentation of whether employees were interviewed, and a transcript
            or recording of these interviews. All of the completed investigations that we reviewed complied
            with the requirements of this Subparagraph.
            Paragraph 206.d. requires that the names of all MCSO employees who witnessed the incident be
            included in the report. All completed investigations we reviewed complied with the requirements
            of this Subparagraph.
            Paragraph 206.e. requires that the internal affairs investigator’s evaluation of the incident includes
            a determination of whether the employee’s actions appear to be within MCSO policy, procedure,
            regulations, orders, or other standards of conduct required of MCSO employees. All completed
            investigations we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.f. requires that when MCSO asserts that material inconsistencies were resolved,
            explicit credibility findings, including a precise description of the evidence that supports or
            detracts from the person’s credibility must be provided. All completed investigations we
            reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.g. requires that when material inconsistencies must be resolved, a precise
            description of the evidence be included in the report. All completed investigations we reviewed
            complied with the requirements of this Subparagraph.
            Paragraph 206.h. requires that assessment of the incident for policy, training, tactical, or
            equipment concerns be included in the investigative report, to include any recommendations.
            During this reporting period, all completed investigations we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.i. requires that if a weapon was used, documentation that the employee’s
            certification and training for the weapon must be included in the investigative written report. One
            of the completed investigations we reviewed failed to comply with the requirements of this
            Subparagraph.




                                                       Page 215 of 289




WAI 56460
            Paragraph 206.j. requires that documentation of the initiation of the disciplinary process be
            included in the investigation. Compliance is achieved when the misconduct investigator
            completes the investigation with a finding of sustained, when applicable, and the PSB
            Commander subsequently approves the finding. This is considered the initiation of the
            disciplinary process. Twenty-nine of the 93 administrative misconduct investigations we
            reviewed had sustained findings against one or more active MCSO employee. All complied with
            the requirements of this Subparagraph.
            Paragraph 206.k. requires that any contacts and updates with the complainant be documented in
            the investigative report. We did not identify any instances during this reporting period where this
            did not occur.


            Paragraph 207. In assessing the incident for policy, training, tactical, or equipment concerns,
            investigation reports will include an assessment of whether:
            a.       the law enforcement action was in compliance with training and legal standards;
            b.       the use of different tactics should or could have been employed;
            c.       the incident indicates a need for additional training, counseling, or other non-disciplinary
                     corrective actions; and
            d.       the incident suggests that the MCSO should revise its policies, strategies, tactics, or
                     training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, we reviewed 93 administrative misconduct investigations. MCSO
            properly assessed and documented whether any of the requirements of this Paragraph were
            relevant in all of the completed cases we reviewed for this reporting period. MCSO identified 12
            cases where action related to this Paragraph was appropriate; and addressed the concerns with
            additional training, or where appropriate, policy review.
            PSB continues to use an internal tracking form to ensure that those concerns that are forwarded
            to other Divisions within MCSO for action or review are addressed. We receive and review this
            tracking document each month. While this tracking form is regularly updated, we note that there
            are a number of concerns that have not yet reached closure. Though we understand that some
            matters – particularly those that may involve potential policy revisions – may take an extended
            time to complete, we urge MCSO to review the tracking document, and where possible resolve
            the identified concerns.




                                                        Page 216 of 289




WAI 56461
            Paragraph 208. For each allegation of misconduct, internal affairs investigators shall explicitly
            identify and recommend one of the following dispositions for each allegation of misconduct in an
            administrative investigation:
            a.       “Unfounded,” where the investigation determines, by clear and convincing evidence, that
                     the allegation was false or not supported by fact;
            b.       “Sustained,” where the investigation determines, by a preponderance of the evidence,
                     that the alleged misconduct did occur and justifies a reasonable conclusion of a policy
                     violation;
            c.       “Not Sustained,” where the investigation determines that there is insufficient evidence to
                     prove or disprove the allegation; or
            d.       “Exonerated,” where the investigation determines that the alleged conduct did occur but
                     did not violate MCSO policies, procedures, or training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel and completed during the reporting period. We
            evaluate compliance with this Paragraph against the standard of whether a finding was made, and
            whether the finding was correct.
            During the last reporting period, we concurred with the findings of the PSB Commander in 83
            (95%) of the 87 cases that were completed.
            During this reporting period, we concurred with the findings of the PSB Commander in 91 (98%)
            of the 93 administrative misconduct investigations we reviewed. In one investigation that was
            not sustained, we believe adequate evidence existed to sustain the allegation; and in another, we
            believe that there was insufficient evidence to arrive at a finding of unfounded and the allegation
            should have been not sustained.
            There were no instances where the Appointing Authority changed the findings made by the PSB
            Commander.


            Paragraph 209. For investigations carried out by Supervisors outside of the Professional
            Standards Bureau, the investigator shall forward the completed investigation report through his
            or her chain of command to his or her Division Commander. The Division Commander must
            approve the investigation and indicate his or her concurrence with the findings.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance



                                                       Page 217 of 289




WAI 56462
            To assess Phase 2 compliance with this Paragraph, we reviewed 33 administrative misconduct
            investigations not conducted by PSB personnel and completed during this reporting period. All
            33 were forwarded to PSB as required, and all contained the approval of the responsible District
            or Division Commander. As noted in previous reporting periods, and again during this reporting
            period, some of the District or Division level investigations were not in compliance with various
            requirements of the Second Order – as indicated throughout this report. However, we assessed
            MCSO’s compliance with this Paragraph based on these cases being forwarded through the chain
            of command for approval of the investigation and findings.


            Paragraph 210. For investigations carried out by the Professional Standards Bureau, the
            investigator shall forward the completed investigation report to the Commander.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 60 administrative misconduct
            investigations that were conducted by PSB personnel. All 60 complied with the requirements of
            this Paragraph.


            Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of
            the Division in which the internal affairs investigation was conducted—determines that the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Commander shall return the investigation to the investigator for correction or additional
            investigative effort, shall document the inadequacies, and shall include this documentation as an
            addendum to the original investigation. The investigator’s Supervisor shall take appropriate
            action to address the inadequately supported determination and any investigative deficiencies
            that led to it. The Commander shall be responsible for the accuracy and completeness of
            investigation reports prepared by internal affairs investigators under his or her command.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: Not in compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.




                                                     Page 218 of 289




WAI 56463
            PSB investigated 60 of the 93 administrative misconduct investigations we reviewed during this
            reporting period. In 58 of the cases, we found the investigations to be thorough, and the reports
            were well-written. We identified specific concerns with two investigations (3%). In one, we
            believe findings of sustained should have been made and were not. In the second, there was
            insufficient evidence to arrive at a finding of unfounded and the allegation should have been not
            sustained. Based on our review of these cases, which includes all compliance requirements, 10
            investigations (17%) of the 60 total investigations are in compliance.
            Of the 33 investigations investigated by Districts or Divisions outside of PSB, we identified 13
            investigations (39%) where we had some concerns regarding the investigation or documentation.
            This is the same percentage as the last reporting period. These concerns included: arriving at an
            improper finding; asking leading questions; failure to complete a proper investigation; failure to
            interview all witnesses; or a combination of investigative and administrative deficiencies. We
            noted again during this reporting period that District and Division Captains identified some of the
            deficiencies and addressed them with the investigators prior to the investigations being forwarded
            to PSB. However, some could not be corrected after the fact; and others were not identified prior
            to submittal to PSB. Our assessment of these investigations, which includes our assessment of
            extension requests, found that 5 (15%) of the 33 investigations are in compliance, a decrease from
            29% during the last reporting period. As we noted previously, we found a significant increase in
            the amount of time investigations are taking to be completed and reviewed within the Patrol
            Division. This appears to be responsible for much of the decrease in overall compliance for these
            cases.
            In January 2018, we requested that MCSO begin providing us with documentation that reflects
            the actions being taken to address deficient misconduct investigations. We requested that PSB
            and command personnel provide a response to this request on a monthly basis. We have
            consistently received the requested documentation since March 2018.
            During this reporting period, we identified two instances where District Commanders identified
            investigative deficiencies; and, where possible, had them corrected prior to forwarding the
            investigation to PSB. While we noted increased review by Deputy Chiefs, we did not identify
            any investigations where they initiated a deficiency memorandum for their personnel. PSB
            continued to identify the majority of deficiencies in District and Division investigations during
            this reporting period and forwarded these concerns to the appropriate Commanders or Deputy
            Chiefs to be addressed. During previous reporting periods, we have noted that the numerous
            deficiency memorandums authored by PSB had not been addressed in a timely manner. During
            this reporting period, we found that deficiencies are being addressed in a more timely manner,
            and few remain pending resolution. We will continue to closely monitor whether identified
            deficiencies are addressed in a timely manner.




                                                      Page 219 of 289




WAI 56464
            We have noted in numerous prior reporting periods that both the supervisors who complete
            deficient investigations and the command personnel who approve them must be held accountable
            if MCSO is to achieve Phase 2 compliance with this Paragraph. During this reporting period, our
            review of cases completed by PSB personnel, continues to indicate PSB’s ongoing efforts to
            achieve compliance. Our review of District investigations during this reporting period identified
            that while more attention is being given to investigations by both District Command personnel
            and the Deputy Chiefs with oversight, compliance remains low.


            Paragraph 212. Where an internal affairs investigator conducts a deficient misconduct
            investigation, the investigator shall receive the appropriate corrective and/or disciplinary action.
            An internal affairs investigator’s failure to improve the quality of his or her investigations after
            corrective and/or disciplinary action is taken shall be grounds for demotion and/or removal from
            a supervisory position or the Professional Standards Bureau.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            The 40-hour Misconduct Investigative Training was completed in late 2017. In January 2018, we
            requested that MCSO begin providing us with a document that reflects what actions are being
            taken to address deficient misconduct investigations on a monthly basis. As discussed in
            Paragraph 211, we have consistently received documentation since March 2018. During this
            reporting period, PSB identified and documented numerous deficiencies with investigations.
            District Commanders and Division Chiefs also identified and addressed some concerns and
            deficiencies with investigations conducted or reviewed by their personnel during this reporting
            period.
            We will continue to closely monitor these monthly reports submitted by MCSO command
            personnel, along with reviewing completed misconduct investigations, to determine if
            deficiencies are being properly identified and addressed.


            Paragraph 213. Investigations of minor misconduct conducted outside of the Professional
            Standards Bureau must be conducted by a Supervisor and not by line-level deputies. After such
            investigations, the investigating Supervisor’s Commander shall forward the investigation file to
            the Professional Standards Bureau after he or she finds that the misconduct investigation is
            complete and the findings are supported by the evidence. The Professional Standards Bureau
            shall review the misconduct investigation to ensure that it is complete and that the findings are
            supported by the evidence. The Professional Standards Bureau shall order additional
            investigation when it appears that there is additional relevant evidence that may assist in


                                                      Page 220 of 289




WAI 56465
            resolving inconsistencies or improving the reliability or credibility of the findings. Where the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Professional Standards Bureau shall document the reasons for this determination and shall
            include this documentation as an addendum to the original investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            93 investigations, 60 were investigated by PSB personnel. Thirty-three were investigated by
            MCSO personnel outside of PSB.
            None of the documentation we received regarding investigations conducted outside of PSB
            indicated that any person below the rank of sergeant was responsible for the investigation.
            During the last reporting period, all 38 District or Division-level approved cases were forwarded
            to, and reviewed by, PSB as required. Fifteen (39%) of the 58 cases investigated at the District
            or Division level were returned by PSB personnel for additional investigation, corrections, proper
            documentation, or other changes.
            During this reporting period, all 33 District or Division-level investigations were forwarded to
            and reviewed by PSB as required. Thirteen investigations (39%) had deficiencies identified by
            PSB or our Team. Six were returned to the Districts for corrections or additional information. In
            five others, PSB identified that findings were not supported by the facts of the investigation and
            the findings were changed. Our assessment of the 33 investigations, which includes the
            reasonableness of extension requests, found that five investigations (15%) were in compliance
            with all Second Order requirements, a decrease from 29% the last reporting period.
            As is our practice, we will discuss these cases with MCSO during our next site visit.


            Paragraph 214. At the discretion of the Commander of the Professional Standards Bureau, a
            misconduct investigation may be assigned or re-assigned to another Supervisor with the approval
            of his or her Commander, whether within or outside of the District or Bureau in which the incident
            occurred, or may be returned to the original Supervisor for further investigation or analysis. This
            assignment or re-assignment shall be explained in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.




                                                      Page 221 of 289




WAI 56466
            Our analysis for this reporting period revealed that of the 33 investigations conducted outside of
            PSB, six were returned by PSB to the original investigating supervisor for further investigation
            or analysis. None were reassigned to a different investigator.


            Paragraph 215. If, after an investigation conducted outside of the Professional Standards
            Bureau, an employee’s actions are found to violate policy, the investigating Supervisor’s
            Commander shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander shall also
            ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
            resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 33 administrative misconduct
            investigations conducted by MCSO personnel outside of PSB and completed during this reporting
            period.
            Nine of the 33 completed misconduct investigations conducted outside of PSB resulted in
            sustained findings. In seven, the reports included documentation that discipline or corrective
            action was taken. In one, the employee resigned prior to the completion of the investigation. In
            a second, though the findings were sustained for minor misconduct, due to an administrative error,
            discipline was not assessed. There were no instances where other actions by Command personnel
            were necessary.


            Paragraph 216. If, after an investigation conducted by the Professional Standards Bureau, an
            employee’s actions are found to violate policy, the Commander of the Professional Standards
            Bureau shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander of the
            Professional Standards Bureau shall also ensure that necessary training is delivered and that
            policy, tactical, or equipment concerns are resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 93 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.

                                                      Page 222 of 289




WAI 56467
            Sixty of the completed investigations were conducted by PSB. Twenty-nine resulted in a
            sustained finding against one or more MCSO employees. In 18 of these sustained investigations,
            the PSB Commander ensured that appropriate discipline and/or corrective action was
            recommended. In eight cases, the involved employees left MCSO employment prior to the
            completion of the investigation or the determination of discipline. In three other cases, we believe
            the Category of Offense was inappropriate and though discipline resulted, it was not consistent
            with the Matrices in place at the time of the offense. The PSB Commander provided the
            preliminary determination of the range of discipline in all 21 cases involving current MCSO
            employees. We disagree with the discipline determination in three as it was based on an incorrect
            category of offense.
            We continue to note that the PSB Commander cannot ensure that appropriate discipline or
            corrective action are the final outcome of sustained misconduct investigations, as the Appointing
            Authority makes the final decisions for discipline in both minor misconduct cases and in serious
            misconduct cases that result in PDHs. This hearing officer has the authority to change the findings
            or reduce the discipline. In the three cases where we disagree with the category and offense
            number determined by the PSB Commander, the Appointing Authority had the final authority and
            could have overturned or changed the discipline determinations by the PSB Commander.
            MCSO has been in compliance with this Paragraph for numerous reporting periods but fell below
            compliance during this reporting period. Should MCSO again fall short of compliance during the
            next reporting period, we will withdraw Phase 2 compliance for this Paragraph.


            Paragraph 217. The Professional Standards Bureau shall conduct targeted and random reviews
            of discipline imposed by Commanders for minor misconduct to ensure compliance with MCSO
            policy and legal standards.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not applicable
            Based on the requirements of the Second Order, District and Division Commanders will not
            impose discipline for minor misconduct. In all cases, the PSB Commander will determine the
            final findings for internal investigations and the presumptive range of discipline for those cases
            with sustained findings. The Appointing Authority will then make the final determination of
            discipline.


            Paragraph 218. The Professional Standards Bureau shall maintain all administrative
            investigation reports and files after they are completed for record-keeping in accordance with
            applicable law.
            Phase 1: In compliance


                                                      Page 223 of 289




WAI 56468
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files intended to contain all documents required for compliance with this
            Paragraph.
            A member of our Team inspected the file rooms where hardcopies of administrative investigations
            were stored and randomly reviewed case files to verify compliance on multiple occasions when
            PSB was housed at MCSO Headquarters. Our Team member also used the access granted to
            IAPro to randomly select internal affairs case files to verify that all information was being
            maintained electronically.
            PSB completed the move to its new offsite facility in May 2018. Subsequent to the move, a
            member of our Team conducted an inspection of the file rooms in the new facility; and reviewed
            a random sample of internal investigations in IAPro to verify ongoing compliance.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            new PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly reviewing internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our July 2019 site visit, a member of our Team verified, by accessing IAPro and reviewing
            randomly selected cases, that electronic files were being properly maintained.
            During our October 2019 site visit, a member of our Team again verified compliance at the PSB
            facility by inspecting both the criminal and administrative investigation file rooms and randomly
            reviewing internal affairs case files to verify that all information is also being electronically
            maintained in IAPro.


            D.       Discipline
            Paragraph 219. The Sheriff shall ensure that discipline for sustained allegations of misconduct
            comports with due process, and that discipline is consistently applied, fair, and based on the
            nature of the allegation, and that mitigating and aggravating factors are identified and
            consistently applied and documented regardless of the command level of the principal of the
            investigation.


            Paragraph 220. To ensure consistency in the imposition of discipline, the Sheriff shall review the
            MCSO’s current disciplinary matrices and, upon approval of the parties and the Monitor, will
            amend them as necessary to ensure that they:
            a.       establish a presumptive range of discipline for each type of violation;
            b.       increase the presumptive discipline based on an employee’s prior violations;


                                                       Page 224 of 289




WAI 56469
            c.       set out defined mitigating and aggravating factors;
            d.       prohibit consideration of the employee’s race, gender, gender identity, sexual orientation,
                     national origin, age, or ethnicity;
            e.       prohibit conflicts, nepotism, or bias of any kind in the administration of discipline;
            f.       prohibit consideration of the high (or low) profile nature of the incident, including media
                     coverage or other public attention;
            g.       clearly define forms of discipline and define classes of discipline as used in policies and
                     operations manuals;
            h.       provide that corrective action such as coaching or training is not considered to be
                     discipline and should not be used as a substitute for discipline where the matrix calls for
                     discipline;
            i.       provide that the MCSO will not take only non-disciplinary corrective action in cases in
                     which the disciplinary matrices call for the imposition of discipline;
            j.       provide that the MCSO will consider whether non-disciplinary corrective action is also
                     appropriate in a case where discipline has been imposed;
            k.       require that any departures from the discipline recommended under the disciplinary
                     matrices be justified in writing and included in the employee’s file; and
            l.       provide a disciplinary matrix for unclassified management level employees that is at least
                     as demanding as the disciplinary matrix for management level employees.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, 38 of the 93 administrative misconduct investigations resulted in
            sustained findings against one or more members of MCSO. In 29 of the sustained cases, one or
            more of the principal employees were still employed at MCSO at the time findings or discipline
            decisions were made. Compliance for this Paragraph is based on the discipline findings for both
            minor and serious discipline. In those cases where only serious discipline is recommended,
            compliance findings specific to those cases are addressed in Paragraph 226.
            Paragraph 220.a. requires a presumptive range of discipline for each type of violation. Of the 38
            total sustained cases, 29 involved employees still employed by MCSO at the time discipline

                                                        Page 225 of 289




WAI 56470
            decisions were made. The PSB Commander determined and documented the presumptive
            discipline range in compliance with this Subparagraph in all but one of these cases. In one,
            involving a minor misconduct violation, due to an administrative error, discipline was not
            assessed.
            Paragraph 220.b. requires that presumptive discipline be increased if an employee has prior
            violations. In 13 of the 29 sustained investigations where discipline was assessed, the employee
            had prior sustained violations. The PSB Commander considered and increased the presumptive
            discipline based on the Matrices in place at the time of the misconduct.
            Paragraph 220.c. requires that mitigating and aggravating factors be defined. Aggravating and
            mitigating factors are not specifically defined in the internal affairs investigation or discipline
            policy in effect prior to May 18, 2017. The revised discipline policy, effective May 18, 2017,
            does define these factors. These aggravating or mitigating factors are not identified by the PSB
            Commander, but are identified and considered by the Appointing Authority when making the
            final disciplinary decisions.
            During this reporting period, all of the sustained cases were initiated after May 18, 2017. The
            Appointing Authority provided justification and documentation for all factors he considered when
            making the final discipline decisions for all 28 cases based on the Matrices in place at the time of
            the misconduct. We also found that he continues to specifically identify those instances where
            there are aggravating or mitigating factors in the justification documents when appropriate.
            Paragraph 220.d. prohibits the consideration of any prohibited biases when determining
            discipline. None of the sustained cases that resulted in discipline that we reviewed during this
            reporting period included any indication that any biases were considered when determining
            discipline.
            Paragraph 220.e. prohibits any conflicts, nepotism, or bias of any kind in the administration of
            discipline. None of the sustained cases we reviewed during this reporting period had any
            indication of conflicts, nepotism, or bias of any kind when determining the disciplinary sanction.
            Paragraph 220.f. prohibits the consideration of the high (or low) profile nature of an incident when
            determining discipline. None of the sustained cases we reviewed during this reporting period
            indicated any consideration of the high- or low-profile nature of the incident when considering
            discipline.
            Paragraph 220.g. requires that clearly defined forms of discipline and classes of discipline be
            defined. Phase 2 compliance is not applicable to this Subparagraph.
            Paragraph 220.h. requires that corrective action such as coaching or training is not considered to
            be discipline, and should not be used as a substitute for discipline. There were no instances
            identified during this reporting period where a coaching was used as a substitute for discipline.
            Paragraph 220.i. requires that MCSO will not take only non-disciplinary action in cases where
            the Discipline Matrices call for the imposition of discipline. There were no instances this
            reporting period where non-disciplinary action was taken for an act of misconduct that was
            ineligible to be handled as a coaching.



                                                      Page 226 of 289




WAI 56471
            Paragraph 220.j. requires that MCSO consider whether non-disciplinary corrective action is also
            appropriate. In one case reviewed during this reporting period, in addition to discipline, additional
            training was provided to the involved employees.
            Paragraph 220.k. requires that any departure from the discipline recommended under the
            Discipline Matrices be justified in writing and included in the employee’s file. Twenty-eight
            investigations with sustained findings resulted in employee discipline. Twelve resulted in minor
            discipline, and 16 resulted in serious discipline. In three cases resulting in minor discipline and
            two resulting in serious discipline, the Appointing Authority mitigated the discipline and provided
            appropriate written justification for doing so.
            As we have previously noted, compliance for this Paragraph is based on the final outcome for all
            sustained investigations. Those instances that involve only serious discipline are specifically
            covered in Paragraph 226.
            Paragraph 220.l. requires that a Discipline Matrix for unclassified management employees be at
            least as demanding as the Discipline Matrix for management-level employees. We reviewed the
            approved policies that affect discipline for unclassified management employees, and they comply
            with this requirement. During this reporting period, MCSO did not complete or submit any
            administrative investigations involving unclassified management employees.
            During this reporting period, all 28 sustained investigations where discipline occurred were both
            initiated and completed after May 18, 2017; and are subject to all the requirements relative to
            investigations and disciplinary procedures contained in policies revised on that date. The
            investigations initiated and completed after May 18, 2017 have both a discipline range and a
            presumptive discipline. The Appointing Authority provided a written justification in all sustained
            cases where discipline was imposed.
            In 23 of the cases, the final discipline was the presumptive discipline identified by the PSB
            Commander. In three cases involving minor discipline, the Appointing Authority mitigated the
            discipline within the range. In two cases involving serious discipline, the Appointing Authority
            also mitigated the discipline within the range. We agree with the decisions by the Appointing
            Authority in these cases.


            Paragraph 221. The Sheriff shall mandate that each act or omission that results in a sustained
            misconduct allegation shall be treated as a separate offense for the purposes of imposing
            discipline.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on GH-2 (Internal Investigations),
                   most recently amended on May 28, 2021.
            Phase 2: In compliance




                                                       Page 227 of 289




WAI 56472
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed 28 misconduct investigations with sustained allegations
            that resulted in the recommendation for discipline for current MCSO employees. We found that
            MCSO again met the requirements for compliance with this Paragraph.


            Paragraph 222. The Sheriff shall also provide that the Commander of the Professional Standards
            Bureau shall make preliminary determinations of the discipline to be imposed in all cases and
            shall document those determinations in writing, including the presumptive range of discipline for
            the sustained misconduct allegation, and the employee’s disciplinary history.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, there were 28 sustained investigations that resulted in
            recommendations for discipline. In all but three of these cases, the PSB Commander determined
            and documented in writing the presumptive range of discipline based on the policies and
            Discipline Matrices in effect at the time of the investigation. The documentation submitted for
            this Paragraph included the category, offense number, and employee’s discipline history. As we
            have previously noted, in three cases, the Matrix used for determining the category of offense was
            one that had not been approved at the time the discipline decisions were made.
            MCSO has been in compliance with this Paragraph for numerous reporting periods but fell below
            compliance during this reporting period. Should MCSO again fall short of compliance during the
            next reporting period, we will withdraw Phase 2 compliance for this Paragraph.


            E.       Pre-Determination Hearings
            Paragraph 223. If the Commander of the Professional Standards Bureau makes a preliminary
            determination that serious discipline (defined as suspension, demotion, or termination) should be
            imposed, a designated member of MCSO’s command staff will conduct a pre-determination
            hearing and will provide the employee with an opportunity to be heard.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance


                                                      Page 228 of 289




WAI 56473
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel where MCSO holds a Pre-Determination Hearing
            (PDH).
            During this reporting period, 28 administrative misconduct investigations resulted in sustained
            findings against current MCSO employees.             Sixteen investigations resulted in the
            recommendation for serious discipline. In all 16, MCSO scheduled the Pre-Determination
            Hearings, as required. In two of the 16, the employees chose not to attend the hearing.


            Paragraph 224. Pre-determination hearings will be audio and video recorded in their entirety,
            and the recording shall be maintained with the administrative investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, in the 14 cases where a Pre-Determination Hearing was held, the
            hearing was audio- and video-recorded as required, included in the administrative file, and
            reviewed by a member of our Team.


            Paragraph 225. If an employee provides new or additional evidence at a pre-determination
            hearing, the hearing will be suspended and the matter will be returned to the internal affairs
            investigator for consideration or further investigation, as necessary. If after any further
            investigation or consideration of the new or additional evidence, there is no change in the
            determination of preliminary discipline, the matter will go back to the pre-determination hearing.
            The Professional Standards Bureau shall initiate a separate misconduct investigation if it appears
            that the employee intentionally withheld the new or additional evidence during the initial
            misconduct investigation.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.


                                                      Page 229 of 289




WAI 56474
            During this reporting period, 14 sustained investigations resulted in a Pre-Determination Hearing
            and we reviewed all of the recordings of these hearings. There were no instances where we, or
            the Appointing Authority, identified any concerns that required additional follow-up related to
            the requirements of this Paragraph.


            Paragraph 226. If the designated member of MCSO’s command staff conducting the pre-
            determination hearing does not uphold the charges recommended by the Professional Standards
            Bureau in any respect, or does not impose the Commander of the Professional Standards
            Bureau’s recommended discipline and/or non-disciplinary corrective action, the Sheriff shall
            require the designated member of MCSO’s command staff to set forth in writing his or her
            justification for doing so. This justification will be appended to the investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During every site visit, we meet with the Appointing Authority and the Administrative Services
            Division to discuss any concerns with final outcomes or decisions that result from Pre-
            Determination Hearings. We have continued to emphasize to MCSO the need to comply with
            agency policies when determining disciplinary outcomes.
            During our January 2018 site visit, we met with the Appointing Authority and Administrative
            Services Division personnel to discuss the Pre-Determination Hearing process and the final
            outcomes of cases. During the meeting, MCSO advised us that the Appointing Authority does
            not have the authority to reduce discipline based only on timeframe concerns when an employee
            appeals discipline in these cases. It is the Maricopa County Attorney’s Office (MCAO) that
            reviews these cases and determines whether the cases should go forward. Both the Appointing
            Authority and the representative from the MCAO advised that they have taken some of these
            cases forward; but in others, they did not believe it was appropriate to do so, based on the totality
            of circumstances. The Parties present at the meeting also commented on their concerns regarding
            cases involving the Plaintiffs’ class that might result in reductions in discipline as a result of the
            failure to complete the case within the 180-day timeframe. We discussed the specific
            requirements of Arizona Revised Statutes 38-1101, and that the statute only requires a “good
            faith” attempt to complete cases that result in suspensions, demotions, or dismissals within the
            180-day timeframe. Since the time of our discussion in 2018, Arizona law has added a definition
            of good faith. A.R.S. 38-1101 now defines good faith as “honesty of purpose and absence of
            intent to defraud.”




                                                       Page 230 of 289




WAI 56475
            During that same site visit, we discussed those cases where a decision may be made after a Pre-
            Determination Hearing that a reduction in discipline will occur, and those cases where a decision
            to reduce the discipline may occur if an appeal is filed. It is our understanding from our meeting
            with the Appointing Authority and other staff who were present that MCSO consults with MCAO
            attorneys in these cases and their input is related to the final outcomes. However, all the
            documentation we receive and review is authored and signed by the Appointing Authority, so our
            assessment can only consider any final decisions as his.
            During the last reporting period, 11 of the 13 cases forwarded for consideration of serious
            discipline resulted in serious discipline. The Appointing Authority provided a justification for
            the final decisions in all cases, and this information was provided to our Team in the submissions
            regarding closed internal affairs investigations. The Appointing Authority did not overturn any
            of the sustained findings by the PSB Commander.
            During this reporting period, 14 of the 16 cases forwarded for consideration of serious discipline
            resulted in serious discipline. In two of the cases, the Appointing Authority mitigated the
            discipline within the range. We agree with his decisions in both of these cases. The Appointing
            Authority consistently provides a justification for the final decisions in all cases, and this
            information was provided to our Team in the submissions regarding closed internal affairs
            investigations for this reporting period.


            Paragraph 227. The Sheriff shall promulgate MCSO policy which shall provide that the
            designated member of MCSO’s command staff conducting a pre-determination hearing should
            apply the disciplinary matrix and set forth clear guidelines for the grounds on which a deviation
            is permitted. The Sheriff shall mandate that the designated member of MCSO’s command staff
            may not consider the following as grounds for mitigation or reducing the level of discipline
            prescribed by the matrix:
            a.     his or her personal opinion about the employee’s reputation;
            b.     the employee’s past disciplinary history (or lack thereof), except as provided in the
                   disciplinary matrix;
            c.     whether others were jointly responsible for the misconduct, except that the MCSO
                   disciplinary decision maker may consider the measure of discipline imposed on other
                   employees involved to the extent that discipline on others had been previously imposed
                   and the conduct was similarly culpable.
            In Full and Effective Compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 28 administrative misconduct investigations where
            discipline was recommended. The serious sustained allegations in 16 of these investigations
            resulted in their referrals for Pre-Determination Hearings.



                                                      Page 231 of 289




WAI 56476
            Paragraph 227.a. prohibits the designated member of command staff conducting a Pre-
            Determination Hearing from considering a personal opinion of an employee’s reputation when
            determining discipline. There were no indications in our reviews of these investigations that any
            personal opinion was considered in making a disciplinary decision.
            Paragraph 227.b. prohibits the consideration of the employee’s past disciplinary history (or lack
            thereof), except as provided in the Discipline Matrix. There were no instances where we
            determined that the member of command staff responsible for conducting the Pre-Determination
            Hearing considered disciplinary history outside of the requirements of this Paragraph.
            Paragraph 227.c. prohibits the consideration of others jointly responsible for misconduct, except
            that the decision-maker may consider such discipline to the extent that discipline on others had
            been previously imposed and the conduct was similarly culpable. There were no indications in
            our reviews that the misconduct of others was improperly considered in the disciplinary decisions
            that were made.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 228. The Sheriff or his designee has the authority to rescind, revoke or alter any
            disciplinary decision made by either the Commander of the Professional Standards Bureau or the
            appointed MCSO disciplinary authority so long as:
            a.     that decision does not relate to the Sheriff or his designee;
            b.     the Sheriff or his designee provides a thorough written and reasonable explanation for
                   the grounds of the decision as to each employee involved;
            c.     the written explanation is placed in the employment files of all employees who were
                   affected by the decision of the Sheriff or his designee; and
            d.     the written explanation is available to the public upon request.
            In Full and Effective Compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, there were no instances where the Sheriff or his designee rescinded,
            revoked, or altered any disciplinary decision made by either the Commander of the Professional
            Standards Bureau or the appointed MCSO disciplinary authority.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 232 of 289




WAI 56477
            F.     Criminal Misconduct Investigations
            Paragraph 229. Whenever an internal affairs investigator or Commander finds evidence of
            misconduct indicating apparent criminal conduct by an employee, the Sheriff shall require that
            the internal affairs investigator or Commander immediately notify the Commander of the
            Professional Standards Bureau. If the administrative misconduct investigation is being
            conducted by a Supervisor outside of the Professional Standards Bureau, the Sheriff shall require
            that the Professional Standards Bureau immediately take over the administrative investigation.
            If the evidence of misconduct pertains to someone who is superior in rank to the Commander of
            the Professional Standards Bureau and is within the Commander’s chain of command, the Sheriff
            shall require the Commander to provide the evidence directly to what he or she believes is the
            appropriate prosecuting authority—the Maricopa County Attorney, the Arizona Attorney
            General, or the United States Attorney for the District of Arizona—without notifying those in his
            or her chain of command who may be the subject of a criminal investigation.
            In Full and Effective Compliance
            To assess Phase 2 compliance with this Paragraph, we review completed criminal misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed three criminal investigations conducted by MCSO.
            Two were internally generated, and one was externally generated. All three were initiated and
            completed after July 20, 2016, and appropriately assigned to criminal investigators in PSB. The
            investigations were brought to the attention of the PSB Commander as required and an
            administrative misconduct investigation was also initiated. None involved someone superior in
            rank to the PSB Commander. We also noted that one criminal misconduct investigation,
            externally generated and outsourced to an outside agency, was returned to MCSO after a
            determination that the allegation was not substantive. The administrative misconduct
            investigation for this same alleged misconduct was outsourced to the outside investigator under
            contract with MCSO.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 230. If a misconduct allegation will be investigated criminally, the Sheriff shall
            require that the Professional Standards Bureau not compel an interview of the principal pursuant
            to Garrity v. New Jersey, 385 U.S. 493 (1967), until it has first consulted with the criminal
            investigator and the relevant prosecuting authority. No other part of the administrative
            investigation shall be held in abeyance unless specifically authorized by the Commander of the
            Professional Standards Bureau in consultation with the entity conducting the criminal
            investigation. The Sheriff shall require the Professional Standards Bureau to document in writing
            all decisions regarding compelling an interview, all decisions to hold any aspect of an
            administrative investigation in abeyance, and all consultations with the criminal investigator and
            prosecuting authority.



                                                      Page 233 of 289




WAI 56478
            In Full and Effective Compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by both criminal and administrative investigators to ensure that they
            contain appropriate documentation that complies with the requirements of this Paragraph.
            We previously determined that in many cases, the administrative investigation is not submitted
            and reviewed during the same reporting period as the criminal investigation, as generally,
            administrative investigations are finalized after the completion of the criminal investigation. We
            discussed this issue with PSB during our January 2017 site visit. To resolve the concern, PSB
            agreed to provide us with a copy of any criminal investigation when PSB submits the
            administrative misconduct investigation for our review, even if the criminal investigation has
            been previously submitted. MCSO has been consistently providing copies of these criminal
            investigations with the administrative investigation since that time.
            During this reporting period, we reviewed nine administrative misconduct investigations where
            criminal conduct may have occurred. In six, there was a companion criminal investigation
            completed by MCSO, as required. In the remaining three, the criminal investigations were
            conducted by a law enforcement agency with jurisdiction where the alleged criminal conduct
            occurred.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 231. The Sheriff shall require the Professional Standards Bureau to ensure that
            investigators conducting a criminal investigation do not have access to any statements by the
            principal that were compelled pursuant to Garrity.
            In Full and Effective Compliance
            PSB is divided into criminal and administrative sections. Criminal investigators and
            administrative investigators are housed on separate floors of the building. Criminal investigators
            do not have access to the IAPro database for administrative investigations, and there are separate
            file rooms for criminal and administrative investigative documents and reports. We have
            previously verified during our site visits that the required separation of criminal and
            administrative investigations and restricted access to IAPro is in place.
            In May 2018, PSB relocated to a new offsite location. After PSB’s move to its new facility, we
            verified that criminal and administrative investigation files were housed on separate floors in the
            new facility. Criminal investigators do not have access to the IAPro database for administrative
            investigations, and there are separate and secured file rooms for criminal and administrative
            documents and reports.
            During our October 2019 site visit, a member of our Team again verified that criminal and
            administrative investigative files are housed on separate floors, there is restricted access to both
            file rooms, and restricted access to IAPro remains in place.


                                                      Page 234 of 289




WAI 56479
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 232. The Sheriff shall require the Professional Standards Bureau to complete all such
            administrative investigations regardless of the outcome of any criminal investigation, including
            cases in which the prosecuting agency declines to prosecute or dismisses the criminal case after
            the initiation of criminal charges. The Sheriff shall require that all relevant provisions of MCSO
            policies and procedures and the operations manual for the Professional Standards Bureau shall
            remind members of the Bureau that administrative and criminal cases are held to different
            standards of proof, that the elements of a policy violation differ from those of a criminal offense,
            and that the purposes of the administrative investigation process differ from those of the criminal
            investigation process.
            In Full and Effective Compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
            administrative and criminal investigations conducted by MCSO.
            During this reporting period, we reviewed three criminal investigations conducted by MCSO
            personnel. All three have a companion administrative misconduct investigation, as required; and
            are in compliance with the requirements of this Paragraph. A fourth criminal investigation,
            outsourced to an outside agency, also has the required administrative misconduct investigation.
            The administration investigation was outsourced to the outside investigator under contract with
            MCSO.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 233. If the investigator conducting the criminal investigation decides to close the
            investigation without referring it to a prosecuting agency, this decision must be documented in
            writing and provided to the Professional Standards Bureau. The Commander of the Professional
            Standards Bureau shall separately consider whether to refer the matter to a prosecuting agency
            and shall document the decision in writing.
            In Full and Effective Compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, two of the three criminal investigations investigated by PSB were
            closed without submittal to a prosecutorial agency. The decisions were supported by the facts of
            the investigation, interviews, or other investigative follow-up. In both cases, the investigators
            documented their conclusions and decisions to close the cases without submittal and the PSB
            Commander approved these decisions.


                                                      Page 235 of 289




WAI 56480
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 234. If the investigator conducting the criminal investigation decides to refer the
            matter to a prosecuting agency, the Professional Standards Bureau shall review the information
            provided to the prosecuting agency to ensure that it is of sufficient quality and completeness. The
            Commander of the Professional Standards Bureau shall direct that the investigator conduct
            additional investigation when it appears that there is additional relevant evidence that may
            improve the reliability or credibility of the investigation. Such directions shall be documented in
            writing and included in the investigatory file.
            In Full and Effective Compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis criminal
            misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed three criminal misconduct investigations conducted by
            PSB personnel. One was submitted to a prosecuting agency for review.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 235. If the prosecuting agency declines to prosecute or dismisses the criminal case
            after the initiation of criminal charges, the Professional Standards Bureau shall request an
            explanation for this decision, which shall be documented in writing and appended to the criminal
            investigation report.
            In Full and Effective Compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, one criminal investigation we reviewed was submitted to a
            prosecutorial agency for review. The prosecutorial agency declined to prosecute and provided
            documentation of its decision to MCSO.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 236 of 289




WAI 56481
            Paragraph 236. The Sheriff shall require the Professional Standards Bureau to maintain all
            criminal investigation reports and files after they are completed for record-keeping in accordance
            with applicable law.
            In Full and Effective Compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files that are intended to contain all the documents required per this
            Paragraph
            During our previous visits to MCSO Headquarters, we inspected the file rooms where hardcopies
            of investigations were stored. Criminal and administrative investigation files were stored in
            separate rooms, and access to these rooms was restricted. Our random review of criminal
            investigation case files verified that PSB was maintaining files as required. A member of our
            Team also has access to IAPro, and has verified that case files are maintained in an electronic
            format.
            During our January 2018 site visit, a member of our Team inspected the file rooms where
            hardcopies of criminal investigation were stored and randomly reviewed case files to verify
            compliance.
            In May 2018, PSB relocated to a new offsite location. After the move, we verified that PSB was
            properly maintaining criminal investigation reports and files at its new facility.
            During our October 2019 site visit, a member of our Team again verified – by accessing IAPro
            and reviewing random cases – that PSB is properly maintaining electronic files of criminal
            investigations. A random review of hard-copy files securely maintained by criminal investigators
            was also conducted and found to be compliant.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            G.     Civilian Complaint Intake, Communication, and Tracking
            Paragraph 237. Within six months of the entry of this Order, the Monitor, in consultation with
            the Community Advisory Board, will develop and implement a program to promote awareness
            throughout the Maricopa County community about the process for filing complaints about the
            conduct of MCSO employees.
            Phase 1: Not applicable
            Phase 2: Not applicable




                                                      Page 237 of 289




WAI 56482
            We developed and implemented a Complaint Process Community Awareness Program to
            promote awareness throughout the Maricopa County community about the process for filing
            complaints about the conduct of MCSO employees. The program provides for distributing
            brochures describing the complaint process at quarterly community meetings and using public
            service announcements – made via local media outlets and social media – to provide basic
            information (in both English and Spanish) about MCSO’s complaint process.
            We contacted faith organizations and civic groups throughout Maricopa County requesting that
            they make complaint process information forms available to members of their congregations and
            groups. The Complaint Process Community Awareness Program incorporates input from the
            CAB, MCSO, and the ACLU of Arizona.


            Paragraph 238. The Sheriff shall require the MCSO to accept all civilian complaints, whether
            submitted verbally or in writing; in person, by phone, by mail, or online; by a complainant,
            someone acting on the complainant’s behalf, or anonymously; and with or without a signature
            from the complainant. MCSO will document all complaints in writing.
            In Full and Effective Compliance
            To assess compliance with this Paragraph, we review all new misconduct complaints received
            each month and completed misconduct investigations conducted by MCSO personnel. In
            addition, we review many initial complaint documents or initial telephone calls, BWC videos,
            traffic stop videos, Supervisory Notes, Compliance and BIO reviews, and consider findings in the
            complaint testing process.
            During the last reporting period, we reviewed 87 administrative misconduct investigations. We
            did not identify any completed investigations where there was an any external allegation that
            MCSO had failed to initially take a complaint.
            During this reporting period, we reviewed 93 completed administrative misconduct
            investigations. We did not identify any completed investigations where there was an any external
            allegation that MCSO had failed to initially take a complaint.
            Our review of traffic stops for this reporting period did not identify any instances where a subject
            who was arrested made allegations of misconduct by MCSO personnel during his arrest that went
            unaddressed. Our review of Supervisory Notes during this reporting period did not identify any
            incidents where there were indications that a complaint had been made but not properly reported.
            We reviewed numerous complainant contacts, and found no indication that a supervisor initially
            refused to take a complaint or attempted to dissuade the complainant from making a complaint.
            Neither CID or BIO identified any instances in their reviews during this reporting period that
            indicated that a complainant had attempted to file a complaint and been refused. We did not
            identify any complaint intake tests for this reporting period where MCSO failed to accept a
            complaint.
            We continue to find that MCSO consistently accepts and records complaints as required for
            compliance with this Paragraph.



                                                      Page 238 of 289




WAI 56483
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 239. In locations clearly visible to members of the public at the reception desk at
            MCSO headquarters and at all District stations, the Sheriff and the MCSO will post and maintain
            permanent placards clearly and simply describing the civilian complaint process that is visible
            to the public at all hours. The placards shall include relevant contact information, including
            telephone numbers, email addresses, mailing addresses, and Internet sites. The placards shall
            be in both English and Spanish.
            In Full and Effective Compliance
            As we did not hold an in-person site visit in April, we were unable to visit MCSO Headquarters
            and MCSO Districts to determine if the permanent placards were prominently displayed at MCSO
            Headquarters and Districts. During our April remote site visit, MCSO reported that, during this
            reporting period, MCSO did not add or eliminate any locations displaying permanent complaint
            placards. MCSO further reported that, during this reporting period, it has not received any
            feedback from the community regarding the permanent complaint placards. When inspected
            during our last in-person site visit, we noted that MCSO’s placard states that anyone who has a
            concern regarding the performance of any MCSO employee has the right to file a complaint in
            English or Spanish or their preferred language, to include American Sign Language; in person at
            any District facility or at the Professional Standards Bureau, by mail, by telephone, by fax, or
            online. The placard includes relevant contact information, including telephone numbers, email
            addresses, mailing addresses, and websites.
            On March 16, 2021, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 240. The Sheriff shall require all deputies to carry complaint forms in their MCSO
            vehicles. Upon request, deputies will provide individuals with complaint forms and information
            about how to file a complaint, their name and badge number, and the contact information,
            including telephone number and email address, of their immediate supervising officer. The
            Sheriff must provide all supervising officers with telephones. Supervising officers must timely
            respond to such complaints registered by civilians.
            Phase 1: In compliance
               •   EA-2 (Patrol Vehicles), most recently revised on March 3, 2021.
               •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on May 28,
                   2021.
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on March 11,
                   2021.


                                                      Page 239 of 289




WAI 56484
            Phase 2: In compliance
            As we held our April site visit remotely, we were unable to visit District offices to verify that
            MCSO maintained adequate supplies of complaint forms for deputies to carry in their vehicles.
            We were also unable to verify that supervisors were in possession of MCSO-issued cellular
            telephones. We will resume these verifications when we resume our in-person site visits.


            Paragraph 241. The Sheriff will ensure that the Professional Standards Bureau facility is easily
            accessible to members of the public. There shall be a space available for receiving walk-in
            visitors and personnel who can assist the public with filing complaints and/or answer an
            individual’s questions about the complaint investigation process.
            Phase 1: Not applicable
            Phase 2: In compliance
            The PSB facility, the former East Court Building Library, located at 101 West Jefferson Street in
            Phoenix, is easily accessible to members of the public. The County Court facilities in the building
            are separate from the PSB reception area and offices. The PSB area is accessible from First
            Avenue, a major thoroughfare; and there is no required security screening of individuals entering
            the building through the First Avenue entrance. As we held our April site visit remotely, we were
            unable to visit the PSB facility during this reporting period. We will visit the facility again when
            we resume our in-person site visits.
            Maricopa County had previously advised MCSO that its lease for the PSB site was expired and
            that MCSO would have to vacate the site. MCSO stated that the lease requires that the County
            provide MCSO with a one-year advance written notification of the requirement to vacate the
            current PSB facility. As of this reporting period, MCSO has not received written notification
            from the County regarding the requirement to vacate the current PSB site.
            MCSO’s placards and comment and complaint forms – including the complaint form that is
            accessible via MCSO’s website – all reflect PSB’s current address.


            Paragraph 242. The Sheriff will also make complaint forms widely available at locations around
            the County including: the websites of MCSO and Maricopa County government; the lobby of
            MCSO’s headquarters; each patrol District; and the Maricopa County government offices. The
            Sheriff will ask locations, such as public library branches and the offices and gathering places of
            community groups, to make these materials available.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on March 11,
                   2021.
            Phase 2: In compliance




                                                      Page 240 of 289




WAI 56485
            MCSO has complaint forms available in English and Spanish on the MCSO and Maricopa County
            websites. MCSO maintains a list – of MCSO facilities, County offices, and public locations
            where community groups meet – where Community Outreach Division personnel attempt to make
            the forms available.
            Due to the cancellation of our in-person site visit in April, we were unable to verify that MCSO
            placed complaint forms in locations that were included on MCSO’s list of facilities where
            complaint forms are available to the public. During this reporting period, we requested that the
            Community Outreach Division (COrD) provide its proposed changes to the list of locations
            throughout Maricopa County displaying Comment and Complaint Forms to make the forms more
            accessible to community members. Community Advisory Board (CAB) members have
            recommended during our site visit discussions that the COrD place complaint forms in locations
            including grocery stores, pharmacies, and other retail stores that are located in communities where
            members of the Plaintiffs’ class live and work. To follow up, we recommended that COrD
            personnel meet with CAB members to receive their input on possible community locations. We
            currently await COrD’s proposal.


            Paragraph 243. The Sheriff shall establish a free, 24-hour hotline for members of the public to
            make complaints.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            In July 2016, MCSO established the free 24-hour hotline for members of the public to make
            complaints; the hotline continued to be operational during this reporting period. A Monitoring
            Team member periodically called the hotline during this reporting period; and verified that the
            hotline is operational in both English and Spanish, and provides instructions in both languages on
            how to register a complaint. The recording advises callers that if the call is an emergency, they
            are to call 911. Callers are requested to provide their name, telephone number, and a brief
            summary of their complaint. If callers leave a recorded message, they are advised that MCSO
            will contact them as soon as possible. If callers do not wish to leave a recorded message, they are
            provided with a telephone number to call to speak to a supervisor. That number connects the
            callers to the MCSO switchboard operator, who will connect the caller to an appropriate
            supervisor. Callers are further advised of MCSO’s operating hours if they wish to contact PSB
            directly.
            The hotline is housed in PSB, and PSB personnel access any recorded messages at the beginning
            of each business day. PSB personnel reported that, during this reporting period, PSB received
            two new hotline complaints, both of which were Service Complaints.
            MCSO reported that there are 14 hotline complaints currently under investigation and three
            hotline complaints under Command review.




                                                      Page 241 of 289




WAI 56486
            The procedures established and followed by PSB provide for creating a record of every complaint
            received on the hotline and maintaining a log of follow-up actions regarding referral of the
            complaint.


            Paragraph 244. The Sheriff shall ensure that the MCSO’s complaint form does not contain any
            language that could reasonably be construed as discouraging the filing of a complaint, such as
            warnings about the potential criminal consequences for filing false complaints.
            In Full and Effective Compliance
            Our review of the English and Spanish complaint forms’ content did not reveal any language that
            could reasonably be construed as discouraging the filing of a complaint.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 245. Within two months of the entry of this Order, complaint forms will be made
            available, at a minimum, in English and Spanish. The MCSO will make reasonable efforts to
            ensure that complainants who speak other languages (including sign language) and have limited
            English proficiency can file complaints in their preferred language. The fact that a complainant
            does not speak, read, or write in English, or is deaf or hard of hearing, will not be grounds to
            decline to accept or investigate a complaint.
            In Full and Effective Compliance
            Complaint forms in English and Spanish are accessible on MCSO’s website. The complaint form
            states that anyone who has a concern regarding the performance of any MCSO employee has the
            right to file a complaint – in English or Spanish or their preferred language, to include American
            Sign Language – in person at any District facility or at the Professional Standards Bureau, by
            mail, by telephone, by fax, or online. The forms provide street addresses, contact numbers, and
            website information.
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 242 of 289




WAI 56487
            Paragraph 246. In the course of investigating a civilian complaint, the Professional Standards
            Bureau will send periodic written updates to the complainant including:
            a.       within seven days of receipt of a complaint, the Professional Standards Bureau will send
                     non-anonymous complainants a written notice of receipt, including the tracking number
                     assigned to the complaint and the name of the investigator assigned. The notice will
                     inform the complainant how he or she may contact the Professional Standards Bureau to
                     inquire about the status of a complaint;
            b.       when the Professional Standards Bureau concludes its investigation, the Bureau will
                     notify the complainant that the investigation has been concluded and inform the
                     complainant of the Bureau’s findings as soon as is permitted by law; and
            c.       in cases where discipline is imposed, the Professional Standards Bureau will notify the
                     complainant of the discipline as soon as is permitted by law.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 93 administrative misconduct investigations conducted
            by MCSO personnel. Of these, 66 were externally generated.
            Paragraph 246.a. requires that a civilian complainant receive a written notice of receipt of his/her
            complaint within seven days. This letter must include the tracking number, the name of the
            investigator assigned, and information regarding how the complainant can inquire about the status
            of his/her complaint. In all but three (5%) of the externally generated cases where PSB had
            contact information for the complainant, the letter was sent within seven days as required. In one,
            the letter was not sent in a timely manner and no explanation was provided. An additional two
            were originally handled as service complaints resulting in a significant delay in notifying the
            complainant that the complaint had been received and an administrative investigation would be
            conducted. All of the letters sent and reviewed included the name of the investigator and
            information regarding how the complainant could inquire about the status of the complaint.
            Paragraph 246.b. requires that PSB notify a civilian complainant of the outcome of the
            investigation. In all of the externally generated complaints, the complainant was provided a notice
            of the outcome when contact information was known.
            Paragraph 246.c. requires that PSB notify a civilian complainant of any discipline imposed as
            soon as permitted by law. In all of the externally generated complaints with sustained findings,
            PSB properly notified the complainant of the sustained findings and the discipline imposed when
            contact information for the complainant was known.




                                                      Page 243 of 289




WAI 56488
            Paragraph 247. Notwithstanding the above written communications, a complainant and/or his
            or her representative may contact the Professional Standards Bureau at any time to determine
            the status of his or her complaint. The Sheriff shall require the MCSO to update the complainant
            with the status of the investigation.
            In Full and Effective Compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 93 administrative misconduct investigations conducted
            by MCSO. Sixty-six were externally generated. We did not identify any instances where a
            complainant was discouraged from, or denied, contact with MCSO investigators to determine the
            status of his/her complaint, or to request and receive an update. MCSO appropriately had contact
            with complainants as required in Paragraph 246 in all of these cases where the complainant was
            known and wished to participate in the investigation. In four of the cases, MCSO personnel
            reported that they had additional contact with the complainant during the course of the
            investigation.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 248. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of biased policing, including allegations that a deputy conducted an
            investigatory stop or arrest based on an individual’s demographic category or used a slur based
            on an individual’s actual or perceived race, ethnicity, nationality, or immigration status, sex,
            sexual orientation, or gender identity. The Professional Standards Bureau will require that
            complaints of biased policing are captured and tracked appropriately, even if the complainant
            does not so label the allegation.
            In Full and Effective Compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            Each month, PSB provides a list of new complaints alleging biased policing. PSB also provides
            all closed investigations where biased policing was alleged. For this Paragraph, only allegations
            of biased policing that do not affect the Plaintiffs’ class are reported. Those complaints alleging
            bias against members of the Plaintiffs’ class are captured in a separate category and reported
            under Paragraphs 275-288.
            During this reporting period, PSB completed seven investigations where potential bias was
            alleged that did not affect members of the Plaintiffs’ class. All seven investigations were
            investigated by PSB, completed after July 20, 2016; tracked in a separate category as required by
            this Paragraph; and reported in Paragraph 33.



                                                      Page 244 of 289




WAI 56489
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 249. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of unlawful investigatory stops, searches, seizures, or arrests.
            In Full and Effective Compliance
            To determine Phase 2 compliance for this Paragraph, we review a monthly report from PSB that
            provides the information required for compliance.
            To ensure that we are consistently informed of complaints relative to this Paragraph, PSB provides
            information concerning these investigations in its monthly document submission relative to this
            Paragraph.
            During this reporting period, there were no investigations related to this Paragraph submitted for
            our review.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 250. The Professional Standards Bureau will conduct regular assessments of the
            types of complaints being received to identify and assess potential problematic patterns and
            trends.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB continues to prepare a comprehensive quarterly assessment of the types of complaints
            received to identify and assess potential problematic patterns or trends. During this reporting
            period, there were 163 complaints received. There were 24 complaints alleging rude behavior
            toward members of the public. There were 15 complaints alleging that deputies engaged in biased
            law enforcement actions, used racial slurs, used disparaging comments, or took actions toward
            members of a protected class. There were 13 complaints that alleged on- or off-duty criminal acts
            by MCSO employees, with four reports involving allegations of sexual assault and three reports
            involving allegations of employees driving under the influence. There were 14 investigations
            opened alleging that employees operated motor vehicles unsafely or that they were involved in
            at-fault traffic crashes.
            There were 12 complaints alleging that employees failed to comply with MCSO’s policies, with
            10 of the complaints related to detention functions. There were 12 complaints that alleged that
            inmates were mistreated. There were 12 allegations of workplace professionalism misconduct
            between employees.

                                                      Page 245 of 289




WAI 56490
            There were 10 complaints made alleging inappropriate use of language or inappropriate actions
            toward members of the public. There were 10 complaints made alleging that deputies failed to
            properly handle a call for service or an investigation. There were 10 complaints alleging
            inappropriate uses of force. There were 10 complaints alleging that certain employees did not
            properly work their scheduled shift or work hours.
            The assessment identified several employees where there were two complaints received during
            the reporting period, and there was a potential pattern or trend of misconduct that was noted.
            The assessment identified the Lower Buckeye Jail facility as the Division that received the highest
            number of complaints during the reporting period. There were 24 complaints stemming from the
            Lower Buckeye Jail during the reporting period. There were three complaints alleging employees
            not wearing a mask as directed and three complaints alleging on- or off-duty criminal activity;
            two involving allegations of employees driving under the influence and one allegation of an
            employee being involved in contraband being brought into the facility. There were two
            complaints alleging employees used rude and inappropriate language toward inmates; two
            allegations regarding allowing inmate on inmate assaults; two allegations of employees either
            manipulating or not providing diet-restricted meals; and two allegations of inappropriate uses of
            force. There were two complaints alleging supervisors having sexual or romantic relationships
            with subordinate employees and two complaints alleging employees abandoning their job duties.
            The additional six complaints did not appear to follow a trend or pattern.
            The assessment also included a summary of notable trends and patterns that were identified by
            PSB at various MCSO Divisions that did not have a high number of complaints.
            The contents of the quarterly assessment are discussed at executive staff meetings. PSB also
            includes the information required by this Paragraph in its public Semi-Annual Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent Semi-Annual
            report for the period of January 1-June 30, 2020, contains the issues identified as potentially
            problematic patterns or trends for that six-month period.
            MCSO remains in compliance with this requirement.


            H.     Transparency Measures
            Paragraph 251. The Sheriff shall require the Professional Standards Bureau to produce a semi-
            annual public report on misconduct investigations, including, at a minimum, the following:
            a.     summary information, which does not name the specific employees involved, about any
                   sustained allegations that an employee violated conflict-of-interest rules in conducting or
                   reviewing misconduct investigations;
            b.     aggregate data on complaints received from the public, broken down by district; rank of
                   principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.); nature
                   of allegation (rudeness, bias-based policing, etc.); complainants’ demographic
                   information; complaints received from anonymous complainants or third parties; and
                   principals’ demographic information;


                                                       Page 246 of 289




WAI 56491
            c.       analysis of whether any increase or decrease in the number of civilian complaints received
                     from reporting period to reporting period is attributable to issues in the complaint intake
                     process or other factors;
            d.       aggregate data on internally-generated misconduct allegations, broken down by similar
                     categories as those for civilian complaints;
            e.       aggregate data on the processing of misconduct cases, including the number of cases
                     assigned to Supervisors outside of the Professional Standards Bureau versus investigators
                     in the Professional Standards Bureau; the average and median time from the initiation of
                     an investigation to its submission by the investigator to his or her chain of command; the
                     average and median time from the submission of the investigation by the investigator to a
                     final decision regarding discipline, or other final disposition if no discipline is imposed;
                     the number of investigations returned to the original investigator due to conclusions not
                     being supported by the evidence; and the number of investigations returned to the original
                     investigator to conduct additional investigation;
            f.       aggregate data on the outcomes of misconduct investigations, including the number of
                     sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
                     of misconduct allegations supported by the appropriate standard of proof; the number of
                     sustained allegations resulting in a non-disciplinary outcome, coaching, written
                     reprimand, suspension, demotion, and termination; the number of cases in which findings
                     were changed after a pre-determination hearing, broken down by initial finding and final
                     finding; the number of cases in which discipline was changed after a pre-determination
                     hearing, broken down by initial discipline and final discipline; the number of cases in
                     which findings were overruled, sustained, or changed by the Maricopa County Law
                     Enforcement Merit System Council, broken down by the finding reached by the MCSO
                     and the finding reached by the Council; and the number of cases in which discipline was
                     altered by the Council, broken down by the discipline imposed by the MCSO and the
                     disciplinary ruling of the Council; and similar information on appeals beyond the
                     Council; and
            g.       aggregate data on employees with persistent or serious misconduct problems, including
                     the number of employees who have been the subject of more than two misconduct
                     investigations in the previous 12 months, broken down by serious and minor misconduct;
                     the number of employees who have had more than one sustained allegation of minor
                     misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; the number of employees who have had more than one sustained allegation
                     of serious misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; and the number of criminal prosecutions of employees, broken down by
                     criminal charge.
            Phase 1: In compliance
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance



                                                        Page 247 of 289




WAI 56492
            The PSB Operations Manual identifies the PSB Commander as responsible for preparing the
            semi-annual public report on misconduct investigations. The manual also contains provisions for
            the production of summary information regarding sustained conflict of interest violations; an
            analysis of the complaint intake process; and aggregate data on complaints (internal and external),
            processing of misconduct cases, outcomes of misconduct cases, and employees with persistent
            misconduct problems.
            Since July 2019, PSB has issued and posted on MCSO’s website its semi-annual public report.
            PSB also incorporates information relevant to Paragraph 192 in its semi-annual report, which
            requires that PSB review, at least semi-annually, all misconduct investigations that were assigned
            outside the Bureau to determine whether or not the investigation was properly categorized,
            whether the investigation was properly conducted, and whether appropriate findings were
            reached. PSB also incorporates information relevant to Paragraph 250 in this report, which
            includes an assessment of potential problematic patterns or trends, based on a review on
            complaints received.
            During our October 2019 site visit, PSB informed us that it developed a voluntary survey for
            complainants to complete after the conclusion of the investigation; the survey would capture
            complainants’ demographic information. In October 2019, MCSO provided us with a copy of
            the survey; and we provided our feedback to MCSO. MCSO has identified a funding source for
            prepaid postage return envelopes. The use of the prepaid postage return envelopes will allow the
            complainants to mail the survey to MCSO without having to incur any fees. PSB commenced
            distribution of the surveys to complainants for cases that were closed during January 2020. In
            addition, PSB is also informing complainants of a web-based version of the survey that may be
            completed online. PSB is now collecting the voluntary surveys that are returned. PSB included
            the relevant demographic information in the most recently published semi-annual report.
            In January 2021, PSB issued and posted on the MCSO website its semi-annual public report for
            period of January 1-June 30 31, 2020. The report was prepared consistent with prior reports
            prepared by PSB and contains the relevant information pertaining to this Paragraph.
            MCSO remains in compliance with this requirement.


            Paragraph 252. The Sheriff shall require the MCSO to make detailed summaries of completed
            internal affairs investigations readily available to the public to the full extent permitted under
            state law, in electronic form on a designated section of its website that is linked to directly from
            the MCSO’s home page with prominent language that clearly indicates to the public that the link
            provides information about investigations of misconduct alleged against MCSO employees.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance




                                                       Page 248 of 289




WAI 56493
            PSB publishes detailed summaries each month of completed misconduct investigations in an
            electronic format that is accessible via MCSO’s website. The following data fields have been
            identified for public disclosure: Internal Affairs Number; Date Opened; Incident Type; Original
            Complaint; Policy Violation(s) Alleged/Outcome; Discipline; Investigative Summary; and Date
            Completed. During our April 2017 site visit, we approved the PSB template containing detailed
            summaries of completed misconduct investigations for placement on the MCSO website. Each
            reporting period, we conduct a review of the detailed summaries of completed misconduct
            investigations to ensure that the content is consistent with the requirements of this Paragraph. In
            addition, we verify that the monthly detailed summaries of completed misconduct investigations
            are posted on MCSO’s website for public review.
            During this reporting period, PSB made the monthly detailed summaries of completed internal
            investigations for January, February, March 2021 available to the public in a designated section
            on the homepage of MCSO’s website. The reports provide significant details regarding alleged
            misconduct, the findings of the investigation, and, if there is a finding of misconduct, what type
            of discipline was imposed. MCSO remains in compliance with this requirement.


            Paragraph 253. The MCSO Bureau of Internal Oversight shall produce a semi-annual public
            audit report regarding misconduct investigations. This report shall analyze a stratified random
            sample of misconduct investigations that were completed during the previous six months to
            identify any procedural irregularities, including any instances in which:
            a.     complaint notification procedures were not followed;
            b.     a misconduct complaint was not assigned a unique identifier;
            c.     investigation assignment protocols were not followed, such as serious or criminal
                   misconduct being investigated outside of the Professional Standards Bureau;
            d.     deadlines were not met;
            e.     an investigation was conducted by an employee who had not received required
                   misconduct investigation training;
            f.     an investigation was conducted by an employee with a history of multiple sustained
                   misconduct allegations, or one sustained allegation of a Category 6 or Category 7 offense
                   from the MCSO’s disciplinary matrices;
            g.     an investigation was conducted by an employee who was named as a principal or witness
                   in any investigation of the underlying incident;
            h.     an investigation was conducted of a superior officer within the internal affairs
                   investigator’s chain of command;
            i.     any interviews were not recorded;
            j.     the investigation report was not reviewed by the appropriate personnel;
            k.     employees were promoted or received a salary increase while named as a principal in an
                   ongoing misconduct investigation absent the required written justification;

                                                      Page 249 of 289




WAI 56494
            l.       a final finding was not reached on a misconduct allegation;
            m.       an employee’s disciplinary history was not documented in a disciplinary
                     recommendation; or
            n.       no written explanation was provided for the imposition of discipline inconsistent with the
                     disciplinary matrix.
            Phase 1: In compliance
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     February 25, 2021.
            Phase 2: In compliance
            On June 26, 2018, we approved the methodology developed by AIU for the inspection that would
            address the requirements of this Paragraph, which would start with an inspection of investigations
            that commenced after November 1, 2017. AIU has opted to conduct monthly inspections of
            misconduct investigations in lieu of conducting a semi-annual audit. During this reporting period,
            AIU prepared inspection reports for misconduct investigations that closed during November
            2020, December 2020, and January 2021.
            When perceived deficiencies are identified, AIU requests a BIO Action Form from the specific
            District/Division Commander to address the issue(s).
            MCSO remains in compliance with this requirement.


            I.       Testing Program for Civilian Complaint Intake
            Paragraph 254. The Sheriff shall initiate a testing program designed to assess civilian complaint
            intake. Specifically, the testing program shall assess whether employees are providing civilians
            appropriate and accurate information about the complaint process and whether employees are
            notifying the Professional Standards Bureau upon the receipt of a civilian complaint.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     February 25, 2021.
            Phase 2: In compliance
            This Paragraph requires that MCSO develop a testing program that assesses “whether employees
            are providing civilians appropriate and accurate information about the complaint process and
            whether employees are notifying the Professional Standards Bureau upon the receipt of a civilian
            complaint.” We evaluate MCSO’s compliance with this Paragraph based on how the agency
            responds to the outcomes of the tests, regardless of whether the tests “succeed” or “fail.”




                                                       Page 250 of 289




WAI 56495
            To meet the requirements of this Paragraph, AIU contracts with an independent vendor,
            Progressive Management Resources (PMR), which is responsible for conducting complaint intake
            testing via telephone, email, U.S. Mail, MCSO’s website, and via in-person tests. We receive and
            review documentation of these tests – including any available audio-recorded documentation – as
            they are completed, as part of our monthly document requests. PMR does not advise AIU of the
            tests in advance but instead emails AIU once a test has been completed with documentation of
            the test.
            During the last reporting period, we did not have any concerns with the complaint intake tests that
            were conducted.
            During this reporting period, PMR conducted three tests: two via email; and one via telephone,
            to District 4. We did not have concerns with MCSO’s receipt or handling of any of the tests. In
            the first test, the tester emailed an MCSO District Captain alleging that her friend, a monolingual
            Spanish speaker, approached a deputy to report a suspicious vehicle in his neighborhood, but the
            deputy rudely dismissed him because the deputy did not speak Spanish. The tester wrote on her
            test documentation form that the test “went very well” and that she received a “[v]ery quick
            response” from MCSO.
            In the second test, the tester emailed an MCSO District Captain, presenting as an African
            American man who was married to a white woman, alleging unprofessionalism and rudeness by
            a deputy following their apparent jaywalking. After the tester did not receive any response or
            acknowledgement for 14 days, the tester contacted AIU, which learned that the email had been
            “placed in quarantine by the anti-spam software program” managed by the County. Concerned
            that this could occur again, AIU appropriately asked PMR to temporarily suspend its tests that
            involved direct emails to Commanders.
            In the third test, the tester called District 4 to report that she had observed a “possibly intoxicated”
            deputy get into his vehicle and drive. The tester described the District sergeant with whom she
            spoke as “very professional and friendly.” She wrote on her test documentation form, “He asked
            me many questions and even when I didn’t want to provide info he was still very professional and
            kind.”
            Following our April 2021 remote site visit, we requested from AIU information about any updates
            that PMR made recently to its complaint intake methodology or guidance for testers. In response
            to our request, AIU wrote, “PMR recently updated the Tester Manual it utilizes as training and
            guidance for its testers in conducting in-person complaint intake testing. The updated material
            includes what to do in the event the entrance to a district lobby happens to be locked, i.e., they
            are to return to their car and call MCSO’s non-emergency number using a specific application on
            their cell phones. Patrol district offices may be closed to the public due to COVID-19 restrictions.
            The updated manual also includes photos of MCSO deputy uniforms and vehicles to assist testers
            in conducting in-person tests.” We will continue to ask AIU for any updates to PMR’s complaint
            intake methodology or guidance for testers.
            Following the outcome of several tests in which front-line staff responded inappropriately to
            complaint intake tests, we have encouraged MCSO to provide refresher training on the complaint
            process to all employees who interact with the public. AIU developed a useful complaint intake


                                                        Page 251 of 289




WAI 56496
            checklist for administrative staff, which we and the Parties reviewed and approved; MCSO
            distributed the checklist to the Patrol Divisions for dissemination to their personnel in mid-
            September, and the checklist is available to all employees via the agency’s shared internal hard
            drive.
            Earlier this year, AIU personnel recommended some possible changes to the complaint intake
            training, to make it more useful for administrative staff. We and the Parties are currently
            reviewing this revised training.


            Paragraph 255. The testing program is not intended to assess investigations of civilian
            complaints, and the MCSO shall design the testing program in such a way that it does not waste
            resources investigating fictitious complaints made by testers.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
            Phase 2: In compliance
            AIU has informed its complaint intake testing vendor of this requirement. AIU has created several
            procedures to ensure that the Complaint Intake Testing Program does not waste resources
            investigating fictitious complaints made by testers – including setting parameters for the types of
            inquiries that testers make, and creating official identification cards for testers designating them
            as such. For in-person tests, AIU requires that the vendor inform AIU in advance of all tests; and
            AIU personnel make themselves available via telephone if testers encounter any issue as they
            lodge their test complaints.


            Paragraph 256. The testing program shall assess complaint intake for complaints made in person
            at MCSO facilities, complaints made telephonically, by mail, and complaints made electronically
            by email or through MCSO’s website. Testers shall not interfere with deputies taking law
            enforcement action. Testers shall not attempt to assess complaint intake in the course of traffic
            stops or other law enforcement action being taken outside of MCSO facilities.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
            Phase 2: In compliance



                                                       Page 252 of 289




WAI 56497
            AIU has advised its complaint intake testing vendor that testers shall not interfere with deputies
            taking law enforcement action, nor shall they attempt to assess complaint intake in the course of
            traffic stops or other law enforcement action being taken outside of MCSO facilities.
            AIU has asked the vendor to inform AIU in advance of all in-person tests, and AIU personnel
            make themselves available via telephone if testers encounter any issue as they lodge their test
            complaints.


            Paragraph 257. The testing program shall include sufficient random and targeted testing to
            assess the complaint intake process, utilizing surreptitious video and/or audio recording, as
            permitted by state law, of testers’ interactions with MCSO personnel to assess the
            appropriateness of responses and information provided.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
            Phase 2: In compliance
            AIU has informed its complaint intake testing vendor of the requirements of this Paragraph. We
            receive copies of the recordings following the completion of the tests. Per the agreed-upon
            methodology, all tests conducted via telephone are audio-recorded; and all in-person testers’
            interactions with MCSO personnel are video-recorded to assess the appropriateness of responses
            and information provided.


            Paragraph 258. The testing program shall also assess whether employees promptly notify the
            Professional Standards Bureau of civilian complaints and provide accurate and complete
            information to the Bureau.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   February 25, 2021.
            Phase 2: In compliance
            AIU has informed its complaint intake testing vendor of the requirements of this Paragraph so
            that the tests it conducts shall also assess whether employees promptly notify the PSB of civilian
            complaints and provide accurate and complete information to the Bureau.




                                                      Page 253 of 289




WAI 56498
            As it receives documentation about completed tests, AIU reviews the information; and issues
            Action Forms, authors memorandums of concern, or takes other appropriate action if a test fails
            or raises any concerns about the conduct of MCSO employees.


            Paragraph 259. MCSO shall not permit current or former employees to serve as testers.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     February 25, 2021.
            Phase 2: In compliance
            AIU has informed its complaint intake testing vendor of this requirement. AIU personnel have
            informed us that no current or former employees have served, or will serve in the future, as testers.


            Paragraph 260. The MCSO shall produce an annual report on the testing program. This report
            shall include, at a minimum:
            a.       a description of the testing program, including the testing methodology and the number
                     of tests conducted broken down by type (i.e., in-person, telephonic, mail, and electronic);
            b.       the number and proportion of tests in which employees responded inappropriately to a
                     tester;
            c.       the number and proportion of tests in which employees provided inaccurate information
                     about the complaint process to a tester;
            d.       the number and proportion of tests in which employees failed to promptly notify the
                     Professional Standards Bureau of the civilian complaint;
            e.       the number and proportion of tests in which employees failed to convey accurate
                     information about the complaint to the Professional Standards Bureau;
            f.       an evaluation of the civilian complaint intake based upon the results of the testing
                     program; and
            g.       a description of any steps to be taken to improve civilian complaint intake as a result of
                     the testing program.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     February 25, 2021.


                                                       Page 254 of 289




WAI 56499
            Phase 2: In compliance
            AIU issued its first annual report on the complaint intake testing program on September 14, 2020.
            We discussed with MCSO the report’s findings during our October 2020 remote site visit. We
            and the Parties previously reviewed and approved the proposed methodology, as well as a draft
            template, for the report. The annual report covers the 24 tests that were completed between July
            1, 2019-June 30, 2020. These tests included: eight in-person tests; three tests conducted via U.S.
            Mail; eight tests conducted via telephone; three tests conducted via email; and two tests conducted
            via MCSO’s website. With the publication of its first annual report on this program, MCSO
            achieved compliance with this Paragraph.
            Beginning in January 2019, while not required by this Paragraph, AIU began issuing monthly
            reports on complaint intake testing. We review these reports as they are published, and find that
            they accurately summarize the results of the complaint intake tests and any follow-up actions
            taken by MCSO.
            During our site visits, we continue to discuss with MCSO how executive staff review the
            challenges that the report identified and implement the recommendations made by AIU personnel
            in its annual report and monthly inspections of complaint intake tests. The complaint intake
            testing program will be most successful if MCSO makes agency-wide adjustments based on what
            it learns from both the successful and unsuccessful complaint intake tests. MCSO personnel have
            reported that the annual report’s findings were shared in internal Town Hall meetings. AIU also
            plans to explore with the Training Division how to make this information available via the HUB.
            We will continue to discuss this with MCSO.




                                                      Page 255 of 289




WAI 56500
            Section 13: Community Outreach and Community Advisory Board
            COURT ORDER XVI.               COMMUNITY             OUTREACH           AND       COMMUNITY
            ADVISORY BOARD


            Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
            a study to identify barriers to the filing of civilian complaints against MCSO personnel.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB continued to explore the possibility of retaining a
            consultant to conduct a study to identify barriers to the filing of civilian complaints against MCSO
            personnel, by researching polling firms that are experienced in working with Latino populations.


            Paragraph 262. In addition to the administrative support provided for in the Supplemental
            Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
            annual funding to support its activities, including but not limited to funds for appropriate
            research, outreach advertising and website maintenance, stipends for intern support, professional
            interpretation and translation, and out-of-pocket costs of the Community Advisory Board
            members for transportation related to their official responsibilities. The Community Advisory
            Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000, and upon
            approval of the annual budget, the County shall deposit that amount into an account established
            by the Community Advisory Board for that purpose. The Community Advisory Board shall be
            required to keep detailed records of expenditures which are subject to review.
            Phase 1: Not applicable
            Phase 2: Not applicable
            The CAB’s approved budget includes categories for expenses including community meetings;
            video production (to produce a short video in English and Spanish that provides information about
            the CAB and the MCSO complaint process); marketing materials; stipends for an assistant to help
            coordinate CAB meeting logistics; and reimbursement for CAB members’ meeting expenses.
            Following the Monitor’s approval of the CAB’s budget, the CAB established a bank account, and
            the County provided the $15,000. CAB members developed procedures for tracking funds and
            receiving reimbursement. We meet regularly with CAB members to discuss these procedures and
            review the CAB’s expenditures to date; these records appear to be in order.




                                                       Page 256 of 289




WAI 56501
            Section 14: Supervision and Staffing
            COURT ORDER XVII.             SUPERVISION AND STAFFING


            Paragraph 263. The following Section of this Order represents additions and amendments to
            Section X of the first Supplemental Permanent Injunction, Supervision and Evaluations of Officer
            Performance, and the provisions of this Section override any conflicting provisions in Section X
            of the first Supplemental Permanent Injunction.


            Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
            clearly identified, first-line supervisor.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2021. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3. For February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol. For March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our reviews
            of monthly and daily rosters indicated that deputies were assigned to a primary, clearly identified
            supervisor, and that deputies worked the same shifts as their supervisors.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
            supervising all deputies under their primary command.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Paragraph 265 is a general directive that covers several aspects of supervision. There are several
            requirements covered in other Paragraphs that directly concern this Paragraph; these requirements
            must be met before MCSO can establish compliance with Paragraph 265. We have determined
            that for MCSO to meet the requirements of this Paragraph, MCSO must be in compliance with
            Paragraphs 83, 85, 89, 90, 91, 93, and 94. During this reporting period, MCSO was in compliance
            with Paragraphs 83, 85, 89, 90, 91, and 93. The compliance rating for Paragraph 94 for this
            reporting period was 92.19%. MCSO has not achieved compliance with Paragraph 94, and
            therefore has not met compliance requirements for Paragraph 265.




                                                      Page 257 of 289




WAI 56502
            Paragraph 266. First-line patrol supervisors shall be assigned as primary supervisor to no more
            persons than it is possible to effectively supervise. The Sheriff should seek to establish staffing
            that permits a supervisor to oversee no more than eight deputies, but in no event should a
            supervisor be responsible for more than ten persons. If the Sheriff determines that assignment
            complexity, the geographic size of a district, the volume of calls for service, or other
            circumstances warrant an increase or decrease in the level of supervision for any unit, squad, or
            shift, it shall explain such reasons in writing, and, during the period that the MCSO is subject to
            the Monitor, shall provide the Monitor with such explanations. The Monitor shall provide an
            assessment to the Court as to whether the reduced or increased ratio is appropriate in the
            circumstances indicated.
            In Full and Effective Compliance
            To assess Phase 2 compliance with this Paragraph, we review a sample of daily shift rosters for
            the three months of the reporting period. We examine rosters to ensure that Patrol supervisors
            are not assigned more personnel than they can effectively supervise. We also review rosters to
            ensure supervisors oversee no more than eight deputies, and we ensure that supervisors oversee
            no more than 10 persons; this could include a combination of deputies, Deputy Service Aides
            (DSAs), and Posse members. In addition, we review monthly submissions to determine if Patrol
            supervisors generated any memorandums to document instances where the span of control
            exceeded the established ratios. As per MCSO policy, supervisors are required to document shifts
            where the span of control was exceeded, in a memorandum to the District Commander.
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the first quarter of 2021. For January, we reviewed a sample of shift rosters from Districts 1,
            2, and 3. For February, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol. For March, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our reviews
            of monthly and daily rosters indicated that deputies were assigned to and worked the same
            schedules as their supervisors, and supervisors were available to provide on-scene supervision.
            For January, District 1 submitted 17 span of control memos. In eight of the 17 documented
            instances, the span of control exceeded the 1:8 sworn ratio. For each of these shifts where the
            span of control was exceeded, supervisors wrote memorandums documenting the circumstances.
            Districts 2 and 3 each submitted one span of control memo, indicating that there was one shift
            during the month where the span of control exceeded the 1:8 ratio. For February, District 1
            submitted one span of control memorandum, but upon review, we determined that the span of
            control for sworn was not exceeded. District 2 submitted eight span of control memos where the
            span of control exceeded the 1:8 sworn ratio. In each instance, supervisors documented the
            circumstances in memorandums to their commanding officer. District 4 submitted two
            memorandums documenting two shifts during the month in which the span of control exceeded
            the 1:8 sworn ratio. For March, District 1 submitted one span of control memo documenting one
            shift in which the span of control was exceeded. District 2 submitted eight memos, indicating
            that the span of control was exceed during eight shifts of the month. District 4 submitted one
            memorandum documenting one shift where the span of control exceeded the 1:8 sworn ratio. In
            each shift where the span of control was exceeded, supervisors documented the circumstances in
            memorandums to their respective commanders.


                                                      Page 258 of 289




WAI 56503
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 267. Supervisors shall be responsible for close and effective supervision of deputies
            under their command. Supervisors shall ensure that all deputies under their direct command
            comply with MCSO policy, federal, state and local law, and this Court’s orders.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Close and effective supervision requires that supervisors consistently apply the concepts
            established in several Paragraphs of the First Order. There are requirements covered in other
            Paragraphs that directly concern Paragraph 267, and must therefore be in compliance for MCSO
            to establish compliance with this Paragraph. We have determined that for MCSO to meet the
            requirements of this Paragraph, it must achieve compliance with Paragraphs 83, 85, 89, 90, 91,
            93, and 96. During the first quarter of 2021, our reviews found MCSO in compliance with
            Paragraphs 83, 85, 89, 90, 91, and 93, but not in compliance with Paragraph 96. MCSO is
            therefore not in compliance with Paragraph 267.


            Paragraph 268. During the term that a Monitor oversees the Sheriff and the MCSO in this action,
            any transfer of sworn personnel or supervisors in or out of the Professional Standards Bureau,
            the Bureau of Internal Oversight, and the Court Implementation Division shall require advanced
            approval from the Monitor. Prior to any transfer into any of these components, the MCSO shall
            provide the Court, the Monitor, and the parties with advance notice of the transfer and shall
            produce copies of the individual’s résumé and disciplinary history. The Court may order the
            removal of the heads of these components if doing so is, in the Court’s view, necessary to achieve
            compliance in a timely manner.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
               •   Professional Standards Bureau Operations Manual, most recently amended on December
                   13, 2018.
            Phase 2: In compliance




                                                      Page 259 of 289




WAI 56504
            During this reporting period, we received and approved three transfers into the Professional
            Standards Bureau (PSB), of which one was the new PSB commander. There was one employee
            promoted, who remained in PSB. Two employees were transferred out of PSB, which included
            a supervisor and the outgoing PSB commander. Three employees were transferred into the
            Bureau of Internal Oversight (BIO), and three employees were transferred out of BIO. One
            employee was transferred into the Court Implementation Division (CID), and a new CID point of
            contract was designated. We reviewed the documentation for all of the employees transferred in
            and out these units, and noted no issues of concern.




                                                    Page 260 of 289




WAI 56505
            Section 15: Document Preservation and Production
            COURT ORDER XVIII.            DOCUMENT PRESERVATION AND PRODUCTION


            Paragraph 269. The Sheriff shall ensure that when the MCSO receives a document preservation
            notice from a litigant, the MCSO shall promptly communicate that document preservation notice
            to all personnel who might possibly have responsive documents.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   GD-9 User Guide, published on May 3, 2019.
            Phase 2: Deferred
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submissions
            of document preservation notices to MCSO employees. The data reviewed for this reporting
            period included December 2020-February 2021, as per an agreement that we reached with MCSO
            to stagger the document requests for this Paragraph due to the large volume of data that MCSO
            had to provide prior to our site visits.
            Document preservation is set in motion when a party sends a litigation hold notice or written
            directive to MCSO requesting the preservation of relevant documents or records and
            electronically stored information (ESI), in anticipation of future litigation against the agency.
            MCSO’s Legal Liaison Section (LLS) manages litigation holds through Open Axes, a software
            program. Upon the receipt of a litigation hold, which is usually sent by the Maricopa County
            Attorney’s Office (MCAO), the LLS inputs the data into Open Axes which conducts a search for
            responsive documents within MCSO drives. The system also identifies potential document
            custodians, which are later filtered by an LLS employee. The LLS then serves the custodians
            with a legal hold in electronic format, known as a Document Preservation Notice, within five
            business days. Upon receipt of the Open Axes email with the Document Preservation Notice,
            MCSO custodians must acknowledge receipt of the request and then complete a questionnaire
            that identifies responsive documents, both electronic and hardcopies; and preserve them in the
            manner in which they are kept in the course of business.
            In light of the COVID-19 pandemic, we conducted a remote site visit in April 2021. For this
            Paragraph, we reviewed all files provided by MCSO through ShareFile. We reviewed a sample
            of the third-party source documents that generate the litigation holds that the LLS receives from
            MCAO. The Document Preservation Notices have been distributed 100% in a timely manner to
            the custodians who may have responsive documents.
            On October 1, 2020, MCSO published the most recent approved amendments to GD-9 (Litigation
            Initiation, Document Preservation, and Document Production Notices). As part of this revision,
            MCSO eliminated the Document Preservation Acknowledgement, because it was emailing
            personnel the Document Preservation Notice and requesting the completion of the Document


                                                     Page 261 of 289




WAI 56506
            Preservation Questionnaire via Open Axes. The Document Preservation Questionnaire requires
            employees to: 1) acknowledge receipt of the document preservation; 2) acknowledge their
            responsibility to preserve records; 3) provide details regarding what they have done to research
            responsive records, documents, or ESI; and 4) identify what records, documents, or ESI they are
            preserving. GD-9 requires that the Document Preservation Questionnaire be completed within
            10 business days and provides a warning regarding the consequences of not preserving records.
            During this reporting period, MCSO employees have returned the Document Preservation
            Questionnaire, within the required 10 business days 97% of the time. The LLS found a few
            questionnaires that were not properly completed by MCSO personnel; LLS returned them, and
            they were resubmitted to the LLS. After resubmission, we found that 100% of the questionnaires
            were properly completed by MCSO personnel.
            MCSO recently notified us that in February 2021, the agency learned that due to a technical issue
            caused by the migration of data from the legacy system to One Drive and a new on-premise
            storage array (Qumulo), Open Axes was not able to perform searches into the documents moved
            to One Drive and Qumulo. Consequently, from August 2020-February 2021, documents on these
            new platforms were not searched by the software for potentially responsive documents to
            preservation requests. The data migration was required because legacy hardware had reached the
            end of its lifecycle and was beginning to degrade.
            The LLS has been working with the Technology Management Bureau and the vendor; and it
            informed us that by the end of June 2021, Open Axes will be able to perform the searches in the
            new systems going forward. To address any potential data that may have been missed in the
            searches performed between August 2020 through June 2021, the LLS will perform a rerun of all
            the searches initiated during that time. We will add a quarterly request to review this additional
            data.
            In light of this technical issue which affects compliance for this quarter, we will defer compliance
            until such time as MCSO is able to verify that OA is searching in all drives and LLS has finalized
            the rerun through June 2021.


            Paragraph 270. The Sheriff shall ensure that when the MCSO receives a request for documents
            in the course of litigation, it shall:
            a.     promptly communicate the document request to all personnel who might possibly be in
                   possession of responsive documents;
            b.     ensure that all existing electronic files, including email files and data stored on networked
                   drives, are sequestered and preserved through a centralized process; and
            c.     ensure that a thorough and adequate search for documents is conducted, and that each
                   employee who might possibly be in possession of responsive documents conducts a
                   thorough and adequate search of all relevant physical and electronic files.
            Phase 1: In compliance




                                                       Page 262 of 289




WAI 56507
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   GD-9 User Guide, published on May 3, 2019.
               •   GM-1 (Electronic Communications, Data and Voicemail), most recently amended on
                   February 25, 2021.
            Phase 2: Deferred
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submissions
            of requests for documents to MCSO employees for the reporting period and documents drafted
            by the LLS in search of documents from other MCSO Divisions. For this reporting period, we
            identified a sample of document requests and requested a copy of the responsive documents
            sequestered and/or produced. The data reviewed for this reporting period included December
            2020-February 2021, as per an agreement we reached with MCSO to stagger the document
            requests for this Paragraph. This was due to the large volume of data that MCSO had to provide
            prior to our site visits.
            Paragraph 270.a. requires prompt communication of document requests to all personnel who
            could possibly be in possession of responsive documents. GD-9 requires the LLS to enter the
            data into a tracking system within five business days of receipt and to draft a Document
            Production Notice within five additional business days. The LLS is required, within five business
            days, to respond to the request for production if sourced within LLS, or to forward to the required
            MCSO Division for production. The Divisions have 10 days to produce the data requested. In
            100% of the cases, the LLS promptly communicated document requests to personnel who might
            be in possession of responsive documents.
            Our review revealed that MCSO is manually forwarding the Document Production Notices in a
            timely manner to all of its Divisions. In addition, MCSO is sending the Document Production
            Acknowledgement Questionnaire (Attachment B), to all employees. In 95% of the cases, the
            personnel who provided responsive documents properly completed Attachment B.
            Paragraph 270.b. requires that all responsive ESI be stored, sequestered, and preserved by MCSO
            through a centralized process. MCSO performs the searches through a centralized process
            established by the LLS. The preservation of the data is completed at the Division that has the
            actual document while the notation is made in the Open Axes program, which aids the LLS in the
            case management. LLS can now create a case, assign a case number, and trigger time alerts to
            the custodians of documents that LLS identifies through the system. Open Axes searches on the
            H, W, and U computer hard drives of MCSO, which are shared among Headquarters and the
            Districts. Documents found in any additional servers are kept in their servers by the document
            custodians who notify LLS. MCSO continues to manage litigation hold cases through Open
            Axes; all cases for this reporting period were managed through Open Axes.




                                                      Page 263 of 289




WAI 56508
            The centralized process established by MCSO requires that all electronic data be sequestered and
            secured so as not to be purged. For this Paragraph, we review the data and visit MCSO areas to
            ensure that personnel are informed of the duty to preserve the data in both electronic and paper
            format, and that the employees are preserving the data. For this reporting period, because we
            were unable to travel to Maricopa County, we were unable to visit areas where hardcopies were
            kept in different MCSO areas. However, we added a quarterly request from the LLS Director for
            a certification that MCSO is sequestering the hard copies of documents responsive to the
            Document Preservation Notices. We randomly identified a sample from the quarterly data for
            this purpose. On April 13, 2021, the LLS Director certified that that the hardcopies for this
            reporting period were being preserved after reviewing all Document Preservation Questionnaire
            responses for the listed samples. When we resume our in-person site visits, we will continue to
            verify that the hardcopies are being preserved.
            Paragraph 270.c. requires that MCSO conduct an adequate search for documents, and that each
            employee who might possibly be in possession of responsive documents conducts a thorough and
            adequate search of all relevant physical and electronic files. We reviewed a sample of responsive
            documents for this reporting period, and MCSO identified responsive documents to the document
            production notices in 100% of the cases we reviewed.
            In light of the technical issue described above, we will defer compliance until such time as MCSO
            is able to verify that OA is searching in all drives and LLS has finalized the rerun through June
            2021.

            Paragraph 271. Within three months of the effective date of this Order, the Sheriff shall ensure
            that the MCSO Compliance Division promulgates detailed protocols for the preservation and
            production of documents requested in litigation. Such protocols shall be subject to the approval
            of the Monitor after a period of comment by the Parties.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            On June 17, 2019, MCSO published the Administrative Services Division Operations Manual,
            which details the protocols for the preservation and production of documents requested in
            litigation. The manual was recently amended on September 2, 2020.




                                                     Page 264 of 289




WAI 56509
            Paragraph 272. The Sheriff shall ensure that MCSO policy provides that all employees must
            comply with document preservation and production requirements and that violators of this policy
            shall be subject to discipline and potentially other sanctions.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
            Phase 2: In compliance
            During this reporting period, the data revealed that no internal investigations were completed
            against any MCSO employee for failure to preserve or produce documents.




                                                    Page 265 of 289




WAI 56510
            Section 16: Additional Training
            COURT ORDER XIX.             ADDITIONAL TRAINING


            Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
            employees are briefed and presented with the terms of the Order, along with relevant background
            information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon which this
            Order is based.
            In Full and Effective Compliance
            MCSO previously delivered this training on the E-Policy platform. All personnel (100%)
            determined to be applicable by CID have received this training.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                    Page 266 of 289




WAI 56511
            Section 17: Complaints and Misconduct Investigations Relating to
            Members of the Plaintiff Class
            COURT ORDER XX.   COMPLAINTS AND MISCONDUCT INVESTIGATIONS
            RELATING TO MEMBERS OF THE PLAINTIFF CLASS


            Paragraph 274. In light of the Court’s finding that the MCSO, and in particular Sheriff Arpaio
            and Chief Deputy Sheridan, willfully and systematically manipulated, misapplied, and subverted
            MCSO’s employee disciplinary policies and internal affairs processes to avoid imposing
            appropriate discipline on MCSO deputies and command staff for their violations of MCSO
            policies with respect to members of the Plaintiff class, the Court further orders as follows:


            A.     Investigations to be Overseen and/or Conducted by the Monitor
            Paragraph 275. The Monitor is vested with the authority to supervise and direct all of the
            MCSO’s internal affairs investigations pertaining to Class Remedial Matters. The Monitor is
            free from any liability for such matters as is set forth in ¶ 144 of the Supplemental Permanent
            Injunction.


            Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of the
            intake and investigation of Class Remedial Matters, the assignment of responsibility for such
            investigations including, if necessary, assignment to his own Monitor team or to other
            independent sources for investigation, the preliminary and final investigation of complaints
            and/or the determination of whether they should be criminally or administratively investigated,
            the determination of responsibility and the imposition of discipline on all matters, and any
            grievances filed in those matters.
            In Full and Effective Compliance
            The Second Order requires oversight by the Monitor for all internal investigations determined to
            be Class Remedial Matters (CRMs). The Professional Standards Bureau (PSB) now schedules
            meetings every two weeks to discuss existing and incoming complaints to determine which, if
            any, could be CRMs. During these meetings, PSB personnel discuss cases pending a CRM
            decision, cases determined to be CRMs, and any cases where the decision may be made that the
            case would not be classified as a CRM. The PSB Commander determines the classification of
            the cases. A member of our Team attends all of these meetings to provide the oversight required
            for this Paragraph.
            At the end of the July-September 2016 reporting period, PSB had reviewed 442 administrative
            investigations that were open as of July 20, 2016; and determined that 42 of them met the basic
            criteria for CRMs. These cases were reviewed during the scheduled CRM meetings. In addition,
            a Monitoring Team member randomly selected an additional 52 cases from the 400 remaining
            pending cases; and concurred with PSB’s assessment that the cases did not meet the basic criteria


                                                     Page 267 of 289




WAI 56512
            for CRMs. In addition to the 42 cases determined to be potential CRMs from the pending case
            list as of July 20, 2016, PSB identified an additional 10 cases that were potential CRM cases. At
            the end of the first reporting period after the Court’s Second Order, nine cases had been
            determined to be CRMs; and one other was pending a CRM decision. The remaining cases
            reviewed were determined not to be CRMs.
            At the end of the last reporting period, PSB had reviewed a total of 439 possible CRMs since
            August 2016. Of these, 97 were classified as CRMs.
            During this reporting period, an additional 24 cases were reviewed as possible CRMs. Of these,
            one was determined to be a CRM. At the end of this reporting period, there was a total of 463
            cases that have been reviewed as possible CRMs; and 98 cases that have been determined to be
            CRMs since the July 20, 2016 Court Order.
            Since July 20, 2016, MCSO has completed and submitted a total of 88 CRM cases. Six were
            closed and submitted for our review during this reporting period. None of these six had sustained
            misconduct.
            Of the 33 CRM cases that have been closed to date with findings of sustained misconduct and
            reviewed by our Team, 10 have involved employees who are deceased or left MCSO employment
            prior to the completion of the investigation or the disciplinary process. Twenty-three involved
            current employees of MCSO. Three of the 33 cases closed to date involved a sustained finding
            of misconduct involving bias related to the Plaintiffs’ class: two sustained allegations of an
            inappropriate and biased comment; and one sustained allegation of bias-based policing.
            During the scheduled meetings, case investigators continue to provide investigative updates on
            all cases that could be, or are, CRMs. Their briefings are thorough, and they continue to be
            responsive to any questions or input from members of our Team. In all cases where we have
            provided oversight since July 20, 2016, we have concurred with the decisions made by the PSB
            Commander regarding the case classifications and findings. Where appropriate, we have also
            approved the discipline in all these cases.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 277. This authority is effective immediately and shall remain vested in the Monitor
            until the MCSO’s internal affairs investigations reach the benchmarks set forth in ¶ 288 below.
            With respect to Class Remedial Matters, the Monitor has plenary authority, except where
            authority is vested in the Independent Investigative and Disciplinary Authorities separately
            appointed by the Court, as is further set forth in ¶¶ 296–337 below.




                                                     Page 268 of 289




WAI 56513
            Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
            considered Class Remedial Matters, and the Monitor has the authority to independently identify
            such matters. The Monitor shall provide an effective level of oversight to provide reasonable
            assurance that all Class Remedial Matters come to his attention.
            In Full and Effective Compliance
            Since the first CRM meeting held on August 17, 2016, PSB has consistently completed the
            required notification to us regarding the cases that could be considered CRMs. A Monitoring
            Team member has attended every CRM meeting with PSB where these matters are discussed and
            personally reviewed a number of the cases that were pending on July 20, 2016; and our Team
            member reviews the new cases that are presented at each meeting. There has been no need for us
            to independently identify CRMs, as PSB consistently properly identifies and reports these cases
            as required.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
            research, and investigation he deems necessary to determine whether such matters qualify as
            Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough, fair,
            consistent, and unbiased manner.
            In Full and Effective Compliance
            During the scheduled CRM meetings attended by a Monitoring Team member, PSB has
            consistently properly identified cases that could be, or are, CRMs. PSB personnel brief each case
            at these meetings, and their briefings have included all appropriate information. They have been
            responsive to any questions from our Team members during the meetings, and have responded
            appropriately to any suggestions we have raised. There has been no need for us to independently
            conduct any review, research, or investigation.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 280. The Monitor shall provide written notice to the Court and to the parties when
            he determines that he has jurisdiction over a Class Remedial Matter. Any party may appeal the
            Monitor’s determination as to whether he has jurisdiction over a Class Remedial Matter to this
            Court within seven days of the Monitor’s notice. During the pendency of any such appeal the
            Monitor has authority to make orders and initiate and conduct investigations concerning Class
            Remedial Matters and the Sheriff and the MCSO will fully comply with such action by the
            Monitor.
            Phase 1: Not applicable


                                                     Page 269 of 289




WAI 56514
            Phase 2: Not applicable
            During this reporting period, cases involving both sworn and non-sworn members of MCSO have
            continued to be reviewed as possible CRMs, when appropriate. There were no appeals by any
            Parties regarding any of the CRM classifications.


            Paragraph 281. Subject to the authority of the Monitor, the Sheriff shall ensure that the MCSO
            receives and processes Class Remedial Matters consistent with: (1) the requirements of this Order
            and the previous orders of this Court, (2) MCSO policies promulgated pursuant to this Order,
            and (3) the manner in which, pursuant to policy, the MCSO handles all other complaints and
            disciplinary matters. The Sheriff will direct that the Professional Standards Bureau and the
            members of his appointed command staff arrive at a disciplinary decision in each Class Remedial
            Matter.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            To evaluate Phase 2 compliance with this Paragraph, a Monitoring Team member has attended
            each meeting conducted by PSB to discuss Class Remedial Matters. PSB has consistently
            provided thorough briefings, and the PSB Commander has made appropriate decisions regarding
            these matters.
            For the last reporting period, PSB submitted five closed CRM cases for our review and our Team
            approved the findings in all five. None had sustained findings. All five were not compliant as
            they were not completed within the required timeframes and insufficient justification existed for
            the delay. We found MCSO to be not in compliance with this Paragraph.
            During this reporting period, MCSO completed and submitted for our review six CRM cases. We
            approved the findings in all six. None had sustained findings. We continued to find these
            investigations to be thorough and the findings supported by the facts of the investigation.
            Unlike other administrative investigations where we review the entire case only after it has been
            completed and closed by MCSO, in the case of CRMs, we meet with PSB every two weeks to
            identify cases that should be considered CRMs. We also track the progress of those cases being
            investigated, reviewed, and finalized. Each step of the process requires review and approval by
            our Team. Of the six finalized CRM investigations we reviewed this reporting period, three were
            completed by the investigator with the required 85-day timeframe or had an acceptable extension.


                                                     Page 270 of 289




WAI 56515
            Only two were reviewed and finalized within the 180-day timeframe. We noted that for these six
            CRM cases, the average completion time for the investigation was 229 days, and for finalization
            of the case, 264 days. While these timeframes still far exceed those required by the Orders, their
            completion time is significantly less than the overall average time for completion of all cases
            investigated by PSB, which MCSO reported was 674 days at the end of March 2021.
            In addition to timeframe deficiencies, we found that in one CRM case, the interview of the
            employee was problematic and included numerous leading questions. While we do not believe
            that this necessarily affected the outcome of this case, the investigation is, nonetheless, not in
            compliance. We noted that this investigation was conducted by one of the new civilian
            investigators hired by MCSO. We urge PSB to ensure that investigators brought into the agency
            and assigned to conduct misconduct investigations are fully trained and understand the
            requirements of MCSO policy and the Court’s Orders prior to having them conduct investigations.
            We further recommend that if a “second chair” investigator is assigned, that it be an experienced
            member of PSB.
            Five of the cases reviewed resulted in findings of unfounded or exonerated. The findings by PSB
            were supported by appropriate evidence, and we concurred with the findings. One case was not
            sustained as the investigator had insufficient information to determine if the conduct occurred and
            we concurred with the finding in this case.


            Paragraph 282. The Sheriff and/or his appointee may exercise the authority given pursuant to
            this Order to direct and/or resolve such Class Remedial Matters, however, the decisions and
            directives of the Sheriff and/or his designee with respect to Class Remedial Matters may be
            vacated or overridden in whole or in part by the Monitor. Neither the Sheriff nor the MCSO has
            any authority, absent further order of this Court, to countermand any directions or decision of
            the Monitor with respect to Class Remedial Matters by grievance, appeal, briefing board,
            directive, or otherwise.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            There were no CRM cases completed during this, or previous reporting periods, in which the
            Sheriff and/or his appointee exercised their authority to resolve CRMs, which we needed to vacate
            or override.



                                                      Page 271 of 289




WAI 56516
            Paragraph 283. The Monitor shall review and approve all disciplinary decisions on Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            At the end of this reporting period, MCSO has completed a total of 88 CRM cases since July 20,
            2016. Six were closed during this reporting period.


            Paragraph 284. The Sheriff and the MCSO shall expeditiously implement the Monitor’s
            directions, investigations, hearings, and disciplinary decisions. The Sheriff and the MCSO shall
            also provide any necessary facilities or resources without cost to the Monitor to facilitate the
            Monitor’s directions and/or investigations.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on May 28, 2021.
               •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this and previous reporting periods, a Monitoring Team member has attended all
            scheduled CRM meetings conducted in an appropriate location determined by MCSO. PSB
            continues to provide a password and access to the IAPro system to a member of our Team so that
            we can complete independent case reviews if necessary.
            PSB personnel continue to be professional and responsive to all input, questions, or concerns we
            have raised.


            Paragraph 285. Should the Monitor decide to deviate from the Policies set forth in this Order or
            from the standard application of the disciplinary matrix, the Monitor shall justify the decision in
            writing and place the written explanation in the affected employee’s (or employees’) file(s).
            Phase 1: Not applicable
            Phase 2: Not applicable




                                                      Page 272 of 289




WAI 56517
            Since we began monitoring CRM cases in July 2016, there have been a total of 33 cases with
            sustained findings. Seven have sustained findings on two separate deputies who are deceased,
            and three involve deputies who left MCSO employment prior to the determination of discipline.
            Twenty-three cases involve sustained findings against current MCSO employees. All 23 cases
            resulted in appropriate sanctions based on MCSO policy and the Discipline Matrices in effect at
            the time the investigations were conducted. No action on our part has been necessary relative to
            this Paragraph.
            During this reporting period, there were six CRM cases forwarded for our review. None resulted
            in sustained findings against any employee.


            Paragraph 286. Should the Monitor believe that a matter should be criminally investigated, he
            shall follow the procedures set forth in ¶¶ 229–36 above. The Commander of the Professional
            Standards Bureau shall then either confidentially initiate a Professional Standards Bureau
            criminal investigation overseen by the Monitor or report the matter directly and confidentially to
            the appropriate prosecuting agency. To the extent that the matter may involve the Commander
            of the Professional Standards Bureau as a principal, the Monitor shall report the matter directly
            and confidentially to the appropriate prosecuting agency. The Monitor shall then coordinate the
            administrative investigation with the criminal investigation in the manner set forth in ¶¶ 229–36
            above.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on May 28, 2021.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, there were six CRM cases submitted for our review. No action on
            our part relative to this Paragraph was necessary.


            Paragraph 287. Any persons receiving discipline for any Class Remedial Matters that have been
            approved by the Monitor shall maintain any right they may have under Arizona law or MCSO
            policy to appeal or grieve that decision with the following alterations:
            a.       When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                     consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                     immediately transmit the grievance to the Monitor who shall have authority to and shall
                     decide the grievance. If, in resolving the grievance, the Monitor changes the disciplinary
                     decision in any respect, he shall explain his decision in writing.
            b.       disciplined MCSO employee maintains his or her right to appeal serious discipline to the
                     Maricopa County Law Enforcement Merit System Council to the extent the employee has
                     such a right. The Council may exercise its normal supervisory authority over discipline
                     imposed by the Monitor.


                                                       Page 273 of 289




WAI 56518
            In Full and Effective Compliance
            Thirty-three completed CRM cases have had sustained findings of misconduct since the issuance
            of the Second Order. We concurred with MCSO’s decisions in all of these cases.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 288. The Monitor’s authority over Class Remedial Matters will cease when both:
            a,     The final decision of the Professional Standards Bureau, the Division, or the Sheriff, or
                   his designee, on Class Remedial Matters has concurred with the Monitor’s independent
                   decision on the same record at least 95% of the time for a period of three years.
            b.     The Court determines that for a period of three continuous years the MCSO has complied
                   with the complaint intake procedures set forth in this Order, conducted appropriate
                   internal affairs procedures, and adequately investigated and adjudicated all matters that
                   come to its attention that should be investigated no matter how ascertained, has done so
                   consistently, and has fairly applied its disciplinary policies and matrices with respect to
                   all MCSO employees regardless of command level.
            Phase 1: Not applicable
            Phase 2: In compliance
            During this and prior reporting periods, we and PSB have agreed on the investigative outcome of
            each CRM investigation completed.
            PSB is responsible for the investigation of all CRM cases, and has continued to appropriately
            identify cases that could be, or are, CRMs. PSB personnel are professional in our contacts with
            them and responsive to any concerns or questions we have raised; and they provide detailed
            information and updates in the scheduled briefings. Their written reports are thoroughly prepared,
            and the reports have been consistent with the information provided during the twice monthly case
            briefings.


            Paragraph 289. To make the determination required by subpart (b), the Court extends the scope
            of the Monitor’s authority to inquire and report on all MCSO internal affairs investigations and
            not those merely that are related to Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, we reviewed 96 investigations. Three were criminal investigations,
            all of which were found in compliance. Administrative investigations accounted for 93 of the
            investigations we reviewed.



                                                      Page 274 of 289




WAI 56519
            As we have noted previously, we assess justifications for any extensions or other delays based on
            investigative considerations, not workload. Of the 93 total administrative investigations
            completed, 13 (14%) were completed and submitted by the investigator within the 60- or 85-day
            requirement. An additional 20 investigations that were not completed within 60 or 85 days
            contained specific and acceptable extension requests. Of the 93 total, 60 (65%) were not in
            compliance with the requirements for investigative completion and submission of an
            investigation. Nineteen (20%) were submitted and reached final closure within 180 days or had
            an acceptable extension request and approval on file.
            There were no completed administrative misconduct investigation submitted for compliance with
            Paragraph 249 (investigatory stops). There were seven investigations submitted for compliance
            with Paragraph 33 (bias policing). Six were completed and submitted for compliance with
            Paragraph 275 (CRMs) during this reporting period.
            We found that PSB was compliant in 10 (17%) of the 60 investigations it conducted. Of the 33
            investigations conducted by Divisions and Districts outside of PSB, 5 (15%) were in compliance.
            Overall compliance for all administrative misconduct investigations reviewed during this
            reporting period was 16% – a decrease from 22% during the last reporting period.
            During our July 2020 remote site visit, we met with PSB personnel to discuss the deficiencies in
            those investigations conducted by both their personnel and Divisions outside PSB. We also met
            with the Deputy Chiefs who have oversight for investigations conducted outside of PSB. It was
            our intent to have a meaningful dialogue with these Chiefs regarding the deficiencies we continue
            to find, the actions they have taken to address the ongoing concerns, and other ideas they might
            have for addressing future deficiencies. Unfortunately, the involved Chiefs did not offer any
            substantive input. A member of the Training Division staff also participated in the call; and
            offered to conduct additional training on how to determine proper findings in investigations, as
            this is one of the ongoing deficiencies we are finding.
            During our October 2020 and January 2021 remote site visits, we met with PSB personnel to
            discuss the deficiencies in their investigations and those conducted by Districts outside of PSB.
            We also met with the Deputy Chiefs who have oversight for investigations conducted outside of
            PSB. During these discussions, we noted that, despite some improvement in the quality of
            investigations, in some cases, the additional oversight and review by District Command personnel
            and Deputy Chiefs was creating increased delays in the completion of investigations. We agreed
            with the need to conduct additional reviews, despite the increased time delay; but were hopeful
            that such extensive review would become unnecessary, and the quality of the investigations and
            the first level review would be sufficient to ensure compliance.
            During our April 2021 site visit, we again met with both PSB and the Deputy Chiefs who have
            oversight of District and Division investigations. During the meeting, the Deputy Chiefs advised
            us that they were continuing to see improvement in investigations conducted by their personnel;
            and they would be moving away from doing their own reviews and relying on the District and
            Division Commanders to handle these reviews. They assured us they would hold these
            Commanders accountable for any deficiencies that were identified. We do not disagree with this
            decision, as long as there is accountability for deficiencies. We expressed our concern that the
            additional reviews being conducted for cases submitted during this reporting period created

                                                     Page 275 of 289




WAI 56520
            significant additional delays, and a reduction in District and Division compliance with timelines.
            We also expressed our concern that in some Districts, a single supervisor is conducting the
            majority of administrative misconduct investigations for the District. This practice has also
            resulted in significant delays in their completion. The Deputy Chiefs told us that in the two
            Districts where this is occurring, it is a pilot program and they are addressing the delays, hoping
            to get to a more “real time” completion and review of investigations.
            Effective with the revisions to internal affairs and discipline policies on May 18, 2017, the PSB
            Commander may now determine that a received complaint can be classified as a “service
            complaint” if certain specified criteria exists. Service complaint documentation must then be
            completed and is reviewed under this Paragraph.
            During this reporting period, we reviewed 109 service complaints completed by MCSO. In 13,
            an administrative misconduct investigation was opened. The remaining 96 were approved by
            PSB as service complaints. We agree with the overall handling of service complaints in 101
            (93%) of the 109. In one, we believe that misconduct allegations were made and an administrative
            misconduct investigation should have been conducted. In a second case, while the complaint was
            appropriately classified and investigated as a service complaint, no contact was made with the
            complainant. In six cases, we agree with the service complaint designation and the outcome, but
            all six lacked a timely response to the complainant.
            Effective with the revisions to the internal affairs and discipline policies, the PSB Commander is
            now authorized to determine that an internal complaint of misconduct does not necessitate a
            formal investigation if certain criteria exist. During this reporting period, the PSB Commander
            did not use this discretion for any complaints.

            Paragraph 291. The Monitor shall report to the Court, on a quarterly basis, whether the MCSO
            has fairly, adequately, thoroughly, and expeditiously assessed, investigated, disciplined, and
            made grievance decisions in a manner consistent with this Order during that quarter. This report
            is to cover all internal affairs matters within the MCSO whether or not the matters are Class
            Remedial Matters. The report shall also apprise the Court whether the MCSO has yet
            appropriately investigated and acted upon the misconduct identified in the Court’s Findings of
            Fact, whether or not such matters constitute Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            This report, including all commentary regarding MCSO’s compliance with investigative and
            disciplinary requirements, serves as our report to the Court on these matters. An overall summary
            of our compliance observations and findings is provided below.




                                                      Page 276 of 289




WAI 56521
            During this reporting period, we reviewed 93 administrative misconduct investigations and three
            criminal misconduct investigations. All three criminal investigations were in compliance with
            the Second Order. Of the 96 total administrative and criminal misconduct investigations we
            reviewed, 18 (19%) were in full compliance with the Second Order, a decrease from 24% during
            the last quarter. Of the 93 administrative investigations, 15 (16%) were in full compliance with
            the Second Order, a decrease from 22% during the last reporting period.
            During July-December 2016, PSB provided us with a memorandum describing PSB’s efforts in
            meeting the requirements of this Paragraph related to the Court’s Findings of Fact. MCSO had
            outsourced three cases to another law enforcement agency, and an additional four investigations
            were pending outsourcing to an outside investigator. These cases were outsourced due to the
            involvement of the former Chief Deputy, or other conflicts of interest identified by MCSO, and
            included the investigations identified in Paragraph 300. MCSO processed a Request for Proposal
            and retained an outside investigator who met the requirements of Paragraphs 167.iii and 196 to
            conduct the investigations identified. One potential misconduct case identified in the Court’s
            Findings of Fact was retained and investigated by PSB, as no identifiable conflict of interest
            appeared to exist.
            PSB provided us with a document sent by the Independent Investigator assigned by the Court to
            investigate, or reinvestigate, some of the misconduct that is related to the Plaintiffs’ class. In this
            document, the Independent Investigator clarified his intent to investigate the matters assigned to
            him by the Court, as well as the matters that the Court determined were the discretion of the
            Independent Investigator. He further clarified that his investigations would include the initial
            misconduct alleged, as well as any misconduct that might have occurred during the process of
            review or issuance of discipline by MCSO personnel.
            During each site visit, we meet with PSB personnel to discuss the status of those cases that have
            been outsourced to any contract vendor, other law enforcement agency, or other person or entity,
            so that we can continue to monitor these investigations and ensure that all misconduct cases,
            including those identified in the Findings of Fact, are thoroughly investigated. PSB has continued
            to keep us apprised of the status of all such investigations.
            During our January 2018 site visit, PSB advised us that two administrative misconduct
            investigations that had been outsourced to a separate law enforcement agency had been completed
            and closed. We received and reviewed both investigations. A third investigation that MCSO
            outsourced to this same law enforcement agency had been previously returned to MCSO without
            investigation, as the allegations duplicated those already under investigation by the Independent
            Investigator. MCSO outsourced six additional investigations to the contract investigator.
            During our January 2019 site visit, PSB advised us that no additional investigations had been
            outsourced to the contract vendor. Six cases had been completed and forwarded to PSB for
            review. None had yet been forwarded to our Team for review. The Independent Investigator
            continued investigations identified by the Court, and notified us of the status of these cases on a
            regular basis. We also received closed investigations that he completed.




                                                        Page 277 of 289




WAI 56522
            During our April 2019 site visit, PSB advised that three additional investigations had been
            outsourced to the contract investigator. The six cases he had completed remained in review by
            PSB personnel. We had not received any of the investigations completed by this investigator for
            our review.
            During our July 2019 site visit, PSB personnel advised us that they had outsourced an additional
            four investigations to the contract investigator. We received and reviewed four completed
            investigations conducted by this investigator. In all four cases, we found the investigations to be
            thorough and well-written. All, however, were noncompliant, as proper extension memorandums
            were not completed. Additional cases completed by this investigator have been forwarded to PSB
            for their review prior to forwarding to our Team.
            During our October 2019 site visit, PSB personnel advised us that they had not outsourced any
            additional cases to the contract investigator during the reporting period. We received and
            reviewed three investigations he had conducted. All three were well-written. However, two were
            noncompliant, as proper extension memorandums were not completed.
            During the last four reporting periods, PSB did not outsource any additional cases to the contract
            investigator. During this reporting period, PSB outsourced an additional four cases to this
            contract investigator. The contract investigator currently has a total of 24 cases pending
            completion. There were no completed cases by the contract investigator that were forwarded for
            our review during this reporting period. One case, a criminal investigation outsourced to an
            outside law enforcement agency, was returned to MCSO as completed. PSB also advised us
            during our April 2021 site visit that it has outsourced 25 cases to a newly contracted entity, and
            PSB considers this to be a pilot program. We will follow up on this with PSB during our next
            site visit.
            The Independent Investigator has previously completed all of the investigations identified by the
            Court, as well as those where he initiated new investigations due to potential misconduct he
            identified during his reviews. All have been reviewed by our Team to ensure they complied with
            the Order of Court. The Independent Discipline Authority has also previously submitted his final
            report on those cases that had sustained findings, and we reviewed these findings. We did not
            make compliance findings on these cases, but determined that both the 12 investigations
            specifically directed by the Court for reinvestigation, as well as the additional cases where the
            Independent Investigator determined an investigation should be conducted, were properly
            completed and addressed the concerns identified by the Court.


            Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
            internal affairs investigations or matters that might have been the subject of an internal affairs
            investigation by the MCSO. In making and reporting his assessment, the Monitor shall take steps
            to comply with the rights of the principals under investigation in compliance with state law. While
            the Monitor can assess all internal affairs investigations conducted by the MCSO to evaluate
            their good faith compliance with this Order, the Monitor does not have authority to direct or
            participate in the investigations of or make any orders as to matters that do not qualify as Class
            Remedial Matters.


                                                      Page 278 of 289




WAI 56523
            In Full and Effective Compliance
            PSB personnel continue to inform us of ongoing criminal and administrative misconduct
            investigations. A member of our Team attends each CRM meeting, reviews the lists of new
            internal investigations, and has access to PSB’s IAPro database. The only cases for which any
            oversight occurs during the investigative process are those that are determined to be CRMs. We
            review all other misconduct investigations once they are completed, reviewed, and approved by
            MCSO personnel.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 293. The Monitor shall append to the quarterly reports it currently produces to the
            Court its findings on the MCSO’s overall internal affairs investigations. The parties, should they
            choose to do so, shall have the right to challenge the Monitor’s assessment in the manner
            provided in the Court’s previous Order. (Doc. 606 ¶¶ 128, 132.)
            Phase 1: Not applicable
            Phase 2: Not applicable
            Since we began reviewing internal investigations conducted by MCSO, we have reviewed
            hundreds of investigations into alleged misconduct by MCSO personnel. During this reporting
            period, we reviewed 93 administrative misconduct investigations, 109 service complaints, and
            three criminal misconduct investigations that were conducted by MCSO personnel. All three of
            the criminal investigations we reviewed for compliance during this reporting period were
            investigated by PSB and were in compliance with the requirements of the Second Order. A fourth
            criminal investigation, outsourced to an outside law enforcement agency, has also been closed.
            The investigative quality of PSB administrative investigations has remained high for numerous
            reporting periods, though District investigations have continued to be problematic. Overall
            timeliness, regardless of the justifications provided, have continued to climb quarter after quarter.
            During this reporting period, closure time for an administrative investigation conducted by
            Divisions or Districts outside of PSB was 470 days. The average completion time for
            investigations completed by sworn personnel in PSB was 587 days; investigations conducted by
            Detention personnel in PSB was 792 days; and investigations conducted by civilian investigators
            was 329 days. For all administrative investigations conducted by MCSO, the average completion
            time was 604 days. The failure to complete investigations in a timely manner and the continuing
            increase in the time it takes to fully close these investigations continues to be unacceptable, and
            is a disservice to the community and MCSO personnel.
            PSB was responsible for conducting 60 of the 93 total administrative misconduct investigations
            we reviewed for this reporting period. Of the 60 investigations conducted by PSB, six (10%) had
            deficiencies not including timeliness. With the inclusion of extensions, only 10 investigations
            (17%) were found to be in compliance. This is a slight decrease from the 18% compliance for
            the last reporting period.


                                                       Page 279 of 289




WAI 56524
            Sworn investigators completed 25 of the 60 investigations conducted by PSB. Based on
            investigative and administrative deficiencies, four (16%) were in compliance. Detention
            supervisors conducted 32 of the 60 investigations conducted by PSB. Based on the investigative
            and administrative deficiencies in these cases, five (16%) were in compliance. Of the three
            investigations conducted by civilian investigators, one (33%) was in compliance.
            Thirty-three were conducted by Districts or Divisions outside of PSB: 31 by District personnel
            and two by a Division other than Patrol. Five (15%) of these investigations were found in
            compliance, a decrease from the 26% during the last reporting period.
            MCSO completed delivery of the 40-hour Misconduct Investigative Training at the end of 2017,
            and all sworn supervisors who investigate administrative misconduct attended the training.
            Refresher training on misconduct investigations has also been delivered since the initial 40-hour
            training. The investigative quality of PSB investigations has remained high. Of the 33
            investigations we reviewed that were completed outside of PSB, 12 were initiated prior to 2020.
            Of those, 10 (83%) had investigative deficiencies. With the inclusion of extensions, none were
            in compliance. For those 21 investigations initiated after January 1, 2020, only five (24%) had
            investigative deficiencies. With the inclusion of extensions, 16 (76%) of these 21 were not
            compliant. While those investigations conducted by Division or Districts outside of PSB continue
            to have deficiencies, we noted that those investigations initiated and completed during 2020 had
            fewer overall deficiencies than those initiated prior to 2020, an indication that the increased
            oversight is resulting in improvement. As noted previously, however, this increased oversight is
            also resulting in significant delays in the completion of these same investigations.
            PSB personnel continue to be receptive to our input, and we have had many meetings and
            discussions regarding the investigations being conducted and the compliance for both PSB and
            District and Division Cases. We also discuss compliance concerns with District and Division
            Command during our site visits. During our next site visit, we will discuss those cases that are
            noncompliant with MCSO; and address our concerns about the overall low compliance findings
            for this reporting period. We continue to stress that compliance is not the sole responsibility of
            any one individual or Division – but dependent on all those who complete, review, or approve
            internal investigations.
            We have noted in numerous previous reporting periods that MCSO’s executive leadership must
            take the appropriate action to ensure that adequate resources are dedicated to the completion of
            administrative and criminal misconduct investigations. PSB has continued to inform us that
            despite the approval for numerous additional investigative personnel in the July 2018 budget, only
            one of these positions has been filled and there is no indication that the additional positions will
            be filled in the foreseeable future. All of the civilian positions, including three civilian
            investigator positions, authorized in the July 2019 budget have been filled. There were no budget
            positions for PSB requested for the July 2020 budget. During our April 2021 remote site visit,
            PSB personnel informed us that PSB has converted seven unfilled sergeants’ positions in PSB to
            civilian positions, and has obtained approval for three additional civilian investigators and four
            additional administrative personnel. We noted again during this reporting period that the case
            backlog in PSB continues to increase.



                                                      Page 280 of 289




WAI 56525
            B.     Investigations to be Conducted by the Independent Investigator and the Independent
            Disciplinary Authority
            Paragraph 294. In its Findings of Fact, (Doc. 1677), the Court identified both: (1) internal affairs
            investigations already completed by the MCSO that were inadequate or insufficient; (see, e.g.,
            Doc. 1677 at ¶ 903), and (2) misconduct or alleged misconduct that had never been investigated
            by MCSO that should be or should have been investigated. (Id. at ¶ 904.)


            Paragraph 295. In light of MCSO’s failure to appropriately investigate these matters, the Court
            appoints an Independent Investigator and an Independent Disciplinary Authority from the
            candidates set forth by the parties, and vests them with the authority to investigate and decide
            discipline in these matters.


            1.     The Independent Investigator
            Paragraph 298. In assessing the existence of previously uncharged acts of misconduct that may
            be revealed by the Findings of Fact, the Independent Investigator does not have authority to
            investigate acts of misconduct that are not sufficiently related to the rights of the members of the
            Plaintiff class. While the Independent Investigator should identify such acts of misconduct and
            report those acts to the Commander of the Professional Standards Bureau, and to the Monitor
            for purposes of making the Monitor’s assessment identified in ¶¶ 291–93 above, the Independent
            Investigator may not independently investigate those matters absent the authorization and the
            request of the Sheriff.


            Paragraph 300. The following potential misconduct is not sufficiently related to the rights of the
            members of the Plaintiff class to justify any independent investigation:
            a.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
            b.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).
            c.     Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
                   course of an internal investigation of Detective Mackiewicz to the effect that an
                   investigation into the overtime allegations against Detective Mackiewicz had already
                   been completed. (Id. at ¶ 823).
            d.     Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey,
                   Sergeant Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred
                   during the McKessy investigation. (Id. at ¶¶ 766–825).
            Phase 1: Not applicable
            Phase 2: Deferred



                                                      Page 281 of 289




WAI 56526
            During our January 2017 site visit, the PSB Commander assured us that all acts of misconduct
            that we identified and discussed during our October 2016 site visit would be provided to a
            contracted investigator for investigative purposes.
            Since that time, the PSB Commander has advised us that MCSO has contracted with a licensed
            private investigator. The contract investigator possesses the requisite qualifications and
            experience to conduct the investigations of misconduct outlined in Paragraph 300 (a.-c.), and the
            additional misconduct in the Findings of Fact that directly associates with Paragraph 300 (d.).
            PSB has not found it necessary to contract with any additional licensed private investigators.
            During our April 2017 site visit, we met with PSB command staff and representatives from the
            Maricopa County Attorney’s Office (MCAO) to verify that all of the acts of misconduct that were
            identified in the Findings of Fact (FOF) are under investigation, either by the Court-appointed
            Independent Investigator or the private licensed contract investigator. Before this meeting, PSB
            command provided us with a roster of related acts of misconduct that PSB intended to be assigned
            to the contract investigator. The roster of intended assignments did not include all of the acts of
            misconduct that we had discussed. MCAO and PSB command personnel explained that the Court
            also identified, in Paragraph 301, many of the acts of potential misconduct identified in the FOF
            as sufficiently related to the rights of members of the Plaintiffs’ class. In Paragraph 301, the
            Court documented that because of this determination, investigations of the potential misconduct
            were justified if the Independent Investigator deemed that an investigation was warranted.
            The Independent Investigator has completed all 12 of the administrative misconduct
            investigations specifically identified by the Court in the Second Order, and all other investigations
            for which he determined an administrative misconduct investigation should be conducted. The
            Independent Disciplinary Authority has also completed all of the discipline findings for these
            cases. While we did not make compliance findings for these cases, we reviewed them and found
            that they complied with the direction of the Court.
            The contract investigator retained by MCSO continues to complete investigations that he has been
            assigned. During this reporting period, MCSO outsourced four additional investigations to this
            contractor. None investigated by this contractor were completed and forwarded for our review
            during this reporting period; 24 investigations are in progress. PSB also advised us during our
            April 2021 virtual site visit that it has outsourced 25 cases to a newly contracted entity and PSB
            considers this a pilot program. We will follow up on this with PSB during our next site visit. One
            additional investigation previously outsourced to another law enforcement agency has been
            closed.
            Our ability to verify that all potential misconduct outlined in the FOF has been investigated by
            PSB, the PSB contract investigator, or the Independent Investigator remains pending until all the
            investigations are completed. Once this occurs, we can determine if there is any additional
            misconduct identified in the FOF that still requires investigation. Finally, the PSB Commander
            and MCAO advised us that the acts of misconduct involving (former) Sheriff Arpaio as identified
            in the FOF would not be investigated by any entity, as there does not exist any statute that
            addresses how a Sheriff would be disciplined in the event of a sustained finding resulting from
            an administrative misconduct investigation.


                                                       Page 282 of 289




WAI 56527
            Paragraph 310. The Monitor and the parties are directed to promptly comply with the
            Independent Investigator’s requests for information. The Monitor and the Independent
            Investigator may communicate to coordinate their investigations. Nevertheless, each is
            independently responsible for their respective jurisdiction set forth in this Order, and each should
            make independent decisions within his own delegated responsibility.


            2. The Independent Disciplinary Authority
            Paragraph 337. Nevertheless, when discipline is imposed by the Independent Disciplinary
            Authority, the employee shall maintain his or her appeal rights following the imposition of
            administrative discipline as specified by Arizona law and MCSO policy with the following
            exceptions:
            a.     When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                   consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                   transmit the grievance to the Monitor who shall have authority to decide the grievance.
                   If in resolving the grievance the Monitor changes the disciplinary decision in any respect,
                   he shall explain his decision in writing.
            b.     A disciplined MCSO employee maintains his or her right to appeal serious discipline to
                   the Maricopa County Law Enforcement Merit System Council to the extent the employee
                   has such a right. The Council may exercise its normal supervisory authority over
                   discipline imposed by the Independent Disciplinary Authority with one caveat. Arizona
                   law allows the Council the discretion to vacate discipline if it finds that the MCSO did not
                   make a good faith effort to investigate and impose the discipline within 180 days of
                   learning of the misconduct. In the case of any of the disciplinary matters considered by
                   the Independent Disciplinary Authority, the MCSO will not have made that effort. The
                   delay, in fact, will have resulted from MCSO’s bad faith effort to avoid the appropriate
                   imposition of discipline on MCSO employees to the detriment of the members of the
                   Plaintiff class. As such, the Council’s determination to vacate discipline because it was
                   not timely imposed would only serve to compound the harms imposed by the Defendants
                   and to deprive the members of the Plaintiff class of the remedies to which they are entitled
                   due to the constitutional violations they have suffered at the hands of the Defendants. As
                   is more fully explained above, such a determination by the Council would constitute an
                   undue impediment to the remedy that the Plaintiff class would have received for the
                   constitutional violations inflicted by the MCSO if the MCSO had complied with its original
                   obligations to this Court. In this rare instance, therefore, the Council may not explicitly
                   or implicitly exercise its discretion to reduce discipline on the basis that the matter was
                   not timely investigated or asserted by the MCSO. If the Plaintiff class believes the Council
                   has done so, it may seek the reversal of such reduction with this Court pursuant to this
                   Order.
            In Full and Effective Compliance



                                                      Page 283 of 289




WAI 56528
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.
            On December 16, 2020, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 284 of 289




WAI 56529
            Section 18: Concluding Remarks
            We assess compliance with 94 Paragraphs of the First Order, and 113 Paragraphs of the Second
            Order, for a total of 207 Paragraphs. MCSO is in Phase 1 compliance with 78 of the First Order
            Paragraphs, or 98%; and 103 of the Second Order Paragraphs, or 100%.
            Including the 72 total Paragraphs in which MCSO is in Full and Effective Compliance, MCSO is
            in Phase 2, or operational compliance, with 73 of the First Order Paragraphs, or 77%; and MCSO
            is in Phase 2 compliance with 102 of the Second Order Paragraphs, or 90%. Combining the
            requirements of both Orders, MCSO is in Phase 1 compliance with 181 Paragraphs, or 99%; and
            in Phase 2 compliance with 175 Paragraphs, or 84%.
            MCSO published its Third Traffic Stop Quarterly Report (TSQR), and has now achieved
            compliance with its obligations to conduct annual and quarterly traffic stop analyses. This report
            reviewed the use of the extended traffic stop indicators (ETSIs) contained in the Vehicle Stop
            Contact Forms. The study involved reviewing body-worn camera footage of stops which
            occurred in 2020 in which ETSIs were indicated, to ascertain if deputies use these indicators as
            intended for documenting reasons for extended traffic stops. ETSIs were selected in 18% of the
            2020 stops, and the study found that the ETSIs were properly applied over 95% of the time. The
            study also identified potential areas where these indicators, particularly the one related to
            technical problems, could be refined to improve understanding of the circumstances that lead to
            a traffic stop being extended.
            Work continues on the implementation of the Traffic Stop Monthly Report (TSMR) process,
            which is designed to identify individual deputies who exhibit disparate outcomes in their traffic
            stop activity when compared to their peers. The process is being implemented as a pilot project;
            that is, the various components are being tested before the entire process is finalized. The
            Monitoring Team, the Plaintiffs, and the Plaintiff-Intervenors have worked with MCSO on the
            development of the process. The pilot commenced in April, and we and the Parties continue to
            provide oversight of its implementation via weekly calls and extensive document review.
            MCSO uses the software Open Axes to assist in meeting its document preservation requirements
            as provided by the Second Order. MCSO recently notified us that in February 2021, the agency
            learned that due to a technical issue caused by the migration of accounts from its existing system
            to One Drive as required by the County, Open Axes was not able to perform searches into the
            documents moved to One Drive and another platform. Consequently, from August 2020-
            February 2021, documents on these platforms were not searched by the software for potentially
            responsive documents to preservation requests. MCSO advises that its manual process to search
            for responsive documents across the Office was not impacted by this issue and continued
            throughout this period. MCSO’s Technology Management Bureau is working with the vendor to
            address the issue, and MCSO has committed to rerunning all applicable searches from August
            2020 once a solution is implemented.




                                                      Page 285 of 289




WAI 56530
            We have previously commented on our concerns with the quality of supervisory reviews
            pertaining to arrests and detentions. We have also previously commented on the low number of
            Incident Memorialization Forms and the timeliness of their submissions.                Incident
            Memorialization Forms generally involve violations of policy and serious training issues related
            to arrests and detentions. We noted a significant increase in IMF submissions during this
            reporting period, which is a positive step. However, as noted in our reviews of Paragraph 96,
            many of the IMFs were completed several months prior to submission; and they were inexplicably
            held after completion. Consequently, IMFs are not being processed and submitted for our review
            in the most expeditious manner. We also noted two IMFs during this review period that involved
            possible serious policy violations, that perhaps should have resulted in internal misconduct
            investigations. We recommend that MCSO work to address and resolve these issues.
            During this reporting period, we again identified serious concerns with the increasing backlog of
            administrative misconduct investigations. The agency-wide number has grown from 1,883 during
            the last reporting period, to 2,082 this reporting period. The average time to complete an
            investigation has increased from 499 days to 604 days. PSB had a backlog of 1,561 administrative
            investigations at the end of the last reporting period, but now has a backlog of 1,755 cases. The
            time it takes to complete an investigation in PSB has increased from 544 days to 674 days. These
            numbers continue to increase quarter after quarter, without MCSO implementing sufficient
            remedies. Community members and MCSO employees alike have a right to expect appropriate
            and timely investigations. These ongoing failures must be addressed.




                                                     Page 286 of 289




WAI 56531
            Appendix: Acronyms
            The following is a listing of acronyms frequently used in our quarterly status reports:


                    AB                Administrative Broadcast
                    ACJIS             Arizona Criminal Justice Information System
                    ACLU              American Civil Liberties Union
                    ACT               Annual Combined Training
                    AIU               Audits and Inspections Unit
                    AOC               Arizona Office of Courts
                    ARG               Alert Review Group
                    ARS               Arizona Revised Statutes
                    ASU               Arizona State University
                    ATU               Anti-Trafficking Unit
                    BAF               BIO Action Form
                    BB                Briefing Board
                    BIO               Bureau of Internal Oversight
                    BWC               Body-worn camera
                    CAB               Community Advisory Board
                    CAD               Computer Aided Dispatch
                    CBP               Customs and Border Protection
                    CDA               Command Daily Assessment
                    CEU               Criminal Employment Unit
                    CID               Court Implementation Division
                    COrD              Community Outreach Division
                    CORT              Court Order Required Training
                    CRM               Class Remedial Matter
                    DOJ               Department of Justice
                    DSA               Deputy Service Aide
                    DUI               Driving Under the Influence



                                                       Page 287 of 289




WAI 56532
            EIS     Early Identification System
            EIU     Early Intervention Unit
            EPA     Employee Performance Appraisal
            ESI     Electronically stored information
            FBI     Federal Bureau of Investigation
            FEC     Full and Effective Compliance
            FOF     Findings of Fact
            FTO     Field Training Officer
            GI      General Instructor
            ICE     Immigration and Customs Enforcement
            IIU     Internal Investigations Unit
            IMF     Incident Memorialization Form
            IR      Incident Report
            JED     Judicial Enforcement Division
            LOS     Length of stop
            LLS     Legal Liaison Section
            MCAO    Maricopa County Attorney’s Office
            MCSO    Maricopa County Sheriff’s Office
            NOI     Notice of Investigation
            NTCF    Non-Traffic Contact Form
            PAL     Patrol Activity Log
            PDH     Pre-Determination Hearing
            POST    Peace Officers Standards and Training
            PPMU    Posse Personnel Management Unit
            PSB     Professional Standards Bureau
            SID     Special Investigations Division
            SMS     Skills Manager System
            SPSS    Statistical Package for the Social Science
            SRT     Special Response Team
            TraCS   Traffic Stop Data Collection System


                                      Page 288 of 289




WAI 56533
            TSAR   Traffic Stop Annual Report
            TSAU   Traffic Stop Analysis Unit
            TSMR   Traffic Stop Monthly Report
            TSQR   Traffic Stop Quarterly Report
            VSCF   Vehicle Stop Contact Form




                                  Page 289 of 289




WAI 56534
